REPUBLIQUE CENTRAFRICAINE

Ministère des Eaux, Forêts, Chasse et
Pêche

PLAN D’AMENAGEMENT DU
PEA 192
Société
Centrafricaine de Bois

Période : 2019 - 2038

Agence de Gestion Durable des
Ressources Forestières
BP 3314 - BANGUI - RCA

Avec l’appui du

>. | Projet de Développement Régional

Ÿ PDRSO. du Sud-Ouest

de la République Centrafricaine

Groupement
l @i. E Æ. Oréadésrèche

cé d cirad
PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

TABLE DES MATIÈRES

Liste des sigles et acronymes

Préambule

1 Contexte national

1.1 Politique forestière en RCA

1.2 Législations
1.2.1 L'aménagement forestier.
1.2.2 La fiscalité forestière...
1.2.3  L'APV-FLEGT

1.3 Le PARPAF, l’'AGDRF et le PDRSO
1.3.1 Le PARPAF
1.3.2 L'AGDRF..
1.3.3 Le PDRSO ere sn
1.3.4 Convention définitive SCD et Conventions CENTRABOIS

2 Travaux préparatoires à l'aménagement...

2.1 Formation
2.1.1 Cas de la formation aux inventaires pour le PEA 192 — Lot À (ex-PEA 187 — SCD)
2.1.2 Cas de la formation aux inventaires pour le PEA 192 — Lot B ….

2.2 Inventaire d'aménagement
2.2.1 Cas de l'inventaire du PEA 192 - Lot A.
2.2.2 Cas de l'inventaire du PEA 192 - Lot B

2.3 Cartographie...
2.3.1 Cartographie réalisée par le PARPAF..........................
2.8.2 Cartographie réalisée par l'AGDRF

2.4 Photo-interprétation…..
2.4.1  Photo-interprétation réalisée par le PARPAF
2.4.2  Photo-interprétation réalisée par l'AGDRF …

2.5 Etude de récolement

2.6 Enquête socio-économique

3 Caractéristiques biophysiques de la forêt

3.1 Informations générales
3.1.1 Localisation et situation administrative
3.1.2 Limites et superficie

3.2 Milieu naturel
3.2.1 Géologie

AGDRF avec l'appui du PDRSO

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

3.2.2  Pédologie …..
3.23 Altitude et relief
3.2.4 Hydrographie
3.25 Climat...
3.2.6 Formations végétales
3.2.7

4 Contexte socio-économique

4.1 Caractéristiques de l’environnement socio-économique et culturel des
populations riveraines du PEA
4.1.1 Structure administrative et organisation territoriale
4.1.2 Données démographiques...
4.1.3 Infrastructures et équipements collectifs

4.2 Caractéristiques de l’environnement socio-économique de CENTRABOIS
424  Salariat….. ce nee
4.2.2 Conditions d'accès aux équipements et infrastructures du site
4.2.3 Analyse globale de la contribution de CENTRABOIS au développement local .
4.24 Recommandations

4.3 Modes de coexistence et de gestion des ressources et des espaces forestiers
48
4.3.1 Règles de gestion des ressources et des espaces forestiers

4.8.2 Analyse des modes d'exploitation des ressources et des espaces forestiers

4.8.3 Niveau de coexistence dans l’utilisation des espaces et des ressources forestières entre
l'exploitant et les populations locales...

5 Présentation de CENTRABOIS

5.1 Profil de l’entreprise

5.2 Exploitation pratiquée
5.2.1 Exploitation pratiquée par l’ancien attributaire (SCD).
5.2.2 Exploitation réalisée par CENTRABOIS avant révision du Plan d'Aménagement
5.2.3 Production réalisée par CENTRABOIS
5.2.4 Organisation des opérations en forêt...

5.3 Outil industriel.

Etat de la forêt

6.1 Historique de l’exploitation
6.1.1 Historique de l'exploitation avant la mise sous aménagement du PEA 192

6.1.2 Historique de l'exploitation depuis la mise sous aménagement du PEA..

6.2 Synthèse des résultats d'inventaire d'aménagement
6.2.1  Stratification enr
6.2.2 Caractéristiques dendrométriques générales
6.2.3 Potentiel exploitable...

2”

AGDRF avec l'appui du PDRSO

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

6.2.4 Relevés écologiques complémentaires

6.3 Productivité de la forêt
6.3.1  Accroissements en diamètre
6.3.2 Mortalité.
6.3.3  Dégâts d'exploitation .

7 Décisions d'aménagement

7.1 Choix des objectifs

7.2 Découpage en séries d'aménagement
7.2.1 Série de conversion
7.2.2 Série de production
7.2.3 Série de gestion forestière spéciale...
7.2.4 Série Agricole et d'Occupation Humaine
7.2.5 Série de conservation...

7.3 Surface utile et taxable….

74 Durée de l’aménagement
7.4.1 Rappel des prescriptions du plan d'aménagement initial

7.4.2  Prescriptions du plan d'aménagement révisé...

8 Aménagement de la série de production.

8.1 Principes d'aménagement

8.2 Choix des essences aménagées
8.2.1 Essences objectif
8.2.2 Essences de découpage .
8.23  Essences rares …..

8.3 Calculs de reconstitution et choix des DMA
8.3.1 Méthode de calcul des taux de reconstitution ….. .
8.3.2 Reconstitution du capital ligneux exploité sur la série de production
8.3.3  Fructification….................…

8.3.4  DMAretenus…..

8.4 Choix de la durée de rotation...

8.5 Calcul de la possibilité forestière utilisée pour le découpage.
8.5.1 Forêt en équilibre ou modèle de croissance dynamique
8.5.2 Forêt exploitée par la SCD sous Convention Provisoire …

8.5.3 Possibilité globale indicative — de la série de production

8.6 Définition du parcellaire — Unités Forestières de Gestion
8.6.1 Découpage en UFG......
8.6.2 Contenu des UFG......................

AGDRF avec l'appui du PDRSO

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

9.1 Principes de gestion

9.2 Choix des essences à exploiter
9.2.1 Essences objectif et essences de découpage
9.2.2 Essences rares
9.2.3 DME......….

9.3 Choix de la durée de passage
9.4 Calcul de la possibilité forestière de la série de conversion 149

9.5 Définition des Assiettes Annuelles de Coupe de la série de conversion.....152

10 Aménagement de la série de gestion forestière spéciale

10.1 Principes de gestion

10.2 Choix des essences à exploiter
10.2.1 Essences objectif
10.2.2 Essences rares.

10.3 Choix de la durée du passage en exploitation
10.4 Possibilité forestière de la série de gestion forestière spéciale... 156

11 Clauses de gestion du PEA 192

11.1 Règles de gestion et d'exploitation forestière
111.1 Planification … .
11.1.2 Règles d'exploitation forestière

11.2 Intervention dans la série de conversion

11.3 Intervention dans la Série Agricole et d'Occupation Humaine... 170

11.4 Orientations d’industrialisation

11.5 Mesures sociales
11.5.1 Généralités ernes
11.5.2 Atelier de restitution aux populations .
11.5.3 Obligations légales de la société.
11.5.4 Cadre organisationnel et relationnel
11.5.5 Contribution sociale de l’entreprise aux salariés et à leurs ayants droit légaux
11.5.6 Contribution sociale de l’entreprise aux populations locales

11.6 Mesures environnementales
11.6.1 Mesures de protection des milieux fragiles
11.6.2 Mesures contre les feux
11.6.3 Mesures contre la pollution
11.6.4 Mesures pour la protection de la faune

11.7 Mise en œuvre du plan d'aménagement
11.7.1 Ressources humaines de la cellule d'aménagement.
11.7.2 Equipement de la cellule d'aménagement

L.
AGDRF avec l'appui du PDRSO 4

PS.
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018

12 Bilan économique et financier

12.1 Coût d'élaboration et de révision du Plan d'Aménagement 184
12.1.1 Coût d'élaboration du Plan d'Aménagement initial (2011)
12.1.2 Coût de révision du Plan d'Aménagement (2018)
12.1.3 Coûts de mise en œuvre du Plan d'Aménagement …

12.2 Bénéfices générés par l’aménagement pour les différentes parties prenantes
186

12.2.1 Bénéfices pour l'Etat Centrafricain (non contractuels)... 186

12.2.2 Bénéfices attendus pour l’entreprise CENTRABOIS .…...................................... 191

CONCIUSION............. iris 195
Liste des tableaux ........................................................... ss 197
Liste des cartes ss 199
Liste des figures... 200
Liste des Annexes... 201

AGDRF avec l'appui du PDRSO PDRSO 5

ste,

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

AAC

ACP

AFD
AGDRF
ATIBT
APV-FLEGT

CAS-DF

CAS-DFT

CDF

CDS
CENTRABOIS
CIRAD

CTFT

CFD

DMA

DME

EFIR

FDF

FLEGT

FOB
FOT
FRM
GAS
GPS
IGN

MEDDEFCP
MEFCP
MEFCPE

OEFB

LISTE DES SIGLES ET ACRONYMES

Assiette Annuelle de Coupe

Assiette de Coupe Provisoire

Agence Française de Développement

Agence de Gestion Durable des Ressources Forestières

Association Technique Internationale des Bois Tropicaux

Accord de Partenariat Volontaire FLEGT

Compte d'Affectation Spécial de Développement Forestier (de 2009 à fin
2017)

Compte d'Affectation Spécial de Développement Forestier et Touristique
(jusqu'en 2008)

Centre de Données Forestières

Contribution au Développement Social

Société Centrafricaine de Bois

Centre International de Recherche Agronomique et de Développement
Centre Technique Forestier Tropical

Caisse Française de Développement

Diamètre Minimum d'Aménagement

Diamètre Minimum d'Exploitabilité

Exploitation Forestière à Impact Réduit

Fonds de Développement Forestier (nouvelle appellation du CAS/DF,
depuis avril 2017)

Forest Law Enforcement Governance and Trade ou Plan d'action sur
l'Application des règlementations forestières, la gouvernance et les
échanges commerciaux

Free On Board

Free on Truck

Forêt Ressources Management

Gestionnaire des Affaires Sociales

Global Positioning System

Institut Géographique National

Ministère de l'Environnement, du Développement Durable, des Eaux Forêts
Chasse et Pêche (jusqu'en septembre 2017)

Ministère des Eaux, Forêts, Chasse et Pêche (depuis septembre 2017)
Ministère des Eaux, Forêts Chasses et Pêche, chargé de l'Environnement
(en 2006)

Observatoire Economique de la Filière Bois

AGDRF avec l'appui du PDRSO PDRSO 6
ste,

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

ORSTOM
PA

PAF
PAO
PARN
PARPAF
PDRSO

PFNL

PGQ
PGTCV
PTE
PEA
RBUE
RGPH
SCD
SIG
UAR
UFG
UFP

Organisme de Recherche Scientifique sur les Territoires d'Outre-Mer
Plan d'Aménagement

Projet d'Aménagement Forestier

Plan Annuel d'Opération

Projet d'Aménagement des Ressources Naturelles

Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier
Projet de Développement Régional du Sud-Ouest

Produit Forestier Non Ligneux, également appelé Produit Forestier Autre
que le Bois d'œuvre (PFABO)

Plan de Gestion Quinquennal

Projet de Gestion des Terroirs de Chasse Villageoise

Permis Temporaire d'Exploitation

Permis d'Exploitation et d'Aménagement

Règlement Bois de l’Union Européenne

Recensement Général de la Population et de l'Habitation

Société Centrafricaine de Développement

Système d'informations Géographiques

Unité d'Aménagement et de Reboisement

Unité Forestière de Gestion

Unité Forestière de Production

AGDRF avec l'appui du PDRSO PDRSO 7
sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

AGDRF avec l'appui du PDRSO PDRSO 8

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

PREAMBULE

Le Permis d'Exploitation et d'Aménagement (PEA) inscrit au sommier forestier sous le n°187
était précédemment attribué à la Société Centrafricaine de Développement (SCD). Ce PEA
est doté d'un Plan d'Aménagement (PA) produit par le Projet d’Appui à la Réalisation des
Plans d'Aménagement Forestiers (PARPAF) et approuvé le 4 mars 2011, par la signature
d'une Convention Définitive entre SCD et le Ministère en charge des Forêts. La durée
d'application de ce Plan d'Aménagement couvrait une période de 25 ans, soit de 2011 à 2035.

Le PEA 187 a ensuite fait l'objet d’un retour au Domaine forestier de l'Etat, par Décret n°13.408
du 09 octobre 2013.

Ce PEA a été attribué à la société Centrafricaine de Bois (CENTRABOIS), par Décret n°15.328
du 24 août 2015 et inscrit au sommier forestier sous le n°192. Le Décret n°17.039 du 21 janvier
2017, portant extension du PEA 192 de la société CENTRABOIS redéfinit les limites et la
surface du PEA 192, désormais constitué de deux lots (PEA 192 — Lot À = ex-PEA 187 et PEA
192 — Lot B, nouvellement attribué).

L'objet de la révision du Plan d'Aménagement en vigueur pour le PEA 192 CENTRABOIS (ex-
PEA 187 — SCD) est d’acter le changement d’attributaire mais également le changement de
délimitation du PEA dans le document de gestion de celui-ci.
Les principes qui ont guidé cette révision du Plan d'Aménagement sont les suivants :
- Adapter la période de mise en œuvre du Plan d'Aménagement révisé : 2019 — 2038 ;
-__ PEA 192 -— Lot A : actualiser la cartographie du PEA en intégrant l'historique récent de
l'exploitation ; ajuster les données relatives aux surfaces restant à exploiter avec
modification du calendrier d'exploitation prévisionnel ;
-  PEA 192 - Lot B: produire la cartographie de la zone et analyser les résultats de
l'inventaire d'aménagement ; procéder au découpage en séries de la zone et proposer

des modalités de gestion adaptées ;

- Actualiser la possibilité forestière — sans modification du groupe d’essences objectif ni
des DMA fixés dans le Plan d'Aménagement initial ;

- Actualiser la surface utile et taxable du PEA 192 en tenant compte, notamment, de
l'avancement de l'exploitation de la série de conversion.

AGDRF avec l'appui du PDRSO PDRSO. 9

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

1 CONTEXTE NATIONAL

Depuis près de trente ans, « la République Centrafricaine s'est résolument engagée dans une
nouvelle politique forestière visant des objectifs de développement en vue de la mise en place
d'un système de protection, de conservation et de mise en valeur des ressources forestières
au sein duquel les intérêts des populations de base sont réellement pris en compte et où
l'exploitant forestier est intimement associé aux efforts d'aménagement. » (Etats généraux des
Eaux et Forêts, 2003 et Document de Stratégie de Réduction de la Pauvreté, DSRP 2008-
2010).

1.1 Politique forestière en RCA

| n'y existe pas, à ce jour, de document de politique du secteur forestier à l'instar des autres
pays de la sous-région tels que le Gabon et le Cameroun qui disposent d'un PSFE
(Programme Sectoriel Forêts et Environnement). Néanmoins la RCA dispose de textes
législatifs et règlementaires bien élaborés.

Aussi, depuis 2003, suite aux états généraux des Eaux et Forêts, des recommandations fortes
ont été formulées.

Jusqu'en 2008, le texte de référence régissant les activités liées aux forêts et à la faune était
la loi n°9003 du 09 juin 1990 portant Code Forestier. Cette loi a fait l’objet d’une réforme en
profondeur, après près de deux ans de rédaction et de concertation. Elle a été formellement
approuvée par les institutions parlementaires en septembre 2008 et a été promulguée le 17
octobre 2008 (Loi n°08.022).

Sept textes d'application de la loi sont actuellement en vigueur, dont le décret n°91.18 du 28
août 2008 fixant les modalités d'octroi des Permis d'Exploitation et d'Aménagement (PEA).
Enfin, l'arrêté ministériel n°019 MEFCPE du 05 juillet 2006 a validé les normes nationales
d'élaboration des plans d'aménagement, actuellement en vigueur.

Le Compte d’Affectation Spéciale - Développement Forestier et Touristique (CAS-DFT), créé
en 1995 a évolué pour devenir en 2009 le Compte d'Affectation Spéciale pour le
Développement Forestier (CAS-DF). Il soutient, depuis 2000, les actions du Gouvernement
dans le domaine de l'aménagement forestier. La loi de finances de 2008 a séparé le tourisme
du secteur forestier. En 2017, le CAS-DF est devenu le Fonds de Développement Forestier
(FDF), conformément à la Loi n°17.016 du 24 avril 2017.

De 2000 à 2011, à travers le Projet d'Appui à la Réalisation des Plans d'Aménagement
Forestier (PARPAF), financé par l'Agence Française de Développement (AFD) et le CAS-DF,
l'État Centrafricain a cherché à se doter d'une capacité propre de rédaction et de suivi des
plans d'aménagement des PEA.

AGDRF avec l'appui du PDRSO PDRSO. 10

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Au terme du projet PARPAF, l'Agence de Gestion Durable des Ressources Forestières
(AGDRF) a été créée par la Loi n°12.006 du 25 mai 2012. Statutairement, l'AGDRF a pour
fonction d'assurer le suivi de la mise en œuvre des Plans d'Aménagement déjà élaborés, de
procéder à l'élaboration des Plans d'Aménagement des permis nouvellement attribués (ou
réattribués). L'AGDRF joue également un rôle d’appui-conseil auprès du Ministère en charge
des forêts.

Depuis octobre 2016, a débuté le Projet de Développement Régional du Sud-Ouest (PDRSO),
financé par l'AFD et le Fonds Forestier pour l'Environnement Mondial (FFEM). Le PDRSO
comporte une composante Appui aux Administrations Forestières dont l'objectif principal est
d'appuyer l'AGDRF dans la préparation et le suivi de la mise en œuvre des Plans
d'Aménagement forestiers.

Par ailleurs, la Direction des Forêts (DF) est responsable de la validation des documents de
gestion (Plan de Gestion quinquennal - PG - et Plan Annuel d'Opération - PAO), qui est
effectuée par le Comité Technique de validation desdits documents (cf. Note de Service
n°107/MEDDEFCP/DIRCAB/DGEFCP du 17 mai 2017).

1.2 Législations

1.2.1 L'aménagement forestier

A l'issue des Etats Généraux de 2003, les codes forestiers et de protection de la faune
sauvage sont apparus inadaptés au contexte de l'époque. La procédure de révision du Code
Forestier a abouti en juillet 2008. Dans ce texte, la notion de durabilité de la gestion des
ressources forestières est totalement intégrée. Un chapitre entier est désormais réservé à
l'aménagement des forêts (Cf. Titre Il Chapitre III du Code Forestier).

Le Code Forestier impose aux sociétés de posséder et de mettre en œuvre un Plan
d'Aménagement, établi suivant les Normes Nationales définies par le Ministère (Cf. Art. 41,
102 et 103 du Code Forestier).

Art.41 : « Toute exploitation d'un permis d'exploitation et d'aménagement est subordonnée à
un plan d'aménagement dont les modalités sont fixées par la Convention Définitive
d'Aménagement et d'Exploitation entre la Société et l'Etat. »

Art.102 : « Toutes les opérations d'aménagement ainsi que les travaux d'inventaire forestier
doivent être réalisés conformément aux normes nationales d'élaboration des plans

d'aménagement définies par l'administration des eaux et forêts. »

Art. 103 : « … Le Ministre en charge des forêts approuve les plans d'aménagement qui
comportent les opérations d'évaluation des richesses forestières, les modalités d'exploitation

AGDRF avec l'appui du PDRSO PDRSO. 11

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

des forêts ainsi que les mesures et travaux de conservation, de protection et d'aménagement
du domaine forestier, conformément aux dispositions du titre Ill du présent code. »

Le Code Forestier prévoit en ses articles 39 et 44 la transformation d'une partie de la ressource
exploitée sur le territoire national.

Art. 39 : « L'octroi de permis d'exploitation et d'aménagement est limité aux sociétés qui
s'engagent à mettre en œuvre un plan d'aménagement tel que défini aux articles 101 à 122
du présent code et à transformer sur le territoire national, la part du volume abattu
conformément aux dispositions de l'article 44 du présent code. »

Art. 44 : « La production nationale des grumes doit couvrir en priorité la demande des unités
locales de transformation.

Le taux de transformation locale sur la production nette des essences de première
catégorie définie dans le plan d'aménagement (PA) est de 70% à l'exception des essences
secondaires à promouvoir.

Un délai de trois (3) ans est accordé à toutes les sociétés pour se conformer à cette
disposition. »

La RCA s’est munie, avec l'assistance du PARPAF, de Normes Nationales d'élaboration des
plans d'aménagement. Un premier tome, reprenant la méthodologie des différents travaux
menant à la rédaction du plan d'aménagement (cartographie, inventaires et étude socio-
économique), a été présenté et adopté par l'administration et par l'ensemble de la profession
forestière lors d'un premier séminaire en novembre 2001. Actualisées en décembre 2005, ces
normes nationales ont été validées le 5 juillet 2006, par l'arrêté ministériel
n°019/MEFCP/DIRCAB.

Un second tome, validé le 28 juillet 2009, établi le cadre normatif complet du processus
d'aménagement en RCA. Une réunion de tous les acteurs concernés (MEFCP, PARPAF et
sociétés forestières) a eu lieu en 2008 pour présenter ce tome. Celui-ci détaille plus
spécifiquement la phase d'élaboration et d'approbation du scénario d'aménagement.

Enfin, un troisième et dernier tome, constituant les Normes de gestion forestière, a été validé
le 18 juin 2012, par l'arrêté ministériel n°018/MEFCP/DIRCAB/DGEFCP/DF.

AGDRF avec l'appui du PDRSO

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

1.2.2 Lafiscalité forestière

Le Code Forestier centrafricain prévoit trois taxes forestières dont les valeurs citées ici sont
fixées par la loi de finances de 2005 (sans modification depuis cette date) :

+ Le loyer, ou redevance annuelle, est une taxe de superficie de 600 FCFA par hectare
de superficie utile, exigible au premier janvier de chaque année fiscale et avant toute
exploitation ;

+ La taxe d'abattage est établie en fonction du volume total du fût abattu. Le taux de la
taxe d’abattage est fixé à 7% de la valeur mercuriale par mètre cube ;

+ La taxe de reboisement est appliquée sur les volumes de grumes exportées. Son taux
est fixé à 11% de leur valeur mercuriale.

Les taxes mentionnées ci-dessus sont réparties entre le Trésor Public, le Fonds de
Développement Forestier (FDF, anciennement CAS-DF) et les communes concernées, selon
des pourcentages déterminés par la Loi de finances de 2005. Cependant, depuis sa création
en 2014, le financement de l'AGDRF est effectué, en partie, par rétrocession de 20% des taxes
forestières dues au FDF, les montants concernés étant déduits à la source lors de
l'établissement des Ordres de Recettes (établis par la Direction Générale des Eaux, Forêts,
Chasse et Pêche). Il en résulte que la répartition des taxes forestières s'effectue comme
présenté dans le Tableau 1.

Tableau 1 - Répartition des taxes payées par les sociétés forestières à l'Administration

Taxes Trésor (c AS-DF) AGDRF |Communes
Loyer 70% 24% 6% -
Abattage 40% 24% 6% 30%
Reboisement 25% 40% 10% 25%

La part versée aux communes est une forme de contribution directe de la société d'exploitation
forestière aux populations locales. Les communes ont la responsabilité de l'affectation et de
la dépense de ces fonds au bénéfice du développement socio-économique local, au travers
de l'élaboration et de la mise en œuvre d'un Plan de Développement Local qui doit être
approuvé par un comité interministériel.

En dehors des taxes citées précédemment, la loi des finances de 2005 a intégré une mesure
fiscale supplémentaire en créant une taxe sur les permis forestiers non aménagés appelée
"écotaxe", payable annuellement, dont le montant a été arrêté à 500 francs CFA par hectare
sur la totalité de la surface utile du permis. Sont exemptées de cette taxe les sociétés
forestières ayant entamé la démarche d'élaboration d'un plan d'aménagement, concrétisée
par la signature d'une convention provisoire d'aménagement avec le Ministère en charge des
Forêts.

Là A,
AGDRF avec l'appui du PDRSO
de

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

En plus des taxes forestières, les entreprises sont soumises à la fiscalité sur les exportations :
les droits à l'exportation sont de 10,5% de la valeur FOT (Free On Truck) pour les bois bruts
et de 4,05% de la valeur FOT pour les sciages, déroulés et tranchés (Loi de finances de 2005).
Enfin, la fiscalité du secteur forestier compte également les autres taxes directes et indirectes
inhérentes à la fiscalité des entreprises :

+ Contribution au Développement Social (CDS) ;

+ Impôt forfaitaire sur les personnes physiques (IFPP) ;
+ Contribution de sécurité sociale ;

+ Part patronale ;

+ __ Taxe de formation professionnelle ;

+ Impôt Minimum Forfaitaire ;

+ Impôt sur les sociétés ;

+ Taxe sur la Valeur Ajoutée (TVA) ;

+ Patente Professionnelle.

1.2.3 L’APV-FLEGT

Après l'élaboration en 2008 et 2009 d'un consensus national sur l'opportunité de conclure un
accord FLEGT (Forest Law Enforcement Governance and Trade, ou Plan d'action sur
'Application des règlementations forestières, la gouvernance et les échanges commerciaux),
la négociation de l'Accord de Partenariat Volontaire (APV) entre la RCA et l'Union européenne
a démarré en octobre 2009 et s'est poursuivie durant toute l’année 2010. Les négociations ont
été conclues par le paraphe de l'accord qui a eu lieu le 21 décembre 2010 à Bangui, puis par
sa signature, le 28 novembre 2011, à Bruxelles.

L'APV-FLEGT est entré en vigueur le 1° juillet 2012 et le Règlement Bois de l’Union
Européenne (RBUE)' est entré en vigueur le 3 mars 2013.

Suite aux événements militaro-politiques de 2013 — 2014, le processus de mise en œuvre de
'APV-FLEGT a été relégué au second plan des préoccupations politiques nationales. Depuis
2016, une relance du processus a été entreprise.

Cet accord de partenariat volontaire doit permettre à la RCA :

+ d'améliorer sa gestion durable des forêts afin que toutes les superficies des forêts de
production soient dotées d’un plan de gestion ;

+ de contribuer à la croissance économique et la lutte contre la pauvreté à travers les
recettes fiscales dont une partie est rétrocédée aux communes et aux communautés ;

1 Le RBUE oblige les opérateurs privés, qui mettent du bois en circulation sur le marché européen, à
prouver son origine légale.

2.

AGDRF avec l'appui du PDRSO

PS.
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018

+ de créer des emplois dans la filière bois ;

+ de mettre en place des forêts communautaires directement gérées par les
communautés.

Enfin, cet accord permettra d'améliorer la gouvernance du secteur forestier par la clarification
et la simplification des règles de gestion, l'augmentation de la transparence, le recours à
l'information publique et enfin le respect des droits des peuples autochtones et locaux sur les
ressources.

1.3 Le PARPAF, l’AGDRF et le PDRSO

1.3.1 Le PARPAF

Le Projet d'Appui à la Réalisation des Plans d'Aménagement Forestier (PARPAF) a débuté en
2000 avec un financement de l'Agence Française de Développement (AFD) et de l'Etat
Centrafricain, également maître d'ouvrage, le maître d'œuvre étant le groupement CIRAD-
Forêt/FRM. Ce projet était placé sous la tutelle du Ministère en Charge des Forêts. Il était
initialement prévu pour une durée de quatre ans, mais sa première phase, arrêtée fin 2004, a
été prolongée durant les 18 mois suivant. Enfin, une seconde et dernière phase a débuté en
août 2006 et s’est achevée en août 2011.

Au travers de ce projet, l'Etat Centrafricain a cherché à se doter d'une capacité propre de
production et de suivi de la mise en œuvre des Plans d'Aménagement des permis forestiers
attribués aux opérateurs économiques exploitants industriels, sur l'ensemble du massif
forestier de production du sud-ouest.

Au terme du PARPAF, en août 2011, trois (03) Normes (Tome 1, 2 et 3) ont été produites, et
onze (11) PEA sur quatorze (14) sont dotés d’un plan d'aménagement. Dans le souci de
pérenniser les acquis du projet, une phase, dite transitoire a été mise en place par arrêté du
Ministre en charge des forêts pour assurer le suivi de la mise en œuvre des plans
d'aménagement en attendant la création de la nouvelle structure destinée à assurer la relève
du PARPAF.

1.3.2 L’AGDRF

C'est ainsi que l'Agence de Gestion Durable des Ressources forestières (AGDRF) a été créée
par la Loi N°12.006 du 25 mai 2012, afin de pérenniser les acquis du PARPAF.

L'AGDRF est une Agence autonome placée sous la tutelle du Ministère en Charge des Forêts
et régie par la Loi N°08.011 du 13 février 2008, portant Organisation du Cadre Institutionnel et
Juridique applicable aux Entreprises et Offices Publics.

AGDRF avec l'appui du PDRSO

2.

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Le financement de l'AGDRF est essentiellement assuré par les ressources propres de l'Etat
Centrafricain, via la rétrocession de 20% des taxes forestières destinées au FDF
(anciennement CAS-DF).

L'AGDRF a pour fonctions principales d'élaborer, ou réviser, les Plans d'Aménagement
Forestiers des concessions forestières, de suivre leur mise en œuvre et d'appuyer
l'Administration forestière dans la gestion forestière durable.

Le travail de l'AGDRF s'appuie sur les Normes Nationales élaborées par le projet PARPAF.

1.3.3 Le PDRSO

Le Projet de Développement Régional du Sud-Ouest (PDRSO) de la RCA, a débuté fin
septembre 2016, pour une durée prévisionnelle de quatre ans, sur un financement de l'Agence
Française de Développement (AFD) et du Fonds Forestier pour l'Environnement Mondial
(FFEM). Le projet est placé sous la tutelle du Ministère en Charge des Forêts et son animation
est assurée par un opérateur, le Groupement FRMi, TEREA, CIRAD, ONFI, OB, dont le chef
de file est FRMIi.

Le PDRSO comporte trois composantes :

+ Une composante Développement Local, combinant renforcement des capacités des
communes et des communautés locales (planification des besoins, mobilisation des
recettes forestières, maîtrise d'ouvrage et suivi des chantiers) et financement
d'investissements immédiats (sur ressources PDRSO, avant remobilisation des taxes
forestières). Cette composante doit appuyer 10 communes (5 communes de la
Sangha Mbaéré et 5 communes de la Lobaye).

+ Une composante d’appui aux administrations forestières (AGDRF, Ministère en
Charge des Forêts) —- ou Composante Forêt - combinant assistance technique
résidente et ponctuelle à l'AGDRF et matériel technique (logiciels, bureautique) afin
de redonner toute sa visibilité à cette Agence. Cette composante poursuit l'œuvre du
projet PARPAF. Elle concerne en particulier le processus d'aménagement des 3
permis octroyés fin 2014 qui est notamment à conduire sur les plans forestiers,
sociaux et environnementaux, ainsi que l'adaptation des scénarios de gestion durable
des permis réattribués courant 2015, dont le PEA 192 objet du présent document.

+ Une composante REDD+ (sur financement FFEM) destinée à définir et mettre en place
des interventions visant à limiter la pression agricole sur la forêt et à en mesurer
l'impact. Ce volet se concentrera sur l’est du massif (permis n°165, 186 et 192), dans
la partie qui est la plus exposée à la déforestation pour l'agriculture et
l'approvisionnement de la ville de Bangui. Une part du financement FFEM permettra
également d'appuyer le Centre de recherche forestière de Mbaïki/Boukoko
(équipements, frais de fonctionnement).

AGDRF avec l'appui du PDRSO

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

1.3.4 Convention définitive SCD et Conventions CENTRABOIS

Le Plan d'Aménagement de l’ex-PEA 187, objet de la présente révision, a été validé le 4 mars
2011 par la signature de la Convention Définitive d'Aménagement-Exploitation entre SCD et
le Ministère en charge des Forêts.

Suite au retour au Domaine forestier de l'Etat du PEA 187, par Décret n°13.408 du 09 octobre
2013, et à sa nouvelle attribution, en tant que PEA 192, à CENTRABOIS par Décret n°15.328
du 24 août 2015 (cf. Annexe 1), un avenant à la Convention Définitive d'Aménagement-
Exploitation a été signé, le 31 décembre 2015, entre CENTRABOIS et le Ministère en charge
des Forêts (cf. Annexe 2). Le programme d'aménagement-exploitation inscrit dans cette
convention consistait en la révision, dans un délai d'un an prorogeable six mois, du Plan
d'Aménagement de l'ex-PEA 187.

Par ailleurs, le Décret n°17.039 du 21 janvier 2017 (cf. Annexe 1), portant extension du PEA
192 de la société CENTRABOIS, redéfinit les limites et la surface du PEA 192 ; il définit ainsi
que l’ex-PEA 187 devient PEA 192 - Lot A et qu'une surface complémentaire est attribuée à
CENTRABOIS sous l'appellation de PEA 192 - Lot B.

Suite à la promulgation de ce Décret, un avenant à la première convention CENTRABOIS a
été signé, le 31 mai 2017, entre le Ministère en charge des Forêts et la société CENTRABOIS
(cf. Annexe 2). Cette nouvelle convention confirme la nécessité de réviser le Plan
d'Aménagement existant, dans un délai de six mois prorogeable six mois, et précise que le
nouveau Plan d'Aménagement doit intégrer le nouveau PEA 192 - Lot B.

Par ailleurs, la convention précise que, pendant la période de révision du Plan

d'Aménagement, l'exploitation ne peut se faire que dans les assiettes de coupe n°1, n°2, n°8
et n°9 de la série de conversion du PEA 192 - Lot A (cf. Carte 5).

AGDRF avec l'appui du PDRSO PDRSO. 17

sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

2 TRAVAUX PREPARATOIRES A L'AMENAGEMENT

Les grandes lignes du processus d'aménagement appliqué en Centrafrique depuis 2000 sont
rappelées ici :
+ Elaboration des Normes Nationales ;

+ Signature de conventions provisoires d'aménagement-exploitation entre le Ministère
et les attributaires des PEA ;

+ Inventaire d'aménagement (botanique et biodiversité) ;

+ Etude socio-économique ;

+ Saisie et traitement des données, analyses et synthèses thématiques ;
+ Elaboration des scénarii d'aménagement ;

+ Concertation et choix d'entreprise ;

+ Rédaction du Plan d'Aménagement ;

+ Préparation de la mise en œuvre du suivi et contrôle en concert avec le maître
d'ouvrage.

Les travaux réalisés en parallèle de ce processus sont présentés ci-après :

2.1 Formation

2.1.1 Cas de la formation aux inventaires pour le PEA 192 — Lot A (ex-PEA 187 — SCD)

La formation du personnel de la SCD affecté aux inventaires d'aménagement du PEA 192 —
Lot À (ou ex-PEA 187) a été assurée par les équipes techniques du PARPAF.

Après la formation, un suivi journalier des travaux a été assuré par les équipes techniques du
PARPAF et a permis de contrôler l'azimut des layons, la pente, les relevés écologiques et
dendrométriques.

De plus, un contrôle des travaux d'inventaire a été fait, mensuellement, sur au moins 20
placettes comptées par les équipes de la société et recomptées par l'équipe de contrôle du
PARPAF. Une différence maximale de 10% du nombre de tiges inventoriées, entre le contrôle
et le comptage initial, est fixée comme seuil de tolérance des erreurs de comptage. Au cas où
les résultats présentent une marge d'erreur supérieure au seuil prévu, le travail de l'inventaire
est repris sur le layon concerné.

2.1.2 Cas de la formation aux inventaires pour le PEA 192 — Lot B

La formation du personnel de CENTRABOIS affecté aux inventaires d'aménagement du PEA
192 — Lot B a été assurée, en juin 2017, par les équipes techniques de l'AGDRF.

2.

AGDRF avec l'appui du PDRSO

sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Un accompagnement permanent de ce personnel a été également assuré tout au long de
l'inventaire du PEA 192 - Lot B, par les formateurs de l'AGDRF, qui ont notamment contrôlé
l’'azimut des layons, la pente, les relevés écologiques et dendrométriques.

2.2 Inventaire d'aménagement
2.2.1 Cas de l'inventaire du PEA 192 — Lot À

L'emplacement des zones de pré-inventaire et l'orientation, sur le terrain, des travaux
d'inventaire ont été déterminés, et présentés sous forme de cartes, à partir de la base de
données SIG et des travaux cartographiques du PARPAF. Le traitement des données
obtenues pendant la phase de pré-inventaire a permis de fixer un taux de sondage final de
1,75%.

SCD a démarré les travaux d'inventaire du PEA 187 en avril 2008. Pendant toute la phase
d'inventaire, les chefs d'équipe ont été chargés d’encadrer le travail des équipes ainsi que de
superviser toute la logistique et l'organisation sur le terrain.

Une équipe de 3 prospecteurs du PARPAF a été associée, pendant la phase de terrain, aux
employés de la société pour assurer un suivi et un contrôle des travaux afin de garantir la
qualité des relevés.

Chaque mois, 10% des placettes d'inventaire, choisies au hasard et réparties entre les
différentes équipes de comptage, ont été contrôlées par le PARPAF selon les prescriptions
des normes. Les données relevées lors de ce contrôle ont été confrontées à celles relevées
par l'équipe de la société, ce qui a permis de suivre constamment la qualité du travail de
chacune des équipes de la SCD, afin de s'assurer que la rigueur et la qualité du travail étaient
maintenues. En plus de ce travail de recomptage, l'équipe du PARPAF a appuyé la société
dans le positionnement des points de départ des layons et leur tracé au GPS ; dans le contrôle
du matériel de terrain (boussole, chaînes ….) ainsi que dans sa bonne utilisation, et enfin, pour
vérifier les azimuts des layons.

L'inventaire du PEA 187 a été achevé en septembre 2009 après des arrêts réguliers entre
février et avril, en raison de la crise financière et du manque de liquidités de la société.

Le détail du traitement de l'inventaire est fourni dans le rapport d'inventaire du PEA 187
(PARPAF, mars 2010). Une synthèse est présentée dans le Chapitre 6.2 (Synthèse des
résultats d'inventaire).

Dans le cadre de la présente révision du Plan d'Aménagement, aucun inventaire
complémentaire n’a été réalisé dans le PEA 192 — Lot A.

2"
Fr AGDRF avec l'appui du PDRSO

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

2.2.2 Cas de l'inventaire du PEA 192 — Lot B

En ce qui concerne l'inventaire du PEA 192 — Lot B, la surface de la zone concernée étant
réduite (surface totale d'environ 15 000 ha), il a été choisi de ne considérer qu'une zone
d'inventaire. Par ailleurs, pour s'affranchir de la nécessité d’un pré-inventaire, il a été choisi de
fixer le taux de l'inventaire d'aménagement de manière à s'assurer de disposer de données
suffisantes pour la détermination de la possibilité forestière de la zone. Par conséquent, le taux
de sondage de l'inventaire d'aménagement du PEA 192 - Lot B a été fixé à 2,5%.

L'inventaire de la zone a été effectué entre juin et juillet 2017. Les résultats de l'inventaire du
PEA 192 — Lot B sont présentés dans un rapport d'inventaire produit par l'AGDRF en juin 2018
et dont la synthèse est présentée dans le Chapitre 6.2 (Synthèse des résultats d'inventaire).

2.3 Cartographie

2.8.1 Cartographie réalisée par le PARPAF

Les sources d’information cartographiques utilisées par le PARPAF sont les suivantes :

+ Cartes topographiques actualisées au 1/200 000%" (Feuillets de l'Institut
Géographique National — IGN — de Bangui et Zinga) ;

+ Images satellitales Landsat 7 ETM+ (P182R57 des 01/04/2002, 03/01/2007,
20/12/2007, 20/11/2008 et 06/12/2008) ;

+ Photos aériennes (prises de vues au 50 O00"e 2002-2003) ;
+ Relevés GPS effectués, lors des travaux de terrain, par les équipes SCD et PARPAF.

Les cartes produites en analysant ces données ont servi à la programmation des travaux de
terrain et à d’autres opérations telles que : la détermination de l'emplacement des zones de
pré-inventaire et des assiettes de coupe provisoires, la réalisation du plan de sondage pour
les travaux d'inventaire, le suivi des pistes.

2.3.2 Cartographie réalisée par l’AGDRF

Les sources d'informations cartographiques, complémentaires de celles utilisées par le
PARPAF, utilisées par l'AGDRF — avec l'appui technique du PDRSO — sont les suivantes :

+ Images satellitales Landsat (P182R57) 7 ETM+ du 30/11/2009 et Landsat 8/LDCM?
(des 12/03/2015, 25/12/2015, 11/02/2016, 15/04/2016, 17/05/2016 et 25/11/2016) ;

+ Données d'altitude : modèle numérique de terrain (MNT) à la résolution de 50 m ;

2 LDCM= Landsat Data Continuity Mission

AGDRF avec l'appui du PDRSO PDRSO. 20

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

+ Relevés GPS effectués, lors des travaux de terrain, par les équipes CENTRABOIS,
AGDRF et PDRSO.

Toutes les données de surfaces SIG présentées dans le présent Plan d'Aménagement ont été
obtenues avec une projection UTM 33 N, ellipsoïde WGS 84. A noter que ces surfaces diffèrent
très légèrement de celles présentées dans le rapport d'inventaire du PEA 192 — Lot B, la
cartographie ayant été améliorée après production de ce premier document.

2.4 Photo-interprétation

La photo-interprétation permet l'identification des éléments du paysage et de leur agencement.
Son but est de confectionner des cartes de stratification qui peuvent servir aux prévisions et
aux propositions des opérations de l'aménagement forestier telles que :

+ la détermination de la surface utile ;

+ l’aide au découpage des séries.

24.1 Photo-interprétation réalisée par le PARPAF

En 2002, l'union européenne, sur le fond STABEX, a financé la prise de photographies
aériennes à l'échelle de 1/50 000" qui englobe le massif forestier du sud-ouest. Une
formation en photo-interprétation des cadres du PARPAF a eu lieu en octobre 2003 à
Berberati.

Parmi cette couverture aérienne, le projet a interprété 71 photos aériennes couvrant le PEA
192 — Lot À (ex-PEA 187 attribué à SCD) Les interprétations concernaient la stratification
végétale, les routes et les rivières. Toute la superficie des PEA a été interprétée.

Les résultats de la photo-interprétation sont présentés dans le rapport d'inventaire du PEA
187.

2.4.2 Photo-interprétation réalisée par l'AGDRF

La cartographie de la végétation du PEA 192 — Lot B, réalisée par l'AGDRF, avec l'appui du
PDRSO, a suivi les différentes étapes ci-après :

Définition des limites du PEA 192 — Lot B : conformément aux dispositions du Décret
n°17.039 du 21 janvier 2017, les limites du PEA 192 — Lot B ont été définies
précisément par l'AGDRF. Il en résulte que la surface SIG du PEA 192 - Lot B est de
12 429 ha au lieu des 15 239 ha indiqués dans le Décret ;

Stratification de la végétation : réalisée sous SIG, sur base des photos aériennes de
2002 ortho-rectifiées (7 ortho-photos couvrent le PEA 192 — Lot B), avec une
actualisation réalisée grâce aux images satellites récentes de très bonne qualité

A

AGDRF avec l'appui du PDRSO PDRSO. 21
s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

(images Landsat 8 sans nuages, ortho-rectifiées, avec plusieurs dates d'acquisition
entre 2015 et 2016).

- Mission de terrain de validation de la cartographie de la végétation : menée
conjointement entre AGDRF et PDRSO à l'issue du travail sous SIG, cette mission a
amené à procéder à quelques petites corrections de la cartographie de la végétation.

En complément du travail réalisé sur le PEA 192 — Lot B, un premier travail d'actualisation de
la cartographie du PEA 192 — Lot À a été réalisé sur base des images satellites récentes de
très bonne qualité (images Landsat 8, sans nuages, ortho-rectifiées). Il a s’agit uniquement de
repréciser le positionnement des limites du PEA 192 - Lot À, telles que décrites dans le Plan
d'Aménagement de l’ex-PEA 187, pour tenir compte de la légère différence de précision
géographique existant entre les images récentes et celles utilisées précédemment.

2.5 Etude de récolement

Le passage du volume brut sur pied au volume net se fait à l’aide de deux coefficients :

+ le coefficient de prélèvement, qui rend compte du fait que l'exploitation laisse des
arbres sur pied en fonction de leur qualité ;

+ le coefficient de commercialisation, qui rend compte des pertes en volume depuis
l'abattage jusqu'à la sortie des arbres de forêt.

Aucune étude de récolement n’a été effectuée, par le PARPAF, sur le PEA 187.

Le coefficient de prélèvement, qui permet avec le coefficient de commercialisation d'obtenir le
coefficient de récolement, n’a pas été étudié dans le cadre de l'élaboration de ce Plan
d'Aménagement. Il a été estimé grâce aux cotations de qualité données aux arbres lors de
l'inventaire d'aménagement. Lors de la mise en œuvre de ce Plan d'Aménagement, le suivi fin
de l'exploitation et de l'inventaire d'exploitation permettra de préciser ces deux coefficients,
selon les pratiques de la société forestière.

Dans le cadre de la présente révision du PA, aucune étude de récolement complémentaire n'a
été réalisée.

2.6 Enquête socio-économique

L'espace forestier d'un PEA constitue un « centre d'approvisionnement en ressources » pour
les différents acteurs. En raison de la présence de villages dans le PEA 192, il est nécessaire
d'intégrer les données sociales dans le Plan d'Aménagement pour une meilleure gestion des
ressources et des espaces forestiers, intégrant les populations locales.

Les enquêtes socio-économiques de la SCD ont été effectuées par l'ONG Animateurs pour le
Développement Durable (ADD) entre juillet 2008 et septembre 2009. Elles ont concerné un

2.

AGDRF avec l'appui du PDRSO PDRSO. 22

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

échantillon représentatif de l'ensemble des villages riverains du PEA 192 — Lot A (alors PEA
187), à savoir 21 villages sur les 62 que compte la concession.

Les détails de l'étude socio-économique sont présentés dans le rapport de l'étude (ADD,
septembre 2009). Un résumé de ce document est fait dans le chapitre 4 du présent plan
d'aménagement qui intègre, en outre, les recommandations en matière sociale dégagées par
cette étude.

En ce qui concerne le PEA 192 — Lot B, aucun village n'est présent dans les limites ou en
bordure immédiate de la zone.

Dans le cadre de la présente révision du PA, aucune enquête socio-économique
complémentaire n'a été menée, par la cellule d'aménagement de la société CENTRABOIS,
que ce soit pour le PEA 192 — Lot A ou le PEA 192 — Lot B.

Par ailleurs, le dernier Recensement Général de la Population et de l'Habitation (RGPH)

réalisé en RCA date de 2003 et aucune donnée actualisée consolidée de la population des
PEA n'est disponible à ce jour.

AGDRF avec l'appui du PDRSO PDRSO. 23

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

3 CARACTERISTIQUES BIOPHYSIQUES DE LA FORET
8.1 Informations générales

3.1.1 Localisation et situation administrative

Le Permis d'Exploitation et d'Aménagement (PEA) n°192 de CENTRABOIS comporte deux
lots situés à cheval sur les préfectures de la Lobaye et de l'Ombella-Mpoko, ainsi que sur les
sous-préfectures de Bimbo, Boda et M'baiki.

Les limites administratives sont tracées, à titre indicatif, sur la Carte 1. Il faut préciser qu'aucun
document officiel confirmant les limites des préfectures, sous-préfectures ou communes n’a
été trouvé (il est cependant nécessaire de faire référence aux découpages des PEA par
rapport aux préfectures, sous-préfectures, communes, etc.).

Carte 1 - Emprise du PEA 192 et limites administratives

TE

RD. CONGO

À

DS 10 20 km

imite de concession

angha-Mbaéré
imite de commune

TRE RE TENTE

Le PEA 192 — Lot A (ou ex PEA-187) est situé entre 3°34’ et 2°36’ de latitude Nord et entre
16°10’ et 16°40’ de longitude Est. (cf. Décret d'attribution). Le PEA 192 — Lot B est situé entre
3°50' et 04°20' de latitude Nord, 17°23' et 17°33' de longitude Est (cf. Décret d'attribution).

AGDRF avec l'appui du PDRSO
Î

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

3.1.2 Limites et superficie

Les limites du PEA sont précisément décrites dans les rapports d'inventaire d'aménagement
du PEA 187 (PARPAF, Mars 2010) et du PEA 192 — Lot B (AGDRF, Juin 2018). Les
descriptions détaillées sont fournies en Annexe 3 ; elles précisent celles des Décrets
d’Attribution n°15.328 du 24 août 2015 et n°17.039 du 21 janvier 2017 (Cf. Annexe 1).

Comme indiqué au $ 2.4.2, page 21, l’actualisation de la cartographie du PEA 192 — Lot A,
réalisée dans le cadre de la présente révision du PA, montre que les données cartographiques
actuellement disponibles présentent une précision géographique légèrement différente de
celles utilisées par le PARPAF. Il en découle que la superficie totale du PEA 192 — Lot A est
estimée à 155 739 ha au lieu des 156 926 ha annoncés dans le PA initial. De même, la surface
utile est légèrement différente avec 73 631 ha au lieu de 75 552 ha.

D'après l'interprétation réalisée sur base des photos aériennes et des images satellites, par
l'AGDRF avec l'appui du PDRSO, la superficie totale du PEA 192 -— Lot B est de 12 429 ha
pour une superficie utile de 5 701 ha.

Ces valeurs, obtenues sur la base d'outils SIG et de critères standardisés, précisent les chiffres
du Décret d'attribution mentionnés dans le Tableau 2. Les principales différences de
superficies observées sont expliquées dans les rapports d'inventaire du PEA 187 (PARPAF,
2010) et PEA 192 — Lot B (AGDRF, 2018).

Tableau 2 - Superficies totales et utiles du PEA 192 (ha) —- Données 2018

a DEA FN PEA 192 Lot B Ensemble
Référence| Surface | Surface | Surface | Surface | Surface | Surface
totale utile totale utile totale utile
(ha) (ha) (ha) (ha) (ha) {ha)
Décret’ 156 531 75 552 15 239 13 000 171 770 88 552
AGDRF 155 739 73 631 12 429 5 701 168 169 79 332

$ Décret 17.039, du 21 janvier 2017, portant extension du Permis d'exploitation et d'Aménagement
n°192 de la société CENTRABOIS

AGDRF avec l'appui du PDRSO PDRSO. 25

sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

3.2 Milieu naturel

Les éléments présentés dans les paragraphes qui suivent sont issus des rapports d'inventaire
du PEA 187 (PARPAF, Mars 2010) et du PEA 192 — Lot B (AGDRF, Mars 2018).

3.2.1 Géologie

L'esquisse géologique de la Centrafrique (d’après J.L.Mestraud, CEC et al. Revue par
Y. Boulvert, 1974) montre que les formations végétales des PEA 192 - Lot A sont posées sur
le piémont Oubanguien, constitué d'un bouclier du précambrien montrant la dominance du
« Précambrien à faciès cristallophylliens » qui est une formation métamorphisée et granitisée.
Selon la classification du PARN, le PEA 192 — Lot À appartient à la série d'aménagement de
Bangui-M'baïki contenant des grès, des quartzites et des argiles à faciès carbonatés dans les
zones à morphologie karstique. Enfin, la carte de géologie du PEA 192 présentée dans le
rapport d'inventaire illustre également l'importance des cuirasses orientées et des bas-fonds
de vallée à engorgement plus ou moins temporaire.

Le massif forestier du PEA 192 - Lot B est lui intégralement situé sur la formation géologique
des grès de Carnot de la série de Bambio (Benoit-Janin et Koechlin, 1959) sur socle
précambrien. Il s’agit d’une formation sédimentaire de couverture datant du secondaire. Les
grès sont pratiquement invisibles car recouverts d'une couche épaisse (environ 10 m) de
sables de décomposition. Le conglomérat de base est à l’origine des alluvions diamantifères
qui se trouvent dans la plupart des cours d'eaux.

3.2.2 Pédologie

La documentation disponible sur la pédologie de la République Centrafricaine (P. Quantin,
1965, Y. Boulvert, 1983, 1986, 1987) révèle que les sols, de la Centrafrique en général, et
ceux du PEA 192 en particulier, sont généralement des sols de type ferralitique (Cf. Carte de
pédologie du PEA 192 présentée dans les rapports d'inventaire).

Les sols ferralitiques sont les sols climaciques de la zone intertropicale humide. Ils se
caractérisent par un pH acide, une quantité de bases échangeables et une capacité d'échange
faibles, une altération intense et une élimination de la majeure partie des bases alcalines et
alcalino-terreuses, sous l'effet de la température et de la pluviométrie.

Les sols ferralitiques typiques sont des sols bien développés, profonds, garantissant un bon
enracinement. Ils possèdent un niveau trophique assez élevé sous couvert forestier, niveau
qui s’abaisse rapidement après quelques années de mise en culture.

AGDRF avec l'appui du PDRSO PDRSO. 26

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Les sols du PEA 192 — Lot A sont principalement de type « ferralitique moyennement à
fortement désaturé » correspondant au type remanié modal sur alluvions, qui recouvre plus
de la moitié de la surface du PEA 192 — Lot A et l'essentiel du PEA 192 — Lot B. Les eaux de
pluie, chaudes et abondantes, provoquent le lessivage des minéraux contenus dans les roches
à une grande profondeur. Ces minéraux sont éliminés, tandis que l'argile s'accumule. Ces sols
sont le plus souvent pauvres en éléments nutritifs ; ils sont acides et fragiles.

Des sols hydromorphes sont présents le long des principales rivières (Oubangui, Pama,
Lesse, Pépombo, Ngokougba, Mbanzéré et Kapou — pour le PEA 192 — Lot À ainsi que Lobaye
et Loamé en ce qui concerne le PEA 192 — Lot B) et dans les dépressions. Ils sont conditionnés
par un excès d’eau lié à un engorgement temporaire ou permanent. Ce sont des sols de
couleur jaune, de texture généralement argilo-sableuse. Leur teneur en matière organique est
moyenne en surface et faible en profondeur. Ces sols sont fertiles s'ils ne sont pas trop
sablonneux.

3.2.8 Altitude et relief

Le massif forestier du PEA 192 — Lot A est situé dans le piémont Oubanguien. Il est situé dans
les bassins versants de la Lessé et de la Pama. L'’altitude moyenne est inférieure à 400 m
avec des pentes faibles de l'ordre de 3%. On note la présence de collines de faible
dénivellation (Tecsult, 1995 PARN).

D'autre part, le PEA 192 -— Lot B se situe dans le bassin versant de la Lobaye. L’altitude de la
zone est comprise entre 420 m et 560 m avec des faibles pentes.

3.2.4 Hydrographie

Le réseau hydrographique du PEA 192 — Lot A est situé dans la zone VII délimitée par le projet
PARN, ce qui correspond une densité hydrographique moyenne de 405 m/km?. Ce nombre
est inférieur à la moyenne de 615 m/km? sur l'ensemble de la zone forestière du Sud-Ouest.
Les principales rivières que l’on rencontre sont : l'Oubangui, la Pama et la Lessé. Ces cours
d'eaux appartiennent au bassin de l'Oubangui et s'écoulent vers le Sud et l'Est.

En dehors de ces cours d’eau, on retrouve des zones inondées temporairement ou en
permanence tel que les baïs et les zones marécageuses. La présence de nombreux cours
d'eau nécessite l'installation d’ ouvrages d'arts afin de permettre l'accès aux zones
exploitables et une parfaite planification de l'exploitation sur l’année, pour fixer l'accès dans
les zones les plus humides à la saison sèche.

Le PEA 192 - Lot B est bordé par deux grandes rivières, la Loamé à l'Est et la Lobaye à l'Ouest.

En dehors de ces cours d’eau, quelques petites rivières, dont l'Okélé, sillonnent l’intérieur de
la zone.

2.

AGDRF avec l'appui du PDRSO PDRSO. 27

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

3.2.5 Climat

Le climat Centrafricain est sous l'influence de deux anticyclones l’un au Nord (anticyclone de
la Libye) et l’autre au sud (Anticyclone de Sainte Hélène) situé dans le Golfe de Guinée. Ces
deux anticyclones sont à l’origine de deux grands vents dont l’un chaud et sec (Harmattan) et
l’autre froid et humide (Mousson). Ce sont ces vents qui déterminent le rythme des saisons en
Centrafrique.

La rencontre de ces deux anticyclones crée une zone de confluence appelée front intertropical.
Les vents chauds et secs, apportent la saison sèche tandis que les vents frais et humides
apportent la saison pluvieuse.

La RCA est divisée en trois zones climatiques (Y. Boulvert, 1986) que sont :
+ la zone guinéenne-forestière au Sud ;
+ la zone soudano-guinéenne au centre ;

+ et la zone soudano-sahélienne au Nord.

Ainsi, le massif forestier du sud-ouest de la RCA est situé dans le type guinéen forestier, à
l'exception du secteur extrême de Carnot qui est rattaché au type soudano-guinéen.

Le PEA 192 est entièrement sous l'influence du climat guinéen forestier avec un indice 8.2.2
qui signifie huit (8) mois de pluies, 2 mois d’intersaison et deux mois de saison sèche. Les
précipitations moyennes annuelles s'élèvent à environ 1 500 mm (PARN), confirmés par la
station de Boukoko plus au Sud qui, a relevé 1 700 mm en 2006. Les mois les plus arrosés
sont août, septembre et octobre alors que les mois les plus secs sont décembre, janvier et
février.

Les températures annuelles demeurent constamment élevées, avec une moyenne annuelle
de 26°C relevés sur Bangui, à proximité du PEA. Les températures les plus basses sont
observées entre les mois de décembre et janvier alors que les températures les plus élevées
sont observées en mars.

L'évapotranspiration évaluée par le PARN à 1 239 mm est forte mais largement compensée
par les précipitations de mai à novembre (saison pluvieuse).

3.2.6 Formations végétales

Le massif forestier du Sud-Ouest de la RCA est situé dans le domaine congo-guinéen. Selon
les inventaires forestiers effectués dans la Lobaye (Aubréville, 1964), la végétation du massif
forestier du Sud-Ouest de la RCA est constituée de forêt dense semi-décidue à Ulmacées,
Sterculiacées, Sapotacées et Méliacées. Quatre districts forestiers ont été identifiées (Y.

AGDRF avec l'appui du PDRSO 28

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Boulvert, 1986). Le PEA 192 est essentiellement (Lot A) situé dans le district de la Basse-
Lobaye. Il est composé d'une forêt dense semi-décidue au Sud qui évolue vers une mosaïque
de savanes péri-forestières au Nord. On y trouve des savanes incluses qui résultent des
diverses exploitations effectuées dans la zone. De plus, la végétation est impactée par les
défrichements qui sont effectués en vue de l'installation des cultures.

Dans la forêt dense, on retrouve de grands arbres notamment d'espèces commercialisables
comme le Dabéma (Piptadeniastrum africanum), le Dibétou (Lovoa trichilioides), l'Aiélé
(Canarium schweinfurthii), les Entandrophragma ..., caractéristiques des forêts primaires.
L'Essessang (Ricinodendron heudeloti), l'lomba (Pycnanthus angolensis), l’Ayous
(Triplochiton scleroxylon) et le Fromager (Ceiba pentandra) sont les indicateurs d’une
secondarisation plus ou moins ancienne. Les savanes couvrent 17,26% de la surface totale
du PEA 192 — Lot A et se retrouvent essentiellement dans la partie Nord-Ouest du permis. À
la limite Nord, on rencontre les essences caractéristiques de la transition entre la forêt et la
savane comme l’Acajou (Khaya grandifoliola), l'Aniégré (Pouteria altissima), le Longhi blanc
(Chrysophyllum lacourtianum), le Doussié pachyloba (Afzelia pachyloba) et l'Iroko (Milicia
excelsa).

La présence de certaines essences caractérise les reliquats de forêt primaire. Ainsi l'Ohia
(Celtis mildbraedii), le Pongui (Bosqueia angolensis), le Siko (Strombosia grandifolia), le
Sapelli (Entandrophragma cylindricum) et le Padouk rouge (Pterocarpus soyauxii) rappellent
cette appartenance aux forêts primaires à dominance de Celtis. Le passage de l'exploitation
forestière, suivie de l’agriculture, entraine une forte secondarisation d’une partie importante du
permis, confirmé par la présence du Parasolier (Musanga cecropioides), de l’Ayous, du Fraké
(Terminalia superba), de l'Essia (Petersianthus macrocarpus), de l’Albizia andiantifolia, …

Enfin, la présence de forêts inondables favorise l'abondance de certaines essences telles que
le Bubinga des marécages (Guibourtia demeusei). Les formations sur sols hydromorphes
représentent une surface non négligeable dans le PEA 192 — Lot A (14,09% de la surface
totale).

D'une manière générale, le PEA 192 - Lot B est localisé en limite Nord du massif forestier du
Sud-Ouest de la RCA, dans la zone de transition entre forêt dense et savane. Par ailleurs, la
proximité de la ville de Boda (située à environ 40 km au Nord de la zone), fait que les
pénétrations humaines dans la zone sont anciennes, ce qui se traduit notamment par une mise
à feu régulière des savanes (pour la chasse). Il en résulte que la zone présente à la fois des
formations végétales de savane et de forêt dense humide mésophile ou semi-caducifoliée de
moyenne altitude (Boulvert, 1986).

3.2.7 Faune

En ce qui concerne le PEA 192 — Lot À, en dehors des inventaires de faune réalisés lors des
inventaires d'aménagement, une étude réalisée par le chef de Cantonnement des Eaux et

AGDRF avec l'appui du PDRSO 29

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Forêts de Mongoumba (J.H. DOCKY, 1992) a fait état de la présence d'une faune variée. On
retrouvait dans la zone, à l'époque, des primates dont le chimpanzé, des carnivores (léopard),
le buffle nain, des ongulés, des rongeurs, des reptiles et de l’avifaune. Par rapport à la
croissance rapide et récente de la ville de Bangui et à l'augmentation de la pression
anthropique sur le milieu, la faune est devenue de plus en plus rare malgré la diversité des
écosystèmes. Compte tenu de la présence des grands cours d'eau dans la zone, on trouve
une faune aquatique variée (Cf. chapitre 6).

L'inventaire d'aménagement du PEA 192 — Lot B montre lui une rareté de la faune, qui
s'explique par la forte pression anthropique liée à la proximité de Boda.

AGDRF avec l'appui du PDRSO PDRSO 30

Ar,

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

4 CONTEXTE SOCIO-ECONOMIQUE

Les informations présentées dans ce chapitre sont, pour l'essentiel, reprises du rapport de
l'étude socio-économique du PEA 187 (PARPAF-ADD, mars 2009). La méthodologie suivie
lors de l'étude est conforme aux prescriptions des Normes Nationales d'Elaboration des Plans
d'Aménagement (PARPAF, Tome 1, 2006).

4.1 Caractéristiques de l’environnement socio-économique et
culturel des populations riveraines du PEA

41.1 Structure administrative et organisation territoriale

Comme indiqué au paragraphe 3.1.1, le PEA 192 comporte deux lots situés à cheval sur les
préfectures de la Lobaye et de l'Ombella-Mpoko, ainsi que sur les sous-préfectures de Bimbo,
Boda et M'baiki.

Trois communes se partagent la superficie du PEA 192 — Lot À, il s’agit des communes de
Bimbo, Lessé et Pissa. Les communes de Lessé et Pissa sont situées dans la sous-préfecture
de M'baïki (préfecture de la Lobaye), tandis que la plus grande partie du PEA est située dans
la commune de Bimbo (préfecture de l'Ombella-Mpoko). Le PEA 192 — Lot B est situé dans le
commune de Lobaye.

Ce PEA 192 se distingue singulièrement des autres par sa proximité de la ville de Bangui et
la présence d’un nombre élevé de villages dans la partie couverte par le PEA 192 — Lot A et
par l'absence de village et la proximité de Boda pour la partie couverte par le PEA 192 — Lot B.

Des 61 villages situés dans et à proximité du PEA 192 — Lot A, 21 ont été retenus pour l'étude

socio-économique. La liste exhaustive des villages enquêtés est présentée dans le rapport de
l'étude socio-économique.

AGDRF avec l'appui du PDRSO PDRSO. 31

PS.
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018

Carte 2 - Localisation des villages du PEA 192 — Lot A

18"00"E 18°100"E 18°200"E 18°300"E 18°400"E

45300"
47300"N

z
É ë
È :
Ÿ È
\ (Pelopambou

Sabo| f

N LÉ [Encre il Botambi Botéké” |
. À ,
2] o 5 10 20 Km 8
& CE D D A | sine &

Villages par commune Ci Kelol
© Bimbo à
- © Lessé | Le z
£ 2
2 €

€ ji o
£ © Pissa #

—— Réseau routier principal
Réseau hydrographique
[] Limite du PEA 192 - Lot A

18*00"E 16°100"E 18°200"E 18°300"E 18°40'0"E|

4.1.2 Données démographiques
4.1.2.1 Recensement de la population

En 2003, la Préfecture de l'Ombella-M'poko comportait une population totale de 356 725
habitants (RGPH, 2003), contre 170 584 habitants en 1988 - soit un accroissement de
109,12 %, et une densité moyenne de 11,2 habitants au km?. L'accroissement moyen annuel
est de 4,71%, ce qui est supérieur à la moyenne nationale (2,5 %). La préfecture de la Lobaye
sur laquelle s'étend une partie du PEA 192, comptait 246 875 habitants en 2003 contre 77 188
habitants en 1988 soit une densité de 12,8 habitants au km? et un taux d’accroissement de

AGDRF avec l'appui du PDRSO

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

2,99%. Les trois communes qui se partagent la superficie du PEA 192 — Lot À comptent
environ 250 000 habitants dont la majorité se trouve dans la commune de Bimbo (220 000
habitants). Le nombre total d'habitants sur le PEA 192 — Lot A est estimé à 39 667 habitants
soit une densité de 23,4 habitants au km?, chiffre très supérieur à la moyenne nationale, qui
est de 6,3 habitants au km? (RGPH 2003).

Cinq groupes ethniques sont majoritaires dans le PEA 192 — Lot A : les Ngbaka, les Congolais
de la RDC, les Gbayas, les Ali et les Banda. De tous ces groupes ethniques, les Ngbaka sont
les plus importants et représentent environ 28 % de la population totale suivi des Congolais
(20 % de la population), et des Gbayas (15 %). D'autres groupes ethniques sont présents dans
de faibles proportions : Mandja, Mbati, Yakoma, Peulh Mbororo, Langbassi, Ghbanou, pour ne
citer que ceux-là. Le phénomène d'immigration des populations depuis la République
Démocratique du Congo (RDC) est croissant et remarquable, il peut avoir de fortes incidences
sur le milieu.

Quatre campements pygmées ont été identifiés dans le PEA 192 — Lot A et sont rattachés aux
villages Bantous. (cf. $ 2.2.2 du RESE).

4.1.2.2 Accroissement de la population

Les résultats des RGPH de 1988 et 2003 montrent que les Préfectures de l'Ombella-M'poko
et de la Lobaye, dans lesquelles se trouve le PEA 192, ont connu un accroissement annuel
supérieur à la moyenne nationale (respectivement 4,71 % et 2,99%) entre 1988 et 2003. Ceci
s'explique par la proximité de la ville de Bangui avec la possibilité de débouchés pour les
produits agricoles et l'existence d’axes routiers souvent en bon état.

En plus du RGPH, les enquêtes socio-économiques du PARPAF-ADD de 2008 montrent un
taux d’accroissement annuel de 4% pour les seuls villages du PEA 192- Lot A. Les détails sur
l'accroissement de la population par village sont présentés dans l'étude socio-économique.

4.1.2.3 Localisation de la population

Les axes « Sekiadalé-Bimon-Kalangoué » ; « Sekiadalé-Yatimbo-Bobelé » et « Ndiba-
Bomboko » regroupent la majeure partie de la population du PEA 192 — Lot A. Les principales
agglomérations sont Bimon (2942 habitants), Bobelé (1 403 habitants), Gbokila (1 011
habitants), Kapou1 (2 052 habitants), Kpalongo (2 011 habitants), Macka 2 (1 151 habitants),
Ndimba (1 301 habitants), Sabongo1 (1 060 habitants), Sackpa (1 234 habitants), Sekia-dalé
(1 393 habitants) et Yombo (1 668 habitants). De tous ces villages, trois ont une population
qui dépasse 2 000 habitants il s’agit de Bimon, Kapou 1 et Kpalongo.

AGDRF avec l'appui du PDRSO PDRSO. 33

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

4.1.2.4 Déplacements et flux migratoi

res

La Carte 3 présente les déplacements humains sur le PEA 192 — Lot A. Ces déplacements se
font soit en véhicule sur les axes routiers, soit par les voies fluviales dont les principales sont
l'Oubangui et les rivières M'poko et Pama. Les principales raisons de ces déplacements sont
commerciales pour approvisionner les villages en produits de première nécessité, ou pour
approvisionner la ville de Bangui en produit agricoles et de cueillette.

Le flux migratoire est dirigé vers les localités à opportunités d'emploi (villes administratives et
sites d'exploitation forestière) ou celles qui présentent un intérêt en termes d'activités :

agriculture de rente, cueillette, …

Deux villages ont disparu suite à des mésententes entre la population ou pour des raisons
d’enclavement. Quinze villages ont été créés par l'accroissement démographique, d’autres ont
migré pour la cueillette ou pour la recherche de terres de culture.

Carte 3 - Principaux déplacements humains sur le PEA 192 — Lot À

18°00"E 18"100"E

18°200"E

18"300"E

18"400"E

4°300'N

4°200N

Kapou œuisié
À (

4100N

Ndingo

° Village
Type de déplacement
—<—- Déplacement humain sur rivière

—— Déplacement humain sur route

407

+ Evacuation des grumes

—— Réseau routier principal

= Réseau hydrographique
[CL] imite du PEA 192 - Lot A

18"ÎTE 18100

18"200E

à Qs
Botamb) Botéké/ sl

1830 0"E

EU

4200N

#IÉ0N

#ODN

18"400"E|

AGDRF avec l'appui du PDRSO
sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

4.1.3 Infrastructures et équipements collectifs

L'ensemble des infrastructures existantes, recensées en 2009, est illustré par village en
Annexe 4.

4.1.8.1 Infrastructures sanitaires

Structures de santé
Les FOrmations SAnitaires (FOSA) sont hiérarchisées en 3 niveaux :
+ les FOSA de catégorie À : case de santé, poste de santé et centre de santé ;
+ les FOSA de catégorie B : hôpital préfectoral et régional ;

+ les FOSA de catégorie C : hôpital central.

Dans le PEA 192 -— Lot À, il existe 7 FOSA tous de catégorie À dont 6 postes de santé
(Botambi, Kapou1, Ndangala, Ndimba, Salanga et Yombo) et 1 centre de santé (Bimon). De
toutes ces FOSA, très peu fonctionnent normalement.

Le ratio du nombre de malades par personnel soignant est de l’ordre de 1 / 1 803 et le ratio du
nombre de malades par personnel soignant qualifié est de 1 / 4956 ce qui est supérieur à
celui des villages des PEA 165 et 186 (avec respectivement 1 personnel soignant pour 1 141
malades et 1 personnel soignant qualifié pour 6 282 malades). Les 7 FOSA existantes sont
financées par diverses sources (Communautaire, Société forestière, Communauté, CARRUB,
Armée Française et particuliers). Les services sont parfois payants à raison de 250 FCFA pour
la consultation.

Par manque de moyens, la population est parfois obligée d’avoir recours aux produits vendus
par les commerçants ambulants ou à la pharmacopée traditionnelle.

Pharmacies

L'enquête a révélé la présence de 7 pharmacies dont 6 sont liées à des FOSA ; la seule
exception étant la pharmacie du village Bobelé. Trois de ces pharmacies ont un
fonctionnement moyen et 3 autres un fonctionnement médiocre. Le mauvais fonctionnement
est dû principalement aux problèmes de gestion.

Approvisionnement en eau potable

L'approvisionnement en eau potable se fait au travers de forages, puits, sources, marigots et
rivières. La majorité des points d’eau situés dans les villages enquêtés du PEA 192 — Lot A

2.

AGDRF avec l'appui du PDRSO PDRSO. 35

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

sont fonctionnels. On compte au total 12 forages dont deux fonctionnent bien, six ont un
fonctionnement moyen et 4 ont un fonctionnement médiocre. Les autres villages ont recours
aux autres sources d’approvisionnement citées ci-avant. L'accès à l’eau est payant dans la
plupart des cas pour permettre au gestionnaire de faire la maintenance des installations.

4.1.38.2 Infrastructures éducatives

Sur l'ensemble du PEA 192 — Lot À, 26 villages (41 %) sont dotés d’une école. Dans les
villages qui n’en possèdent pas, à l'exemple de Gbakassa, Kalangoé et Yamboro, les élèves
sont obligés d’aller dans les villages voisins. Au total, trente et une écoles ont été identifiées
dans ces 26 villages parmi lesquelles quatre sont des écoles maternelles et vingt-sept des
écoles primaires.

Les locaux sont soit construits en matériaux durables soit construits en torchis ou bambous.
Deux tiers des écoles ont un bon fonctionnement. Les frais de scolarité s'élèvent en moyenne
à 3 774 FCFA/élève/an dans une école primaire (donnée 2009).

Les ratios enseignant par classe et par élève sont présentés dans le Tableau 3.

Tableau 3- Ratio des effectifs des élèves du PEA 192 - Lot A par classe et par
enseignant des villages enquêtés (données de 2009)

ECOLE PRIMAIRE
Nombre d'élèves par salle de classe 84
Nombre d'élèves par enseignant 72
Nombre d'élèves par enseignant qualifié 406

On constate que le nombre d'enseignants qualifiés par élève est très faible : il est de l'ordre
d’un enseignant qualifié pour 406 élèves. C'est presque le double de ce qui a été observé dans
la Mambéré-Kadéï (notamment dans le PEA 184 de VICA où il y a 285 élèves par enseignant
qualifié). Cette situation ne permet pas aux élèves d'acquérir un niveau satisfaisant. Le faible
niveau de qualification des enseignants amplifie ce phénomène, accentuant la dégradation du
niveau de l'éducation dans les écoles primaires. Les enseignants non qualifiés (agents parents
ou agents communaux) sont pris en charge par les parents d'élèves ou la commune. Par
manque d'école secondaire dans le PEA 192 — Lot À, les élèves admis au collège regagnent
soit Bangui, soit Bimbo, soit encore le lycée de Béréngo (commune de Pissa) pour poursuivre
leurs études.

Concernant les enfants pygmées, environs 187 sont inscrits dans les écoles primaires sur un
total d'environ 6 100 élèves. Le caractère saisonnier de leurs activités fait qu’à une période de
l'année, ces enfants abandonnent les études pour aller faire la chasse et la cueillette. Le
programme éducatif ne leur est pas adapté.

e.
de

AGDRF avec l'appui du PDRSO 36

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Depuis qu'elle est attributaire du PEA 192, CENTRABOIS s’est engagée dans l'appui à la
scolarisation des enfants des villages en prenant en charge le salaire d'une partie des maitres
parents. En 2018, 32 enseignants de 12 écoles sont pris en charge.

4.1.8.3 Réseau routier

Le réseau routier du PEA 192 — Lot À comporte environ 140 km de routes, avec 35 km de
Route Nationale (RN n°6), 68 km de routes rurales et 49 km de pistes rurales. 8,5 % de ces
routes est entretenu par la société forestière. Trois villages sur 21 enquêtés affirment que les
routes sont en bon état. La plupart des routes sont en mauvais état. Quatre villages n'ont pas
accès aux voies de communication : Bogbalé, Gbangba, Mondoli et Modalé. Ces villages
utilisent des voies non carrossables pour accéder aux voies carrossables (données de l'étude
socio-économique de 2009).

La Route Nationale n°6, allant de Bangui à Pissa, est goudronnée et est pratiquée par des
véhicules qui font le transport des personnes et des marchandises.

Depuis qu'elle est attributaire du PEA 192, CENTRABOIS a commencé à remettre en état le
réseau routier du PEA 192 — Lot A et l'axe Sékia — Yatimbo — Salanga — Talo — Nzila est
maintenant en très bon état.

Les autres voies de communication sont le fleuve Oubangui qui longe le PEA 192 — Lot À à
l'Est et la rivière Pama au Nord. L'accès aux villages qui se trouvent au bord de l'Oubangui se
fait par les bateaux hors-bords ou les pirogues pendant que l'accès à ceux qui se trouvent sur
la Lessé ou la Pama se fait uniquement en pirogue.

En ce qui concerne le PEA 192 — Lot B, d'anciennes routes ouvertes avant 2000 sillonnent la
zone mais, faute d'entretien, ne sont pas praticables par des véhicules motorisés.

4.1.8.4 Marchés

En 2009, six marchés à fréquence journalière ont été identifiés dans les villages enquêtés du
PEA 192 - Lot À. On en dénombre :

+3 importants : Bimon, Kapou 1 et Ndagala (environ 100 personnes par jour) ;

+1 moyen : Yombo (50 personnes par jour) ;

+ 2 de moindre importance : Ghbakassa et Ndimba (moins de 50 personnes par jour).

Dans les villages qui ne disposent pas de marché, soit les populations vendent leurs produits
vivriers devant leurs maisons soit elles fréquentent les marchés les plus proches, pour vendre
ou se ravitailler en produits de première nécessité. La distance parcourue pour atteindre les
marchés les plus proches est en moyenne de 11 km.

2.

AGDRF avec l'appui du PDRSO PDRSO. 37

sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

41.8.5 Fourniture d'électricité

De tous les villages enquêtés en 2009, aucun ne dispose d'accès au réseau électrique.
Cependant, dans les grands villages tels que Ndimba, Kapou 1 et Kalangoé, certains
particuliers disposent de petits groupes électrogènes de faible capacité pour l'usage privé
(alimentation des maisons, projection des films, ….).

4.1.8.6 Lieux de cultes

D'une manière générale, l'étude a constaté que le christianisme est la religion la plus pratiquée
(implanté dans 95 % des villages) suivi de l'Islam (implanté dans 5 villages). La présence des
églises apporte un plus aux populations avec la construction d'infrastructures
sociocommunautaires telles que les écoles, les points d’eau, etc.

4.2 Caractéristiques de l’environnement socio-économique de
CENTRABOIS
4.2.1 Salariat

Au 31 juillet 2018, l'effectif total des employés de la société CENTRABOIS s'élève à 318
personnes, dont 6 femmes. Les ouvriers permanents représentent 87,10% de l'effectif total du
personnel, les agents de maîtrises 5,97%, les cadres 1,25% et les expatriés 0,62%. (Cf.
Tableau 4).

Tableau 4 — Effectifs du personnel de CENTRABOIS (données collectés en juillet 2018)
Etre Cadres Cadres Agen Ouvriers Ouvriers TOTAL
expatriés | Nationaux | de maîtrise | permanents | saisonniers
Homme 2 4 19 277 10 312
Femme 0 0 3 3 0 Q
Total 2 4 22 280 10 318

4.2.2 Conditions d'accès aux équipements et infrastructures du site

Pour son fonctionnement, la société CENTRABOIS a fait le choix de ne pas installer de base
vie tant que l'exploitation est en cours dans les AAC de la série de conversion.

A terme, elle pourrait faire le choix d'installer une base vie à proximité du noyau forestier.
Aucun choix définitif n’a été fait à ce jour.

Pa
Ld AGDRF avec l'appui du PDRSO PDRSO 38
PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Pour loger les employés en charge de l'exploitation forestière, l’entreprise loue des cases dans
les villages les plus proches du site d'exploitation.

4.2.2. Santé

A défaut d'une base vie et dans le souci de garantir la santé de son personnel, la société
CENTRABOIS a mis en place une infirmerie dans l'enceinte de son site du PK9 (Bimbo).

L'infirmerie est gérée par un technicien supérieur de santé qui travaille sous la supervision
d'un médecin de l’entreprise. Les soins d'urgence sont assurés sur place tandis que les cas
graves sont transférés systématiquement dans des centres de référence à Bimbo ou à Bangui.
Un assistant de santé est embauché et mis à la disposition des équipes de l'exploitation. La
pharmacie est régulièrement alimentée en produits pharmaceutiques. Les produits sont
généralement achetés à Bangui dans les grandes pharmacies de la place.

Les principales mesures de sécurité du personnel au travail, inscrites dans le code du travail,
dans le règlement intérieur de l’entreprise, ainsi que dans la convention collective des sociétés
d'exploitation forestières, sont respectées. Les équipements de protection individuelle sont
distribués au personnel avec un renouvellement selon leur amortissement.

4.2.2.2 Education

En l'absence de base vie, il n'est pas prévu de construire d'école pour les enfants des ayant
droits. La contribution de la société se fait, comme déjà indiqué, au travers du financement
des salaires des maïitres-parents des villages environnants du PEA 192.

42.23 Loisirs

En l'absence de base vie, la société contribue aux loisirs des villages environnants du PEA
192 au travers d'équipements sportifs (maillots de foot, financement de compétitions).

4.2.8 Analyse globale de la contribution de CENTRABOIS au développement local
4.2.8.1 Financement d’infrastructures socio-économiques

Depuis son installation, la société CENTRABOIS a fait des investissements au profit de la
population riveraine. Ces investissements sont présentés en détails dans le Tableau 5.

AGDRF avec l'appui du PDRSO 39

ste,

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Tableau 5 — Investissements sociaux réalisés par CENTRABOIS depuis 2016 (Source :

CENTRABOIS, Juillet 2018)

ë : & Coût
Intitulé Villages concernés (FCFA)
Talo, Lilando, Botambi, Salanga,
an k : Ndimba, Gbkila, Yombo, Sébokélé 1-
Distribution de kits agricoles 2-3,  Sébala, Yatimbo,  Séhondo, 15 000 000
Bombabia, Bobelè
Yombo, Sébokélé, Yatimbo,
Salaire maîtres parents (20 000 Sehondo,Bombabia , Jerusalem, 11 520 000
F*32 pour 12 écoles) Bobele, Mokelo, Ndimba, Salanga,
Botambi, Kobokou
Yombo, Sébokélé, Yatimbo,
2 : Séhondo,Bombabia , Jérusalem,
Dons de matériel scolaire Bobelé, Mokélo, Ndimba, Salanga, 940 000
Botambi, Kobokou
Don aux sinistrés Yombo 4 400 000
Yombo, Sébokélé, Yatimbo,
A Séhondo,Bombabia , Jérusalem,
Gadeaux de Noël Bobelè, Mokélo, Ndimba, Salanga,| 2 390 000
Botambi, Kobokou
Construction maison communale Salanga 510 000
Réhabilitation maison des jeunes Bimbo 300 000
Dotation en 3 puits Bobelé 8 000 000
Axes : Nzila-Salanga ; Salanga-
Ndimba; Sékia-Bombabia; Salanga;
Entretien des routes Sékia-Bombabia; Sékia-Bombabia; 87 000 000
Sékia-Bombabia; Yatimbo-Séhondo;
Bombabia-Bobelè
Dotation en équipement sportif 760 000
Tournoi de football 320 000
TOTAL 120 620 000
En outre, la société verse les taxes forestières liées à l'exploitation réparties en taxe de
superficie (ou loyer), taxe d'abattage et taxe de reboisement. Une partie de ces taxes est
reversée aux communes pour le développement de la zone. Le montant de ces taxes est fourni
dans le Tableau 6. Il est à noter que depuis l'entrée en exploitation de CENTRABOIS, seule

la commune de Bimbo bénéficie de la totalité des taxes.

AGDRF avec l'appui du PDRSO

40

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Tableau 6- Montant des taxes forestières versées par CENTRA-BOIS (Source :

CENTRABOIS -— Juillet 2018)
Taxe Taxe de
Commune ébattages lReboisement [eue
2016
Bimbo 17 326 264 16 673 569 33 999 833
Lessé 0 0 0
Pissa 0 0 0
2017
Bimbo 46 130 490 33 737 344 79 867 834
Lessé 0 0 0
Pissa 0 0 0
2018 (Janvier à Juillet)
Bimbo 33 066 544 7 790 475 40 857 019
Lessé 0 0 0
Pissa 0 0 0
TOTAL 96 523 398 58 201 388 154 724 686
4.2.8.2 Contraintes au développement local et besoins des populations
D'une manière générale, le milieu rural est caractérisé par un manque d'infrastructures
sociocommunautaires de base, et une carence en personnel qualifié, ce qui se traduit par une

insuffisance des prestations des services publics aux populations. Malgré la proximité de
Bangui, les populations du PEA 192 — Lot À sont confrontées au manque de services de base
telles que l'éducation, la santé, l'accès à l'eau potable et l'appui dans le domaine agricole.

Les redevances forestières reversées aux communes devraient permettre l'installation de ces
infrastructures pour le développement local. Jusque-là, même si des efforts sont faits par
certains gestionnaires, on constate l'absence de planification à long terme pour l’utilisation de
ces fonds. Ils sont la plupart du temps destinés aux dépenses de fonctionnement, au détriment
des investissements en infrastructures qui devraient bénéficier à la population. En outre, les
populations ne sont pas informées des réalisations provenant des retombées directes de
l'exploitation forestière, et en conséquence, elles pensent que la société forestière ne répond
pas à ses obligations auprès des communes.

Les instructions présidentielles de mai et de septembre 2007 fixent les modalités d'accès aux
taxes forestières concédées aux communes. Ces recettes sont maintenues à la Banque
Centrale et mises à disposition des communes après l'élaboration d’un budget annuel et d’un
programme d'emploi issus des taxes forestières approuvés par un comité interministériel. Le
retrait de ces fonds s'effectue sous la double signature du Maire et du receveur payeur de la
localité.

2.

AGDRF avec l'appui du PDRSO PDRSO. 41

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Pour mener des projets et des actions de développement durable, les populations doivent être
organisées et structurées afin d'assurer la bonne gestion, de mettre en commun leurs
capacités de travail, d'améliorer la communication des actions menées, de garantir la
transparence et la solidarité. Malheureusement, il n'existe pratiquement pas d'association
fonctionnelle dans la zone.

4.2.4 Recommandations

L'analyse des données relevées lors des études socio-économiques fait ressortir plusieurs
points importants. Chaque point induit une liste de recommandations spécifiques. Les
recommandations encadrées dans le rapport d'études socio-économique fixent un cadre
général. Les autres sont d’une importance moindre ou sont des suggestions pour tendre vers
le cadre général. Elles ont servi d'éléments de base à l'élaboration du plan d'aménagement,
notamment pour la définition de séries spécifiques et de mesures sociales.

1) Répartition spatiale des activités

L'étude socio-économique a fait ressortir Un certain nombre d'activités pratiquées par les
villageois, principalement l’agriculture, la pêche, la cueillette et le bucheronnage. Ces activités
sont indispensables pour leur survie, mais ont des implications importantes au niveau de
utilisation des terres, et il existe un risque de conflit avec l'exploitation forestière. La proportion
des terres utilisées par les villageois est plus importante que sur les autres PEA du sud-ouest
où la densité humaine est moins forte. De ce fait, un mécanisme de répartition des terres entre
es utilisateurs s'avère nécessaire pour permettre à chacun des intervenants d'optimiser et de
rentabiliser sa production.

Pour répondre à cette préoccupation, une liste de recommandations est proposée. Chacune
est justifiée par un rappel du contexte social.

Selon la procédure habituelle, un atelier de restitution aux populations est organisé lorsqu'un
premier draft du plan d'aménagement a été approuvé par la société et que les principes
d'aménagement ont également été approuvés par le Ministère en charge des forêts. Les
caractéristiques des séries sont alors présentées. Il est à préciser qu'une étude menée par le
PARPAF sur l'avancée du front agricole au niveau des PEA proches de Bangui a été publiée
et qu'il en ressort que si une attention particulière n'est pas prêtée à l'utilisation des terroirs et
à l'amélioration des pratiques, d'ici une trentaine d'année on assistera à la disparition totale
du PEA 192-Lot A. On tiendra compte de cette disposition pour prévoir la gestion durable de
ce PEA.

Vu l'importance des activités anthropiques et la répartition des surfaces cultivées dans cette
zone, l'équipe du PARPAF avait rencontré les représentants de la population après une
première réflexion sur le découpage des séries d'aménagement du PEA. La finalité de ces
réunions était de s'assurer que le principe de répartition des surfaces en séries

AGDRF avec l'appui du PDRSO 42

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

d'aménagement proposé soit accepté par la population avant de continuer l'élaboration du
Plan d'Aménagement. Les réunions se sont bien déroulées dans l'ensemble mais les
populations locales ont exprimé des besoins pour l'encadrement et le soutien des activités
villageoises par les agents du Ministère en charge des Forêts et ceux du Ministère en charge
de l'Agriculture.

Recommandation 1.1 : Le plan d'aménagement doit intégrer les caractéristiques d'utilisation
des terres par les villageois pour les activités principales que sont : l'agriculture, la pêche, la
cueillette, la production de vin de palme et la caféiculture, lors de la détermination des
différentes séries d'aménagement.

Recommandation 1.2: Considérant l'ampleur des activités agricoles et les superficies
occupées, la densité de la population, la pression exercée sur les ressources et l'effet de la
proximité de Bangui, il était demandé au PARPAF de réfléchir à une autre forme de définition
des différentes séries et de détermination de la durée de la rotation à appliquer pour le plan
d'aménagement du PEA 192 — Lot A (ex-PEA 187).

Il y a lieu de noter ici que la fixation des stratégies d'Aménagement a pris en compte les deux
premières recommandations.

Recommandation 1.4 : Il est indispensable que les activités génératrices de revenu soient
recensées et cartographiées sur la zone de production afin d'adapter l'exploitation à la réalité
du terrain.

Recommandation 1.5: Les populations sont ignorantes du cadre législatif. Il leur est
indispensable de se mobiliser pour obtenir les informations exactes auprès des autorités
administratives en matière de gestion durable des ressources forestières.

Recommandation 1.6 : Afin de préserver la forêt et de garantir une gestion durable des
ressources naturelles, il est recommandé aux populations riveraines d'exercer leurs droits
coutumiers dans le respect des dispositions fixées aux articles 14, 15, 16, 21, 22, 217, 221 et
227 du Code Forestier et des textes règlementaires en vigueur.

2) Respect du cadre législatif et ayants droits

Les conditions de travail et de vie des ouvriers sont cadrées par le Code Forestier. Il est
nécessaire de s'assurer que ces dispositions sont respectées sur le terrain et que des mesures
adaptées sont prises en cas de lacune.

Le cadre législatif concerne essentiellement les ayants droits, c'est-à-dire les ouvriers et leurs
familles. La loi n°08.022 portant Code Forestier est rappelée dans sa forme actuelle et

AGDRF avec l'appui du PDRSO PDRSO. 43

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

confrontée à la réalité relevée par l'étude socio-économique de 2009. En vue de la protection
de l’espace forestier, il pourra être envisagé une collaboration avec l'administration afin que
des appuis agricoles soient proposés à la population avec l'appui éventuel de la société civile.

Art. 50 : « Les sociétés forestières ont l'obligation d'assurer à leurs employés et leurs familles
des conditions de vie et de travail décentes, notamment en ce qui concerne l'habitat, l'hygiène
et la sécurité du travail.

Les mesures prises dans ce domaine doivent être conformes aux recommandations de l'étude
socio-économique préalable à l'aménagement du permis et reprises dans le plan
d'aménagement, les plans de gestion et la convention définitive d'aménagement et
d'exploitation. »

Art. 53 : « On entend par hygiène et sécurité du travail, l'ensemble des règles d'hygiène et de
sécurité qui déterminent les mesures pratiques de sécurité et de santé dans l'exercice des
travaux forestiers.

Ces mesures comportent des obligations et des responsabilités ainsi que des dispositions
générales de sécurité portant sur les conditions d'emploi du personnel, les exigences relatives
aux outils, matériels et substances chimiques, l'équipement de protection individuelle, les
premiers secours et les secours d'urgence.

Un guide pratique est élaboré à cet effet par le département en charge des forêts de commun
accord avec celui des lois sociales et en harmonie avec les instruments juridiques nationaux
et internationaux. »

Art. 54 : « Tout intervenant en milieu forestier est tenu de respecter et de faire respecter de
manière rigoureuse les règles de sécurité prévues dans les conventions collectives en vigueur
et dans le règlement intérieur de l'entreprise.

Les agents des Eaux et Forêts et les Inspecteurs du Travail effectuent des contrôles
périodiques conjoints pour faire respecter les règles de sécurité définies à l'article 53 du
présent code. »

En cas de manquement constaté, la société est mise en demeure dans un délai maximum
d'un (1) mois pour y remédier.

A ce jour, la construction d'une base vie destinée au personnel de CENTRABOIS n'est pas
encore planifiée. En cas de construction d'une base vie, la société aura l'obligation d'assurer
l'accès à l'eau potable, l'approvisionnement en nourriture et surtout en protéines alternatives
à la viande de chasse. La société aura alors également l'obligation de mettre à disposition des
employés et de leurs ayants droit des infrastructures éducatives, sanitaires et de loisir en vue
de leur assurer des conditions de vie décentes.

AGDRF avec l'appui du PDRSO 44

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

L'entreprise s'engage à respecter les clauses du Plan d'Aménagement et à contribuer au
développement local en vue d’un apaisement social dans la zone.

En la matière, les recommandations suivantes sont formulées à l'endroit de la société :

Recommandation 2.1.1 : La construction d'une base vie dans le respect des normes des
« conditions de logement et d'hygiène décentes » qui doivent être définies par la direction de
la société avec d'autres partenaires (Ministère en charge des Forêts, Affaires Sociales, Santé,
Représentants des travailleurs, ..) en s'inspirant des critères internationaux reconnus (Cf.
manuel ATIBT)

Recommandation 2.1.2 : La société doit se mettre d'accord avec les chefs de villages, de
quartiers et les maires des communes pour l’organisation du village ou du site où habiteraient
les ayants droits.

Recommandation 2.1.3 : Le nouveau site devra être aménagé de manière à mettre en place
un nombre de forages qui sera adapté aux besoins en eau potable des habitants, en relation
avec les normes internationales habituellement en vigueur.

Recommandation 2.1.4 : La société forestière, avec le soutien de partenaires spécialisés,
peut contribuer à développer les activités agricoles de la zone. Un appui technique pourrait
être apporté aux agriculteurs et aux éleveurs pour améliorer leurs pratiques avec l'appui des
administrations concernées au travers de la création de projets pilotes.

Recommandation 2.1.6 : Renforcer la capacité du FOSA du village où sera installé la base
vie de la société forestière pour assurer les soins aux travailleurs comme le prévoit la
législation. Les infrastructures, le personnel qualifié, le matériel médical et la fourniture de
médicaments doivent être proportionnels à l'effectif des ayants droits et de la population
riveraine.

Recommandation 2.1.9 : La société doit mettre à disposition des enfants des travailleurs la
possibilité d'accès à une scolarisation correcte au niveau de l’école primaire. Ceci signifie des
infrastructures adéquates adaptées au nombre des élèves et des enseignants qualifiés. Le
niveau des agents parents doit être requis et accepté par l'administration scolaire de la zone.

Recommandation 2.1.10 : La société doit engager un Gestionnaire des Affaires Sociales
(GAS) qui disposera des compétences adéquates et d’une autonomie pour se déplacer
régulièrement dans les différents villages, avec lesquels il doit établir et maintenir un bon
dialogue. Il doit être capable de mesurer la pertinence des demandes des villageois et savoir
comment les mettre en œuvre s'ils peuvent être financés par la société. Il dépendra de la
cellule d'aménagement de la société.

AGDRF avec l'appui du PDRSO PDRSO. 45

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Recommandation 2.1.11 : La société doit prévoir un programme d'intervention dans les
villages qui puisse à la fois satisfaire les exigences légales, contribuer au développement local
et, ainsi, réunir les conditions qui conduiront à un apaisement social dans la zone.

Recommandation 2.2.1 : Un bilan complet des postes à risque doit être réalisé, avec des
consignes de sécurité précisant les Equipements de Protection Individuels (EPI), des
préconisations concernant le poste et la périodicité de son renouvellement.

3) Populations riveraines du PEA

Concernant la population locale, la méconnaissance de la législation en matière d'exploitation
forestière et la grande pauvreté qui sévit, poussent les gens à faire de nombreuses
réclamations et parfois même à bloquer le travail de l'exploitant. La société a l'obligation de
payer ses taxes (cf. $ 1.2.2, page 13). Les modalités sont expliquées dans le chapitre 8 de
l'étude socio-économique. Une partie de ces taxes est versée aux communes pour contribuer
au développement local. Le Code Forestier impose en plus que la société contribue au
« développement des communautés riveraines situées dans le permis ». Ceci concerne les
externalités positives, notamment la construction des voies d'accès et des infrastructures
sociales de base.

En dehors des exigences légales, certaines actions peuvent être décidées par la société afin
de contribuer au développement local. Le rapport d'étude socio-économique (RESE) fait
mention de conflits passés avec la société IFB (du temps du Permis Spécial de Coupe - PSC
- 23), dans le cadre desquels les villageois ont bloqué l'exploitation forestière. Les raisons
invoquées sont liées à la non construction des infrastructures demandées, au manque
d'embauche des jeunes et à des promesses non tenues.

Il y a lieu de signaler que les sociétés sont confrontées à de nombreuses demandes de la part
des populations, à la non hiérarchisation et au manque de concertation entre les villages.
D'une manière générale, le manque de dialogue entre les intervenants a été jusqu'à
récemment, une des causes les plus importantes dans ces confrontations.

Recommandation 8.1 : Les populations sont pour la plupart ignorantes du cadre légal. Il est
donc indispensable que les autorités administratives, en collaboration avec le GAS de la
société, leur fournissent des informations en matière de gestion durable des ressources
forestières.

Recommandation 3.2: Sur la base d'interventions définies, en collaboration entre les
différents partenaires, dans le cadre de la mise en œuvre du plan d'aménagement, les
populations locales doivent se mobiliser en fonction de leurs moyens afin de mettre en œuvre
les activités prévues à leur niveau dans le respect de leurs engagements.

AGDRF avec l'appui du PDRSO 46

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Recommandation 3.3 : Les populations villageoises doivent s'organiser avec les autorités
administratives et locales afin de maintenir un dialogue permanent avec la société forestière
et se tenir informées des interventions de celle-ci.

4) Autorités administratives et locales

Les autorités administratives ont un rôle prépondérant à jouer dans ce processus car elles
sont au centre du dialogue entre la population et la société. Elles doivent organiser la
population en structures représentatives de dialogue et la sensibiliser sur ses droits et ses
obligations légales vis-à-vis de la société.

Également, il est prioritaire de faire circuler des informations concernant le versement des
redevances forestières et la planification des investissements qui doit tenir compte des
priorités des villages en fonction de la disponibilité des moyens.

A cet effet, les recommandations suivantes ont été formulées :

Recommandation 3.4 : Les autorités administratives et locales doivent veiller à ce que les
populations soient bien conscientes et prennent en main leurs responsabilités.

Recommandation 3.5: Les représentants des villages doivent être écoutés et leurs
demandes prises en compte par les communes. Le point de vue des villageois est
indispensable pour décider des actions à mener, que ce soit dans le cadre des prévisions de
la commune ou des projets d'action volontaires de la société forestière ou encore d’un
partenaire extérieur.

Recommandation 3.6: Les autorités administratives et locales devront veiller sur les
procédures d'attribution des parcelles appartenant au domaine publique. Ces parcelles
destinées à des utilisations privées devront être acquises par des actes officiels et porter des
titres fonciers authentiques tout en respectant les dispositions prises dans le plan
d'aménagement.

Organisation au sein de la société

Pour maintenir le dialogue entre la société, les autorités administratives et locales et les
populations riveraines, la société doit s'organiser afin de choisir un interlocuteur qui sera
continuellement sur le terrain pour échanger sur ces problèmes avec les autres parties
prenantes. Il s’agit d'un Gestionnaire des Affaires Sociales, qui sera intégré à la Cellule
d'Aménagement. Ce poste doit être occupé par une personne qui connait bien le milieu rural
avec des compétences dans le domaine social et qui soit capable de dialoguer avec les
représentants villageois, de représenter la société et de régler les conflits.

Là

A
REX AGDRF avec l'appui du PDRSO 47

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

4.3 Modes de coexistence et de gestion des ressources et des
espaces forestiers

La forêt, en plus de contribuer à l'amélioration de la qualité de l'environnement, constitue, pour
la population riveraine du permis, la source d'approvisionnement en une multitude de produits
alimentaires, domestiques, médicinaux et représente un patrimoine culturel.

4.8.1 Règles de gestion des ressources et des espaces forestiers

La société CENTRABOIS est amenée à travailler, dans les prochaines années, sur le terroir
d'environ une soixantaine de villages, qui sont gérés par des règles et droits coutumiers qui
doivent être respectés.

48.1.1 Délimitation des espaces

Le terroir villageois, espace périphérique proche du village, voué à une mise en valeur
agricole, fait l'objet d'appropriations individuelles (parcelles agricoles et/ou jachères) dont les
modalités d'organisation et d'exploitation sont gérées à l'échelle des clans et lignages et sont
régulées par la chefferie coutumière. Après le défrichement (droit de “première hache”), les
terres mises en valeur appartiennent au lignage qui les met à disposition de ses membres et
sur lesquelles ces derniers bénéficient d’un droit d'usufruit{.

D'une manière générale, l'accès au terroir villageois n'est pas totalement libre dans les villages
du PEA 192 - Lot À même si dans certains villages il n’y a pas d’interdit liés à l'accès à l'espace
forestier pour des activités de chasse, de cueillette et de pêche (en saison des pluies). L'accès
au terroir est malgré tout soumis à certaines conditions, en particulier pour des allochtones, et
doit compter avec l'accord du chef du village.

Les concessions privées sont des domaines publics que l'Etat attribue à une personne
physique ou morale pour son usage privé.

Les procédures d'acquisition sont variables :

+ le villageois possédant une parcelle peut la vendre à qui il veut. Le chef du village est
parfois mis au courant lors de la signature de l'attestation de vente.

+ dans certains villages, la vente des « forêts vierges » revient exclusivement au chef du
village. Dans d’autres, elle revient à la fois aux chefs de villages et aux villageois.

4 Source : Représentations et pratiques territoriales liées aux activités cynégétiques dans le sud ouest
de la RCA, PGTCV janvier 2008

AGDRF avec l'appui du PDRSO 48

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Très peu de gens se rendent au cadastre de Bimbo ou de M'baïki pour faire la déclaration de
leurs propriétés ; ces services sont parfois sollicités pour la délimitation des parcelles mais
rarement pour la délivrance de titres fonciers. Les rares personnes qui ont leurs documents
légaux les ont fait établir au niveau du cadastre de Bangui.

L'étude socio-économique a révélé la présence de grandes parcelles ou domaines
appartenant à des tiers dans les villages de Bimon, Bombabia, Ghangba, Ndagala, Ndimba et
Yamboro. Ces parcelles appartiennent pour la plupart à des personnalités résidant à Bangui.
Au niveau du village Ndimba, il existe une parcelle de 196 ha appartenant anciennement à la
société Moura & Gouvéa et qui a été rachetée par un particulier. D'après les résultats des pré-
enquêtes, 64 personnes sur 16 villages disposent de concessions privées. Huit (8) ont entamé
la démarche pour obtenir les documents officiels et parmi elles, une seule personne dispose
d'un document officiel (en 2009).

4.8.1.2 Règles d'accès aux ressources naturelles, interdits et pouvoir de décision

Les conditions d'accès aux ressources naturelles varient en fonction de l'origine des
personnes et de la nature des ressources qu'elles veulent exploiter.

Accès aux ressources forestières

L'utilisation des ressources ligneuses concerne la coupe de bois d'œuvre en vue de la
fabrication de pirogues, l'exploitation à des fins artisanales et la production de bois de chauffe.
Pour un simple accès, les règles sont moins contraignantes et soumises à une présentation
chez le chef de village et à l'accompagnement par une personne du village.

En ce qui concerne l’utilisation de la ressource ligneuse, les règles sont plus strictes :
l'abattage de certaines essences est soit interdit, soit payant au chef du village. On doit
respecter les secteurs appartenant à chaque clan pour les arbres à chenilles, ou les sites
sacrés où se pratiquent le culte des ancêtres.

Accès aux autres ressources naturelles

L'accès aux ressources halieutiques est lié à la possibilité de pratiquer la pêche. Sur
l'Oubangui, les pêcheurs venant de Bangui pratiquent la pêche. Sur les petits cours d'eaux,
l'accès est règlementé, notamment en saison sèche où les cours d'eaux reprennent leurs lits,
ou sont parfois fractionnés. Les portions de cours d'eaux sont des propriétés de personnes les
ont acquis soit en les achetant soit par héritage, lorsqu'ils ont été aménagés pour la première
fois par un ancêtre de leur clan (et sont donc d'office la propriété de ce clan). L'accès est alors
réservé aux seuls membres du clan ou de la famille. En saison pluvieuse où il y a crue, l'accès
est libre pour tous les villageois qui se partagent le terroir.

AGDRF avec l'appui du PDRSO 49

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

D'une manière générale, dans les villages du PEA 192 — Lot À, il n'existe pas de restriction
liée à la chasse, ni pour les autochtones, ni pour les allochtones. Des villages voisins se
partagent un même terroir. Les interdits concernent les espèces dites totémiques telles que la
Panthère (Panthera pardus) et le Python royal (Python regius).

La cueillette est une activité bien ancrée dans les pratiques de la population locale. L'accès
aux zones de cueillette n’est pas totalement libre surtout pour ce qui concerne les chenilles où
certaines zones ne sont permises qu’aux personnes du même clan ou de la même famille ou
à des personnes provenant des centres urbains ayant des relations avec les villages
concernés.

Le vin de palme est le produit de la cueillette le plus important de la zone. Il est récolté à partir
du palmier à huile, disséminé ou planté dans les terroirs villageois. Malgré leur dispersion, ces
palmiers appartiennent à des tiers. L'activité est très réglementée et les palmiers appartiennent
toujours à quelqu'un qui en assure la distribution aux membres de sa famille ou de son clan et
la vente aux acheteurs étrangers au village.

Accès aux terres agricoles

Ilest important de distinguer les terres non encore cultivées des jachères car les règles d'accès
ne sont pas les mêmes. || y a une nette différence avec les précédentes études surtout dans
le premier cas où les parcelles non encore exploitées appartiennent traditionnellement à des
clans ou des familles, ce qui fait que leur accès est soumis à une autorisation du chef de clan
ou de famille avec l'accord du chef de village.

L'accès à la terre agricole est gratuit dans 28% des villages, pour les terres agricoles n'ayant
jamais été exploitées et ne se situant pas dans les réserves de terres agricoles appartenant
aux autochtones. L'accès aux terres agricoles est systématiquement payant dans environ 57%
des autres villages. Dans d’autres villages encore, l'accès est gratuit pour les autochtones et
payant pour les allochtones.

L'accès à la terre de culture est toujours soumis à l'autorisation du propriétaire de la parcelle
(« droit du premier usage ») dans le cas des jachères, les jachères étant considérées comme
un patrimoine de la famille contrairement aux parcelles non encore exploitées.

L'acquisition de nouvelles terres de culture est souvent subordonnée à l'avis d'un villageois
(chef de village, notables ou une connaissance parmi les habitants).

Accès aux ressources minières

L'exploitation des ressources minières n'est pas une activité répandue dans le PEA 192 — Lot
A. Lors des enquêtes, aucun village n’a confirmé la pratique de cette activité sur le PEA 192 —
Lot À, même si les populations locales supposent que leur sous-sol est riche en ressources
minières.

A
Ld : AGDRF avec l'appui du PDRSO

ES

50

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

48.1.3 Conflits et pouvoir de sanction

I! peut exister des conilits sociaux d'importance diverse qui sont liés aux problèmes quotidiens
que rencontrent les populations. Le règlement de ces conflits se fait la plupart du temps par
des accords à l'amiable entre les villageois, sous l'entremise du chef de village, de ses
notables, ou des conseillers municipaux. Parfois les concernés sont traduits à la gendarmerie
au cas où les premières instances de conciliation s'avèrent dépassées. À ce niveau, un
dédommagement est versé au plaignant en remplacement des règlements à l'amiable.

En ce qui concerne les conflits inter-villageois, les règlements se font d'abord devant les
instances des chefs de village, du chef de groupe ou du maire avant d'être transmis à la
gendarmerie ou à la justice selon l'importance du conilit.

Les interdits liés à l'accès et à l'utilisation des ressources sont de moins en moins respectés
sous l'influence de la croyance monothéiste. Cependant, dans certains villages, la violation de
ces règles peut être sanctionnée par le chef du village.

4.3.1.4 Conflits liés aux activités d'exploitation forestière

L'exploitation forestière a débuté à la fin des années 1940, avec la création des permis
temporaires d'exploitation (PTE). La Lobaye est la première préfecture où l'exploitation
forestière a commencé. Des années 1960 aux années 1990, les sociétés forestières faisaient
des investissements sociaux dans les villages, qui étaient déduits des taxes forestières.

De nos jours, la situation est différente compte tenu des dispositions prises par la Loi de
finances de 1998 et les instructions présidentielles de 2007 : les sociétés forestières versent
une partie de leurs taxes aux communes ; les communes doivent présenter un programme
d'emploi, qui permet d'obtenir l'accès à ces taxes forestières pour la réalisation de ce
programme d'emploi. Le PEA 192 — Lot A est à cheval sur trois communes : Bimbo, Pissa et
Lessé ; le PEA 192 — Lot B est dans la commune de Lobaye.

Selon le Code Forestier centrafricain, les sociétés forestières ont des obligations, qu'elles sont
tenues de respecter :

+ paiement des taxes et redevances forestières (Art 177),
+ entretien des pistes forestières,

+ assurer des conditions de vie et de travail décentes à leurs employés et à leurs ayants
droit légaux, notamment en ce qui concerne l'habitat, l'hygiène et la sécurité du travail (Art
50).

5 Articles 177 et 50 du Code Forestier de 2008

A
- AGDRF avec l'appui du PDRSO 51

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Ainsi, les taxes forestières versées aux communes doivent servir aux investissements sociaux,
les obligations des sociétés se limitant aux employés et à leurs ayants droit.

Ce changement n’est pas connu par l'ensemble de la population, ce qui a pour conséquence
la multiplication des conflits entre l'exploitant forestier et la population riveraine qui attend
toujours des investissements sociaux financés par la société forestière.

De plus, le désengagement de l'Etat face à ses fonctions régaliennes amène les populations
riveraines à se retourner vers les exploitants forestiers pour revendiquer leurs "droits" ; qui
concernent la réalisation des infrastructures sociales. Ces conflits se manifestent
généralement par des blocages du chantier, fréquents dans les PEA proches de Bangui,
notamment dans le PEA 192.

4.3.2 Analyse des modes d'exploitation des ressources et des espaces forestiers

Pour assurer leur subsistance et celle des membres de leur famille, les populations du PEA
192 pratiquent, à des échelles et degrés divers, des activités basées sur les ressources
naturelles et l'espace forestier environnant.

Cinq activités principales sont réalisées par les populations du PEA 192 — Lot À. Elles sont
citées ci-dessous, par ordre d'importance :

+ l’agriculture (activité principale de tous les villages) ;
+ la pêche,

+ lachasse,

+ la cueillette,

+ le bûücheronnage.

Seul un résumé des 3 principales activités est présenté ci-dessous, pour plus de détails et/ou
d'informations sur l'ensemble des activités pratiquées dans la zone, il faut se référer au rapport
d'études socio-économiques (ADD, 2009).

4.3.2.1 Agriculture

En général, les zones agricoles sont souvent contiguës aux villages, à des distances
comprises entre 500 mètres et plus de 5 kilomètres, derrière les cases. Contrairement à
d’autres PEA, les zones de culture active du PEA 192-Lot A s'étendent assez loin autour des
villages : elles sont situées dans un rayon de 10 kilomètres du village (source : Etude socio-
économique ADD septembre 2009).

A
- AGDRF avec l'appui du PDRSO 52

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

L'agriculture est l'activité de base qui fournit les produits nécessaires à l'alimentation des
populations. Elle est pratiquée par l'ensemble des ménages. Selon les informations fournies
au cours des enquêtes, toutes les familles possèdent des cultures vivrières et des cultures de
rente telles que le café et le palmier à huile.

Les activités agricoles sont réalisées soit par la main d'œuvre familiale comprenant le couple
et quelques grands enfants, soit par la main d'œuvre temporaire.

Plus de la moitié des produits agricoles est destinée à la vente contrairement aux autres PEA
de la zone forestière du Sud-Ouest de la RCA, où la plus grande part des produits est destinée
à l'autoconsommation.

Agriculture vivrière
Les cultures vivrières les plus pratiquées par les populations du PEA 192 — Lot A, sont par

ordre d'importance : le manioc, le taro, les bananes (plantains compris), le maïs et l'igname.
Les autres produits sont cultivés en moindre proportion, tel que l’arachide, les légumes et les
courges.

Les techniques culturales sont basées sur une association de cultures à différents cycles sur
un même champ. Après la récolte des cultures à cycle court (maïs, arachide, légume, ..), il
reste sur la parcelle le manioc les bananes et quelques fois le taro. A maturité, le manioc
(éventuellement le plantain et le taro) sera récolté en totalité durant 1 à 12 mois. Après ceci,
la parcelle est mise en jachère pour une durée moyenne de 4 ans.

Chaque année, en plus de la remise en production agricole de certaines jachères, de nouvelles
superficies de forêts sont défrichées dans presque tous les villages du PEA 192 — Lot À à des
degrés divers : 41% des villages enquêtés affirment défricher une superficie supérieure ou
égale à 1 ha, 28% de villages affirment qu'elles défrichent des superficies de forêt variant entre
0,5 et 1 ha et 21%, une petite superficie (< 0,5 ha) soit au total 90 % de la population qui fait
des défrichements chaque année.

D'après les informations fournies, la superficie moyenne des parcelles de cultures par famille
est de 1,5 hectare. La plus grande superficie moyenne cultivée par famille est de 2 ha et la
plus petite est de 0,2 ha par année. Pour tous les villages enquêtés du PEA 192 — Lot A,
l'ensemble des champs mis en jachère a une superficie moyenne de 10,7 ha par ménage avec
une durée de jachère moyenne de 5,6 ans.

Pour certains villages de la zone du PEA 192 — Lot À, l'écoulement des produits agricoles est
difficile, mais en général ce n’est pas le cas. Deux tiers de la production sont vendus, ce qui
est plus important que dans les PEA situés plus à l’ouest dans le massif forestier. Ceci

L.

AGDRF avec l'appui du PDRSO 53

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

s'explique par la proximité de Bangui et d’autres villes d'importance (Bimbo et M'baïki) et la
densité du réseau routier qui favorisent l'évacuation des produits agricoles et leur
commercialisation.

Riziculture

Sur l'ensemble des villages enquêtés, un seul ménage a déclaré cultiver le riz, ce qui ne
permet pas de faire des analyses statistiques. Il s’agit d'une culture qui a été introduite dans
la zone. Certains agriculteurs la pratiquent encore. Elle offre une potentialité non négligeable
du fait de la présence de nombreux bas-fonds et marécages dans la zone.

Le café

La culture du café a été introduite en 1921 par l'administration coloniale. La production a atteint
son niveau maximum en 1989 avec environ 22 000 tonnes produites. Par la suite, le manque
de soutien à cette filière a fait baisser la production jusqu’à 2 600 tonnes entre 2004 et 2005.
Malgré la chute du cours du café, les anciennes plantations sont restées en place. Entre 2006
et 2009, le Gouvernement a tenté de relever cette filière, ce qui a poussé les villageois à
réhabiliter les anciennes plantations.

Dans le PEA 192 — Lot A, les superficies des plantations de café varient de 0,25 à 1,7 ha et
génèrent un revenu annuel d'environ 26 000 Fcfa par hectare et par ménage. Quarante pour
cent (40 %) des agriculteurs entretiennent leur plantation. Les principaux villages producteurs
sont : Bombabia et Kapoul, avec un nombre de planteurs qui dépasse la centaine.

La production est en moyenne de 152 Kg/ha et les revenus moyens annuels à l'hectare sont
d'environ 25 000 F CFA, avec un prix utilisé pour les calculs de 170 F CFA/kg.

Le palmier à huile
Les grandes plantations du palmier à huile sont peu fréquentes sur le PEA 192 — Lot A. On a
répertorié au total 6 plantations familiales réparties sur 4 villages. Elles sont encore jeunes,
bien entretenues et positionnées le long du fleuve Oubangui et de la Route Nationale n°6. A
Bimon, on note la présence d'une plantation appartenant à un particulier d'une surface de
70 ha.

48.2.2 Pêche

La pêche est la 2è" activité par ordre d'importance, après l'agriculture, dans la zone du PEA
192 — Lot À. Elle contribue de manière significative à l'apport en protéines dans le régime
alimentaire des habitants et à l'économie des ménages qui la pratiquent. Elle est pratiquée
dans presque tous les villages, par les chefs de familles, sur les cours d'eaux proches du
village. Elle peut être individuelle ou collective suivant la période de l’année. La pêche
collective se pratique souvent pendant la saison sèche. Les moyens les plus utilisés sont : la
ligne, la nasse, le filet, l'épervier et le harpon. Une autre méthode est celle de l’assèchement
# AN
AGDRF avec l'appui du PDRSO 54

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

des cours d'eaux où du barrage pendant la saison sèche dans des portions de cours d’eau
appartenant aux clans.

Les produits de la pêche sont pour la plupart destinés à la commercialisation. Ils sont vendus
soit aux habitants du même village soit aux voyageurs, soit expédiés sur Bangui. Les revenus
peuvent être importants suivant le type et la taille des poissons pêchés.

La conservation des produits de la pêche s'avère délicate, ce qui oblige les commerçants à se
munir de glacières afin de conserver les poissons pour la vente.

Les revenus moyens de la pêche par ménage sont importants dans la majorité des villages et
en moyenne plus élevés que ceux de l’agriculture et varient de 18 000 à 500 000 FCFA par
an. Les revenus les plus élevés semblent liés à deux facteurs complémentaires :

+ la proximité de Bangui et Bimbo où la demande est croissante ;

+ la proximité des grands cours d'eau (Oubangui, Lesse, Pama, ..), qui offrent plus de
possibilités de pêche et le développement de pratiques plus performantes.

48.2.3 Chasse

La chasse est également une des activités importantes qui assurent l'alimentation et procurent
des revenus aux populations du PEA 192 — Lot A. La chasse est pratiquée dans presque tous
les villages enquêtés sans qu'il semble exister de terroirs de chasse spécifiques.

Dans tous les villages, la chasse est une activité principalement réalisée par les hommes,
notamment les chefs de ménage. Cependant, certaines femmes commanditent la chasse,
achètent des cartouches et payent les chasseurs.

La chasse est pratiquée par les autochtones et les chasseurs venant des villages et villes
voisins et même de l'étranger. Les enquêtés du village Konga dénoncent l'existence de
braconniers dans leurs zones de chasse.

Dans 70% des villages, la chasse est pratiquée en toute saison mais 20% des villages
affirment la pratiquer plutôt en saison des pluies. La plupart des chasseurs chassent de nuit
comme de jour même si la législation interdit la chasse de nuit.

Les trois techniques de chasse les plus utilisées sont : le piégeage, l'affût (ou attente du gibier)
et la traque (poursuite ou recherche du gibier). Le piégeage est réalisé à l’aide de câbles et
les autres techniques avec des fusils de 12 mm. Les chiens sont parfois utilisés. La chasse au
filet est encore pratiquée par les pygmées mais de manière anecdotique.

AGDRF avec l'appui du PDRSO 55

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

En général, le gibier est autant vendu qu'autoconsommé. Certaines espèces sont plus
spécifiquement destinées à la vente comme le Buffle ou le Potamochère : et d’autres à
l'autoconsommation comme l'Athérure ou le Pangolin.

Les résultats de l'enquête montrent que selon la population, plusieurs espèces de faune
sauvage ont disparu ou sont en voie de disparition. Les résultats des inventaires
d'aménagement ont effectivement relevé la faible densité faunistique par rapport à d’autres
PEA.

Le Céphalophe bleu est l'espèce la plus chassée dans presque tous les villages. Elle génère
plus de revenu du fait qu'elle résiste mieux à la pression de la chasse et que les individus
restent encore relativement nombreux. Elle est suivie du Potamochère puis du Céphalophe à
dos jaune. Les Aulacodes, les Athérures et les Singes sont également chassés dans un
nombre important de villages. Les singes sont plus sensibles à la pression de la chasse, donc
leur présence est anecdotique dans certaines zones fortement anthropisées.

Le Potamochère, le Céphalophe à dos jaune et les Céphalophes rouges sont devenus rares
mais, lorsque les chasseurs ont l'opportunité d’en abattre, ils génèrent des revenus importants.

Les revenus de la chasse par ménage peuvent être analysés de la même façon que pour la
pêche. En effet les revenus sont liés à deux facteurs complémentaires :

+ la disponibilité de la ressource souvent faible ;

+ la forte demande.

Les villages situés autour de la forêt classée de Botambi ont des revenus moyens. On suppose
que cette forêt ainsi que les autres zones du PEA 192 — Lot A sont très perturbés à l'exception
des villages Bokassib Botambi et Konga qui ont des revenus très élevés.

La forte demande liée à l'impact de la proximité des grandes villes telles que Bangui et Bimbo
a une influence sur le niveau des revenus moyens des villages Bimon, Kapou | et Yombo.

La chasse est l'une des activités les plus pratiquées par les Pygmées du PEA 192 — Lot À. Ils
connaissent bien la forêt, ils sont de bons chasseurs pour la plupart et grands consommateurs
des produits de cueillette et de chasse. La chasse est pratiquée par les hommes et parfois par
les femmes lorsqu'il s'agit de la chasse au filet. Elle se pratique en toute saison.

AGDRF avec l'appui du PDRSO 56

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

4.3.3 Niveau de coexistence dans l’utilisation des espaces et des ressources
forestières entre l'exploitant et les populations locales

Comme dans toutes les autres régions forestières, la pression sur les espaces et les
ressources forestières est liée aux activités traditionnelles des villages de la zone et à l’activité
industrielle de la société forestière en place et à d'autres activités non traditionnelles (comme
la plantation de palmier à huile). L'ensemble de ces activités tend à modifier l'utilisation des
espaces qui doivent désormais être gérés par plusieurs utilisateurs.

Agriculture

L'agriculture, principale activité économique des populations locales a une forte influence sur
le couvert forestier. L'extension rapide des cultures a obligé à établir des mesures stratégiques
innovantes pour la conception de l'aménagement forestier et les interventions sur le terrain.
Pour les villages situés dans la zone d'influence des zones de conversion (Cf. chapitre 8), une
délimitation précise de la limite à l'intérieur de laquelle devront se mener les activités agricoles
sera faite suite à la signature de la Convention Définitive. Elle supposera un engagement entre
es populations locales et l'exploitant pour le respect de la gestion durable du territoire.

Les autres activités traditionnelles pratiquées par les villages de la zone s’exercent sur
'ensemble du permis sans pouvoir être définies dans le temps et l'espace ; contrairement à
activité d'exploitation forestière pratiquée dans une nouvelle assiette de coupe chaque
année. Le GAS a, entre autres tâches, la mission d'informer les populations locales du
planning des opérations d'exploitation et de leur emplacement. L'exploitation forestière est
activité qui présente le plus de risques potentiels et la présence de personnes externes aux
activités peut générer des situations dangereuses.

Un des impacts majeurs de l'exploitation forestière sur l'espace s'exerce à travers l'ouverture
de routes forestières, qui deviennent des axes de pénétration privilégiés du massif pour
exercer des activités, non durables pour les ressources naturelles, telles que le braconnage.
Elles requièrent une gestion prudente, pour éviter des pressions supplémentaires sur les
ressources. Les engagements de la population dans la gestion durable, la surveillance du
massif, et la présence renforcée des agents du Ministère en charge des Forêts doit permettre
de diminuer la surexploitation des ressources forestières.

La coexistence des activités, loin d'être antagonistes, demande un cadre d'information et de
concertation entre les différents acteurs (population locale, société forestière et administration)
afin d'assurer l'équilibre des espaces et des ressources à long terme.

AGDRF avec l'appui du PDRSO 57

sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

5 PRESENTATION DE CENTRABOIS

5.1 Profil de l’entreprise

La Société Centrafricaine de Bois (CENTRABOIS) est une société de droit centrafricain créée
en avril 2014. Le Président Directeur Général de la société est M. Mohamed BITAR. Il s’agit
d'une société anonyme au capital de 50 millions de FCFA, dont la principale activité est
l'exploitation forestière.

Elle est dotée d'une Direction Générale (antenne administrative) installée à Bangui, dans
l'enceinte de l’ex-concession de la Fédération du Scoutisme Centrafricain (FESCA) et d’une
Direction d'Exploitation installée au PK9, à Bimbo, lieu qui regroupe les locaux administratifs,
le garage ainsi qu'une petite unité de transformation.

5.2 Exploitation pratiquée
5.2.1 Exploitation pratiquée par l’ancien attributaire (SCD)

5.2.1.1 Exploitation pratiquée pendant la convention provisoire SCD

La Convention Provisoire d'Aménagement-Exploitation signée en août 2007 entre la société
SCD et le MEFCP, a fixé une surface égale au 1/12°"° de la superficie utile du PEA qui pouvait
être exploitée durant 2 ans : c’est l’Assiette de Coupe Provisoire (ACP). L'avenant à la
Convention Provisoire, signé en octobre 2009 a autorisé la prolongation du délai d'exécution
de la Convention Provisoire d'Aménagement du PEA 187 de deux à trois ans, avec une
extension supplémentaire de l'ACP.

L'ACP initiale du PEA 187 est de 10 514 ha dont 8 085 ha de surface utile. Compte tenu de la
prolongation de la durée de la convention provisoire, une surface complémentaire de 7 166 ha
dont 4 646 ha utiles a été ajoutée à l'ACP. Par ailleurs, la SCD a adressé un courrier au
Ministère en charge des Forêts pour demander une surface compensatrice par rapport à la
présence de nombreuses zones non utiles dans l'ACP (zones inondables et anthropisées). Le
Ministère en charge des Forêts a répondu favorablement en accordant une zone de
compensation d'une surface de 6 585 ha dont 4 466 ha utiles à la société. La surface totale
des zones autorisées à l'exploitation, pendant la Convention Provisoire, s'élève donc à 24 265
ha total dont 17265 ha utiles (cf. Tableau 7) répartis en deux blocs ; les assiettes
complémentaire et compensatoire étant d'un même tenant mais distantes de l'ACP principale
(Cf. Carte 4). Entre la signature de la convention provisoire et la signature de la convention
définitive SCD, l'exploitation a été réalisée dans ces assiettes.

AGDRF avec l'appui du PDRSO PDRSO. 58

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Tableau 7 - Assiettes de Coupes Provisoires exploitées par SCD

Surface Surface
Assiette totale utile
(ha) (ha)
ACP1 10 514 8 085
ACP Complémentaire 7166 4 646
ACP Compensatoire 6 585 4 466
3 assiettes 24 265 17 265

Carte 4- Localisation des assiettes de coupe provisoires du PEA 192 — Lot A (ex-
PEA 187)

18"Q0"E 18"190"E. 18"200"E 18°300"E 18°400"E

4200N #300N

4°200N

AIO0N
4IOTN

400N
ÆODN

—— Réseau routier principal

Réseau hydrographique
[_TACP du PEA 192 (ex- PEA 187)
[CL] Limite du PEA 192 - Lot A

180 0"E EE LEE LEE 18"400"E|

D'une manière générale, une quinzaine d’essences ont été exploitées par la société SCD selon
les données transmises par celle-ci. La société s’est toutefois basée sur quelques essences
phares, essentielles pour pouvoir survivre pendant la période de la crise. Ces essences sont
présentées dans le Tableau 8.

L
DRE AGDRF avec l'appui du PDRSO
V

S

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Tableau 8 - Nombre de tiges abattues entre 2007 et 2009 sur le PEA 187 (source : SCD)

ACP1 ACP28&3
Essence [50772008] 2009 | 20092010 | TOTAL

Acajou 14 0 0 14
Aïélé 1 0 0 1
Aniégré / Longhi 1 906 1172 1270 4 348
Ayous 19 19 0 38
Bubinga 0 17 31 48
Doussié pachyloba Q 31 94 125
Ebène 0 130 Q 130
Eyong 1 0 0 1
Fraké-Limba 6 1 10 17
Iroko 30 109 253 392
Lati 20 Q Q 20
Manilkara 2 0 0 2
Padouk rouge Q 8 35 43
Sapelli 1 36 210 247
Sipo 2 12 81 95
Tali 0 0 9 9
Tiama 1 0 0 1

Total 2 003 1535 1 993 5 531

Cette exploitation était basée fondamentalement sur l'Aniégré et le Longhi blanc, et d’une
façon moindre sur l'Iroko, le Sapelli, l'Ebène, le Doussié pachyloba et le Sipo. Certaines
essences ont été exploitées de manière très ponctuelle ; il s'agit en particulier du Bubinga, du
Padouk rouge, de l'Ayous, du Lati, du Fraké, de l’Acajou et du Tali.

5.2.1.2 Exploitation sous aménagement réalisée par SCD

Pour rappel, deux séries destinées à l'exploitation forestière ont été définies dans le Plan
d'Aménagement de 2011 : une série de Production et une série de Conversion.

La série de Conversion, définie dans la partie de la concession la plus impactée par la pression
anthropique, est découpée en 10 assiettes de coupe et est destinée à être exploitée en priorité
(cf. Carte 5).

En 2011, entre la signature de la Convention Définitive et le retour au Domaine de l'Etat du
PEA, SCD a exploité partiellement, sous aménagement, deux assiettes de la Série de
Conversion : les AAC 1 et AAC 2.

AGDRF avec l'appui du PDRSO PDRSO 60

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Carte 5 - PEA 192 — Lot À : Découpage en séries et Assiettes de coupe de la série de

conversion

18/Q0E 18"100"E

18200"E 18"300"E 18400"€

© Vilages

Réseau routier

Réseau hydrographique
CL] Limites du PEA 192 - Lot A (155 739 he)
[2] Limite des AAG de la série de conversion
Séries d'aménagement
[ Conversion (90 068 ha dont 35 506 ha utile)
I Prouction (64 710 ha dont 37 712 ha utile)

[ SAOH (963 ha dont 413 ha utile)

5.2.2 Exploitation réalisée par CENTRABOIS avant révision du Plan d'Aménagement

En tant que nouvel attributaire du PEA 192 (ex-PEA 187 — SCD), la société CENTRABOIS a,
conformément aux dispositions de la convention que la société a signé avec le Ministère en
charge des Forêts, mis en œuvre l'exploitation dans la série de conversion du PEA 192 — Lot

A.

La première convention établie entre CENTRABOIS et le Ministère en charge des Forêts,
signée le 31 décembre 2015, autorisait la société à exploiter les AAC n°1, 2 et 3 de la série de

conversion.

AGDRF avec l'appui du PDRSO

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Cependant, après l'arrêt de l'exploitation par SCD et avec les années d'instabilité politique
traversées par la RCA, la zone d'emprise du PEA 192 — Lot A s’est retrouvée au centre de
l'exploitation forestière illégale qui alimente Bangui en bois informel. Il en résulte que la société
CENTRABOIS a été amenée à solliciter l'autorisation d'exploiter l'AAC n°9 à la place de l'AAC
n°3, en raison de la pauvreté des peuplements résiduels contenus dans l'AAC n°3. C'est ainsi
que l'avenant à la Convention CENTRABOIS, signé le 31 mai 2017, autorise la société à
exploiter les AAC n°1, 2, 8 et 9 pendant la durée de révision du Plan d'Aménagement ; l'AAC
n°3 étant considérée, en pratique, comme non productive.

Pour autant, dans le souci d'exploiter au maximum le potentiel ligneux contenu dans les AAC
de la série de conversion avant que leur rétrocession ne soit actée, la société CENTRABOIS
a sollicité et obtenu du Ministre en charge de Forêts, en date du 7 mars 2018, l'autorisation de
prélever le bois d'œuvre contenu dans l'AAC n°3.

Au moment de réviser le Plan d'Aménagement, il est important d'analyser l’état d'avancement

de l'exploitation de la série de conversion, cet avancement est présenté dans le Tableau 9.
Tableau 9 - PEA 192 — Lot À — Avancement de l’exploitation de la série de conversion
AAC en pel Avenir de l'AAC

Rétrocession à acter dans
AAC1 Terminée le PA = actualisation de la
surface utile et taxable
AAC2 En cours Fin d'exploitation prévue
AAC3 En cours avant fin 2019
AAC4 Néant
AAC5 Néant : :
AACE Néant Reste à exploiter
AAC7 Néant
Fin d'exploitation prévue
AAC& En cours avant fin 2019
Terminée fin Rétrocession à acter dans
AAC9 2018 le PA = actualisation de la
surface utile et taxable
AAC10 Néant Reste à exploiter

5.2.3 Production réalisée par CENTRABOIS

Depuis que la société a initié, en juin 2016, l'exploitation du bois d'œuvre de la série de
conversion du PEA 192 — Lot À, elle a mis en valeur une vingtaine d'essences différentes, en
réponse aux demandes de ses clients. Le Tableau 10 présente les espèces exploitées et les
volumes correspondants, par assiette annuelle de coupe.

Pa
Le AGDRF avec l'appui du PDRSO PDRSO. 62
sue

+

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Tableau 10 - PEA 192 — Lot À — Production réalisée par CENTRABOIS en nombre de
tiges et volumes entre juin 2016 et mai 2018

Nombre de tiges Volume
Essence AAC1 AAC2 AAC9 AAC8
: Total m %
2016-2017 | 2016à2018| 2017 |2017-2018
Acajou 0 6 2 0 8 81 0,2%
Aniégré 0 2 0 0 2 11 0,0%
Ayous 0 42 69 Oo! 111 1669] 3,2%
Azobé 1 8 8 2 19 158| 0,3%
Bossé clair 10 0 1 3 14 107 0,2%
Bubinga 41 129 130 794 | 1 094 5356| 10,4%
Dibétou 107 2 4 5| 118 13791 27%
Doussié pachyloba 758 533 69 453| 1813| 14632] 28,4%
Iroko 317 234 311 313| 1175] 13492| 26,2%
Kossipo 11 3 13 0 27 420) 0,8%
Lati 2 1 0 6 9 139] 0,3%
Mukulungu 12 5 12 4 33 657 1,3%
Niové 5 0 0 12 17 146| 0,3%
Padouk rouge 238 61 120 162 581 4707 9,1%
Sapelli 48 19 201 146| 414 4698| 9,1%
Sipo 10 6 9 5 30 498 1,0%
Tali 13 49 138 153| 353 2 579 5,0%
Tiama 4 6 12 0 22 271 0,5%
Divers Bois Rouge 7 19 19 4 49 481 0,9%
TOTAL 1 584 1125 1118 2062 5889| 514811100,0%
D'une manière générale, l'exploitation réalisée par CENTRABOIS est essentiellement basée
sur le l'Ayous (Triplochiton scleroxylon), le Bubinga (Guibourtia demeusei), le Dibétou (Lovoa

trichilioides), le Doussié pachyloba (Afzelia pachyloba), l'Iroko (Milicia excelsa), le Padouk

rouge (Pterocarpus soyauxii),

e Sapelli (Entandrophragma cylindricum) et le Tali
(Erythrophleum ivorense). Ces huit essences représentent plus de 90% des volumes exploités
depuis juin 2016. Les autres essences présentées dans le Tableau 10 ont fait l'objet d’une
exploitation ponctuelle.

AGDRF avec l'appui du PDRSO

PDRSO.

63

Ar,

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

5.2.4 Organisation des opérations en forêt

5.2.4.1 Organisation du personnel

L'organigramme de CENTRABOIS est présenté à la Figure 1.

La société CENTRABOIS est dirigée par un Président Directeur Général (PDG), Président du
Conseil d'Administration (PCA). Deux directions sont rattachées à cette présidence. Il s’agit
de :

+ Direction Générale ;

+ Direction de site.

La Direction Générale regroupe plusieurs services qui travaillent sous sa supervision. Elle est
basée à Bangui et se charge de la partie administrative et commerciale.

La direction de l'exploitation travaille sous la supervision du directeur de site, qui est chargé
de la gestion des activités d'exploitation. Le chantier d'exploitation est dirigé par un Chef de
Chantier qui coordonne les équipes d'abattage, de tronçonnage, de débardage, du parc forêt
et d'évacuation des bois.

Un ingénieur forestier national est le responsable de la Cellule d'Aménagement. Il est chargé
de coordonner les travaux de prospection.

La société CENTRABOIS dispose également d’une cellule des affaires sociales. Cette cellule

est dirigée par un Gestionnaire des Affaires Sociales (GAS) qui travaille sous le contrôle d’un
coordonnateur.

AGDRF avec l'appui du PDRSO PDRSO. 64

PLAN D’AMENAGEMENT PEA 192 -— Octobre 2018

PRESIDENT

D

Rs

Figure 1 : Organigramme de CENTRABOIS

LES AGDRF avec l'appui du PDRSO

sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

5.2.4.2 Inventaires d'exploitation

L'équipe d'inventaire d'exploitation de CENTRABOIS comporte 47 personnes et est divisée
en sous équipes de layonnage et de comptage dont les caractéristiques sont présentées dans
les paragraphes suivants.

Délimitation :

L'équipe de délimitation ouvre les layons de délimitation des AAC, conformément au plan
théorique d'inventaire préparé, sous SIG, par la Cellule d'Aménagement. Ce travail est suivi
par prise régulière de points GPS, ce qui permet de corriger le positionnement sous SIG des
limites en fonction de la réalité du terrain.

Cette équipe ouvre également des layons transversaux, traversant l'AAC du Nord au Sud, à
intervalle régulier de 1 000 mètres.

Les limites non naturelles sont matérialisées par des layons de 1,5 mètre de large sur
lesquelles toutes les tiges inférieures à 10 cm sont coupées et les tiges plus grosses marquées
à la peinture rouge.

Layonnage :

Il y a deux équipes de layonnage qui travaillent sur le PEA 192. Chaque équipe est composée
de 11 personnes : 1 chef d'équipe, 1 boussolier, 1 machetteur de tête, 1 chaîneur et son aide,
1 marqueur ou peintre et 5 machetteurs. Ils ont comme tâche l'ouverture des layons pour la
délimitation des unités de comptage ou des blocs avant le comptage.

Les équipes de layonnage découpent, après le passage de l'équipe de la délimitation, l'AAC
en blocs et en Unités de Comptage (UC). Un bloc possède les dimensions de 1 000 mètres
sur 1 000 mètres ; une Unité de Comptage (UC) a des dimensions de 250 mètres (dimension
dans l’axe Nord — Sud) sur 1 000 mètres (dimension dans l'axe Est — Ouest). Leur découpage
est matérialisé sur le terrain par des layons « de comptage » et des layons horizontaux (Est —
Ouest). Les layons sont chaînés et piquetés avec une distance de 50 m entre les piquets.

La production journalière moyenne par équipe de layonnage est de 2 km.

Comptage :

Deux équipes de comptage sont opérationnelles sur le PEA 192. Chaque équipe est constituée
de sept (07) personnes à savoir : 1 chef d'équipe, 1 pointeur et 5 compteurs ayant une parfaite
connaissance en botanique forestière.

AGDRF avec l'appui du PDRSO PDRSO. 66

2.

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Ces équipes sont chargées de l'identification des espèces retenues par la société pour
l'exploitation et de leur marquage afin d’être retrouvées par l'équipe d’abattage. Pendant le
comptage, l'équipe progresse par virée sur une largeur de 125 m (largeur d'une demi
« parcelle ») et pour une parcelle de comptage, il y a une virée (Cf. Figure 2). Les compteurs
sont espacés d'environ 25 m les uns des autres et avancent parallèlement dans la parcelle.
Le pointeur progresse sur le layon de délimitation et se charge de reporter les informations
sur les fiches et les cartes de prospection.

Afin de garantir la fiabilité des données, une liste de 36 essences est mise à disposition de
chaque compteur pour éviter les erreurs sur le Diamètre Minimum d’Exploitabilité (DME) et, le
cas échéant, sur le Diamètre Minimum d'Aménagement (DMA).

Le fonctionnement des inventaires d'exploitation est présenté à travers la Fiqure 2 ci-dessous.

2000m

GDF — 2 GS

1000m

é——  Layon de comptage

Unité de comptage

4— Sous layon de comptage

g
=
3

5

8

a

5

S

à
5

Figure 2 : Réalisation des inventaires d'exploitation sur le PEA 192

|

1000m

Layon principal

Sur la fiche de prospection sont inscrits :
+ le numéro de prospection de l'arbre ;
+ _le positionnement de l'arbre ;
+ l'essence ;
+ la classe de diamètre de l'arbre, mesurée à l’aide d'un galon circonférentiel ;

L
DRE AGDRF avec l'appui du PDRSO
V

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

+ la qualité (export ou scierie)

+ les informations concernant les éléments du paysage (cours d'eau, savanes, pistes
abandonnées ou encore utilisées, nature du sol, pente ..) ;

+ les sorties de pieds sur le layons de comptage.

Sur chaque arbre recensé, est noté le numéro d'inventaire, à la peinture rouge et à hauteur
de poitrine.

Les fiches de prospection sont photocopiées en trois exemplaires et archivées au niveau de
la cellule d'aménagement. Une copie est transmise au cartographe pour la production de
cartes de la ressource et la saisie informatique. Une autre copie est utilisée par l'équipe
d’abattage afin de retrouver les arbres à abattre, puis par les équipes de tronçonnage et de
débardage afin de suivre la traçabilité des billes et éviter des oublis en forêt. Ensuite, ces
copies sont ramenées au niveau de la cellule d'aménagement pour la saisie dans la base de
données.

Saisie et traitement des données :

A partir des données du terrain transmises par l'équipe de prospection, la cellule
d'aménagement de CENTRABOIS procède à la saisie, au traitement des données ainsi qu’au
travail de cartographie de la ressource. Une base de données ACCESS a été créée pour la
sauvegarde de ces données.

5.243 Abattage

La société CENTRABOIS a mis en place quatre équipes d’abattage qui travaillent sous la
supervision d’un chef d'équipe qui coordonne les activités. Chaque équipe d'abattage est
composée d’un abatteur et d’un tronçonneur avec chacun un aide en plus d'un commis chargé
du marquage et de la prise de note pour le rapport d'activités.

L'abattage est réalisé de la manière suivante : le pisteur parcourt la parcelle à l’aide de la fiche
de prospection en empruntant la piste d'accès prévue par l'équipe de la prospection pour
retrouver les arbres (avec leur numéro de prospection). Le chef d'équipe mesure le diamètre
de l'arbre et apprécie sa conformation, puis ouvre la piste d'accès. Arrivé à l'arbre, l'abatteur
et le commis analysent le pied à abattre et s'accordent sur la direction de chute de l'arbre.
L'abatteur procède à l’affütage de la tronçonneuse pendant que les machetteurs ouvrent la
piste de sauvetage en fonction de la direction de chute indiquée. La maintenance terminée,
'équipe se retire à une distance suffisante dans la direction de sauvetage et l’abatteur procède
à l’abattage. La technique d'abattage directionnelle est appliquée au sein de CENTRABOIS.
Après la chute de l'arbre, le commis d’abattage procède au marquage de l'arbre (Nom de la
société, numéro du PEA, numéro de la bille, et premier mesurage). La production journalière
est de l’ordre de 10 pieds par jour et par équipe.

AGDRF avec l'appui du PDRSO 68

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

5.2.4.4 Tronçonnage

CENTRABOIS dispose de quatre équipes de tronçonnage qui sont opérationnelles.

Les équipes de tronçonnage retrouvent les arbres abattus et les découpent en billes pouvant
être débardées.

Le marquage se fait à la souche puis à la culée si le bois est dégagé. Le commis est chargé
de mesurer et de codifier l'arbre tronçonné suivant les billes obtenues (bille À proche de la
culée, puis bille B plus proche du houppier, ….).

Une équipe de tronçonnage est composée d’un tronçonneur et de son aide.

Les longueurs des billes sont décidées d’après les défauts, le début du houppier et la taille de
la culée.

5.245 Débardage

La société CENTRABOIS dispose de trois engins débardeurs : 1 débardeur 545 et 2
débardeurs 528. De ce fait, il y a trois équipes de débardage qui sont dirigées par un chef
d'équipe. Chaque équipe est composée d’un conducteur et d’un aide conducteur, d'un commis
de débardage et d’un cubeur.

Le commis de débardage indique au conducteur la direction des billes à évacuer, en
respectant un tracé de piste le moins destructeur possible : une piste principale est respectée
par le conducteur qui l'emprunte systématiquement pour aller chercher les arbres d'un bloc.
La production journalière est de 10 pieds par équipe.

Bille à débarder

Piste secondaire de débardage
Piste principale de débardage

Figure 3 : Méthodologie du débardage

AGDRF avec l'appui du PDRSO PDRSO. 69

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

5.2.4.6 Parc Forêt

Les billes débardées sont stockées sur le parc forêt où on procède à leur mesure afin d'affiner
les données indiquées lors de l'abattage et du tronçonnage.

Par la suite, les billes sont chargées sur des camions qui font la navette entre les parcs-forêt
et le parc central. Rarement, les billes sont réceptionnées au niveau des parcs forêts. Dans la
plupart des cas, elles sont ramenées au niveau du parc central pour être façonnées et
préparées en attendant l’arrivée des clients pour la réception. A ce stade, les parties de la bille
contenant des défauts sont retirées pour ne laisser que les billons bien conformés et de bonne
qualité destinés à l'export.

Trois types de parcs sont utilisés par CENTRABOIS :
+ le parc de rupture de charge, créé en forêt pour raccourcir la distance de débardage.
+ le parc forêt où sont stockées les billes débardées pour être mesurées et cubées et
+ le parc central : aménagé pour préparer les billes suivant leur destination (export ou
scierie) tout en enlevant les défauts.

La société CENTRABOIS dispose de quatre grumiers qui assurent la navette entre le parc
forêt et le parc central et trois chargeurs frontaux pour le chargement et la manutention sur
parc.

5.2.4.7 Transport des bois

Le transport du bois destiné à l'exportation est assuré par des sous — traitants qui transportent
également les bois de sciage au PK9 où se trouve l'unité de transformation.

Chaque camion circule avec le dossier comportant les documents administratifs nécessaires
au transport du bois.

5.2.4.8 Contrôles BIVAC

Le Ministère en charge des Forêts a délégué le contrôle des exportations de bois hors de la
zone CEMAC à la société BIVAC. Un inspecteur affecté à cet effet s'occupe du contrôle des
chargements au niveau du chantier ou du site du PK9. Les grumes destinées à l'exportation
sont marquées par deux plaquettes. Le rapport des contrôles permet l'établissement des
Attestations de Vérification à l'Export (AVE), documents indispensables à l'exportation hors
CEMAC.

AGDRF avec l'appui du PDRSO 70

PLAN D’AMENAGEMENT PEA 192 — Octobre 2018

5.3 Outil industriel

Dans l'optique de valoriser au mieux le potentiel ligneux du PEA 192, la société CENTRABOIS
a décidé de mettre en place, dans l'enceinte de son site du PK 9 (Bimbo) une petite unité de
transformation devant produire essentiellement du bois destiné au marché local ou sous-
régional.

Cette petite unité, composée de deux scies circulaires de marque MAHOE SAWMILLS est
fonctionnelle depuis le mois de juin 2018. L'objectif de production est de 1 000 m° mensuel de
bois scié, avec un rendement matière d'environ 50%.

A terme, il est prévu la mise en place d’une menuiserie et éventuellement de séchoirs pour

permettre la mise en valeur d’autres essences ou une meilleure valorisation de certaines
essences.

Le personnel de la scierie est actuellement constitué d'environ 30 personnes.

Figure 4 : Scierie de Bimbo (Juillet 2018)

Le AGDRF avec l'appui du PDRSO

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

6 ETAT DE LA FORET
6.1 Historique de l’exploitation

6.1.1 Historique de l’exploitation avant la mise sous aménagement du PEA 192
6.1.1.1 Cas du PEA 192 - Lot A

La société LAURENT BOIS a été attributaire d'une partie de l'actuel PEA 192 — Lot A vers
1973. L'exploitation y a été menée pendant plus d'une décennie. Par la suite, le Centre et le
Sud de ce même PEA ont été concédés, en date du 28 août 2001, à la société IFB sous forme
du Permis Spécial de Coupe (PSC) n°23 (cf. Carte 6). Ce PSC s’étendait sur 105 000 ha dont
70 000 ha de forêts utiles (source : décret d'attribution). Il était entièrement situé dans la
préfecture de l'Ombella-M'poko, sous-préfecture de Bimbo.

Une autre partie de ce même PEA a été octroyée à la société CDPN mais n’a pas fait l’objet
d'exploitation en raison d'un manque de capitaux.

Finalement, le PEA 192 — Lot À a été attribué, en tant que PEA 187, à la Société Centrafricaine
de Développement (SCD) par Décret n° 07.090 du 06 avril 2007.

Quelques données sont disponibles sur les exploitations antérieures à la signature de la
Convention Provisoire. Elles montrent une exploitation basée fondamentalement sur
l'Aniégré/Longhi et dans une moindre mesure sur le Sapelli, l'Iroko, l'Ayous, et le Doussié
pachyloba. Le Tableau 11 ci-dessous présente les éléments connus des prélèvements
réalisés avant l'attribution du PEA à SCD.

Après la signature de la Convention Provisoire du PEA 187 en août 2007, l'exploitation du
permis s’est déroulée dans l'ACP couvrant 24 266 ha dont 17 197 ha de forêt utile (Cf. Carte
6). Sur ces surfaces le détail des prélèvements a été fourni par la SCD (cf. Tableau 8, page
60).

Tableau 11 - Historique de l'exploitation forestière du Permis Spécial de Coupe 23

2001 2002 2003 2004
ESSences  [Eifectits Effectifs [Effectifs | Effectirs |_lOTAL
Acajou 3 29 32
Aniégré/Longhi 1 382 540 1 303 1 443 4 668
Ayous 4 280 172 456
Doussié pachyloba 1 11 18 15 333
Iroko 1 35 406 442
Kossipo 5 10 15

AGDRF avec l'appui du PDRSO PDRSO. 72

CO) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

2001 | 2002 | 2003 | 2004

Eesti ERectERcnlEecr Eee
Lati 21 21
Niové 10 1 11
Padouk rouge 1 1
Sapelli 4] 236] 246 19 505
Sipo 20 8 15 43
Tiama 4 4 L 9
TOTAL 1392] 1145] 2218[ 1493] 5248

Carte 6 - Localisation des ACP du PEA 192 — Lot A et du PSC 23

18°00"E 18°100"E 18°200"E 18°300"E 18°400"E

4°300'N

4°200'N

4"100"N

—— Réseau routier principal
— Réseau hydrographique
[] Limite du PEA 192 - Lot A
Historique ancien d'exploitation
(M psc 23 (2001 - 2004)
ACP 1 (2007 - 2008)

ACP 2 & 3 (2009 - 2010)

18°00"E 18"200"E 18"300"E

4°00'N

AcorEe AGDRF avec l'appui du PDRSO

di

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

6.1.1.2 Cas du PEA 192 -Lot B

Le PEA 192 - Lot B fait partie de l’ancien Permis Spécial de Coupe (PSC) qui était attribué à
la Compagnie Forestière de Production (CFP), au début des années 1990.

A l'époque, l'exploitation était très sélective et concernait seulement quelques espèces de
haute valeur recherchées sur le marché international.

Toutefois, aucune information précise concernant cette exploitation ancienne n'a pu être
retrouvée.

6.1.2 Historique de l’exploitation depuis la mise sous aménagement du PEA

La signature de la Convention Définitive, le 04 mars 2011, acte la validation du Plan
d'Aménagement. Depuis cette date, l'exploitation réalisée par SCD puis par CENTRABOIS a
concerné exclusivement des assiettes de coupe de la Série de Conversion, comme indiqué
au $ 5.2.

6.2 Synthèse des résultats d'inventaire d'aménagement

En ce qui concerne le PEA 192 — Lot À, l'ensemble des résultats fournis dans ce chapitre est
tiré du rapport d'inventaire d'aménagement du PEA 187 (PARPAF, mars 2010). Pour rappel,
le taux de sondage de l'inventaire d'aménagement du PEA 192 — Lot A était de 1,75%.

En ce qui concerne le PEA 192 — Lot B, les résultats proviennent du rapport d'inventaire
d'aménagement du PEA 192 -— Lot B (AGDRF, Juin 2018). Le taux de sondage appliqué pour
cette partie du PEA a été fixé à 2,5%.

6.2.1 Stratification

La stratification de la végétation du PEA 192 est présentée en Annexe 5.

6.2.1.1 Données de la stratification du PEA 192 - Lot A

La stratification de la végétation du PEA 192 — Lot À a été réalisée sur base des photos
aériennes de 2002 et des images satellites de 2007 et 2008. Comme indiqué au & 2.4.2, la
seule actualisation de cette cartographie, réalisée dans le cadre de la révision du Plan
d'Aménagement, a permis de repréciser le positionnement des limites de la concession. Les
surfaces présentées ci-après tiennent compte de cette actualisation et sont donc légèrement
différentes de celles inscrites dans le PA initial.

AGDRF avec l'appui du PDRSO PDRSO. 74

s
oO) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

La valeur actualisée de la Surface Utile (SU) du PEA 192-Lot A (ex-PEA 187) est désormais
fixée à 73 631 ha (Cf. Tableau 12 pour le détail).

Tableau 12 - Surface des formations végétales du PEA 192 - Lot A

Formation végétale site ——, 2
Formations forestières de terre ferme
Forêt dense Oui 7053,58|  4,53%
Forêt dégradée Oui 51037,07| 32,77%
Forêt jeune Oui 4464,18| 2,87%
Forêt galerie Oui 33,19| 0.02%
Forêt galerie dégradée Non 6 028,77 3,87%
Forêt claire Oui 436,40 | 0,28%
Forêt brûlée Non 6,56 0,00%
Limbali Oui 13,68]  0,01%
Recru forestier Non 415,22|  0,27%
Formations sur sols hydromorphes
Baï Non 1 404,96 0,90%
Forêt inondable (1) Oui 1059281] 6.80%
Marécages Non 8447,50|  5,42%
Prairies hygrophyles Non 1 502,84]  0,96%
Formations non forestières
Complexe de cultures Non 37 201,66| 23,89%
Savane arbustive Non 23 708,99 | 15,22%
Savane boisée Non 3 169,43 2,04%
Village Non 222,99 0,14%
Total 155 739,81 | 100,00%
Surface utile 73 630,87 | 47,28%
Surface non utile 82 109,09| 52,72%
® Sur le PEA 192-Lot À, les forêts inondables sont accessibles à l'exploitation forestière

pendant la saison sèche, d'où leur classement en surface utile. Concernant les forêts galerie
dégradées, il s’agit de formations particulièrement fragiles du point de vue écologique, donc à
ne pas exploiter et par conséquent retirées de la surface utile. Les forêts brûlées sont retirées
des formations utiles à cause de leur fragilité et de la qualité des bois qui est souvent altérée
par le feu. Les autres formations déclarées non utiles sont non forestières (Baï, Complexe de
cultures, Marécage, Prairie hygrophile, Village) ou non productives du point de vue d’une
production soutenable de bois d'œuvre sur la durée de rotation du plan d'aménagement en
cours (Recrû forestier, Savane boisée, Savane arbustive).

La Carte 7 illustre la cartographie de la végétation du PEA 192 — Lot A.

AGDRF avec l'appui du PDRSO PDRSO. 75

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Carte 7 - PEA 192 - Lot À — Carte de végétation

É _1800€ 18*100"E. 18200"E 18300'€ 18-400"€

A2ÎTN

Formations forestières de terre ferme
IN Forêt dense - 7 053,58 ha (4,53%)
V22 Forêt dégradée - 51 037,07 ha (32,77%)
I Forêt jeune - 4 464,18 ha (2.87%)

Forêt galerie - 33,19 ha (0,02%)
BA Forèt galerie dégradée - 6 028,77 ha (3.87%)
I Forêt claire - 436,40 ha (0,28%)

orêt brûlée - 6,56 ha (0,00%)

M Limbai - 13,63 ha (0,01%)
II Recru forestier - 415,22 ha (0,27%)
Formations sur sols hydromorphes
MM Bai - 404,96 ha (0,90%)

Forêt inondable - 10 592,81 ha (6,80%)
I Marécages - 8 477,50 ha (5,42%)

Prairies hygrophyles - 1 502,84 ha (0,96%)
Formations non forestières
IN Complexe de cultures - 37 201,66 ha (23,89%)

Savane arbustive - 23 708,99 ha (15,22%) —— Route principale
I Savane boisée - 3 169,43 ha (2,04%) Réseau hydrographique
Village - 222,99 ha (0,14%) [Limites du PEA 192 - Lot A

1800 18 00 18-200 € 18-300 ET

ATON

ÆODN

3500N

6.2.1.2 Données de la stratification du PEA 192 — Lot B

La stratification de la végétation du PEA 192 — Lot B a été réalisée sur base des photos
aériennes de 2002 et des images satellites de 2009, 2015 et 2016. La ventilation des strates
est présentée dans le Tableau 13, la localisation des strates est, elle, présentée par la Carte
8.

La surface utile (SU) du PEA 192-Lot B est fixée à 5 701 ha.

AGDRF avec l'appui du PDRSO dprso 76
PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Tableau 13 - Surface des formations végétales du PEA 192 - Lot B

Formations forestières de terre ferme

Forêt dense Oui 4047,42  |32,56%
Forêt galerie Oui 1 653,35 13,80%
Forêt jeune Non 1 159,24 9,33%
Formations forestières sur sols hydromorphes

Forêt marécageuse Non 2 060,81 16,58%
Formations non forestières

Savane 3508,45 |28,23%

Carte 8 - PEA 192 - Lot B - Stratification de la végétation — 2018

THE TRE TRE TE FR CRE EE TE

Ë

EE

Limite du PEA 192 - Lot B - 12 429,28 ha
Formations forestières de terre ferme

MM rorét dense - 4 047,42 ha (32.56%)

Forêt galerie - 1 653,35 ha (13,30%)
MM Forêt jeune - 1 159,24 ha (9,33%)
Formations forestières sur sols hydromorphes
DIN Forêt marécageuse - 2 060,81 ha (16,58%)
Formations non forestières

AM savane - 3 508,45 ha (28,23%)

EE
ET

EU
ET

ET

TRE TEE IE TRE TRE TRE TRE RE TRE

LES AGDRF avec l'appui du PDRSO

ET

Ar,
&

©) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

6.2.2 Caractéristiques dendrométriques générales

La liste des essences inventoriées est présentée en Annexe 6. Pour la présentation des
résultats d'inventaire, plusieurs groupes ont été définis en collaboration avec la société SCD,
alors attributaire du PEA 192 — Lot A (ex-PEA 187). Pour faciliter l'analyse de l’ensemble des
données, en accord avec la société CENTRABOIS, ce sont les mêmes groupes d'essences
qui ont été utilisés pour le traitement de l'inventaire du PEA 192 -— Lot B :

Groupe 1 — Production dominante : les essences principales exploitées par la société
SCD au moment de la production du Plan d'Aménagement initial, c'est-à-dire l’Acajou à
grandes folioles (Khaya granditoliola), l'Aniégré (Pouteria altissima), le Bubinga
(Guibourtia demeusei), le Doussié pachyloba (Afzelia pachyloba), l'Ebène (Diospyros
crassiflora), l’Iroko (Milicia excelsa), le Longhi blanc (Chrysophyllum africanum), le Padouk
rouge (Pterocarpus soyauxii), le Sapelli (Entandrophragma cylindricum) et le Sipo
(Entandrophragma utile).

Groupe 2 — Exploitation régulière : les autres essences éventuellement exploitées par
la société : l'Ayous (Triplochiton scleroxylon), le Bossé clair (Leplaea cedrata), le Bossé
foncé (Leplaea laurentii), le Dibétou (Lovoa trichilioides), l'Etimoé (Copaifera mildbraedli),
le Kossipo (Entandrophragma candollei), le Lati (Amphimas pterocarpoides), le Tali
(Erythrophleum ivorense) et le Tiama (Entandrophragma angolense).

Groupe 3 — Exploitation occasionnelle : Les essences exploitées par la société de
manière ponctuelle, ou ayant une certaine probabilité de l'être prochainement. Il s’agit de
l’Abura (Hallea stipulosa), l'Azobé (Lophira alata), le Bilinga (Nauclea diderrichii), le
Dabéma (Piptadeniastrum  africanum), le Difou (Morus mesozygia), l'Essessang
(Ricinodendron heudelotii), l'Eyong (Eribroma oblongum), le Fraké (Terminalia superba),
le latandza (Albizia ferruginea), le Kotibé (Nesogordonia kabigaensis), le Koto (Pterygota
macrocarpa), le Mambodé (Detarium macrocarpum), le Manilkara (Manilkara letouzeyi), le
Mukulungu (Autranella congolensis), l'Olon/Bongo (Zanthoxylum heitzii / Z. lemairei) et le
Pao-rosa (Bobgunnia fistuloides).

Groupe 4 -— Sciage diversification : Les essences vers lesquelles l'exploitant devra se
tourner s’il souhaite une diversification de ses sciages puisqu'elles sont de bonne qualité
et déjà utilisées dans d’autres pays : le Diania (Celtis tessmannii), l'Essia (Petersianthus
macrocarpus), l'Eyoum (Dialium guineense), le Kékélé (Holoptelea grandis), le Kotibé
parallèle (Nesogordonia papaverifera) et l'Oboto (Mammea africana).

Groupe 5 — Déroulage : Les essences qui peuvent être déroulées telles que l'Aiélé
(Canarium schweinfurthii), l'Ekouné (Coelocaryon preussii), l'Emien (Alstonia boonei), le
Fromager (Ceiba pentandra), l'Ilomba (Pycnanthus angolensis), le Kapokier (Bombax
buonopozense), l'Ohia (Celtis mildbraedii), l'Ohia parallèle (Celtis zenkeri) et l'Onzabili
(Antrocaryon klaineanum).

Groupe 6 -— Divers : ce sont les essences qui ne sont pas classées dans les précédents
groupes.

AGDRF avec l'appui du PDRSO PDRSO 78
s
oO) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Les données présentées dans les tableaux suivants sont reprises, sans modification, des deux
rapports d'inventaire du PEA 192.

6.2.2.1 Effectifs

Les effectifs par hectare, pour toutes les qualités et toutes les strates sont présentés, dans le
Tableau 14, par Lot du PEA 192. Les valeurs sont cumulées, ce qui représente, pour la
première colonne par exemple, la somme des effectifs supérieurs ou égaux à la classe de
diamètre 10 cm.

Les résultats détaillés sont présentés dans les rapports d'inventaire des PEA 192 - Lot A

(rapport d'inventaire du PEA 187 — PARPAF, 2010) et PEA 192 - Lot B (rapport d'inventaire
du PEA 192 — Lot B - AGDRF, 2018).

Tableau 14 - Effectifs par hectare cumulés, toutes strates et toutes qualités

confondues, par Lot du PEA 192, par regroupements de classes de diamètre et
groupes d’essences
Noms pilotes DME D210cm D230cm D 280 cm
(cm) | LotA | LotB | LotA | LotB | Lot A | LotB
Groupe 1 — Production dominante
Acajou à grandes folioles 80 1,014 0,678 0,152] 0,000! 0,018] 0,000
Aniégré 70 2,974 0,339 1,031| 0,098| 0,096) 0,016
Bubinga 60 8,460 1,565 0,077
Doussié pachyloba 80 0,893 0,426| 0,624| 0,230| 0,153| 0,022
Ebène 40 8,586 1,590 0,231| 0,519] 0,009! 0,000
Iroko 70 1,198 0,672 0,657| 0,366| 0,193| 0,082
Longhi blanc 50 0,076 0,503 0,028| 0,240) 0,005] 0,005
Padouk rouge 60 1,066 1,262 0,550! 0,454| 0,066| 0,016
Sapelli 80 0,960 1,820 0,237| 0,923] 0,049] 0,202
Sipo 80 0,096 0,071 0,024] 0,049| 0,008| 0,016
Groupe 2 — Exploitation régulière
Ayous 60 7,133 0,585| 4,765| 0,432| 1,885) 0,137
Bossé clair 70 0,102 0,126| 0,012| 0,060| 0,000! 0,005
Bossé foncé 70 0,744 0,672 0,047| 0,038] 0,001] 0,000
Dibétou 80 0,670 0,585 0,138] 0,104! 0,029] 0,016
Etimoé 70 0,148 0,158 0,039 | 0,071] 0,006| 0,033
Kossipo 80 0,290 0,383 0,040| 0,120) 0,007| 0,049
Lati 70 0,340 0,115 0,107| 0,071] 0,023] 0,005
Tali 80 0,201 0,175 0,129| 0,175] 0,026| 0,033
Tiama 80 0,278 0,825 0,048| 0,148| 0,010! 0,038
Sous-total Groupes 1 & 2 25,231] 10,984] 10,422| 4,098] 2,662| 0,678

AGDRF avec l'appui du PDRSO PDRSO. 79

Se,
oO) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018
Noms pilotes DME D210cm D230cm D 280 cm
(cm) | LotA | LotB | LotA | LotB | Lot A | LotB
Groupe 3 — Exploitation occasionnelle
Abura 80 0,049 0,710 0,002| 0,470) 0,000! 0,005
Azobé 70 0,266 0,639 0,125| 0,224) 0,025] 0,022
Bilinga 60 0,099 0,191 0,039 | 0,082] 0,008! 0,011
Dabéma 80 0,557 0,372 0,278| 0,350| 0,098| 0,055
Difou 50 0,478 0,011 0,124! 0,011] 0,005] 0,000
Essessang 70 6,149 1,634| 2,643] 1,109] 0,233| 0,148
Eyong 70 8,746 1,699 1,187| 0,694| 0,079) 0,011
Fraké 60 5,478 0,940 8,421| 0,743] 0,847] 0,191
latandza 90 0,483 1,388 0,248| 0,492| 0,037| 0,027
Kotibé 70 0,677 0,213 0,153| 0,060! 0,002] 0,000
Koto 70 3,886 1,066 1,780| 0,344] 0,155] 0,005
Mambodé 70 0,174 0,153 0,092] 0,109| 0,028| 0,016
Manilkara 70 2,095 3,590 0,753| 1,098| 0,008| 0,087
Mukulungu 80 0,039 0,104! 0,020| 0,104] 0,010! 0,071
Olon/Bongo 50 1,363 0,426| 0,208| 0,033] 0,006| 0,000
Pao rosa 70 0,007 0,002 0,000
Sous-total Groupe 3 25,549 | 13,137] 11,075| 5,928] 1,548] 0,650
Autres Groupes
Groupe 4 - Sciage diversification 9,948 8,448 2,960! 2,852| 0,184] 0,109
Groupe 5 - Déroulage 32,275| 17,268| 10,661| 4,481] 0,720| 0,186
Groupe 6 - Divers 169,319 | 101,732] 32,798 | 21,339 | 0,811| 0,355
TOTAL GENERAL 262,323 | 151,568| 67,916 |38,694| 5,920| 1,978

6.2.2.2 Volumes

Les volumes bruts par hectare, pour toutes les qualités et toutes les strates sont présentés,
dans le Tableau 15, par zone du PEA. Les valeurs sont cumulées, ce qui représente, pour la
première colonne par exemple, la somme des volumes supérieurs ou égaux à la classe de
diamètre 10 cm.

Les résultats détaillés sont présentés dans les rapports d'inventaire des PEA 192 - Lot A
(rapport d'inventaire du PEA 187 — PARPAF, 2010) et PEA 192 - Lot B (rapport d'inventaire
du PEA 192 — Lot B - AGDRF, 2018).

Les tarifs de cubage utilisés sont ceux élaborés par le PARN. Ils sont présentés, par essence,
en Annexe 7. Ils ont été établis pour une trentaine d’essences sur un échantillon d'arbres de
plus de 30 cm de diamètre, lors de l'inventaire de reconnaissance du massif forestier du Sud-
Ouest. Pour les essences faiblement représentées ou celles n'ayant pas fait l'objet d'un tarif

AGDRF avec l'appui du PDRSO PDRSO 80

LR,

) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

spécifique, un tarif général a été construit à partir de l'ensemble des études réalisées sur les
autres essences. Pour les classes de diamètre 10 et 20 cm, non échantillonnées lors des
études, les tarifs de cubage ont été extrapolés. Enfin, les volumes sont, à ce niveau, des
volumes sur écorce à partir de la hauteur de poitrine et jusqu'à la première grosse branche.

Le DME des essences non citées dans le cahier des charges et non reprises dans le Code
Forestier a été fixé arbitrairement à 70 cm.

Tableau 15- Volumes bruts par hectare (m°/ha) cumulés, toutes qualités et toutes
strates confondues, par Lot du PEA 192, par regroupements de classes de
diamètre et par groupes d’essences

Noms pilotes DME D2z10cm D 230 cm D280cm
(cm) | LotA | LotB | LotA |LotB | LotA | LotB

Groupe 1 - Production dominante
Acajou à grandes folioles 80 0,573 0,091 0,412] 0,000 0,182 0,000
Aniégré 70 3,479 | 0,356 3,024] 0,305 0,851 0,127
Bubinga 60 4,050 3,506 0,482
Doussié pachyloba 80 2,117 0,552 2,071 | 0,503 1,156| 0,118
Ebène 40 0,494| 0,602 0,239 | 0,489 0,048] 0,000
Iroko 70 3,720 1,632 3,569 | 1,527 2,355] 0,797
Longhi blanc 50 0,108] 0,701 0,094] 0,631 0,054] 0,040
Padouk rouge 60 2,225 1,443 2,063| 1,233 0,637| 0,128
Sapelli 80 1,241 4,189 1,073 | 3,982 0,629] 2,002
Sipo 80 0,195| 0,385 0,173] 0,374 0,132] 0,257
Groupe 2 — Exploitation régulière
Ayous 60 33,365] 2,491 32,805 | 2,444| 23,471 1,484
Bossé clair 70 0,034| 0,124 0,022] 0,110 0,000! 0,037
Bossé foncé 70 0,133| 0,122 0,045 | 0,033 0,006] 0,000
Dibétou 80 0,666| 0,416 0,557 | 0,337 0,320! 0,148
Etimoé 70 0,187| 0,504 0,159 | 0,482 0,070! 0,354
Kossipo 80 0,221 0,925 0,176] 0,887 0,098] 0,719
Lati 70 0,463| 0,172 0,421] 0,156 0,239] 0,039
Tali 80 0,500| 0,797 0,474] 0,797 0,197] 0,309
Tiama 80 0,221 0,649 0,180] 0,515 0,109! 0,320
Sous-total Groupes 1 & 2 53,994) 16,153 51,065 | 14,803| 31,034] 6,880
Groupe 3 — Exploitation occasionnelle
Abura 80 0,014 1,455 0,006| 1,404 0,000! 0,039
Azobé 70 0,573| 0,767 0,537 | 0,669 0,267] 0,170
Bilinga 60 0,170] 0,274 0,155] 0,244 0,092! 0,103
Dabéma 80 1,853 1,343 1,781| 1,333 1,297| 0,510
Difou 50 0,332| 0,013 0,262| 0,013 0,046] 0,000

AGDRF avec l'appui du PDRSO PDRSO. 81

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Noms pilotes DME D2z10cm D 230 cm D280cm
(cm) | LotA | LotB | LotA |LotB | LotA | LotB

Essessang 70 7,723 3,507 6,914| 3,384 2,287 1,240
Eyong 70 4,329 | 2,411 3,619 | 2,097 0,756] 0,087
Fraké 60 18,465| 3,868 17,940 | 3,807 8,838| 1,915
latandza T90 bla 1,282 0,853| 1,059 0,351 0,219
Kotibé 70 0,293| 0,101 0,202] 0,074 0,013] 0,000
Koto 70 6,063| 0,858 5,526 | 0,649 1,364| 0,040
Mambodé 70 0,497 | 0,391 0,473] 0,372 0,293| 0,178
Manilkara 70 1,511 3,298 1,201! 2,774 0,079! 0,770
Mukulungu 80 0,218 1,272 0,214] 1,272 0,181 1,107
Olon/Bongo 50 0,543| 0,113 0,348 | 0,028 0,051 0,000
Pao rosa 70 0,005 0,003 0,000
Sous-total Groupe 3 43,491 | 20,951 40,034 |19,178| 15,916] 6,377
Autres Groupes

Groupe 4 - Sciage diversification 8,282 6,679 6,759| 5,285 1,776| 0,862
Groupe 5 - Déroulage 33,864| 12,782] 28,644| 9,437| 10,070) 2,037
Groupe 6 - Divers 83,233| 51,454 56,584 | 34,807| 7,702] 3,439
TOTAL GENERAL 222,863 | 108,020 | 183,086 | 83,510| 66,498] 19,595

Essessang
5%

Doussié pachyloba _
2%

Figure 5 : Répartition par essence des tiges de plus de 70 cm pour les 10 essences
présentant les volumes par hectare les plus élevés sur le PEA 192 — Lot A

Sur le PEA 192 — Lot A, on constate que les volumes de l’Ayous et du Fraké dépassent
largement les volumes des autres espèces.

AGDRF avec l'appui du PDRSO

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Figure 6 : Répartition par essence des tiges de plus de 70 cm pour les 10 essences qui
représentent les volumes par hectare les plus élevés sur le PEA 192 - Lot B

6.2.2.3 Surfaces terrières

La surface terrière cumulée est la somme des surfaces des sections des arbres mesurée à
une hauteur de 1,30 m du sol (hauteur de poitrine), ou 30 cm au-dessus des contreforts pour
les arbres qui en comportent. C'est un indice de maturité, de richesse et de vigueur des
peuplements.

Dans le Tableau 16, les surfaces terrières pour toutes les strates et toutes les qualités sont
présentées par essence et pour les groupes principaux, pour les classes de diamètre
supérieures ou égales à 30 cm et 80 cm.

Tableau 16 - Surfaces terrières (m?/ha) cumulées, toutes qualités confondues, toutes
strates, par Lot, par regroupements de classes de diamètre et groupes

d’essences
: DME D210cm D230cm D280cm
Noms pilotes
(cm) | Lot A | LotB | LotA | LotB | Lot A | LotB

Groupe 1 — Production dominante

Acajou à grandes folioles 80 0,059 0,013 0,037| 0,000 0,014 0,000
Aniégré 70 0,318 0,033 0,263| 0,026 0,066 0,010
Bubinga 60 0,409 0,000 0,353| 0,000 0,048 0,000
Doussié pachyloba 80 0,246 0,071 0,238| 0,062 0,122 0,013
Ebène 40 0,117 0,120 0,041] 0,089 0,006 0,000
Iroko 70 0,295 0,137 0,277| 0,124 0,170 0,060
Longhi blanc 50 0,009 0,062 0,008! 0,054 0,004 0,003
Padouk rouge 60 0,172 0,117 0,157| 0,097 0,045 0,009
Sapelli 80 0,099 0,328 0,080! 0,304 0,042 0,141
Sipo 80 0,014 0,026 0,012! 0,025 0,008 0,017

|

DRES

AGDRF avec l'appui du PDRSO

v
LR,

) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018
Noms pilotes DME D210cm D230cm D280cm
(cm) | LotA | LotB | LotA | LotB | Lot A | LotB
Groupe 2 — Exploitation régulière
Ayous 60 2,419 0,187 2,352| 0,182 1,587 0,103
Bossé clair 70 0,005 0,014 0,002! 0,012 0,000 0,003
Bossé foncé 70 0,023 0,022 0,006| 0,004 0,000 0,000
Dibétou 80 0,057 0,038 0,043! 0,027 0,022 0,011
Etimoé 70 0,014 0,035 0,011! 0,032 0,005 0,023
Kossipo 80 0,020 0,071 0,014! 0,065 0,007 0,050
Lati 70 0,041 0,017 0,035! 0,014 0,018 0,003
Tali 80 0,045 0,070 0,042] 0,070 0,017 0,026
Tiama 80 0,023 0,068 0,016] 0,046 0,008 0,026
Sous-total Groupes 1 & 2 4,885 1,429 3,985! 1,236 2,190 0,498
Groupe 3 — Exploitation occasionnelle
Abura 80 0,002 0,135 0,001! 0,128 0,000 0,003
Azobé 70 0,047 0,067 0,043| 0,056 0,020 0,013
Bilinga 60 0,015 0,025 0,013! 0,021 0,007 0,008
Dabéma 80 0,141 0,109 0,133| 0,108 0,092 0,038
Difou 50 0,035 0,001 0,025] 0,001 0,004 0,000
Essessang 70 0,731 0,317 0,620! 0,300 0,173 0,096
Eyong 70 0,349 0,194 0,279| 0,164 0,053 0,006
Fraké 60 1,347 0,281 1,287| 0,274 0,584 0,127
latandza 90 0,080 0,130 0,074] 0,099 0,027 0,017
Kotibé 70 0,041 0,014 0,025] 0,009 0,001 0,000
Koto 70 0,523 0,082 0,461] 0,058 0,102 0,003
Mambodé 70 0,039 0,032 0,037| 0,030 0,021 0,013
Manilkara 70 0,162 0,326 0,119! 0,253 0,006 0,059
Mukulungu 80 0,014 0,081 0,013] 0,081 0,011 0,068
Olon/Bongo 50 0,062 0,015 0,034! 0,003 0,004 0,000
Pao rosa 70 0,000 0,000 0,000! 0,000 0,000 0,000
Sous-total Groupe 3 3,588 1,809 3,162| 1,586 1,104 0,453
Autres Groupes
Groupe 4 - Sciage diversification 0,806 0,672 0,603| 0,494 0,130 0,066
Groupe 5 - Déroulage 3,020 1,236 2,393] 0,836 0,714 0,151
Groupe 6 - Divers 9,177 5,687 5,483] 3,405 0,586 0,251
TOTAL GENERAL 20,977| 10,834] 15,625] 7,556 4,724 1,420

AGDRF avec l'appui du PDRSO PDRSO. 84

sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

6.2.24 Structures diamétriques

Les histogrammes de structure, ou structures diamétriques, ont été construits pour la plupart
des essences inventoriées dans les deux lots du PEA 192 : toutes les essences des groupes
1,2 et 3 et les essences des autres groupes ayant une importance du point de vue de leurs
qualités ou de leurs effectifs. Ils sont présentés dans chacun des rapports d'inventaire.

Ces graphiques renseignent sur l'état et la vigueur des peuplements, éventuellement sur le
tempérament des essences et sur le potentiel de production d'avenir. Certains aspects
techniques du Plan d'Aménagement, en particulier le choix des Diamètres Minimums
d'Aménagement (DMA) et de la durée de la rotation, par la détermination du taux de
reconstitution, s'appuient très largement sur ces graphiques.

Certaines structures diamétriques des essences des groupes 1 et 2 sont présentées et sont
interprétées dans le chapitre 8.3.

6.2.2.5 Répartition géographique de la ressource

De manière générale, les essences sont réparties de manière hétérogène, que ce soit dans le
PEA 192 — Lot A ou dans le PEA 192 — Lot B. La répartition géographique des différentes
essences peut être expliquée soit par des différences écologiques observables au sein des
lots, soit par l'impact de l'historique d'exploitation du PEA.

Seules deux essences sont présentées ici, en raison de leur intérêt commercial : l'Ayous (cf.
Carte 9 pour le PEA192 - Lot A et Carte 11 pour le PEA192 - Lot B) et le Sapelli (Cf. Carte 10
pour le PEA192 - Lot A et Carte 12 pour le PEA192 - Lot B).

Ces cartes mettent en évidence les éléments suivants :

+ L'Ayous est réparti de manière relativement uniforme sur le PEA 192 — Lot À, avec une
densité accrue dans le Sud ;

+ Le Sapelli est plus concentré dans la partie Sud du PEA 192 — Lot A et ponctuel au centre ;

+ Dans le cas du PEA 192 — Lot B, l'Ayous est réparti de manière complémentaire du Sapelli
— c'est-à-dire que le premier est moins fréquent là où le second l’est le plus.

En ce qui concerne le PEA 192 — Lot A (ex-PEA 187), les cartes de répartition par essence

sont annexées au rapport d'inventaire du PEA 187. Elles ont été construites sur base :

+ des effectifs par hectare des essences des groupes 1, 2 et 3 des tiges de diamètre
supérieur ou égal au DME ;

+ des effectifs par hectare des essences des groupes 1, 2 et 3 des tiges d'avenir (diamètre
compris entre 30 et 50 cm) ;

AGDRF avec l'appui du PDRSO PDRSO. 85

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

+ des effectifs par hectare des tiges de diamètre supérieur ou égal au DME de certaines
essences des groupes 4, 5 et 6 ayant un volume exploitable important.

En ce qui concerne le PEA 192 — Lot B, les cartes de répartition par essence ont été produites
sur base des effectifs exploitables (tige de diamètre supérieur ou égal au DME) par hectare,
pour les essences les plus représentées. Ces cartes sont annexées au rapport d'inventaire.

Carte 9 — Répartition de l’Ayous en nombre de tiges par hectare pour les tiges de
diamètre supérieur ou égal au DME, sur le PEA 192 — Lot A

18°150"E 18°300"E

47300"N
4730 0"N

45150"N
415 0"N

[| Limite du PEA 192-Lot A
Ayous (tiges/ha)
C10.12-1,44

D 144-417
Em:7-7

7-25

23-172

[I Pas de données

4°00'N
4°00"N

Source: Inventaire d'Aménagement
Réalisation: PARPAF II Février 2010
Actualsiation : AGDRF, Juillet 2018

18°150"E 18°30"0"E

AGDRF avec l'appui du PDRSO PDRSO 86

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Carte 10 - Répartition du Sapelli en nombre de tiges par hectare pour les tiges de
diamètre supérieur ou égal au DME, sur le PEA 192 — Lot A

Z 18°15'0"E 18°300"E z
Ed 5
z Z
É £
& &
C2] Limite du PEA 192-Lot A
Sapelli (tiges/ha)
10,015 - 0,06
0,06 -0,2
MI 0,2 -0,26
UM 0,26 -04
z| | BMos-126 z
8 A a
£] | EI Pas de données 2
0 4 8 16 km
Source: Inventaire d'Aménagement
Réalisation: PARPAF II Février 2010
Actualsiation : AGDRF, Juillet 2018
18°150"E 18°300"E
AGDRF avec l'appui du PDRSO 87

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Carte 11 - Répartition de l’Ayous en nombre de tiges par hectare pour les tiges de
diamètre supérieur ou égal au DME, sur le PEA 192 — Lot B

Êl Réseaureuer

Carte 12 — Répartition du Sapelli en nombre de tiges par hectare pour les tiges de
diamètre supérieur ou égal au DME, sur le PEA 192 — Lot B

4 a AGDRF avec l'appui du PDRSO dprso 88
sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

6.2.3 Potentiel exploitable

Pour rappel, les données présentées dans les tableaux suivants sont reprises, sans
modification, des rapports d'inventaire des deux lots du PEA 192.

6.2.3.1 Effectifs et volumes supérieurs au DME avec erreurs relatives

Les effectifs et les volumes bruts exploitables sont, au stade du rapport d'inventaire, les
effectifs et les volumes sur pied des tiges de diamètre supérieur ou égal au DME. Le volume
brut sera, par la suite, multiplié par un coefficient de récolement (inférieur à 1) pour obtenir le
volume net qui correspond au volume réellement valorisé par la société.

Le Tableau 17 présente également les erreurs à prendre en considération sur l'estimation des
effectifs et des volumes, pour la surface totale du permis. Ces erreurs seront bien sûr plus
importantes si on se place sur des surfaces de référence petites, telle qu'une Assiette Annuelle
de Coupe. Les erreurs sont données au seuil de probabilité de 95 % pour une surface de
référence égale à une Unité Forestière de Gestion quinquennale (UFG).

La lecture du Tableau 17 doit se faire de la manière suivante :

+ Pour le PEA 192 — Lot À, l'effectif par hectare du Sapelli, pour les diamètres supérieurs au
DME, est de 0,049 pieds par hectare plus ou moins 0,011 pieds avec une erreur relative
de + 23,25%, à 95% près. Il est également possible de dire que l’effectif par hectare du
Sapelli, pour les diamètres supérieurs ou égaux au DME, se situe dans l'intervalle de 0,038
à 0,06 pieds par hectare avec un seuil de probabilité de 95%.

+ Pour le PEA 192 — Lot B, l'effectif par hectare du Sapelli pour les diamètres supérieurs ou
égaux au DME, est de 0,202 pieds par hectare plus ou moins 0,08 pieds avec une erreur
relative de + 39,38%, à 95% près. Cela veut dire que l'effectif par hectare du Sapelli, pour
es diamètres supérieurs ou égaux au DME, se situe dans l'intervalle de 0,123 à 0,282
pieds par hectare avec un seuil de probabilité de 95%.

Tableau 17 - Effectifs bruts exploitables (tiges / ha), présentés par Lot du PEA, toutes
qualités, toutes strates, avec leur marge d'erreurs

PEA 192 - Lot A PEA 192 - Lot B
Nom Pilote DME El E E E
rreur rreur rreur rreur
cm >
Cm) | 2DME absolue] (%) EME absolue | (%)

Groupe 1 - Production dominante
Acajou à grandes folioles 80 0,018 0,007! 37,94 0,000

Aniégré 70 0,194 0,022| 11,36| 0,016 0,018] 112,70
Bubinga 60 0,437 0,055| 12,59 0,000

Doussié pachyloba 80 0,153 0,022| 14,06 0,022 97,46
Ebène 40 0,116 0,018| 15,78 0,322 32,12
Iroko 70 0,254 0,026| 10,35 0,126 46,33

AGDRF avec l'appui du PDRSO PDRSO. 89

e.
LR,

) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018
PEA 192 - Lot A PEA 192 -Lot B
Nom Pilote aus >DME Erreur | Erreur | DME Erreur | Erreur
a absolue| (%) a absolue | (%)
Longhi blanc 50 0,012 0,006| 47,89 0,033 0,026| 79,36
Padouk rouge 60 0,231 0,025| 10,80 0,137 0,058| 42,43
Sapelli 80 0,049 0,011! 23,25 0,202 0,080| 39,38
Sipo 80 0,008 0,004! 52,27| 0,016 0,018] 112,70
Groupe 2 — Exploitation régulière
Ayous 60 8,224 0,153 4,76 0,279 0,118] 42,43
Bossé clair 70 0,001 0,002| 138,55 0,005 0,011] 195,73
Bossé foncé 70 0,001 0,001! 195,97 0,000
Dibétou 80 0,029 0,008| 29,59 0,016 0,018] 112,70
Etimoé 70 0,009 0,005] 50,49 0,044 0,030| 68,53
Kossipo 80 0,007 0,004! 56,48 0,049 0,032| 64,53
Lati 70 0,033 0,009! 27,16 0,011 0,015] 138,21
Tali 80 0,026 0,008| 31,72 0,033 0,026| 79,36
Tiama 80 0,010 0,005| 47,41 0,038 0,028| 73,37
Sous-total Groupes 1 & 2 4,813 0,172 3,58 1,850 0,236 17,50
Groupe 3 — Exploitation occasionnelle
Abura 80 0,000 0,000 0,00 0,005 0,011] 195,73
Azobé 70 0,040 0,011] 27,00 0,049 0,041] 83,72
Bilinga 60 0,015 0,006| 42,08 0,022 0,021| 97,46
Dabéma 80 0,098 0,016| 16,50 0,055 0,037| 67,12
Difou 50 0,045 0,011] 23,74] 0,000
Essessang 70 0,381 0,035 9,15 0,224 0,076| 33,94
Eyong 70 0,164 0,021 12,67| 0,077 0,039| 51,37
Fraké 60 2,106 0,097 4,63 0,432 0,118] 27,40
latandza 90 0,023 0,007| 32,44| 0,005 0,011] 195,73
Kotibé 70 0,005 0,003| 69,21 0,000
Koto 70 0,337 0,035| 10,27] 0,005 0,011] 195,73
Mambodé 70 0,038 0,010] 25,24| 0,016 0,018] 112,70
Manilkara 70 0,022 0,008| 35,12 0,142 0,064| 45,33
Mukulungu 80 0,010 0,005| 48,88 0,071 0,041] 57,49
Olon/Bongo 50 0,042 0,011] 25,34| 0,000
Pao rosa 70 0,000 0,000 0,00 0,000
Sous-total Groupe 3 3,326 0,115 3,44 1,104 0,197 17,85
Autres Groupes
groupe da Soiage 0,848) 0,031! 9,08) 0,218 33,65
Groupe 5 - Déroulage 1,003 0,054 5,34 0,273 83,10
Groupe 6 - Divers 1,731 0,078 4,48 0,902 17,72
Total général 11,221 0,256 2,28| 3,842 13,14
2 AN
ê AGDRF avec l'appui du PDRSO PDRSO. 90

ea,
PS

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Le volume moyen par fût présenté dans le Tableau 18 est obtenu en divisant l’effectif de

l'essence (présenté dans le Tableau 17) par le volume.

Tableau 18 - Volumes bruts exploitables (m‘/ha), toutes qualités, toutes strates avec
leur marge d’erreurs

PEA 192 - Lot A PEA 192-Lot B
. DME Volume Volume
PPPOS (em |2oMe Eine 09 | parer |POME Lao | C9 | part
{m°) {m°)
Groupe 1 - Production dominante
Acajou à grandes folioles 80 0,182 0,071 39,10 10,01] 0,000
Aniégré 70 1,370 0,163| 11,90 7,08| 0,127 0,144] 113,58 7,76]
Bubinga 60 1,787 0,229| 12,83 4,09! 0,000
Doussié pachyloba 80 1,156 0,176 15,23] 7,53| 0,118 0,116] 98,16 5,40
Ebène 40 0,188 0,041| 21,73 1,61] 0,401 0,134] 33,44 1,24
Iroko 70 2,684 0,318] 11,85 10,59! 1,034 0,535| 51,77 8,23]
Longhi blanc 50 0,074 0,044| 59,48 6,12| 0,192 0,153| 79,91 5,85]
Padouk rouge 60 1,457 0,168| 11,56 6,30| 0,677 0,293| 43,34 4,95]
Sapelli 80 0,629 0,159| 25,19 12,97| 2,002 0,778| 38,86 9,90!
Sipo 80 0,132 0,077| 58,68 15,50! 0,257 0,306| 119,00 15,67
Groupe 2 — Exploitation régulière
JAyOUS 60 29,995 1,525 5,08] 9,30! 2,158 0,962| 44,55 7,75]
Bossé clair 70 0,006 0,008| 138,55 4,95| 0,037 0,073| 195,73 6,86]
Bossé foncé 70 0,006 0,011| 195,97 9,15] 0,000
Dibétou 80 0,320 0,107| 33,54 11,23| 0,148 0,168| 113,48 9,06]
Etimoé 70 0,089 0,050| 55,58 9,80| 0,423 0,316| 74,84 9,67]
Kossipo 80 0,098 0,061| 61,80 13,45| 0,719 0,488| 67,91 14,63
Lati 70 0,293 0,088| 30,03 8,78| 0,067 0,094| 139,74 6,16]
Tali 80 0,197 0,063| 32,02 7,54| 0,309 0,259| 83,90 9,42
Tiama 80 0,109 0,054] 49,45 10,60| 0,320 0,242| 75,59 8,37]
Sous-total Groupes 1 & 2 40,772 1,650 4,05 8,47| 8,990 1,775| 19,75 6,66
Groupe 3 - Exploitation occasionnelle
Abura 80 0,039 0,076| 195,73 7,07]
JAzobé 70 0,347 0,099| 28,66 8,67| 0,319 0,268| 83,92 6,49]
Bilinga 60 0,122 0,071| 58,74 8,02| 0,160 0,166] 103,71 7,32]
Dabéma 80 1,297 0,238| 18,35 13,20| 0,510 0,359| 70,52 9,33]
Difou 50 0,174 0,047| 27,18 3,88| 0,000
Essessang 70 3,063 0,297 9,70] 8,04] 1,641 0,584| 35,61 7,33]
Eyong 70 1,266 0,170| 13,43 7,70] 0,481 0,249| 51,68 6,29]
2 AN
ê AGDRF avec l'appui du PDRSO 91

ea,
PS

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

PEA 192 - Lot A PEA 192 -Lot B
. DME Volume Volume
Nom Pilote (em) | >DME Erreur | Erreur moyen |, DME Erreur | Erreur moyen
absolue | (%) par fût absolue| (%) par fût
{m$) {m$)

Fraké 60 15,408 0,742 4,82) 7,32| 3,193 0,929| 29,11 7,40]
latandza 90 0,253 0,084| 33,11 10,95! 0,064 0,125] 195,73 11,71
Kotibé 70 0,026 0,019| 72,92 5,39] 0,000
Koto 70 2,373 0,250| 10,52 7,04] 0,040 0,079| 195,73 7,39]
Mambodé 70 0,351 0,097| 27,59 9,17| 0,178 0,221| 123,85 10,88
Manilkara 70 0,149 0,055| 37,03 6,83| 1,057 0,485| 45,92 7,44)
Mukulungu 80 0,181 0,106| 58,73 18,65, 1,107 0,654| 59,06 15,58
Olon/Bongo 50 0,176 0,049| 28,02 4,20] 0,000
Pao rosa 70
Sous-total Groupe 3 25,186 0,917 3,64 7,57| 8,789 1,679] 19,11 7,96
Autres Groupes
Groupe dr Soiage 2,625] 0,255 071 7,55] 1,415) 0476 3363] 6,64
Groupe 5 - Déroulage 11,613 0,728 6,27 11,57| 2,503 0,780| 31,16 9,16
Groupe 6 - Divers 12,271 0,584 4,76] 7,09] 6,205 1,199] 19,33 6,88]
Total général 92,467| 2,353] 2,545 8,24] 27,902] 3,999) 14,33 7,26

A la lecture du Tableau 17 et du Tableau 18, on constate que :

- À quelques exceptions près (notamment pour le Sapelli), les effectifs et volumes
exploitables, à l'hectare, disponibles dans le PEA 192 - Lot A sont nettement plus élevés
que pour le PEA 192 — Lot B. En particulier, pour les essences des groupes 1 et 2
considérées ensemble, les effectifs et les volumes exploitables sont plus de 3 fois plus
élevés pour le PEA 192 — Lot A (effectif de 4,813 tiges / ha pour un volume de 40,7
mf/ha) que pour le PEA 192 — Lot B (effectif moyen de 1,350 tiges / ha pour un volume

de 8,99 m‘/ha).

— De manière globale, les pieds exploitables disponibles sur le PEA 192 — Lot A sont plus
gros que sur le PEA 192 — Lot B. Ainsi, le volume moyen par fût du Sapelli est de 12,97
m‘/pied sur le PEA 192-Lot A contre 9,90 m“/pied sur le PEA 192 - Lot B, ce qui montre
que la forêt du PEA 192 — Lot B est probablement plus jeune que celle du PEA 192 —

Lot A.

— Enfin, dans le PEA 192 — Lot À, quelques essences secondaires présentent un volume
exploitable à l'hectare non négligeable. Il s'agit du Fraké (15,4 m/ha), du Fromager (6,2
mf/ha), de l'Essessang (3,1 m‘/ha), du Koto (2,4 m‘/ha), du Kapokier (1,6 mÿ/ha), de
l'Essia (1,3 m/ha), du Dabéma (1,3 m/ha), de l'Eyong (1,3 m‘/ha) et de l'Emien (1,1

mf/ha).

AGDRF avec l'appui du PDRSO

PDRSO.

92

ea,
PS

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

6.2.3.2 Qualités

Les qualités de chaque essence sont présentées en pourcentage du volume pour les tiges de
diamètre supérieur ou égal à 60 cm (seuil minimal fixé par les normes nationales d'inventaire
d'aménagement à partir duquel on assigne une cotation en qualité) (Cf. Tableau 19).

D'après les normes nationales, les qualités sont définies comme suit :

+ Qualité 1 : Arbres très bien conformés (qualité export) ;

+ Qualité 2: Arbres présentant un ou plusieurs défauts non rédhibitoires (défauts de
rectitude du fût, défauts de forme de la section, défauts de structure apparente du bois —

qualité scierie) ;

+ Qualité 3 : Arbres qui n'ont pas pu être côtés en qualité 1 ou 2 et qui sont donc inutilisables

par l'industrie, sauf comme bois de feu ou charbon de bois.

Les données du Tableau 19 ont été calculées en considérant ensemble les volumes par qualité
et par essences des deux lots du PEA 192.

Tableau 19 - Répartition des qualités des tiges de diamètre supérieur ou égal à 60 cm,
exprimée en pourcentage du volume inventorié sur les Lots du PEA 192

. DME Nombre .
Nom pilote (em) d'arbres ai Q2 Q3 Oubli Q1 + 2 Q2
cotés

Groupe 1 - Production dominante

Acajou à grandes folioles 80 37160,35% |39,65%|  0,00%| 0,00% 80,17%
Aniégré 70 317143,40% |41,18%| 15,42%]| 0,00% 63,99%
Bubinga 60 259 |42,92% |45,20%| 11,89%| 0,00% 65,52%
Doussié pachyloba 80 375|39,09% |45,95%| 13,32%| 1,64% 62,06%
Ebène vrai 40 29137,73%|35,01%| 27,26%| 0,00% 71,42%
Iroko 70 436 |60,04% |26,14%| 10,60%| 3,22% 73,11%
Longhi blanc 50 22143,00%|57,00%|  0,00%| 0,00% 71,42%
Padouk rouge 60 234|48,09% |42,72%|  9,19%| 0,00% 69,45%
Sapelli 80 179176,02% |23,98%|  0,00%| 0,00% 88,01%
Sipo 80 19159,04% |25,39%| 11,96%| 3,61% 71,42%
Groupe 2 - Exploitation régulière

Ayous 60 3 538137,10% |40,29%| 17,39%| 5,23% 57,24%
Bossé clair 70 4175,45% |24,55%|  0,00%| 0,00% 71,42%
Bossé foncé 70 1] 0,00%| 0,00%|100,00%| 0,00% 71,42%
Dibétou 80 67161,09%|34,09%| 4,82%| 0,00% 78,13%
Etimoé 70 24190,55%| 9,45%| 0,00%| 0,00% 71,42%

AGDRF avec l'appui du PDRSO PDRSO. 93

ste,

4 * PLAN D’AMENAGEMENT PEA 192 — Octobre 2018
. DME Nombre .
Nom pilote (cm) d'arbres ai Q2 Q3 Oubli Q1 + 2 Q2
cotés
Kossipo 80 30)87,32%|12,68%| 0,00%| 0,00% 93,66%
Lati 70 58) 47,93%|44,86%| 7,21%| 0,00% 70,36%
Tali 80 85)37,27%|56,04%| 6,69%| 0,00% 65,29%
Tiama 80 36)49,11%|50,89%|  0,00%| 0,00% 74,55%
Sous-total Groupes 1 & 2 5 750|53,93% |34,99%| 9,19%| 1,89% 71,42%
Groupe 3 - Exploitation occasionnelle
Abura 80 36)30,71%|69,29%| 0,00%| 0,00% 65,35%
Azobé 70 78142,48%|151,67%| 5,85%| 0,00% 68,32%
Bilinga 60 20|83,52%|16,48%| 0,00%| 0,00% 69,67%
Dabéma 80 229131,76%|54,92%|  9,20%| 4,12% 59,22%
Difou 50 19/58,05% |41,95%|  0,00%| 0,00% 69,67%
Essessang 70 656 |38,83% |49,65%|  7,94%| 3,58% 63,66%
Eyong 70 298 |34,76% |63,45%|  1,78%| 0,00% 66,49%
Fraké 60 2232147,14%|42,00%|  8,44%| 2,42% 68,14%
latandza 90 114139,33% |53,03%| 5,27%| 2,36% 65,85%
Kotibé 70 9115,81%|84,19%| 0,00%| 0,00% 69,67%
Koto 70 508 | 29,84% |39,66%| 28,17%| 2,33% 49,67%
Mambodé 70 69,53,76%|43,07%| 3,18%| 0,00% 75,29%
Manilkara 70 82) 59,99%|35,04%| 4,97%| 0,00% 77,51%
Mukulungu 80 38|89,93%|10,07%| 0,00%| 0,00% 94,96%
Olon/Bongo 50 23 | 39,80% |39,80%| 20,40%| 0,00% 69,67%
Pao rosa 70 0 69,67%
Sous-total Groupe 3 4411|148,03% |43,29%| 6,93%| 1,76% 69,67%
Sn 583 |40,13%|46,83%| 12,48% | 0,56% 63,55%
Groupe 5 — Déroulage 1809 |33,82% |49,43%| 11,75% | 5,00% 58,54%
Groupe 6 - Divers 2840 |34,07%|54,56%| 9,71% | 1,66% 61,35%
Total général 15 393 |42,78%|45,68%| 9,36% | 2,17% 65,62%

Pour l'ensemble des espèces des groupes 1 et 2 considérées ensemble, environ 54% du
volume est considéré comme étant de qualité « export » (Q1), 35% est de qualité Scierie (Q2)
et moins de 10% de qualité QS.

Pour passer du volume brut au volume net, il convient d'appliquer différents coefficients au

volume brut :

+ Coefficient de prélèvement : proportion du volume des tiges de diamètre supérieur au
DME ou, le cas échéant, au DMA dont la qualité justifie l'abattage pour la
commercialisation ou la transformation.

AGDRF avec l'appui du PDRSO

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

+ Coefficient de commercialisation : proportion du volume fût abattu qui est effectivement
commercialisé ou transformé.

+ Coefficient de récolement : proportion du volume fût sur pied qui est effectivement
commercialisé ou transformé. C'est le produit des coefficients de prélèvement et de
commercialisation.

Les coefficients de prélèvements sont établis, pour chacune des espèces des groupes 1 à 3,
à partir des cotations de qualité de l'inventaire d'aménagement (cf. Tableau 19). Il a été estimé,
dans l'état actuel des connaissances, que l'ensemble des tiges de qualité 1 et la moitié des
tiges de qualité 2, seules qualités valorisables, sont susceptibles d’être prélevées (voir colonne
Q1 + 2 Q2). Pour les essences présentant moins de 30 arbres cotés, c'est la valeur obtenue
pour le groupe d'essence qui est appliquée (cellules grisées dans le tableau).

Les coefficients ainsi établis, donnés dans le Tableau 20, sont valables pour une exploitation
pratiquée à partir du DMA de l'essence.

Les coefficients de commercialisation ont été établis, pour chacun des groupes d'espèces, en
fonction des conditions d'exploitation du PEA 192 et des conditions du marché des bois
d'Afrique Centrale. Il est estimé à 80% pour l'Ayous, le Sapelli et le Sipo et à 70% pour toutes
les autres essences.

La société, au travers de sa cellule d'aménagement, sera en mesure d'affiner ce coefficient en
valorisant au mieux le capital ligneux et en améliorant ses performances techniques et
économiques.

Tableau 20 - Coefficient de prélèvement, commercialisation et récolement par essence
des groupes 1 à3
. pme | Coefficient de Coefficient de Coeificient de
Nom pilote (cm) prélèvement Commercialisation | récolement
Ce) Ce) Ce)
Groupe 1 - Production dominante
Acajou à grandes folioles 80 80,17% 70% 56,12%
Aniégré 70 63,99% 70% 44,79%
Bubinga 60 65,52% 70% 45,86%
Doussié pachyloba 80 62,06% 70% 43,44%
Ebène 40 71,42% 70% 50,00%
Iroko 70 78,11% 70% 51,18%
Longhi blanc 70 71,42% 70% 50,00%
Padouk rouge 60 69,45% 70% 48,62%
Sapelli 80 88,01% 80% 70,41%
Sipo 80 71,42% 80% 57,14%
AGDRF avec l'appui du PDRSO PDRSO. 95

ea,
PS

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

. DME Coefficient de Coefficient de Coefficient de
Nom pilote (cm) prélèvement Commercialisation | récolement
Ce) Ce) Ce)

Groupe 2 - Exploitation régulière

JAyous 60 57,24% 80% 45,80%
Bossé clair 70 71,42% 70% 50,00%
Bossé foncé 70 71,42% 70% 50,00%
Dibétou 80 78,13% 70% 54,69%
Etimoé 70 71,42% 70% 50,00%
Kossipo 80 93,66% 70% 65,56%
Lati 70 70,36% 70% 49,25%
Tali 80 65,29% 70% 45,71%
Tiama 80 74,55% 70% 52,19%
Groupe 3 - Exploitation occasionnelle

Abura 80 65,35% 70% 45,75%
Azobé 70 68,32% 70% 47,82%
Bilinga 60 69,67% 70% 48,77%
Dabéma 80 59,22% 70% 41,45%
Difou 50 69,67% 70% 48,77%
Essessang 70 63,66% 70% 44,56%
Eyong 70 66,49% 70% 46,54%
Fraké 60 68,14% 70% 47,70%
latandza 90 65,85% 70% 46,09%
Kotibé 70 69,67% 70% 48,77%
Koto 70 49,67% 70% 34,77%
Mambodé 70 75,29% 70% 52,70%
Manilkara 70 77,51% 70% 54,26%
Mukulungu 80 94,96% 70% 66,47%
Olon/Bongo 50 69,67% 70% 48,77%
Pao rosa 70 69,67% 70% 48,77%

6.2.3.3 Volumes bruts totaux exploitables

Les volumes bruts totaux exploitables (m°) sont calculés à partir des volumes bruts
exploitables (c'est-à-dire des tiges de diamètre supérieur ou égal au DME) à l'hectare (m°/ha)
des tiges de qualité Q1 et Q2. Les volumes exploitables sont déterminés pour les surfaces
productives. Le volume brut total est obtenu par multiplication du volume brut exploitable à
l'hectare et de la surface totale productive.

Les données présentées ici correspondent aux résultats de la cartographie réalisée dans le
cadre de la préparation du rapport d'inventaire du PEA 192 - Lot B et de la présente révision
du Plan d'Aménagement. La surface totale productive considérée est donc de 73 631 ha pour

AGDRF avec l'appui du PDRSO

PDRSO. 96

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

le PEA 192 — Lot A et 5 701 ha pour le PEA 192 - Lot B, soit un total général de 79 332 ha,
conformément aux indications du Tableau 2 (page 25).

Certaines essences telles que l’'Ebène, le Longhi blanc, le Longhi rouge, le Difou, l'Olon
/Bongo, le Bété et le Niové ont un DME inférieur à 60 cm (diamètre minimum de cotation de la
qualité). Il n’est donc pas possible de sélectionner les différentes qualités pour les tiges dont
le diamètre est compris entre le DME et 60 cm. Pour ces essences, nous avons choisi de
présenter les volumes correspondants à des tiges de diamètre supérieur à 60 cm. Cela
entraine une sous-estimation des volumes bruts exploitables, mais cela permettra de se
rapprocher beaucoup plus de la réalité car, lors des discussions d'aménagement, les DME de
ces essences risquent d'être revus à la hausse afin de garantir leur reconstitution.

Attention, les chiffres obtenus dans le Tableau 21 doivent être considérés avec beaucoup de
recul pour plusieurs raisons :

+ les volumes indiqués sont des volumes bruts sur pieds et sont donc bien supérieurs aux
volumes nets intéressant directement la société forestière ;

+ la distinction entre classes de qualité a été faite suivant les critères du PARPAF et de
l'AGDRF et non ceux utilisés par la société forestière, ces classes dépendant notamment
du marché et des clients ;

+ les volumes exploitables présentés ici comprennent le volume de la totalité des tiges de
qualité 1 et de la moitié des tiges de qualité 2 pour se conformer à ce qui est habituellement
estimé à ce stade des connaissances pratiques du chantier.

+ la surface utile a été fixée, au total, à 79 332 ha mais, une partie de ces surfaces sera
éventuellement affectée à des séries non productives.

Tableau 21 - Volumes bruts exploitables à l’hectare et total, par Lot du PEA 192

PEA 192 - Lot A PEA 192 - Lot B PEA 192
Volume Volume Volume Volume
Noms pilotes DME brut Volume brut brut brut brut
(cm) |exploitable| exploitable | exploitable | exploitable | exploitable
à l’hectare | total(m°) | à l’hectare | total (m°) | total (m°)
(m°/ha) (m°/ha)
Groupe 1 - Production dominante
Acajou à grandes folioles 80 0,103 7 580 0,000 0 7 580
Aniégré 70 1,045 76 909 0,107 612 77 521
Bubinga 60 0,636 46 866 0,000 0 46 866
Doussié pachyloba 80 0,887 65 313 0,100 568 65 881
Ebène 40 0,054 3 996 0,338 1 928 5 925
Iroko 70 2,634 193 963 0,873 4976 198 939
Longhi blanc 70 0,063 4612 0,162 924 5 535
Padouk rouge 60 1,252 92 201 0,571 3 257 95 457
Sapelli 80 0,630 46 382 1,877 10 701 57 083
AGDRF avec l'appui du PDRSO 97

ste,

4 * PLAN D’AMENAGEMENT PEA 192 — Octobre 2018
PEA 192 - Lot À PEA 192 - Lot B PEA 192
i DME En Volume brut En nn
Lens FETES (cm) |exploitable| exploitable |exploitable | exploitable | exploitable
à l’hectare | total(m°) | à l’hectare | total (m°) | total (m°)
(mÿ/ha) (mÿ/ha)
Sipo 80 0,112 8 232 0,217 1 236 9 468
Groupe 2 - Exploitation régulière
Ayous 60 22,771 1 676 687 1,538 8 770) 1 685 457
Bossé clair 70 0,006 450 0,032 180 631
Bossé foncé 70 0,000 0 0,000 0 0
Dibétou 80 0,279 20 526 0,125 714 21 240
Etimoé 70 0,059 4 349 0,357 2 034 6 383
Kossipo 80 0,124 9 143 0,607 3 461 12 605
Lati 70 0,247 18214 0,057 324 18 538
Tali 80 0,142 10 484 0,261 1 486 11971
Tiama 80 0,104 7 624 0,270 1541 9 165
Sous-total Groupes 1 & 2 31,149 2 293 532 7,492 42714] 2336 246
Groupe 3 - Exploitation occasionnelle
Abura 80 0,000 0 0,023 131 131
Azobé 70 0,200 14 760 0,236 1347 16 107
Bilinga 60 0,126 9 275 0,118 675 9 950
Dabéma 80 0,803 59 136 0,377 2 150 61 286
Difou 50 0,109 8015 0,000 0 8015
Essessang 70 2,345 172 678 1,077 6 138 178 816
Eyong 70 1,055 77 645 0,307 1 749 79 394
Fraké 60 13,190 971 226 2,469 14073 985 299
latandza 90 0,160 11775 0,047 270 12 045
Kotibé 70 0,014 999 0,000 0 999
Koto 70 1,320 97 225 0,030 170 97 395
Mambodé 70 0,268 19 730 0,132 753 20 482
Manilkara 70 0,081 5 972 0,891 5 081 11 053
Mukulungu 80 0,232 17 096 0,819 4 669 21 765
Olon/Bongo 50 0,107 7 893 0,000 0 7 893
Pao rosa 70 0,000 0 0,000 0 0
Sous-total Groupe 3 20,011| 1473 423 6,526 37 206| 1 510 629
Groupe 4 - Sciage diversification 2,038 150 075 1,014 5 781 155 856
Groupe 5 - Déroulage 7,693 566 474 1,662 9 475 575 950
Groupe 6- Divers 7,946 585 070 4,008 22 850 607 920
Ensemble 68,838| 5068575 20,703] 118026] 5 186601
AGDRF avec l'appui du PDRSO 98

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Le volume brut sur pied supérieur ou égal au DME de l'ensemble des tiges de qualité Q1 et
de la moitié des tiges de qualité Q2, ou volume brut sur pied exploitable (prélevable), est
estimé à un peu plus de 5 millions de m° sur l'ensemble du PEA 192, toutes essences
confondues. Ce volume est distribué entre une multitude d'essences aux caractéristiques
technologiques et esthétiques variées.

Le volume brut exploitable de l'ensemble des essences exploitées ou à promouvoir (groupes
1 et 2) s'élève à 2,3 millions de m.

Attention : il faut noter que, dans le cas de l’Ayous, ce potentiel est calculé avec un DME très
bas (60 cm), qui sera certainement remonté de plusieurs classes de diamètre lors du passage
au Diamètre Minimum d'Aménagement (DMA) afin d'assurer une reconstitution suffisante de
cette espèce et augmenter la rentabilité de son exploitation en diminuant la part de l’aubier sur
l'ensemble du volume de la tige abattue.

Par ailleurs, il est à noter que certaines essences, en dehors des groupes 1 et 2, affichent des
volumes très importants. Il s'agit notamment du Fraké avec près d'un million de m.

6.2.4 Relevés écologiques complémentaires

Les relevés écologiques complémentaires portent sur la faune, la régénération des essences
commerciales et les Produits Forestiers Non Ligneux (PFNL). Les résultats de ces relevés
sont développés dans les rapports d'inventaires du PEA 192. Seul un résumé des résultats
concernant la faune est présenté ici.

Comme le montre le Tableau 22, les trois espèces les plus observées sur le PEA 192 — Lot À
sont le Céphalophe rouge, le Potamochère et le Céphalophe à dos jaune. On constate
cependant, la présence emblématique de l'Eléphant dans la partie Nord-Ouest. D'autre part,
on a identifié la présence du Bongo, du Buffle, du Chevrotain aquatique, de l'Hylochère et du
Sitatunga. Les grands primates n'ont pas été observés durant la période d'inventaire. Le
nombre d'observations reste faible (1 247 au total) par rapport à celles des autres PEA du
massif. La faible représentativité de la faune peut s'expliquer par la proximité des grandes
villes, la densité importante de population et la forte pression anthropique sur le milieu due à
la chasse, la collecte des PFNL et l’agriculture. Le Céphalophe bleu n'est pas inventorié en
raison des difficultés liées à son observation et à l'identification de ses traces, mais les études
socio-économiques réalisées sur le PEA 192 — Lot A font état de sa présence dans l’ensemble
des villages de la zone.

AGDRF avec l'appui du PDRSO PDRSO. 99

PS.
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018

Tableau 22 - PEA 192 — Lot À - Nombre d'observations pour chaque grand mammifère

FE ñ Nombre
Nom scientifique Nom vernaculaire dcr tion %

Cephalophus c. callipygus Céphalophe rouge 695 55,73%
Cephalophus silvicultor Céphalophe à dos jaune 118 9,46%
Hyemoschus aquaticus Chevrotain aquatique 11 0,88%
Hylochoerus meinertzhageni |Hylochère 11 0,88%
Loxodonta africana cyclotis | Eléphant 44 3,53%
Oryctéropus afer Oryctérope 14 1,12%
Potamochoerus porcus Potamochère 251 20,13%
Syncerus caffer nanus Buffle 31 2,49%
Tragelaphus e. euryceros Bongo 2 0,16%
Tragelaphus spekei gratus Sitatunga 70 5,61%

Total 1 247 100%

En ce qui concerne les petits primates arboricoles, le boussolier muni d'une fiche dite
d'observation directe inscrit les mentions «vu» ou «entendu» comme prévu dans la
méthodologie d'inventaire décrite dans les normes d'élaboration des plans d'aménagement.
Les espèces les plus fréquemment observées sont le Hocheur (Cercopithecus n. nictitans)
suivi du Moustac (Cercopithecus cephus ngottoensis) et du Cercocèbe à joues grises
(Lophocebus albigena).

En ce qui concerne le PEA 192 — Lot B, seules 24 observations de faune et chasse ont été
faites sur l'ensemble des 366 placettes d'inventaire de la zone. Ces relevés n'ont par ailleurs
concerné que des traces. Par conséquent, la faune doit être considérée comme rare dans
cette zone. Ceci est probablement dû à la proximité de Boda et à la pression humaine qui en
résulte, dans cette zone de transition entre Forêt dense et Savanes.

6.3 Productivité de la forêt

Les données utilisées dans le cadre de la révision du Plan d'Aménagement sont les mêmes
que celles utilisées pour la production du Plan d'Aménagement initial, en 2011. Par
conséquent, les paragraphes suivants sont inchangés.

Plusieurs paramètres sont pris en compte dans les calculs de productivité (taux de
reconstitution, possibilité forestière). Il s'agit principalement de l'accroissement en diamètre
des espèces, des dégâts induits par l'exploitation forestière et de la mortalité naturelle des
arbres.

AGDRF avec l'appui du PDRSO PDRSO. 100

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

6.3.1 Accroissements en diamètre

La connaissance de la production ligneuse, et donc de la croissance diamétrique des individus,
est fondamentale dans le cadre de l'aménagement d'une forêt. Elle constitue l’un des
paramètres qui permet de déterminer la rotation ainsi que le volume exploitable sans risque
d'épuiser la ressource d’un peuplement.

Les accroissements utilisés par la suite pour les calculs des taux de reconstitution et
l'estimation de la possibilité ont été déterminés au cours d'études spécifiques ou au sein de
dispositifs de suivi de croissance pour la plupart réalisés en RCA (projet ARF de M'baïki,
PARPAF de Berberati ou projet de la Sangha-Mbaéré de Salo). Ces accroissements,
présentés dans le Tableau 23, sont considérés constants dans le temps, par classe de
diamètre, pour une essence donnée.

Tableau 23 - Accroissements retenus pour les essences principales (cm/an)

Accroissement
Essence en diamètre Source
(cm/an)

Acajou à grandes folioles 0,50 valeur moyenne déterminée dans la sous-région
Aniégré 0,60 PARPAF
Ayous 1,00 valeur moyenne déterminée en RCA
Azobé 0,40 valeur moyenne déterminée dans la sous-région
Bété 0,50 valeur moyenne déterminée en RCA
Bilinga 0,50 valeur moyenne déterminée dans la sous-région
Bossé clair 0,35 Ghana
Bubinga 0,40 valeur moyenne déterminée dans la sous-région
Dabéma 0,63 valeur moyenne déterminée dans la sous-région
Dibétou 0,50 valeur moyenne déterminée en RCA
Difou 0,40 valeur moyenne déterminée en RCA
Doussié pachyloba 0,60 PARPAF
Ebène noir 0,20 valeur moyenne déterminée en RCA
Essia 0,30 valeur moyenne déterminée dans la sous-région
Etimoé 0,40 valeur moyenne déterminée en RCA
Eyong 0,30 valeur moyenne déterminée en RCA
Fraké 0,95 valeur moyenne déterminée en RCA
latandza 0,50 Ghana
Iroko 0,55 PARPAF
Kossipo 0,50 valeur moyenne déterminée en RCA
Koto 0,50 valeur moyenne déterminée dans la sous-région
Lati 0,30 valeur moyenne déterminée dans la sous-région
Longhi blanc 0,60 PARPAF

AGDRF avec l'appui du PDRSO PDRSO. 101

Se,
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018
Accroissement
Essence en diamètre Source
(cm/an)
Manilkara 0,50 valeur moyenne déterminée en RCA
Mukulungu 0,50 valeur moyenne déterminée en RCA
Niové 0,30 valeur moyenne déterminée dans la sous-région
Padouk rouge 0,45 RCA projet ECOFAC
Pao rosa 0,25 Nord Congo*
Sapelli 0,50 valeur moyenne déterminée en RCA
Sipo 0,65 RCA projet Salo
Tali 0,70 RCA projet Sangha Mbaéré
Tiama 0,50 valeur moyenne déterminée en RCA

* Obtention par régression mathématique en l'absence d'autres données

6.3.2 Mortalité

La recherche sur la mortalité des arbres est encore peu développée. Quelques résultats sont
toutefois disponibles, issus des dispositifs de Mopri et d'Irobo en Côte d'Ivoire et du dispositif
de phénologie du PARPAF (données non publiées). Les résultats émanant du dispositif de
M'baïki donnent également de précieuses informations.

La mortalité annuelle est fixée à 1% des tiges, et cette valeur reste applicable à toutes les
classes de diamètre.

6.3.3 Dégâts d'exploitation

Dans la sous-région, la valeur généralement considérée pour les dégâts d'exploitation est de
l'ordre de 7% à 10%.

Une étude réalisée en RCA, Durrieu de Madron et al, 2000 (Bois et Forêts des Tropiques
n°264) permet d'approcher cette valeur en fonction du nombre de grosses tiges (diamètre
moyen d'environ 110 cm) qu'il est prévu d’abattre. Le taux de dégâts est alors calculé en
utilisant la formule suivante issue de cette étude :

Surface affectée par les dégâts (en %) = 100 (1- 1/ (1 + 0,186N)°455
Avec N = Nombre de tiges abattues par hectare

Avec un prélèvement moyen de 1 tige par hectare, la surface affectée par les dégâts de
l'abattage est donc de l'ordre de 7,6 % à laquelle il faut ajouter les dégâts dus aux routes et
pistes qui sont de 2,5 %.

La valeur de 10 % est donc retenue pour les dégâts d'exploitation.

AGDRF avec l'appui du PDRSO PDRSO. 102

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

7 DECISIONS D’AMENAGEMENT

7.1 Choix des objectifs

Le Plan d'Aménagement fixe comme vocation principale la production durable de bois
d'œuvre, et un certain nombre d'objectifs associés suivants, indispensables à une gestion
durable du permis :

+ s'assurer que l'écosystème forestier conserve, après l'exploitation, un maximum de ses
fonctions écologiques et de sa biodiversité ;

+ protéger de l'exploitation forestière des surfaces caractérisées par des écosystèmes
spécifiques et/ou fragiles ;

+ s'assurer que les prélèvements effectués, sur le PEA 192, en Produits Forestiers Non
Ligneux (PFNL), y compris les produits de chasse, ne conduisent pas à la destruction du
potentiel ;

+ garantir aux employés de la société des conditions de vie et de travail décentes ;

+ attribuer légalement, aux populations riveraines du PEA, une zone où elles pourront mener
leurs activités agricoles ;

+ contribuer au développement local et à l’apaisement social dans les villages du permis en
facilitant une utilisation locale efficace des taxes forestières tirées de l'exploitation
forestière et par une contribution utile de l'entreprise à ce développement.

7.2 Découpage en séries d'aménagement

Les résultats des différentes études menées lors des investigations de terrain (étude socio-
économique, inventaires dendrologiques, inventaires fauniques, photo-interprétation) et le
choix des objectifs, définis ci-dessus, ont permis de dégager plusieurs entités surfaciques
ayant des caractéristiques propres. Ces entités, appelées séries d'aménagement, seront
soumises chacune à un traitement différent qui permettra d'assurer une gestion adéquate des
ressources par rapport aux objectifs fixés.

La surface des deux lots du PEA 192 est répartie en cinq séries, d'affectation spécifique :

+ Une série de conversion : uniquement dans le Lot A, elle est située dans la zone
d'extension agricole localisée le long des principaux axes de communication sur lesquels
on trouve une grande concentration des villages ;

+ Une série de production : uniquement dans le Lot A, elle est destinée à la gestion durable
des ressources forestières et est répartie entre deux blocs, l’un au Nord-Ouest et l’autre
au Sud du PEA 192 — Lot À ;

A
- AGDRF avec l'appui du PDRSO 103

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

+ Une série de gestion forestière spéciale : spécifique au Lot B, elle est destinée
gestion durable des ressources forestières de cette petite zone de forêt, située

transition entre forêt dense et savane ;

+ Une série agricole et d'occupation humaine (SAOH) définie à la fois pour le Lot A et le
Lot B, elle est destinée à permettre, à chacun des villages qu'elle concerne, de disposer
d’un terroir pour la mise en œuvre des activités agricoles, sur la durée de la rotation

d'aménagement ;

à la
à la

+ Une série de conservation, spécifique au Lot B, elle a pour vocation la conservation des
milieux fragiles constitués des forêts marécageuses mais également d'une partie de la
forêt dense et de la forêt galerie.

La localisation de l'ensemble des séries d'aménagement du PEA 192 est illustrée par la Carte
13 et leurs surfaces sont détaillées dans le Tableau 24, en précisant les surfaces couvertes

par les strates forestières utiles.

En ce qui concerne le PEA 192 — Lot À, les surfaces présentées ici sont légèrement différentes
de ce qui apparait dans le Plan d'Aménagement initial en raison, uniquement, du recalage des

limites réalisé dans le cadre de

Carte 13 - Séries d'aménagement du PEA 192

la présente révision du Plan d'Aménagement.

Source: Divers
Ré: AGDRF, aoi
Projection : UTM 33

«vie
Route principale

Réseau hydrographique

CL times du PEA 192

Séries d'aménagement

I proguciion - 64 710 ha (38,5%)

conversion - 90 086 ha (53,8%)

MM ssstion forestière spéciale - 6 082 ha (3,6%)
II] agricole (SAOH) - 3 860 ha (2,4%)

D conservation - 3 351 ha (2,0%)

FIOTN

FAON

UN

FOUN

IVe

AVE

TANT

DE

1rve

LITRES

rh re pe

Et

1700 E

ET

AGDRF avec l'appui du PDRSO

104

PS.
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018

Tableau 24 - Surfaces des différentes séries d'aménagement du PEA 192

Surface | Surface | Surface totale

Type Lot utile | nonutile

(ha) (ha) Ma |
Série de production Lot A 37 712 26 999| 64710 38,5%
Série de conversion Lot A 35 506 54 560| 90 066 | 53,6%
Série de gestion forestière spéciale Lot B 4 667 1414 6082| 3,6%
Série agricole et d'occupation humaine
Lot À 413 550 963| 0,6%
Lot B 67 2 930 2997| 1,8%
Ensemble 480 3 480 3960! 2,4%
Série de conservation Lot B 966 2 384 83351! 2,0%
TOTAL 79 332 88 838 | 168 169

7.2.1 Série de conversion
7.2.1.1 Objectifs

Plusieurs objectifs sont visés dans cette série et la priorité de leur mise en œuvre doit évoluer
dans le temps. L'objectif initial est la valorisation industrielle des ressources forestières avant
une rétrocession de la série au Ministère en charge des Forêts.

Dans un premier temps, l'entreprise forestière parcourra la série pour exploiter la ressource
ligneuse afin de la valoriser avant que la pression anthropique ne la transforme, partiellement
ou totalement, en zone agricole. Pendant cette phase, les populations locales pourront
continuer à exercer leurs droits d'usage sur l'étendue de cette série tout en respectant les
consignes de sécurité énumérées par la société forestière.

Par la suite, cette série sera rétrocédée au Ministère en charge des Forêts qui pourra fixer,
conjointement avec la population locale, les activités à mener en dehors du cadre fixé dans ce
plan d'aménagement. La surface correspondante sera extraite des zones sous la
responsabilité de l’entreprise et donc de la superficie utile taxable, et ne sera plus concernée
par l'aménagement forestier mis en œuvre. L'objectif sera recentré sur le développement local.

7.2.1.2 Caractéristiques et justification du choix

La série de conversion s'étend sur 90 066 ha au total dont 35 032 ha utiles, ce qui représente
53,6% du PEA 192. Elle est intégralement située dans le PEA 192 — Lot A.

Cette série est fondamentalement composée des zones d'habitation, de cultures, des jachères
mais aussi de forêts dégradées situées à proximité des villages et de zones forestières.

AGDRF avec l'appui du PDRSO PDRSO 105

2.

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Elle s'étale le long de l'axe routier Bangui — Pissa, de la route contournant la forêt classée de
Botambi et le long de l'Oubangui.

7.2.1.3 Fonctionnement

Cette série est destinée, dans un premier temps, à l'exploitation forestière industrielle afin de
permettre à l'exploitant et à l'Etat d'en tirer le maximum de profit, tout en respectant le Code
Forestier et les clauses de gestion du présent document.

Les activités coutumières sont autorisées dans cette série pour les populations locales,
toujours en respectant les consignes de sécurité transmises par la société. Après l'exploitation
industrielle, cette série sera rétrocédée au Ministère en charge des Forêts qui, en partenariat
avec les communautés riveraines, définira les nouvelles modalités de gestion (agriculture,
foresterie communautaire, plantation forestière, etc.). Toutefois, tout le processus sera mené
avec la participation de la population locale.

7.2.1.4 Activités

7.2.1.4.1 Phase d'exploitation industrielle de la série de conversion

Dans un premier temps, les activités menées dans la série de conversion seront :

L'exploitation industrielle qui consiste donc à :
. la délimitation de la série de conversion ;
. la délimitation des Assiettes Annuelles de Coupe ;
. inventaire d'exploitation ;
+ la planification et l'ouverture des pistes ;

+ les mesures de concertation avec la population locale pour le dédommagement
des dégâts aux cultures dus à l'exploitation forestière ;

. 'abattage ;

+ le débusquage et débardage ;

+ la préparation des grumes et le stockage sur les parcs ;
. a transformation industrielle du bois ;

+ le chargement et transport ;

+ les mesures de gestion sylvicoles inscrites au plan d'aménagement (mesures de
protection du milieu, impact réduit. Cf. $11.1.2.4).

La chasse, la pêche et la récolte des Produits Forestiers Non Ligneux (PFNL) sont
autorisées selon le Code Forestier et le Code de la Faune Sauvage avec certaines
restrictions :

AGDRF avec l'appui du PDRSO 106

sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Art. 14 (Code Forestier, 2008) : « En vertu du droit coutumier, les populations riveraines
disposent de droits d'usage, sous réserve du respect des textes en vigueur, en vue d'exploiter
à titre gratuit, pour leur subsistance, les produits forestiers à l'exception des espèces dites
protégées. »

Art. 15 (Code Forestier, 2008) : « Les droits coutumiers d'usage comprennent :
-__ les droits portant sur le sol forestier ;
- les droits portant sur les produits de la forêt naturelle dénommés produits forestiers
autres que le bois d'œuvre, en abrégé PFABO, dont certains peuvent présenter un
intérêt commercial.

Les modalités d'exploitation des [PFABO)] dans le contexte du droit coutumier sont fixées par
voie réglementaire. »

Art. 22 (Code Forestier, 2008) : « Sous réserve des dispositions de l'article 21, les droits
coutumiers d'usage portant sur les produits de la forêt naturelle sont limités :

- au ramassage des bois morts ;

- aux activités liées à l'exploitation des produits forestiers autres que le bois d'œuvre ;

- à l'exploitation des bois de service destinés à la construction des habitations ou à la
fabrication d'objets et d'outils ;

- à l'exploitation de bois d'œuvre pour la construction des pirogues, y compris des autres
embarcations ;

- à l'exploitation contrôlée de la faune pour l'autoconsommation, en dehors des parcs
nationaux, des réserves intégrales et des sanctuaires. »

Art. 66 (Code Forestier, 2008) : « L'exploitation ou la collecte à but commercial ou industriel
des [PFABO] est soumise à l'obtention d'un permis d'exploitation délivré par le Ministre en
charge des forêts. »

Art. 86. (Code de Protection de la Faune Sauvage, 1984) : « La chasse coutumière est exercée
pour la subsistance du ou des chasseurs, et celle des autres membres de la communauté
villageoise à laquelle celui-ci ou ceux-ci appartiennent, sur le territoire de la commune rurale
où celle-ci est située. »

Art. 37 (Code de Protection de la Faune Sauvage, 1984) : « Les gibiers dont la poursuite est
autorisée au titre de la chasse coutumière sont ceux inscrits sur la liste C de l'annexe Il
[Babouin, Patas, Cercocèbe, Cercopithèque, Bécassine, Chevalier, Râle, Poule d'eau, Grèbe
castagneux, Pluvier, Vanneau, Courlis, Oie, Canard, Gangas, Pintade, Francolin, Pigeon,
Tourterelle, Lièvre, Aulacode, Athérure, Civette, Céphalophe à flanc noir et Porc épic].

Art. 88 (Code de Protection de la Faune Sauvage, 1984) : « La chasse coutumière est exercée
au moyen d'armes ou d'engins de fabrication locale à l'exclusion :

-__ des armes et pièges à feu ;

- des armes, engins ou appâts empoisonnés ;

- des engins confectionnés à l’aide de câbles métalliques ou de manière synthétique ;

2.

AGDRF avec l'appui du PDRSO PDRSO. 107

@) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

- de la chasse à feu ou de la chasse nocturne ;
- des fosses. »

La récolte des PFNL par les communautés doit se faire avec des moyens et selon des
pratiques non destructrices permettant la reconstitution de la ressource. Par exemple :
l'abattage d'un arbre pour récolter le miel ou les chenilles est interdit dans la série de
conversion. On préférera la récolte du coco (Gnetum africanum) par la coupe de jeunes tiges
plutôt que par l'arrachage des lianes.

Les activités agricoles sont autorisées dans les champs et jachères déjà affectés à cette
activité par les communautés, soit sur la surface considérée à ce jour comme non utile pour
l'exploitation. Les activités agricoles pourront aussi être entreprises sur les surfaces « utiles »
de la série de conversion, mais des sensibilisations doivent être menées par toutes les parties
prenantes pour limiter celles-ci afin de préserver les ressources en bois d'œuvre jusqu'à leur
valorisation, à court terme, par la société forestière, celle-ci étant profitable pour l'Etat et les
communes.

Parallèlement, des actions concrètes seront menées avec l'appui de partenaires extérieurs
(Ministère en charge de l’agriculture, ONG, Projets de développement, ….) pour améliorer les
pratiques des activités en cours et diminuer les pressions sur le milieu naturel.

Cependant, les communautés ne pourront franchir sous aucun prétexte la limite de cette série.
Également, la mise en culture devra se faire en concertation avec la société forestière à travers
la Cellule d'Aménagement et le Gestionnaire des Affaires Sociales.

Pour les zones concernées par les feux de brousse, les villageois doivent respecter la Section
V du Code Forestier :

Art. 78 (Code Forestier, 2008): «Les feux de brousse précoces ayant pour but le
renouvellement des pâturages, la préparation des terrains de culture ou l'assainissement des
lieux habités et des pistes sont autorisés dans les zones délimitées… pendant des périodes
qui seront déterminées par décision préfectorale …

La mise à feu ne peut se faire que le jour et par temps calme. Elle est faite avec l'autorisation
et sous la surveillance d’une autorité locale … »

Art. 79 (Code Forestier, 2008) : « J! est interdit d'abandonner un feu non éteint à proximité ou
à l'intérieur d'un périmètre forestier. »

L'exploitation artisanale pour l'extraction des ressources minières (diamant et or), si elle existe
dans la zone, est régie par le Code Minier.

Les activités minières et de chasse sportive sont réglementées dans cette série, par le

Code Forestier, le Code Minier et le Code de Protection de la Faune Sauvage.

AGDRF avec l'appui du PDRSO 108

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Art. 91 (Code Forestier, 2008) : « Tout attributaire d'une concession minière ou d'un permis
de chasse qui serait situé dans tout ou pour partie d'un [PEA] doit s'engager de manière
formelle à prendre connaissance du plan d'aménagement du permis concerné et à en
respecter les clauses, notamment en ce qui concerne les mesures sociales et
environnementales. »

Art. 92 (Code Forestier, 2008) : « Toute société forestière titulaire d'un [PEA] dont une partie
serait amputée du fait de /’attribution de concessions minières sur ledit permis, peut demander
une nouvelle délimitation de son permis afin d'en exclure les zones où elle subirait une perte
totale de responsabilité. Une révision du plan d'aménagement pourra alors être décidée par le
Ministère en charge des forêts.

Le préjudice subi est réparé par la société minière responsable de l'amputation.

Des indemnisations peuvent être demandées conformément aux dispositions de l'alinéa 2 du
présent article. »

7.2.1.4.2 Après rétrocession de la série de conversion

Dans un second temps, cette série sera exclue des zones sous la responsabilité de la société
forestière, et l’activité d'exploitation industrielle de bois d'œuvre interdite. Le Ministère en
charge des Forêts fixera l'affectation de cette zone. Les activités qui pourront être menées
(agriculture, chasse, pêche, récolte de PFNL, exploitation artisanale, reboisement, etc.) seront
décidées conjointement avec les populations locales, selon la réglementation en vigueur.

En particulier, l'exploitation artisanale pour la production de charbon de bois, de bois de feu,
des sciages, des objets d’art et du bois de construction destinés à la commercialisation pourra
être envisagée sur la surface concernée et sera soumise à la délivrance d’un permis par Arrêté
du Ministre en charge des Forêts (Art. 26, Code Forestier, 2008).

Les actions d'appui seront poursuivies pour amener les activités agricoles à être toujours plus
performantes afin que celles-ci soient moins consommatrices de terre et aient un impact moins
négatif sur le milieu naturel environnant et apportent plus de revenus aux communautés
motivées pour les mettre en œuvre.

Certains massifs forestiers peuvent être protégés et gérés au profit des communautés qui le
souhaitent. Ces massifs peuvent constituer des forêts communautaires et être exploités
moyennant la mise en œuvre d’un plan simple de gestion, conformément à la législation.

AGDRF avec l'appui du PDRSO 109

sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

7.2.2 Série de production

7.2.2.1 Objectifs

L'objectif principal de cette série est la production industrielle et durable de bois d'œuvre.

L'exploitation forestière est l'activité dominante qui sera menée dans cette série. Cependant,
les populations locales pourront continuer à y exercer leurs droits d'usage, à collecter les
Produits Forestiers Non Ligneux (PFNL) et à exercer la chasse et la pêche sur toute l'étendue
de la série, dans le respect de la législation en vigueur. Dans le cadre de la mise en œuvre du
plan d'aménagement, des actions de sensibilisation et d'accompagnement seront menées,
lorsque nécessaire, pour que les prélèvements des populations locales restent durables.
L'agriculture et l'implantation de nouveaux villages sont interdites dans cette série.

7.2.2.2 Caractéristiques et justification du choix

La série de production représente 64 710 ha soit 38,5% de la surface totale du PEA 192. Elle
est intégralement située dans le PEA 192 — Lot A et couvre tous les types de formations
végétales, mais est en grande partie composée de forêt dégradée et de forêt dense.

Cette série est constituée de trois ilots situés pour l’un d'eux au Nord-Ouest et pour les deux
autres au Sud du PEA 192 — Lot A.

7.2.2.3 Gestion

La série de production est gérée par la société pour ce qui est de l'exploitation forestière,
conformément à la réglementation spécifique du Code Forestier et aux clauses de gestion du
présent document. Cependant, d’autres activités, notamment coutumières, sont autorisées sur
cette surface et gérées en partenariat avec l'administration forestière.

7.2.2.4 Activités

L'activité principale de cette série est l'exploitation sous aménagement qui comprend :
+ la délimitation des Assiettes Annuelles de Coupe (AAC) ;

+ l'inventaire d'exploitation ;

+ la planification et l'ouverture des pistes ;

+ l'abattage;

+ le débusquage et le débardage ;

+ la préparation des grumes et le stockage sur les parcs ;

2.

AGDRF avec l'appui du PDRSO PDRSO 110

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

+ le chargement et le transport ;
+ la transformation industrielle du bois ;

+ les mesures de gestion sylvicoles inscrites au plan d'aménagement (mesures de protection
du milieu, exploitation à impact réduit. Cf. paragraphe 11.1.2.4).

La chasse, la pêche et la récolte des Produits Forestiers Non Ligneux (PFNL) sont
autorisées selon le Code Forestier et le Code de la Faune Sauvage avec certaines restrictions,
suivant les articles 14, 15, 22 et 66 du Code Forestier (2008) et 36, 37 et 38 du Code de
Protection de la Faune Sauvage (1984), telles que citées au paragraphe 7.2.1.4 page 106.

Les activités agricoles sont interdites dans la série de production. Les articles suivants
confortent cette décision :

Art. 19 (Code Forestier, 2008) : « Les forêts [de production] ont une vocation forestière. Les
défrichements par abattage, mise à feu ou débroussaillement de la végétation ligneuse suivis
ou non d'incinération, ne peuvent être autorisés par l'autorité administrative que s'ils ne
contreviennent pas aux prescriptions … ».

Art. 20 (Code Forestier, 2008) : « Dans les forêts de production, les droits d'usage portant sur
le sol forestier peuvent être réglementés dans le cadre de la mise en œuvre des plans
d'aménagement forestier ».

Le respect de cette prescription est fondamental pour le maintien du massif forestier de
production. Son application et son respect seront assurés par l'administration des forêts
(contrôles, patrouilles) mais les communautés locales et les équipes de la société doivent
collaborer en informant les autorités de toute activité délictueuse observée à l'intérieur de la
série. Les autorités ont l'obligation de faire déguerpir, au plus tôt, tout contrevenant, sans que
ce dernier ne puisse prétendre à un quelconque dédommagement.

Les activités minières et de chasse sportive sont réglementées dans la série de
production conformément aux dispositions du Code Forestier, du Code Minier et du Code de
Protection de la Faune Sauvage.

Art. 91 (Code Forestier, 2008) : « Tout attributaire d'une concession minière ou d'un permis
de chasse qui serait situé dans tout ou pour partie d'un [PEA] doit s'engager de manière
formelle à prendre connaissance du plan d'aménagement du permis concerné et à en
respecter les clauses, notamment en ce qui concerne les mesures sociales et
environnementales. »

Art. 92 (Code Forestier, 2008) : « Toute société forestière titulaire d'un [PEA] dont une partie
serait amputée du fait de l'attribution de concessions minières sur ledit permis, peut demander
une nouvelle délimitation de son permis afin d'en exclure les zones où elle subirait une perte
totale de responsabilité. Une révision du plan d'aménagement pourra alors être décidée par le
Ministère en charge des forêts.

AGDRF avec l'appui du PDRSO 111

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Le préjudice subi est réparé par la société minière responsable de l'amputation.
Des indemnisations peuvent être demandées conformément aux dispositions de l'alinéa 2 du
présent article. »

7.2.8 Série de gestion forestière spéciale
7.2.8.1 Objectifs

L'objectif principal de cette série est la production industrielle et durable de bois d'œuvre, dans
le cadre du PEA 192 — Lot B.

L'exploitation forestière est l'activité dominante qui sera menée dans cette série. Cependant,
les populations locales pourront continuer à y exercer leurs droits d'usage, à collecter les
Produits Forestiers Non Ligneux (PFNL) et à exercer la chasse et la pêche sur toute l'étendue
de la série, dans le respect de la législation en vigueur. Dans le cadre de la mise en œuvre du
plan d'aménagement, des actions de sensibilisation et d'accompagnement seront menées,
lorsque nécessaire, pour que les prélèvements des populations locales restent durables.
L'agriculture et l'implantation de nouveaux villages sont interdites dans cette série.

7.2.8.2 Caractéristiques et justification du choix

La série de gestion forestière spéciale représente 6 082 ha soit 3,6% de la surface totale du
PEA 192. Elle est intégralement située dans le PEA 192 — Lot B et couvre tous les types de
formations végétales, mais est en grande partie composée de forêt dense et de forêt galerie.

7.2.8.3 Gestion

La série de gestion forestière spéciale est gérée par la société pour ce qui est de l'exploitation
forestière, conformément à la réglementation spécifique du Code Forestier et aux clauses de
gestion du présent document. Cependant, d'autres activités, notamment coutumières, sont
autorisées sur cette surface et gérées en partenariat avec l'administration forestière.

7.2.8.4 Activités

L'activité principale de cette série est l'exploitation sous aménagement qui comprend :
+ la délimitation de la série de gestion forestière spéciale ;

+ l'inventaire d'exploitation ;

+ la planification et l'ouverture des pistes ;

+ l'abattage;

+ le débusquage et le débardage ;

+ la préparation des grumes et le stockage sur les parcs ;

2.

AGDRF avec l'appui du PDRSO PDRSO. 112

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

+ le chargement et le transport ;
+ la transformation industrielle du bois ;

+ les mesures de gestion sylvicoles inscrites au plan d'aménagement (mesures de protection
du milieu, exploitation à impact réduit. Cf. paragraphe 11.1.2.4).

La chasse, la pêche et la récolte des Produits Forestiers Non Ligneux (PFNL) sont
autorisées selon le Code Forestier et le Code de la Faune Sauvage avec certaines restrictions,
suivant les articles 14, 15, 22 et 66 du Code Forestier (2008) et 36, 37 et 38 du Code de
Protection de la Faune Sauvage (1984), telles que citées au paragraphe 7.2.1.4 page 106.

Les activités agricoles sont interdites dans la série de gestion forestière spéciale,
conformément aux articles 19 et 20 du Code Forestier (2008) tels que cités au paragraphe
7.2.2.4.

Le respect de cette prescription est fondamental pour le maintien du massif forestier de
production. Son application et son respect seront assurés par l'administration des forêts
(contrôles, patrouilles) mais les communautés locales et les équipes de la société doivent
collaborer en informant les autorités de toute activité délictueuse observée à l'intérieur de la
série. Les autorités ont l'obligation de faire déguerpir, au plus tôt, tout contrevenant, sans que
ce dernier ne puisse prétendre à un quelconque dédommagement.

Les activités minières et de chasse sportive sont réglementées dans la série de gestion
forestière spéciale, conformément aux dispositions du Code Forestier, du Code Minier et du
Code de Protection de la Faune Sauvage.

Art. 91 (Code Forestier, 2008) : « Tout attributaire d'une concession minière ou d'un permis
de chasse qui serait situé dans tout ou pour partie d'un [PEA] doit s'engager de manière
formelle à prendre connaissance du plan d'aménagement du permis concerné et à en
respecter les clauses, notamment en ce qui concerne les mesures sociales et
environnementales. »

Art. 92 (Code Forestier, 2008) : « Toute société forestière titulaire d'un [PEA] dont une partie
serait amputée du fait de l'attribution de concessions minières sur ledit permis, peut demander
une nouvelle délimitation de son permis afin d'en exclure les zones où elle subirait une perte
totale de responsabilité. Une révision du plan d'aménagement pourra alors être décidée par le
Ministère en charge des forêts.

Le préjudice subi est réparé par la société minière responsable de l'amputation.

Des indemnisations peuvent être demandées conformément aux dispositions de l'alinéa 2 du
présent article. »

AGDRF avec l'appui du PDRSO PDRSO. 113

sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

7.2.4 Série Agricole et d'Occupation Humaine

7.2.4.1 Objectifs

La Série Agricole et d'Occupation Humaine (SAOH) a le double objectif de contenir les
surfaces cultivées sur une zone fixée et d'attribuer, à chaque village inclus dans le massif
forestier aménagé du PEA 192, une zone reconnue par l'administration forestière et
permettant aux populations locales d'exercer leurs activités agricoles sur la durée de la
rotation.

7.2.4.2 Caractéristiques

La Série Agricole et d'Occupation Humaine est constituée des surfaces déjà cultivées, ou en
jachère, adjointes d’une surface forestière ou savanicole contiguë choisie, dans la mesure du
possible, sur des sols fertiles possédant certaines potentialités agricoles. La superficie de
l'ensemble est estimée, par village, en tenant compte des besoins de la population en terres
agricoles sur la durée de la rotation.

7.2.4.3 Paramètres de calcul des surfaces agricoles - méthodologie appliquée en 2011

Les paramètres utilisés en 2011, pour le dimensionnement de la SAOH du PEA 192 — Lot A,
sont issus de l'étude socio-économique menée sur le permis (ADD, 2009). Ils doivent être pris
avec précaution, puisqu'il est difficile de faire des projections sur la dynamique de la population
et l'extension des surfaces cultivées à long terme. Néanmoins, ces paramètres sont
considérés comme étant les plus adaptés au contexte du PEA 192 — Lot A.

La durée de rotation initiale a été fixée à 25 ans. L'estimation des surfaces cultivées
nécessaires a donc été faite pour 25 ans, et ceci de la façon suivante :

+ Les données démographiques proviennent des résultats des RGPH de 1988 et de 2003.
Ces données ont été réactualisées avec le passage de l’équipe d'ADD sur le terrain.
L'accroissement moyen annuel de la population sur le PEA 192 — Lot A est de 3,01% mais,
par mesure de précaution, nous avons préféré utiliser la moyenne nationale qui est de
2,50% que nous avons appliquée sur la durée de la rotation.

+ Afin d'obtenir le nombre de ménages, nous avons divisé le nombre total d'habitants en fin
de rotation (2035) par le nombre moyen de personnes par ménage fixé à 5,41 (ADD, 2009).

+ Selon l'étude socio-économique, la surface moyenne cultivée par ménage de 1,5 hectare
par an et la durée moyenne de la jachère est de 5,6 ans.

Ces calculs permettent une estimation des surfaces qui seront cultivées jusqu’en 2035 par
chaque village.

2.

AGDRF avec l'appui du PDRSO PDRSO. 114

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Remarques : Pour les villages limitrophes du permis, on considère qu'une partie des champs
se trouvent en dehors et l’autre à l'intérieur du PEA, c'est pourquoi la surface attribuée à ces
villages ne représente que la fraction intérieure au permis, estimée en considérant le sens de
l'évolution du front agricole. Pour les villages inclus dans la série de conversion, on n'affecte
pas de série agricole.

NB : La définition des zones agricoles par village a été faite sous SIG mais elle peut
difficilement correspondre à la réalité : seule la surface totale permise par village
doit être respectée. Pour ce qui est de la délimitation exacte de ces zones, un
travail de concertation avec la population locale pourra permettre une délimitation
précise avec matérialisation de la limite qui sera acceptée de tous.

7.2.4.4 Paramètres de calcul des surfaces agricoles - méthodologie appliquée pour
l’actualisation 2018 du dimensionnement des SAOH

Dans le cadre de la présente révision du Plan d'Aménagement, la seule modification au
dimensionnement des SAOH du PEA 192 — Lot A vient de l'ajustement des limites du PEA.

Comme le montre la Carte 13, les SAOH définies sur le PEA 192 — Lot A sont situées soit, en
limite ouest de la zone, soit en limite nord de la série de conversion. Dans les deux cas, une
extension de la surface cultivée par les populations peut se faire sans impacter la série de
production. C'est pourquoi, malgré le glissement de la rotation d'aménagement entre 2035 et
2038, aucun ajustement de la dimension des SAOH définies dans le 192 — Lot A n'a été
effectué.

Rappel : La définition des zones agricoles par village a été faite sous SIG mais peut
difficilement correspondre à la réalité : seule la surface totale par village doit être respectée.
Pour ce qui est de la délimitation exacte de ces zones, un travail de concertation avec la
population locale pourra permettre une délimitation précise et acceptée de tous.

En ce qui concerne le PEA 192 — Lot B, bien qu'aucune implantation humaine (village) n'existe
dans la zone concernée, ou à proximité immédiate, il a été choisi, en accord avec la société
forestière, de définir une SAOH afin d'y permettre, conformément aux dispositions du Code
Forestier (2008), la mise en œuvre d'une gestion participative.

7.2.4.5 Fonctionnement

La série est gérée par les villageois. Ils décident de l'accès à la terre pour tous ceux qui veulent
y cultiver, s'y installer et/ou y exercer leurs activités.

L'exploitant forestier paie des taxes de loyer sur les zones désignées comme participant à la
superficie utile. Par conséquent, il conserve le droit d'y exploiter la ressource ligneuse
L.
AGDRF avec l'appui du PDRSO 115

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

présente, en respectant les règles d'exploitation fixées pour la série de production (notamment
les DMA). Les modalités d'exploitation devront être suffisamment explicites et définies de
concert avec les populations villageoises concernées et l'administration forestière.

Ce fonctionnement implique les aspects suivants :

+ l'ouverture de nouveaux champs ou l'installation de nouveaux villages et campements sont
interdits en dehors de la série agricole ;

+ les volumes exploitables appartiennent à la société d'exploitation forestière et sont extraits
lorsque la société exploite les assiettes annuelles de coupe contiguësf. En contrepartie, la
société continue de payer les taxes et redevances sur les superficies utiles incluses dans
cette série ;

+ la société prendra toutes les mesures adéquates pour minimiser les dégâts aux cultures.

7.2.4.6 Activités

L'activité principale qui pourra être menée dans cette série est l'agriculture.

Pour diminuer l'impact de l'agriculture sur brûlis et améliorer les rendements des cultures, des
actions pourront être menées par les services compétents ou d’autres partenaires, afin de
proposer des pratiques plus performantes.

Sur toute l'étendue de la série agricole, les populations locales peuvent exercer leurs droits
d'usage, collecter les PFNL et exercer la chasse et la pêche, selon les mêmes réglementations
que celles fixées pour la série de production.

L'exploitation industrielle de bois d'œuvre est autorisée selon les règles fixées précédemment
et les arbres provenant de cette série sont identifiés et tracés comme provenant de la série
agricole concernée.

L'exploitation artisanale destinée à la production de charbon de bois, de bois de chauffe, des
sciages, des objets d'art en bois et du bois de construction, destinés à une commercialisation,
est soumise à la délivrance d’un permis par Arrêté du Ministre en charge des forêts (Art. 26
Code Forestier, 2008).

Pour les zones concernées par les feux de brousse, les villageois doivent respecter la Section
V du Code forestier et en particulier les dispositions des articles 78 et 79, tels que cités au
paragraphe 7.2.1.4.

6 Les tiges exploitées seront déclarées sur des carnets de chantier distincts de ceux utilisés pour l'AAC
contiguë à la zone.

AGDRF avec l'appui du PDRSO 116

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

L'exploitation artisanale pour l'extraction des ressources minières (diamant et or) est régie par
le Code Minier.

7.2.5 Série de conservation
7.2.5.1 Objectifs

L'objectif principal est le maintien et la préservation d'écosystèmes particuliers ou fragiles du
PEA 192 — Lot B.

7.2.5.2 Caractéristiques et justification du choix

La série de conservation concerne 3 351 ha soit 2,0% de la surface totale du PEA 192. Elle
est exclusivement localisée dans le PEA 192 - Lot B et couvre tous les types de formations
végétales rencontrés dans cette zone, dont l'intégralité de la forêt marécageuse.

Le choix d’affecter ces surfaces à la conservation tient à la particularité du PEA 192 — Lot B
qui est situé en limite Nord du Massif forestier du Sud-Ouest de la Centrafrique, dans la zone
de transition entre forêt dense et savane. De ce fait, la biodiversité de la zone est
particulièrement intéressante. De plus, l'analyse cartographique de la végétation montre que
certaines savanes sont en phase de colonisation par la forêt (zone de progression forestière).

La série de conservation est constituée d'environ 966 ha de surface utile (soit 29 % de la
surface totale de cette série) notamment composés d’un ilot de forêt dense (650 ha) jugé
particulièrement fragile en raison de sa position géographique, à la pointe sud du PEA 192 —
Lot B. Cette surface utile est retranchée de la surface utile totale.

7.2.5.3 Activités

L'exploitation du bois y est interdite, ainsi que l’agriculture. Seules les activités traditionnelles
respectueuses de l’environnement (chasse, cueillette et pêche) sont autorisées, selon la
même réglementation que dans la série de production. Tout campement, même temporaire,
ou tout feu de brousse est interdit dans cette série.

7.3 Surface utile et taxable

Par définition, la surface utile et taxable correspond à la somme des surfaces utiles des séries
où l'exploitation est autorisée, c'est-à-dire la série de production, la série de conversion, la
série de gestion forestière spéciale et la Série Agricole et d'Occupation Humaine. Le détail des
éléments constituant la surface utile et taxable du PEA 192 est présenté dans le Tableau 25.

AGDRF avec l'appui du PDRSO 117

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Pour rappel, la surface utile et taxable résultant du Plan d'Aménagement de 2011 était de
75 552 ha.

Comme indiqué au paragraphe 5.2.2 et notamment dans le Tableau 9, il convient de
considérer trois états pour les assiettes de coupe de la série de conversion :

Les AAC n°1 et 9 sont totalement exploitées et il faut acter ici leur rétrocession
puisqu'elles sont définitivement fermées à l'exploitation industrielle ;

Les AAC n°2, 3 et 8: sont en cours d'exploitation et il conviendra d'acter leur
rétrocession lorsque leur exploitation sera clôturée ;

Les AAC n°4, 5, 6, 7 et 10 : ne sont pas encore exploitées.

Acter la rétrocession des AAC de la série de conversion implique de soustraire la surface utile
correspondante de la surface utile et taxable. Par conséquent, les différents états des AAC de
la série de conversion indiqués précédemment doivent amener à considérer des valeurs
différentes de surface utile et taxable, qui seront actées dans la Convention Définitive et ses
éventuels avenants.

Tableau 25 — Séries d'aménagement et surface utiles et taxables

Surface | Surface utile
Séries Détail totale et taxable Précision
(ha) (ha)
Série de production |Lot A 64 710 37 712
Série de conversion |Lot À 90 066 28 210
AAC n°1 et n°9 14 934 0 | Exploitation terminée
AAC n°2, 8, et 8 29 645 11 931 | Exploitation en cours
AAC 4, 5, 6, 7 et 10 45 487 16 279 | Restant à exploiter
forestière spéciale _|L0tB 5082 4667
SAOH Lot À et Lot B 3 960 480
SAOH Lot A 963 413
SAOH Lot B 2 997 67
Ensemble 164 818 71 069
Nous proposons donc de considérer trois valeurs différentes de surface utile et taxable :

71 069 ha : surface utile et taxable actant ici la rétrocession des AAC 1 et 9 de la série
de conversion et applicable à compter de l'approbation du présent Plan
d'Aménagement révisé ;

59 138 ha : surface utile et taxable à acter par un avenant à la convention définitive qui
pourra être signé après la clôture de l'exploitation des AAC 2, 3 et 8 de la série de
conversion du PEA 192 — Lot À ;

A

AGDRF avec l'appui du PDRSO PDRSO 118

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

- 42 859 ha : surface utile et taxable qui pourra être actée par un avenant à la convention
définitive lorsque l'exploitation de la série de conversion sera totalement terminée.

Par ailleurs, dans le cas où une partie de la surface utile serait détruite par une activité
concurrente à l'exploitation forestière durable qui viendrait diminuer une partie du capital
productif, la surface correspondante serait retirée de la surface utile et taxable. La nouvelle
surface utile et taxable sera alors arrêtée au moment de la révision du Plan d'Aménagement
qui interviendra selon les termes prévus par la législation en vigueur.

7.4 Durée de l’aménagement

7.4.1 Rappel des prescriptions du plan d'aménagement initial

La durée d'application du Plan d'Aménagement initial était fixée à 25 ans, soit sur la période
2011 - 2035, avec une rotation de 20 ans sur la série de production et de 10 ans pour la série
de conversion. L'exploitation sur la série de conversion devait être effectuée en un seul
passage, pendant les dix premières années de la durée d'aménagement.

Pendant les cinq premières années de mise en œuvre du Plan d'Aménagement, l'exploitation
devait se faire, sur des AAC de surfaces utiles équivalentes à celles parcourues initialement
par la société SCD, ces AAC constituant la Série de Conversion n°1 (AAC 1 à 5).

Entre la sixième et la dixième année de mise en œuvre du Plan d'Aménagement, l'exploitation
devait se faire simultanément sur la Série de Conversion n°2 (AAC 6 à 10) et dans la 1*° Unité
Forestière de Gestion (UFG) de la série de production. Les AAC de la Série de Conversion
n°2 présentant des surfaces utiles nettement plus réduites que celles de la Série de
Conversion n°1, ce qui est compensé par la possibilité amenée par l'UFG 1.

Ce schéma d'aménagement a comme conséquence un passage à deux vitesses sur la série
de conversion.

Pour le reste de la durée d'aménagement (années 11 à 25), l'exploitation forestière devait se
faire dans les UFG 2, 3 et 4 de la série de production du noyau durable.

7.4.2  Prescriptions du plan d'aménagement révisé

Les prescriptions du plan d'aménagement initial n'ont, de fait, pas été suivies. Si l'exploitation
réalisée, sous aménagement, par SCD puis par CENTRABOIS, n'a concerné que la série de
conversion, l'ordre de passage en exploitation dans les AAC de la série de conversion n’a pas
été respecté (comme indiqué dans le Tableau 9 en page 62).

Au moment de la présente révision du plan d'aménagement, nous considérons qu'il est
raisonnable d'estimer que la moitié de la série de conversion est exploitée ou en cours
L.

AGDRF avec l'appui du PDRSO 119

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

d'exploitation. Par conséquent, nous considérons que la première phase d'exploitation de la
série de conversion, ou exploitation de la Série de Conversion n°1, est presque achevée.

Le présent plan d'aménagement couvre donc la période 2019 — 2038, soit une durée de 20
ans, ce qui correspond à la rotation de la série de production. La planification de l'exploitation
du PEA 192 -— Lot A est détaillée sur la Carte 14.

Une convention définitive d'aménagement-exploitation sera signée entre CENTRABOIS et le
Ministère en charge des forêts pour la période d'application du présent plan d'aménagement,
à savoir 2019 à 2038.

Le concessionnaire pourra demander une nouvelle révision du plan d'aménagement après un
délai minimum de cinq ans à compter du 1er janvier de l’année de la date de la signature de
la convention définitive. Sous réserve de motifs recevables par l'administration, l'acceptation
de la révision sera admise de plein droit.

Des révisions périodiques pourront ensuite être demandées à condition de respecter un délai
intermédiaire de cinq ans entre chaque révision.

La convention définitive pourra faire l'objet d'avenants à l'occasion des révisions éventuelles
du plan d'aménagement, ou pour acter la modification de la surface utile taxable liée à la
rétrocession de la série de conversion.

Au terme de la convention définitive, un nouveau plan d'aménagement sera élaboré et soumis,
à l'administration, pour approbation.

AGDRF avec l'appui du PDRSO PDRSO 120

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Carte 14 -— Planification de l'exploitation sous aménagement du PEA 192 — Lot À

CECI

A2QUN

EXT

ET

ET ET

TETE ETES

ET

—— Route principale
Réseau hydrographique

C2 Limites du PEA 192 - Lot A

Série de conversion

CI «Ac exploitées (2011 - 2018)

CE AAC à exploiter (2019 - 2023)

Série de production

OM Le 1 (2019 - 2023)

UFG 2 (2024 - 2028)

UFG 3 (2029 - 2033)

TI UF 6 4 (2054-2038)

Autre série d'aménagement

III Série Agricole (SAOH)

A

6

0 5 10 20
Km

FUN

ATEN

FTEN

_—
1 ÔTE TIQUE.

AVE TEIVE.

RTE

AGDRF avec l'appui du PDRSO

121
sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

8 AMENAGEMENT DE LA SERIE DE PRODUCTION

Le principe général d'aménagement des séries de production et de conversion du PEA 192 —
Lot À, le choix des essences aménagées, le principe de calcul des taux de reconstitution ou
le choix des DMA n'ont pas été modifiés avec la révision, en 2018, du plan d'aménagement
de 2011. C’est pourquoi, en dehors des modifications liées à l'avancement de l'exploitation
réalisée sous aménagement et à l’actualisation de la délimitation cartographique du PEA 192
— Lot À, le texte de ce chapitre reste conforme, dans l'esprit, au plan d'aménagement initial.

8.1 Principes d'aménagement

La méthode d'aménagement retenue est celle d'un aménagement par contenance avec
indication du volume, approche appliquée communément dans les aménagements forestiers
des concessions du Bassin du Congo.

Les peuplements forestiers du PEA 192 seront conduits en futaie irrégulière. La sylviculture
est basée sur des coupes cycliques respectant la durée de la rotation fixée et ne prélevant
que les plus gros sujets, de diamètre supérieur ou égal au Diamètre Minimum d'Aménagement
(DMA).

La durée de rotation et les DMA sont fixés de manière à garantir une reconstitution
satisfaisante des peuplements forestiers exploitables, représentés par les essences objectif.
La reconstitution est évaluée sur la base des indicateurs que sont les structures des
populations individuelles et les diamètres minima de fructification lorsqu'ils sont connus.

La série de production est divisée en 4 blocs ou Unités Forestières de Gestion (UFG). Chaque
UFG sera ensuite divisée en 5 Assiettes Annuelles de Coupe (AAC) de même superficie utile.

Trois des quatre UFG (UFG 2 à 4) sont iso-volumes. Comme indiqué au paragraphe 7.4.2, la
première UFG sera exploitée en parallèle de la série de conversion. En conséquence, le
volume de cette UFG est inférieur à celui des trois suivantes.

8.2 Choix des essences aménagées

Les essences auxquelles sont appliquées des règles de gestion spécifiques sont considérées
comme « aménagées ». Il s'agit des essences dont l'exploitation est régie par le respect d’un
DMA (essences objectif) et des essences interdites à l'exploitation (essences rares). Les
autres essences sont susceptibles d’être exploitées au DME, sous réserve de l'accord du
Ministère en charge des forêts.

AGDRF avec l'appui du PDRSO PDRSO. 122

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

8.2.1 Essences objectif

Les essences objectif sont les essences prévues pour être exploitées sur la rotation. Il s’agit
des espèces pour lesquelles on s’assurera d’un taux de reconstitution global satisfaisant. Elles
sont déterminantes pour le choix de la durée de la rotation et leur Diamètre Minimum
d'Exploitabilité (DME administratif) est susceptible d'être modifié en un DMA pour répondre
aux objectifs de reconstitution de la ressource.

Les 20 essences objectif retenues sont celles qui ont été exploitées au moins une fois, de

manière significative, par la société SCD (Cf. Tableau 26). Ce choix reste conforme aux
souhaits de la société CENTRABOIS.

Tableau 26 — Liste des essences objectif du PEA 192

Nom Pilote Nom Scientifique Famille
Acajou à grandes folioles | Khaya grandifoliola Méliacées
Aniégré Pouteria altissima Sapotacées
Ayous Triplochiton scleroxylon Sterculiacées
Azobé Lophira alata Ochnacées
Bilinga Nauclea diderrichii Rubiacées
Bubinga Guibourtia demeusei Fabacées - Césalpinioïdées
Dabéma Piptadeniastrum africanum Fabacées - Mimosoïdées
Dibétou Lovoa trichilioides Méliacées
Doussié pachyloba Afzelia pachyloba Fabacées - Césalpinioïdées
Ebène Diospyros crassiflora Ebénacées
Fraké Terminalia superba Combrétacées
latandza Albizia ferruginea Fabacées - Mimosoïdées
Iroko Milicia excelsa Moracées
Koto Pterygota macrocarpa Sterculiacées
Lati Amphimas pterocarpoides Fabacées - Césalpinioïdées
Longhi blanc Chrysophyllum africanum Sapotacées
Padouk rouge Pterocarpus soyauxi Fabacées - Faboïdées
Sapelli Entandrophragma cylindricum |Méliacées
Sipo Entandrophragma utile Méliacées
Tali Erythrophleum ivorense Fabacées - Césalpinioïdées
8.2.2 Essences de découpage
Le lissage de la production est obtenu par un découpage adéquat de la superficie en UFG

quinquennales. Les essences impliquées dans le découpage, nommées par la suite essences
de découpage, doivent garantir un niveau d'approvisionnement relativement constant et
économiquement rentable pour l’entreprise. La liste des essences de découpage doit aussi

Pa
= AGDRF avec l'appui du PDRSO PDRSO. 123
PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

être suffisamment large pour garantir la diversification de la production et une meilleure
utilisation de la forêt.

Dans le cas de ce plan d'aménagement, les essences de découpage sont les mêmes que les
essences objectif (Cf. Tableau 26).

8.2.3 Essences rares

Les essences rares sont les essences faiblement représentées sur le PEA 192 et dont la
régénération pourrait être compromise par leur exploitation.

Les essences déterminées comme rares sont étudiées au travers de 2 paramètres. L'étude
de chaque essence est basée, dans un premier temps, sur les effectifs des tiges de diamètre
supérieur ou égal à 10 cm et, dans un deuxième temps, sur les effectifs des tiges de diamètre
supérieur ou égal à 20 cm. On introduit également la notion d’aire de répartition naturelle pour
décider si une essence doit être exclue ou non de l'exploitation.

Les essences peuvent être, dans un premier temps, qualifiées de rares si la densité des tiges
de diamètre supérieur ou égal à 10 cm est inférieure à 0,1 pieds à l’hectare (cf. Luc Durrieu
de Madron, projet forêts et terroirs, 2002). Dans ce cas, les histogrammes de structure
présentent systématiquement des lacunes. En cas de prélèvement par l'exploitation, la
régénération de ces espèces pourrait être menacée.

Pour les essences ne satisfaisant pas au premier critère, une analyse complémentaire est
conduite, sur base des effectifs inventoriés des tiges de diamètre supérieur ou égal à 20 cm.
Le seuil de valeur retenu pour cette seconde analyse est de 0,02 pieds à l’hectare (seuil
identique à celui pratiqué au Cameroun).

L'analyse présentée ici porte sur les essences des groupes 1 à 5 tels que définis au
paragraphe 6.2.2, à savoir les groupes d'essences valorisables à court ou moyen terme.

Dans le cadre de la présente révision du plan d'aménagement, l'analyse initialement menée
sur base des effectifs obtenus par traitement des données d'inventaire des placettes de la
surface utile du PEA 192 — Lot A (ex-PEA 187), a été consolidée en considérant également
les données du PEA 192 — Lot B. Cependant, la surface réduite du PEA 192 — Lot B fait qu'il
n'est pas cohérent d'analyser les résultats obtenus sur cette zone indépendamment de ceux
obtenus pour le PEA 192 — Lot A. Par conséquent, les analyses présentées ci-après
concernent d'abord le PEA 192 — Lot A puis le PEA 192 dans son entièreté.

Pour le premier critère de densité, calculé sur la surface utile, les résultats sont fournis par le
Tableau 27 pour les essences considérées comme rares sur le PEA 192 — Lot A. L'effectif
moyen observé sur le PEA 192 a été obtenu en calculant la moyenne pondérée des effectifs

AGDRF avec l'appui du PDRSO 124

2”

Ar,

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

observés sur le PEA 192 — Lot A (surface utile de 73 631 ha) et sur le PEA 192 — Lot B (surface
utile de 5 701 ha).

Tableau 27 - Effectifs par hectare des tiges de diamètre supérieur ou égal à 10 cm des

essences rares du PEA 192
Essences Nom scientifique pates PE 2 PEA 192

Abura Hallea stipulosa 0,032 0,710 0,081

Bilinga Nauclea diderrichii 0,085 0,191 0,093

Kotibé parallèle | Nesogordonia papaverifera 0,024 0,689 0,072

Longhi blanc Chrysophyllum africanum 0,085 0,503 0,115

Mukulungu Autranella congolensis 0,051 0,104 0,055

Pao rosa Bobgunnia fistuloides 0,010 - 0,009

Les cellules grisées du Tableau 27 mettent en évidence les valeurs inférieures au seuil de
rareté.

Six essences présentent une densité inférieure à 0,1 t/ha pour les tiges de diamètre supérieur
ou égal à 10 cm, sur le PEA 192 — Lot A considéré seul. Il s’agit de l’Abura (Hallea stipulosa),
du Bilinga (Nauclea diderrichii), du Kotibé parallèle (Nesogordonia papaverifera), du Longhi
blanc (Chrysophyllum africanum) du Mukulungu (Autranella congolensis) et du Pao rosa
(Bobgunnia fistuloides).

Pour chacune de ces essences présentant une densité faible, la structure diamétrique a été
analysée.

AGDRF avec l'appui du PDRSO PDRSO. 125

sue

+

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Nombre de tiges

Nombre de tiges

par hectare Abura par ects Bilinga
nu = . | [AE n
ci 'œ a u œ @ 07 @ c ow'en ci co ci ci 07 o17@œ" 0 œ cs 007 cs" GC en ci Gi Cu CIS 18 Ci
Classes de damôtro Classes de damotre
Nombre de ges à ; Nombre de ges
par heGlaré Kotibé parallèle par hectaré Longhi blanc
ous [1 nf ao ITR Da
ci7@œ œ œ cs @ 07 ec en ci ci CIS CM CIS C1 CI DEEE IN EI I EN IE RE ENTIE IE ATEN"
Classes de diamôtre Classes do diamètre
Nombre de ges Nombre de ges
par RCTArS Mukulungu Par hectare Pao rosa
0 Lalants 0 al |

Classes de diamètre

Classes de diamètre

Figure 7 : Structures diamétriques des essences présentant une densité inférieure à 0,1
t/ha pour D210 cm sur le PEA 192 - Lot A

Comme le montre la Figure 7, certaines de ces essences présentent une structure diamétrique
très irrégulière : il s'agit de l’Abura, du Kotibé parallèle et du Pao rosa. Ceci s'explique par le
fait que très peu de tiges de ces essences ont été recensées pendant les investigations de
terrain. Le Kotibé parallèle présente notamment une carence dans la classe de diamètre
correspondant au DME.

Pour plus de précision, on procède à un second test basé sur la densité des tiges de diamètre
supérieur ou égal à 20 cm. Le seuil en deçà duquel une essence est considérée comme rare
est de 0,02 tige à l’hectare.

e.

AGDRF avec l'appui du PDRSO

PDRSO 126

Se,
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018
Tableau 28 - Effectifs par hectare des tiges de diamètre supérieur ou égal à 20 cm des

essences rares du PEA 192

Essences Nom scientifique pates PE 2 PEA 192
Abura Hallea stipulosa 0,006 0,557 0,046
Bilinga Nauclea diderrichii 0,058 0,148 0,064
Kotibé parallèle | Nesogordonia papaverifera 0,017 0,317 0,039
Longhi blanc Chrysophyllum africanum 0,062 0,350 0,083
Mukulungu Autranella congolensis 0,031 0,104 0,036
Pao rosa Bobgunnia fistuloides 0,007 - 0,006

En ce qui concerne le PEA 192 — Lot À, il apparait clairement ici que les effectifs des tiges de
diamètre supérieur ou égal à 20 cm des trois essences présentant une structure diamétrique
irrégulière, à savoir l'Abura, le Kotibé parallèle et le Pao rosa, sont inférieurs au seuil de rareté
à considérer ici. Ceci nous permet de déduire que ces essences sont rares à l'échelle du PEA
192 — Lot A et doivent donc être interdites à l'exploitation.

Les autres essences analysées ici, à savoir le Bilinga, le Longhi blanc et le Mukulungu, ne
sont pas interdites à l'exploitation car elles ont une assez bonne représentation des petites
tiges pouvant assurer leur régénération.

En résumé, les essences interdites à l'exploitation sont les suivantes :
+ Abura (Hallea stipulosa) ;
+ Kotibé parallèle (Nesogordonia papaverifera) ;

+ Pao rosa (Bobgunnia fistuloides).

8.3 Calculs de reconstitution et choix des DMA

Le Code Forestier, dans ses articles 41 et 105, renvoie au plan d'aménagement pour la fixation
des DMA.

Lors de l'élaboration du plan d'aménagement, les DME des essences objectif sont examinés
afin d'assurer une reconstitution satisfaisante de la forêt sur la durée de la rotation. Les calculs
sont directement liés aux caractéristiques dendrométriques de la forêt et les DMA qui seront
fixés, spécifiques au PEA 192.

La stratégie adoptée pour la détermination des DMA, suivant les normes nationales
d'élaboration des plans d'aménagement, prend en compte les exigences suivantes :

+ la nécessité d’un taux de reconstitution des effectifs supérieur à 50% pour l'ensemble du
groupe des essences objectif ;

AGDRF avec l'appui du PDRSO PDRSO. 127

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

+ la recherche d'un taux de reconstitution des effectifs supérieur à 50% pour chaque essence
objectif ;

+ l'étude de la structure diamétrique d’une essence lorsque le deuxième point ne peut être
atteint ;

+ le respect des diamètres efficaces de fructification quand ils sont connus.

Pour le présent plan d'aménagement révisé du PEA 192, le massif est constitué de deux séries
d'aménagement à vocation de production industrielle et durable de bois d'œuvre : la série de
production (PEA 192 — Lot À) et la série de gestion forestière spéciale (PEA 192 — Lot B).

Il serait cependant difficile pour l'administration forestière de suivre l’activité d'une société sur
la base de DMA différents pour une même essence selon la partie du permis considéré. Pour
cette raison, un DMA unique a été retenu par essence pour l'ensemble du massif aménagé,
de manière à garantir, pour la série de production, un taux de reconstitution satisfaisant.

Le DMA fixé pour la série de production du PEA 192 — Lot A sera donc appliqué à la série de
gestion forestière spéciale du PEA 192 — Lot B.

8.3.1 Méthode de calcul des taux de reconstitution

L'état initial est obtenu à partir de l'inventaire d'aménagement, sur base des tiges inventoriées
dans les placettes de strates utiles. Les effectifs initiaux sont pris en compte jusqu’au
diamètre 150. Les tiges d'un diamètre supérieur ne sont pas considérées car leur effectif ne
pourra pas être reconstitué sur la durée d’une rotation.

Une exploitation complète est ensuite simulée, d'abord sur la base des DME administratifs.
Un taux de dégât moyen de 10% est appliqué sur le peuplement résiduel ainsi qu’un taux de
mortalité annuel de 1%.

L'accroissement en effectif du peuplement résiduel est ensuite extrapolé sur la durée d'une
rotation (15, 20, 25 ans ou plus) sur la base des accroissements présentés dans le Tableau
23.

Le taux de reconstitution est ensuite modélisé avec la formule ci-dessous, issue du projet
Aménagement Pilote Intégré Dimako (Cameroun, 2000). Ce taux correspond au rapport entre
les effectifs exploitables reconstitués au terme de la rotation et les effectifs exploitables initiaux.
Il est calculé par essence, puis pour toutes les essences aménagées confondues selon la
formule suivante :

No(l-A)f1- a)"

% Re = x100

AGDRF avec l'appui du PDRSO PDRSO. 128

Se
oO) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018
Avec :
% Re = pourcentage de reconstitution du nombre de tiges de diamètre supérieur au DME au
temps 0

No = effectif des une, deux, trois ou quatre classes de diamètre immédiatement en dessous
du DME (selon accroissement et durée de la rotation)

Np = Nombre de tiges de diamètre supérieur au DME au temps 0
a = taux de mortalité annuel, fixé ici à 1%
A = taux de dégâts dû à l'exploitation, fixé ici à 10%

T = temps de passage = DME - Diamètre de la borne inférieure considérée, divisé par
l'accroissement diamétrique annuel moyen

Le processus est réitéré en augmentant spécifiquement le diamètre exploitable par essence,
jusqu'à atteindre un taux de reconstitution global supérieur à 50% et satisfaisant pour chaque
essence.

8.3.2 Reconstitution du capital ligneux exploité sur la série de production

Le Tableau 29 présente les données qui ont permis de choisir la durée de la rotation ainsi que
les DMA des essences aménagées.

Tableau 29 - Valeurs des taux de reconstitution des essences objectif sur le PEA 192 —
Lot A
Accroissement| bye | 15 | 20 | 25 |pmA| 15 | 20 | 25

PE SR — Lex À Re (cm) | ans | ans ans |(cm)| ans ans ans
Acajou à grandes 0,50 go | 18% | 23% | 34% | 80 | 18% | 23% | 34%
folioles
Aniégré 0,60 70 61% | 78% | 92% 70 61% | 78% | 92%
Ayous 1,00 80 15% | 19% | 24% 90 48% | 60% | 71%
Azobé 0,40 70 20% | 25% | 30% 80 39% | 49% | 58%
Bilinga 0,50 60 16% | 20% | 27% 60 16% | 20% | 27%
Bubinga 0,40 60 31% | 39% | 46% 70 61% | 78% | 92%
Dabéma 0,63 80 20% | 28% | 32% 80 20% | 28% | 32%
Dibétou 0,50 80 23% | 29% | 38% 90 26% | 33% | 41%
Doussié pachyloba 0,60 80 48% | 59% | 75% 80 48% | 59% | 75%
Ebène 0,20 80 22% | 27% | 36% 40 22% | 27% | 86%
Fraké 0,95 60 17% | 22% | 28% 80 70% | 86% | 96%
latandza 0,50 90 43% | 54% | 74% 90 43% | 54% | 74%
Iroko 0,55 70 20% | 26% | 31% 90 27% | 34% | 42%
Koto 0,50 70 54% | 69% | 83% 70 54% | 69% | 83%
Lati 0,30 70 9% 11% | 13% 80 16% | 20% | 24%

AGDRF avec l'appui du PDRSO 129

dE.
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018

Accroïssement| DyE | 15 | 20 | 25 |pma| 15 | 20 | 25
PE SR — Lex À Re (cm) | ans | ans ans |(cm)| ans ans ans
Longhi blanc 0,60 70 | 30% | 42% | 55% | 70 | 30% | 42% | 55%
Padouk rouge 0,45 60 | 21% | 24% | 30% |-70 | 33% | 41% | 49%
Sapelli 0,50 80 | 23% | 29% | 39% | 80 | 23% | 29% | 39%
Sipo 0,65 80 | 8% | 15% | 21% | 80 | 8% | 15% | 21%
Tali 0,70 80 | 57% | 79% | 99% | 80 | 57% | 79% | 99%

Total 21,6% | 27,2% | 27,2% 50,6% | 63,2% | 74,2%

8.3.2.1 Discussion sur la durée de rotation

Avec les DMA proposés, une rotation de 15 ans permet d'obtenir une reconstitution de 50,6 %,
ce qui peut être satisfaisant. Cependant, le taux de reconstitution de certaines essences
aménagées reste insuffisant (<50%).

Avec une rotation de 20 ans, le taux de reconstitution est amélioré de 12,6 % (la reconstitution
passe à 63,2 %). A ce niveau, près de la moitié des essences atteignent le seuil de 50% de
reconstitution. Cependant, certaines essences importantes pour l'exploitation ne dépassent
pas 30% de reconstitution, il s’agit des essences suivantes : Acajou à grandes folioles (23%),
Bilinga (20%), Dabéma (28%), Ebène (27%), Lati (20%), Sapelli (29%) et Sipo (15%).

C'est toutefois la rotation de 20 ans qui a été retenue car elle assure une reconstitution globale
satisfaisante de la forêt, dans un PEA dont la vocation forestière n’est pas garantie sur le long
terme.

8.3.2.2 Discussion sur le choix des DMA

Le Tableau 29 montre, dans sa partie de gauche, que l'utilisation simple des DME
administratifs n’assure pas la reconstitution recherchée, même avec une rotation de 25 ans.

La partie de droite du même tableau indique les remontées de DME (DMA) nécessaires pour
se rapprocher du taux de reconstitution de 50% pour les différentes essences, en fonction de
la durée de la rotation.

Afin de se rapprocher d’un taux de reconstitution de 50% par essence pour une durée de
rotation de 20 ans, les remontées de DME (DMA) ont concerné huit essences. Malgré cette
remontée de diamètre, quatre de ces huit essences n'ont pu atteindre le seuil de 50%. Il s’agit
du Dibétou (33%), de l'Iroko (34%), du Lati (20%) et du Padouk rouge (41%).

La structure diamétrique de ces essences (Cf. Fiqure 8) explique la plus faible valeur des taux
de reconstitution. Le Dabéma, le Dibétou, le Lati et le Sapelli présentent une structure
diamétrique très « plate » (étalée dans les gros diamètres) ce qui rend difficile la reconstitution

2.

AGDRF avec l'appui du PDRSO PDRSO. 130

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

des effectifs exploités. L'Iroko présente des pieds de gros diamètres qui ne pourront pas être
reconstitués en 20 ans, malgré sa structure diamétrique plus régulière. Le Bilinga et le Sipo
présentent une courbe très irrégulière avec un déficit de tiges dans certaines classes de
diamètre et l'existence de gros pieds ce qui rend leur reconstitution difficile. Enfin, on observe
pour le Padouk rouge, une légère déficience en tiges dans la cinquième classe de diamètre
ce qui influe sur son taux de reconstitution. Quoi qu'il en soit, il est important de noter que pour
toutes ces essences, la régénération observée est présente en quantité importante et
permettra le renouvellement de la ressource.

MR Acajou à grandes folles ETS Biinga
[.. 0 lun mi

ETS Dabéma ETS Dibétou

. Etes “RE an =

ETS Ebène ETS iroko

D M ann E

AGDRF avec l'appui du PDRSO PDRSO. 131

Fan
Ce) PLAN

D’AMENAGEMENT PEA 192 — Octobre 2018

ombre des
ar hoctar& Lati

Nombre de ges
par hectaré Padouk rouge

sn | Îl Pnann =
PT tasses ge amère 7

ans.

Classes de diamètre

Nombre de ges
ar hectare Sapelli

Nombre de tiges
par hectare Sipo

ls.

Classes de diamètre

0 nm mn M

Figure 8: Structures diamétriques des essences n'ayant pas atteint 50% de

reconstitution

Les DMA ainsi fixés doivent encore répondre à un dernier critère avant d'être validés. Il

convient en effet de s'assurer de l'existence
l'espèce exploitée.

8.3.3 Fructification

de semenciers qui garantiront la reproduction de

Anciennement, dans les cahiers des charges, il était demandé aux sociétés forestières de
protéger les portes-graines et de laisser un arbre semencier par espèce exploitée tous les dix

hectares pour assurer la régénération de l'es

pèce. Cette mesure n'est plus applicable compte

tenu, d’une part des connaissances actuelles en matière de fructification, d'autre part de la
distance de dissémination par espèce qui n’est pas encore maîtrisée et varie énormément en

fonction du type de graines. Il est donc dél
surface donnée en fonction d'une densité cl
espacements.

Pour ces raisons, il est préférable de baser
les diamètres de fructification pour laisser le

années avant de les exploiter.

Les recherches sur les diamètres de fructi

licat de sélectionner des porte-graines sur une
hoisie à priori, sans connaître l'efficacité de ces

a reconstitution d’un peuplement sur les DMA et
temps aux arbres de fructifier pendant quelques

ication en sont à leurs débuts. Luc Durrieu de

Madron (BFT, 2004) introduit la notion de « d

AGDRF avec |’

iamètre efficace de fructification » à partir duquel

‘appui du PDRSO PDRSO. 132

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

80% des arbres deviennent producteurs de fruits. Ces 80% sont fixés arbitrairement. Ils
correspondent à une valeur qui lui semble pouvoir garantir une production de graines répartie
sur la majeure partie des semenciers potentiels.

Une première estimation du diamètre efficace de fructification de certaines essences est
donnée dans le Tableau 30. Il est encore nécessaire d’étoffer ces données par d’autres études
pour les essences non prises en compte ici et pour valider ces résultats.

Tableau 30 - Première estimation du diamètre efficace de fructification pour certaines
essences (Durrieu, Bois et Forêts des Tropiques, 2004)

Diamètre efficace
Espèce de fructification DME our (em)
(cm)

Aniégré 50 70

Ayous 90 90

Bété (1) 40 -

Emien (1 40 -

Essia (1) 60 -

Eyong () 70 -

Niové (1) 40 -

Sapelli 50 — 60 80

(1) : Essences non aménagées sur le PEA 192

Par précaution, les DMA doivent être supérieurs d'au moins 10 cm par rapport à ces diamètres
efficaces de fructification. Cette condition est respectée pour deux des trois essences objectif

dont le diamètre de fructification est connu : l'Aniégré et le Sapelli.

Dans le cas de l'Ayous, le diamètre efficace de fructification est égal au DMA. Il est cependant
difficile d'augmenter ces DMA par rapport aux impératifs économiques de la société. Il faut
préciser que le pourcentage d'arbres fructificatifs pour les classes de diamètres directement
inférieures est quand même élevé (Durrieu, 2004), comme le montre le Tableau 31. De ce fait,
la régénération du peuplement exploité sera assurée par les semenciers appartenant à des
classes de diamètre directement inférieures au DMA.

Tableau 31- Pourcentage de fructification par classe de diamètre pour l'Aniégré,

l’Ayous et le Sapelli
Essences Classe % arbres
aménagées de diamètre fructificatifs
60 — 70 90%
Aniégré 50 — 60 81%
40 — 50 66%
AGDRF avec l'appui du PDRSO PDRSO. 133

Sae,
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018
Essences Classe % arbres
aménagées de diamètre fructificatifs

80 - 90 69%

Ayous 70 - 80 69%

60 - 70 71%

80 - 90 81%

Sapelli 70 - 80 83%

60 - 70 67%

Source : L.Durrieu, Bois et Forêts des Tropiques, 2004

8.3.4 DMAretenus

Pour garantir le maintien d'un nombre suffisant de semenciers et obtenir un niveau satisfaisant
de reconstitution global et individuel pour les essences objectif, le DME a été revu en DMA de
la manière suivante (Cf. Tableau 32) :

+ Maintien du DME pour l'Acajou à grandes folioles, le Bilinga, le Dabéma, le Doussié
pachyloba, l'Ebène, le latandza, le Koto, le Sapelli, le Sipo et le Tali ;

+ Remontée d’une classe de diamètre pour l'Azobé, le Bubinga, le Dibétou, le Lati et le
Padouk rouge ;

+ Remontée de deux classes de diamètre pour l'Aniégré, le Fraké, l'Iroko et le Longhi blanc ;

+ Remontée de trois classes de diamètre pour l'Ayous.

Tableau 32 - Récapitulatif des DMA des essences objectif du PEA 192
Accroissement| Luya | Taux de
Essence diamétrique ue
(cm) |reconstitution
(cm/an)

Acajou à grandes folioles 0,50 80 23%
Aniégré 0,60 70 78%
Ayous 1,00 90 60%
Azobé 0,40 80 49%
Bilinga 0,50 60 20%
Bubinga 0,40 70 78%
Dabéma 0,63 80 28%
Dibétou 0,50 90 33%
Doussié pachyloba 0,60 80 59%
Ebène 0,20 40 27%
Fraké 0,95 80 86%
latandza 0,50 90 54%
Iroko 0,55 90 34%
Koto 0,50 70 69%

AGDRF avec l'appui du PDRSO

SEL
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018
Accroissement DMA Taux de
Essence diamétrique en) lrccomstiuiten
(cm/an)
Lati 0,30 80 20%
Longhi blanc 0,60 70 42%
Padouk rouge 0,45 70 41%
Sapelli 0,50 80 29%
Sipo 0,65 80 15%
Tali 0,70 80 79%
Ensemble 63,2%
8.4 Choix de la durée de rotation

Le choix de la durée de rotation découle du compromis entre l'obtention d’une reconstitution
satisfaisante (Cf. paragraphes précédents) et un niveau de production acceptable par
l'entreprise. Cette durée est fixée à 20 ans pour la série de production.

8.5 Calcul de la possibilité forestière utilisée pour le découpage

La possibilité forestière est définie comme le volume brut sur pied qui sera prélevé en
appliquant les DMA/DME définis pour chacune des essences de découpage et sur lequel sera
basé le découpage de la série de production en unités de gestion iso-volumes (à 5% près).

Dans le cas du PEA 192, les essences de découpage sont identiques aux essences objectif
et les UFG sont iso-volumes à l'exception de l'UFG 1 qui vient compléter les assiettes de
coupe de la série de conversion.

Les principes généraux de ce calcul sont d’abord exposés, puis les résultats de chaque cas
de figure sont donnés. L'objectif ici est de déterminer une possibilité moyenne indicative, la
plus réaliste possible, qui servira à établir un premier découpage de la série de production en
blocs quinquennaux.

Dans le cadre de la révision du Plan d'Aménagement, les calculs de possibilité forestière de
la série de production n'ont été ajustés qu’en raison des ajustements de surface (les volumes
unitaires restent identiques à ceux du Plan d'Aménagement initial, seuls les volumes totaux
ont été modifiés). Par conséquent, les paragraphes suivants restent conformes au plan
d'aménagement initial.

8.5.1 Forêt en équilibre ou modèle de croissance dynamique

Le calcul de la possibilité forestière nécessite de circonscrire les zones qui ont été exploitées
avant la mise sous aménagement du PEA, en fonction de la date moyenne d'exploitation de

Pa
Le AGDRF avec l'appui du PDRSO PDRSO. 135
s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

chaque zone. Ces informations relatives à l'exploitation ancienne du PEA (cf. paragraphe
5.2.1.1) sont nécessaires pour l'application des deux grands principes utilisés dans le calcul
de la possibilité :

1) La forêt qui n'a jamais été exploitée est considérée comme étant en équilibre. Elle est
dans un état climacique, la croissance existante ne fait que compenser la mortalité
naturelle. Il n'y a pas de croissance globale ;

2) La forêt qui a déjà été exploitée est considérée comme étant en dynamique. Les études
sur la dynamique des peuplements forestiers réalisées sur le dispositif de M'baïki, ont
montré que l'effet de l'exploitation sur la croissance met dix ans à s'estomper. Sur cette
période, la forêt n'est donc plus en équilibre, le potentiel se reconstituant
progressivement en réponse à l'exploitation. Un calcul dynamique est donc appliqué sur
ces zones exploitées pour obtenir la possibilité ; il sera conduit avec les mêmes outils et
paramètres que ceux utilisés pour le calcul des taux de reconstitution (Cf. Tableau 29).

Plus de la moitié de la forêt du PEA 192 — Lot A (centre et sud) est considérée comme ayant
déjà été exploitée (Cf. paragraphe 6.1 et Carte 6). Cependant, l'exploitation réalisée par IFB,
essentiellement en 2001, au titre du PSC 23 est trop ancienne pour être considérée ici :
presque dix années se sont écoulées entre l'exploitation et l'inventaire, la forêt a donc retrouvé,
plus ou moins, l’équilibre.

L'historique connu de l'exploitation réalisée dans les Assiettes de Coupe Provisoires définies
dans l’ex-PEA 187 conduit à considérer différentes zones pour le calcul de la possibilité
forestière. A ce titre, la Carte 15 montre la localisation des ACP et leur superposition avec les
séries d'aménagement du PEA 192 — Lot A.

| est nécessaire de tenir compte du nombre d'années entre la date d'exploitation et la date
d'inventaire d'aménagement pour calculer la durée d'application de la dynamique. Par
exemple, si l'exploitation a eu lieu en 2002 et l'inventaire en 2006, ce dernier prend en compte
déjà 4 années de croissance, et les calculs dynamiques porteront sur les 6 années restantes
pour respecter les résultats de la recherche cités plus haut (actualisation sur un maximum de
10 ans). Le Tableau 33 fait le bilan du nombre d'années de dynamique à appliquer par zone.

Tableau 33 - Zones exploitées en ACP et passage de l'inventaire d'aménagement sur le
PEA 192 — Lot À

nue Année de
Zone ro l'inventaire Précision ation
d'aménagement

ACP 1 Sud | 2007 - 2008 2009 Explonée un an avant 9 ans
ACP 1 Nord 2009 2009 Exploitée après inventaire 10 ans
ACP 2 2009 — 2010 2009 Exploitée après inventaire 10 ans
ACP 3 2009 - 2010 2009 Exploitée après inventaire 10 ans

# AN

Us AGDRF avec l'appui du PDRSO QEPRrso 136

PLAN D’AMENAGEMENT PEA 192 — Octobre 2018

Dans les calculs, on cherche un compromis prudent qui consiste à n'appliquer le modèle de
croissance qu'aux seules espèces ayant fait l'objet d'une exploitation. Ce faisant, on rend
compte de la réponse à l'exploitation, et de la reconstitution progressive du potentiel de ces
essences, tout en restant au niveau prudent des volumes initialement inventoriés pour les
autres essences. Le Tableau 34 fait le bilan, par zone, des essences sur lesquelles il est
nécessaire d'appliquer une dynamique.

La Carte 15 montre la localisation des assiettes de coupe provisoires et leur superposition
avec les séries d'aménagement du PEA 192 -— Lot A.

Carte 15 - PEA 192 - Lot À : ACP et séries d'aménagement

18%

18°1

18°200"E

18°400"E

4°30'0'N
4°30'0"N

4°200'N
4°20'0"N

4°10'0'N
4100"N

—— Réseau routier principal
-__ Réseau hydrographique
CL] Limite du PEA 192 - Lot A
ACP 1 (2007 - 2008) D
ACP 2 & 3 (2009 - 2010)

Séries d'aménagement

L | Série de production
En Série de conversion

1 | Série agricole (SAOH)

4°0'0"N
FOON

[ACP/1

18°00"E 18*400"E|

AcorEe AGDRF avec l'appui du PDRSO

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Tableau 34 - Essences exploitées par SCD dans les Assiettes de Coupe Provisoires

Essence Nom scientifique ACER ACRRIeNS
2007 / 2008| 2009 | 2009 | 2010
Acajou à grandes folioles | Khaya grandifoliola X X
Aïélé Canarium schweinfurthii X
Aniégré Pouteria altissima X X X X
Ayous Triplochiton scleroxylon X X X
Bubinga Guibourtia demeusei X X X
Doussié pachyloba Afzelia pachyloba X X X
Ebène Diospyros crassiflora X X
Eyong Eribroma oblongum X
Fraké Terminalia superba X X X
Iroko Milicia excelsa X X X X
Lati Amphimas pterocarpoides X
Longhi blanc Chrysophyllum africanum X X X X
Manilkara Manilkara letouzeyi X
Padouk rouge Pterocarpus soyauxii X X X
Sapelli Entandrophragma cylindricum X X X X
Sipo Entandrophragma utile X X X X
Tali Erythrophleum ivorense X X
Tiama Entandrophragma angolense X -
L'utilisation systématique des modèles de croissance n'est pas encore aujourd’hui entièrement

satisfaisante et demande certaines précautions. Ainsi, l'application d'un taux de mortalité
standard pour toutes essences et toutes classes de diamètre peut conduire à des réponses à
l'exploitation, artificiellement trop fortes, notamment sur des espèces ayant des effectifs
importants dans les classes de diamètre immédiatement inférieures au DMA/DME. On
compare donc les volumes obtenus après application du modèle de croissance aux volumes
initiaux issus de l'inventaire afin de vérifier que l'écart n'est pas trop important.

8.5.2 Forêt exploitée par la SCD sous Convention Provisoire

A partir de la fin de l’année 2007 et jusqu'à la fin de l’année 2010, la société attributaire du
PEA a exploité son Assiette de Coupe Provisoire (ACP). La dynamique appliquée tient compte
des dates d'exploitation des différentes parties de l'ACP (Cf Tableau 33). Il est également
nécessaire de tenir compte de la date de passage de l'inventaire d'aménagement. Le calcul
se fait selon 2 modalités :

+ Si l'inventaire a été réalisé avant l'exploitation, il est nécessaire de soustraire les effectifs
prélevés par l'exploitation des effectifs inventoriés, pour tenir compte de ses effets et même
de prendre en compte les dégâts qu'elle va induire. Le modèle dynamique est alors
appliqué aux effectifs résiduels.

AGDRF avec l'appui du PDRSO PDRSO. 138

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

+ Si l'inventaire a été réalisé après l'exploitation, la dynamique est appliquée sur les effectifs
inventoriés (qui sont alors des effectifs résiduels).

Pour le calcul des possibilités indicatives, on tient compte des diamètres jusqu'à 180 cm
sachant que la société n’exploite en général jamais au-delà.

8.5.2.1 Ressource inventoriée après l'exploitation

La zone concernée correspond à une partie de l'ACP1 Sud (Cf. Carte 15).

Exploitation => Inventaires d'Aménagement =>Effectifs résiduels sur lesquels on applique le
modèle de croissance dynamique sur les essences exploitées par SCD pendant 9 ans car 1
an s’est écoulé entre l'exploitation et l'inventaire d'aménagement

8.5.2.2 Ressource inventoriée avant l'exploitation

Ceci correspond au Nord de l’ACP 1 et aux ACP complémentaires (ACP 2 et 3). La société a
transmis les effectifs exploités par essence pour les assiettes de coupe de la convention
provisoire. Les données de l'ACP Complémentaire (ACP 2) et de l'ACP Compensatrice
(ACP3) ont été transmises avec des détails par classe de diamètre.

Inventaire d'aménagement (= Effectifs réels) MOINS Exploitation SCD (réelle ou estimée) =
Effectifs résiduels sur lesquels on applique 10% de dégâts puis le modèle de croissance
dynamique sur les essences exploitées pendant 10 ans

Rappel : Il y a eu exploitation par IFB d'une partie du massif forestier du PEA 192 — Lot A,
sous forme de Permis Spécial de Coupe (PSC), avant son attribution à SCD en tant que PEA
187. Le calcul de la dynamique n'a pas tenu compte de cette situation car cette exploitation a
été menée il y a presque dix années et donc la forêt a retrouvé plus ou moins l'équilibre.

8.5.3 Possibilité globale indicative - de la série de production

Après calcul des superficies utiles des différents cas de figures présentés précédemment, il
est possible de faire le calcul de la possibilité globale indicative. Cette possibilité est calculée
en considérant l'intégralité de la Surface Utile (SU) de la série de production et de la série de
conversion considérées ensemble soit 75 136 ha de surface utile totale.

La possibilité globale indicative utilisée pour le découpage s'élève à environ 3,46 millions de
m (Cf. Tableau 35). C'est un volume brut, toutes qualités confondues, qui concerne les
essences objectif considérées au DMA.

AGDRF avec l'appui du PDRSO PDRSO 139

LR,

k ÿ PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

L'équilibrage des volumes se fera sur 577 050 m$ en moyenne pour les UFG iso volumes de
la série de production. La possibilité indicative de la première UFG de la série sera d'environ
150 000 m. Elle viendra en complément des assiettes de coupe de la deuxième période (6 à

10°" année) sur la série de conversion — tel que défini dans le Plan d'aménagement initial.

Tableau 35 — Possibilité indicative totale des essences aménagées — PA initial
ACP1 ACP28&3 Zone en équilibre Énsen be
DMA (SU 8 076 ha) (SU 9 110 ha) (SU 57 950 ha) (SU 75 136 ha)
Essences (em Volume Volume Volume Volume Volume Volume Volume total
unitaire | total |unitaire| total unitaire total (m°)
{m°/ha) | (m°) | (m%ha) | (m°) | (mYha) {m)
pcapu àgrandes | 30 1,021] 8 242 - 0] o,168 9737 17 980
JAniégré 70 3,311| 26 739 1,850 16 850 1,101 63 802 107 397
JAyOouS 90 35,179| 284 105] 32,154] 292 920 18,579| 1 076 629 1 653 741
\Azobé 80 0,134 1 079 0,304 2772 0,382 11 305 12 859
Bilinga 60 - 0| 0,170 1 553 0,195 64 251 96 338
Bubinga 70 2,891| 23 351 0,958 8 730 1,109] 26 121 26 121
Dabéma 80 1,541] 12446 2,127| 19373 1,223] 152612 161 245
Dibétou 90 - 0| - Q 0,451 2315 5 299
Doussié pachyloba | 80 0,755 6 094 0,621 5 653 1,578] 43 490 56 598
Ebène 40 0,231 1 868 0,384 3 499 0,205 4 828 10616
Fraké 80 9,979] 80 591 8,358| 76 144 9,754 22 140 25 992]
latandza 90 0,450 3 636 0,335 3 055 0,282 70 889 102 713
Iroko 90 0,524 4 232 0,483 4 398 2,634 91 454 103 204
Koto 70 2,120| 17119 1,256 11 445 2,918 11 868 17 235
Lati 80 0,281 2 270 0,685 6 241 0,209! 565 247] 722 010
Longhi blanc 70 - 0| 0,327] 2 984 0,040 16317 23 008
Padouk rouge 70 0,499 4 033 1,881 17 133 1,146] 169 078 197 648
Sapelli 80 0,249 2010 1,218 11 095 0,750 12107 20 619
Sipo 80 0,108 868 0,540 4 920 0,083 66 430 87 599
Tali 80 0,135 1 094 0,300 2737] 0,224 12 992 16 824
TOTAL 59,408| 479 776| 53,952] 491 500 43,030| 2 493 613 3 465 045)
8.6 Définition du parcellaire - Unités Forestières de Gestion

Le parcellaire ici concerne les Unités Forestière de Gestion (UFG) qui sont la planification de
l'exploitation de la série de production sur une période de cinq années. Le découpage en blocs
quinquennaux ou unités forestières de gestion (UFG) se fait grâce à l'extension TFsuite
ArcMap qui crée la liaison entre le logiciel de saisie d'inventaire d'aménagement TF-Suite et
le logiciel de cartographie (ArcGIS). Contrairement à la méthode habituelle qui consiste à

AGDRF avec l'appui du PDRSO PDRSO. 140

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

découper la série de production en UFG iso-volumes, les UFGs du PEA 192 ne sont pas toutes
iso-volumes.

Pour les UFG iso volume, on réalise le découpage de proche en proche, en tenant compte de
la logique de l’entreprise (point de départ et parcours souhaités). Le découpage se fait de
manière itérative jusqu’à ce que la possibilité totale par UFG soit équivalente à la possibilité
souhaitée + 5%.

8.6.1 Découpage en UFG

Le Tableau 36 présente, par UFG, les principaux résultats du découpage de la série de
production, validé dans le plan d'aménagement initial. En particulier, sont indiqués les
éléments suivants : surface totale, surface utile, possibilité pour l'ensemble des essences de
découpage. Pour rappel, la possibilité correspond aux volumes sur pied des tiges de diamètre
supérieur ou égal au DMA. Les données relatives à la série de conversion sont détaillées dans
le chapitre 9.4. La dernière colonne du Tableau 36 précise le calendrier prévisionnel de
passage en exploitation de chaque zone, tel qu'inscrit dans le plan d'aménagement initial.

Tableau 36 - Synthèse de la possibilité par UFG pour l’ensemble des essences de
découpage de la série de production (toutes qualités, diamètres supérieurs au
DMA) — PA initial

Série|  UFG Es De st a) REMEE Pose a or ns
(ma) (ha) UFG (%) °) | l'exploitation
Conv| Conv 1 44,152 66542 | 22831 | 1008 062 28,66%| 2011-2015
Prod | UFG1 22,135 12518 | 6805 | nee
Conv| Conv2 44,152 24013 14 200
Prod | UFG2 64,192 10719 | 9234 | 592730 | 2,72% 2021 — 2025
Prod | UFG3 42,800 30365 | 13267 | 567850 | -1,59% 2026 — 2080
Prod | UFG4 64,850 11864 | 8798 | 570571 | -1,12% 2081 - 2085
Total UFG 2 à 4 55,309 52947 | 31300 | 1731150 49,2% | 2021 - 2035
Moyenne UFG 2 à 4 10433 | 577050 2021 - 2035

Dans la cadre de la révision du plan d'aménagement, les modifications des surfaces liées à
l'ajustement des limites du PEA 192 — Lot À ont amené quelques modifications mineures dans
le dimensionnement des UFG de la série de production.

Le Tableau 37 et la Carte 16 présentent les résultats détaillés actualisés et la localisation des
UFG de la série de production et précisent la nouvelle programmation du passage en

exploitation de chaque zone.

La carte d'aménagement est également présentée en Annexe 8 (grand format).

AGDRF avec l'appui du PDRSO PDRSO. 141

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Tableau 37 - Synthèse de la possibilité par UFG pour l’ensemble des essences de
découpage de la série de production (toutes qualités, diamètres supérieurs au
DMA) - PA révisé

Poss. Ecart
Séne] cure | Essences | rotue | Lio | foie | 9298 | Pat |Programmaton
(mme) | (Ma) | ha | (M | à
Conv| Conv 1 44,152 44579 | 19227 848 913 24,71% | 2011 —en cours
Prod | UFG1 22,135 12230 | 6575
Conv| Conv2 44,152 45 487 | 16 279 B6421 BENERE| AD =AREE
Prod | UFG2 64,192 10712 | 9232 592 587 3,20% 2024 — 2028
Prod | UFG3 42,800 29 983 | 13171 563 713 -1,83% 2029 — 2033
Prod | UFG 4 64,850 11786 | 8734 566 389 -1,37% 2034 — 2038
Total UFG 2 à 4 55,309 52 481 | 31136 | 1 722 689 50,14% | 2024 — 2038
Moyenne UFG 2 à 4 10 379 574 230

Carte 16 - Découpage en Unités Forestières de Gestion du PEA 192 - actualisé

1800 1BQUE 18"290"E 18"390"E A8"4Q0"E

4300N

4200N
Æ2T0N

A100N
ADN

Route principale

Réseau hydrographique
C1] Limites du PEA 192 - Lot A
Série de conversion
[I AAC exploitées (2011 - 2018)
[I AAC à exploiter (2018 - 2023)
Série de production
M Les : (2019 - 2023)
DS 0Fc 2 (2024 - 2028)
EM Le : (2029 - 2033)
DS UFG 4 (2034 -2038)
Autre série d'aménagement
[NN Série Agricole (SAOH)

400N
400N

=
18'Ê0E 1BÊUE CET 18 00e 18 AQUE

AGDRF avec l'appui du PDRSO dprso 142

LR,

) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

8.6.2 Contenu des UFG

Après avoir défini les contours et les superficies utiles des UFG, il est possible de calculer le
volume brut par hectare et le volume brut total de chaque essence.

Les volumes des essences de découpage répondent aux hypothèses développées dans le
chapitre précédent. Les volumes des essences non impliquées dans le découpage, restent
identiques à ceux déterminés lors de l'inventaire d'aménagement.

Le détail du contenu de chaque UFG est présenté dans le Tableau 38, la surface utile

considérée pour le calcul de la possibilité total étant conforme au découpage d'aménagement

ajusté (cf. Tableau 37).

Tableau 38 — Détail par UFG des volumes bruts totaux par groupe d’essences

UFG 1 UFG 2 UFG 3 UFG 4
Essence || Voi/ha | VolbrUt |Voi/ha) Volbrut |voI/pal VolbrUt |Vol/ha| Vol brut
(m$/ha) (m5) (m°/ha) (m5) (m$/ha) (m5) (m$/ha) (m5)

Groupe 1 - Essences aménagées
Grande À oicies 80 0,000 - 0,996 ote1| 0,061 804| 0,274 2 396
Aniégré 70 0,274 1800| 2,174 20 069 0,813 10712| 2,229 19 467
Ayous 90 1,200 7 889| 37,012 341 674| 15,004 197 620| 41,594 363 273
Azobé 80 0,120 787] 0,255 2355 0,365 4808| 0,507 4 427
Bilinga 60 0,127 834] 0,068 624| 0,460 6065| 0,313 2730
Bubinga 70 0,196 1286| 3,576 33 013 0,891 11738| 2,039 17 809
Dabéma 80 0,784 5153 1,554 14 342 0,983 12953 1,424 12 435
Dibétou 90 0,946 6220| 0,000 - 0,401 5286| 0,000 -
Panhobe 80 1,622] 10668] 0,364 3360| 1,972] 25978| 0,804 7 024
Ebène 40 0,069 451 0,272 2511 0,258 3400! 0,507 4 428
Fraké 80 8,255 54283] 10,972 101 290| 11,626 153 120| 8,008 69 939
latandza 90 0,337 2213] 0,470 4337| 0,081 1072] 0,156 1 365
Iroko 90 4,375 28764] 0,604 5572 8,821 50 329| 0,575 5019
Koto 70 2,172 14 280 1,858 17155 8,562 46 920 1,392 12161
Lati 80 0,000 - 0,138 1270 0,411 5410| 0,491 4 291
Longhi blanc 70 0,000 - 0,000 - 0,000 -| 0,331 2 892
Padouk rouge 70 1,514 9 953 1,926 17777| 0,964 12 697 1,698 14 833
Sapelli 80 0,080 526 1,086 10 030 0,892 11 748 1,891 16512
Sipo 80 0,000 -| 0,085 789 0,000 -| 0,269 2 346
Tali 80 0,067 440] 0,783 7 229 0,232 3053| 0,348 3 042
Sous-total Groupe 1 22,135 145 548 | 64,192 592 587 | 42,800 563 713| 64,850 566 389

AGDRF avec l'appui du PDRSO PDRSO. 143

ea,
PS

4 » PLAN D’AMENAGEMENT PEA 192 - Octobre 2018
UFG 1 UFG 2 UFG 3 UFG 4
Essence | | Voi/ha Volet Lvor/hal Volt |vol/ha) VolPrUt |vot/ha| Vol Prut
(m$/ha) (m5) (m°/ha) (m5) (m$/ha) (m5) (m$/ha) (m5)

Groupe 2 - Exploitation occasionnelle

Bossé clair 70 0,000 - 0,000 - 0,000 - - -
Bossé foncé 70 0,000 - 0,000 - 0,000 - - -
Difou 50 0,046 303] 0,101 930] 0,117 1547| 0,359 3 132
Essessang 70 2,489 16366| 3,311 30 566 1,515 19955| 2,622 22 898
Etimoé 70 0,000 -| 0,000 -| 0,000 - - -
Eyong 70 1,072 7046] 0,806 7444| 1,412 18 591 1,560 13 621
Kossipo 80 0,000 - 0,000 -| 0,000 - - -
Kotibé 70 0,000 - 0,000 -| 0,000 - - -
Mambodé 70 0,000 - 0,387 3576| 0,206 2708| 0,665 5 809
Manilkara 70 0,000 - 0,065 603| 0,077 1013| 0,364 3 179
Mukulungu 80 0,000 - 0,315 2911 0,283 3733| 0,340 2 968
Olon/Bongo 50 0,057 377| 0,075 694| 0,128 1681 0,348 3 040
Tiama 80 0,000 -| 0,000 -| 0,000 - - -
Sous-total Groupe 2 3,664 24092] 5,061 46724| 3,738 49229) 6,257 54 647
Groupe 3 — Sciage diversification

Diania 70 0,048 318] 0,123 1133| 0,209 2756| 0,289 2 520
Essia 70 0,000 -| 1,592 14697| 0,677 8916| 3,443 30 070
Eyoum 70 0,000 -| 0,000 -| 0,000 - - -
Kékélé 70 0,660 4 341 0,713 6579 1,229 16184| 0,698 6 094
Oboto 60 0,037 242| 0,848 7825| 0,062 818] 0,259 2 262
Sous-total Groupe 3 0,745 4901 8,275 30234) 2,177 28673| 4,688 40 946

Groupe 4 - Déroulage

Aïélé 70 1,584 10415] 0,321 2963] 0,524 6906] 0,612 5 342
Ekouné 70 0,000 -|[ 0,000 -|[ 0,000 -| 0,066 579
Emien 70 0,934 6139] 1,394 12868| 0,884 11645| 1,534 13 395
Fromager 70 6,051 39 789| 6,900 63 699| 8,873 116862| 5,453 47 628
llomba 80 0,150 987| 0,622 5746] 0,707 9311 1,461 12762
Kapokier 70 1,166 7666| 1,126 10398| 1,583 20847] 1,141 9 966
Ohia 70 0,327 2151 1,240 11448] 0,964 12690) 1,651 14419
Ohia parallèle 70 0,307 2017] 0,622 5743] 0,542 7138] 0,673 5 875
Onzabili 70 0,164 1077| 0,000 -| 0,055 723| 0,000 -
Sous-total Groupe 4 10,683 70 242| 12,226 112 864| 14,131 186 122] 12,591 109 967

TOTAL

37,227| 244782

84,754| 782 409

62,847| 827 736

88,386] 771 950

AGDRF avec l'appui du PDRSO

PDRSO. 144

LR
Ce) PLAN D'AMENAGEMENT PEA 192 - Octobre 2018
8.7 Définition des Assiettes Annuelles de Coupe sur l'UFG 1

Dans le cadre de la révision du Plan d'Aménagement, l'exploitation de l'UFG 1 devant être
initiée en même temps que la mise en œuvre du plan d'aménagement révisé, la définition des
assiettes annuelles de coupe de cette UFG a été réalisée.

Les AAC d'une UFG doivent être de même surface utile, avec cependant une marge de 10%
par rapport à la surface utile moyenne. Les limites des AAC sont calées le plus possible sur
les éléments naturels (rivières et routes). Lorsque cela est impossible, des layons sont tracés
à partir de points caractéristiques et servent de limite.

Tableau 39 - Surfaces utiles et totales de Assiettes Annuelles de Coupe de l’'UFG 1

: Surface totale | Surface

Assiette (ha) utile (ha) Ecart
AAC 1 1 732,14 1 402,80 | 6,67%
AAC 2 1 804,31 1375,43| 4,59%
AAC 3 1 859,38 1 278,32 | -2,80%
AAC 4 1 498,98 1 272,97 | -3,20%
AAC 5 5 334,97 1 245,87 | -5,26%

Total UFG 1 12 229,78 6 575,40

Moyenne 1 315,08

La Carte 17 présente le découpage en AAC de l'UFG 1 du PEA 192. Pour permettre leur
distinction par rapport aux AAC de la série de conversion, l'identifiant de chaque assiette de
la série de production intègre le numéro de l'assiette, le numéro de l'UFG et le numéro du
PEA. Ainsi, l'AAC 1 de l'UFG 1 du PEA 192 s'appelle AAC 1.1-192.

La numérotation des AAC tient compte de l’ordre de passage en exploitation choisi
conjointement avec la société forestière.

AGDRF avec l'appui du PDRSO PDRSO. 145

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Carte 17 - Découpage en AAC de l’UFG 1

428 0N

4260 N

A2LON

4°2Z0N

4"200N

18Q0'E

1820 AB40E 1880"E

© Vilage

Réseau hydrographique

C1 Limite des AAC de l'UFG 1

CE] Autre uFG

Séries d'aménagement

1 | Série agricole (SAOH)
Série de conversion

188€

AACA4.1-192

472808

A2É TN

EN

4"230"N

200N

18-00

CET ET 1800

AGDRF avec l'appui du PDRSO

PDRSO.

146

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

9 AMENAGEMENT DE LA SERIE DE CONVERSION

Comme indiqué au début du chapitre 8, le principe général d'aménagement des séries de
production et de conversion du PEA 192 — Lot À, le choix des essences aménagées, le principe
de calcul des taux de reconstitution ou le choix des DMA/DME n'ont pas été modifiés avec la
révision, en 2018, du plan d'aménagement de 2011. C'est pourquoi, en dehors des
modifications liées à l'avancement de l'exploitation réalisée sous aménagement et à
l'actualisation de la délimitation cartographique du PEA 192 — Lot A, le texte ci-après reste
conforme, dans l'esprit, au plan d'aménagement initial.

9.1 Principes de gestion

La série de conversion intègre des zones menacées à court terme par l'avancement agricole.
Cependant, des ressources en bois d'œuvre peuvent encore être valorisées par l’entreprise
forestière pour un usage industriel et générer des revenus pour l'Etat et les populations locales
via les taxes forestières.

Etant donné que ces zones vont probablement être reconverties en zone agricole sur une
grande partie de leur étendue, la reconstitution de la ressource ligneuse n'est pas une priorité
dans cette série. Les prélèvements de bois d'œuvre se feront donc au DME. Les
opérations doivent être menées de concert avec les communautés locales en minimisant
impact sur le milieu d'autant plus qu'il s’agit de zones fortement anthropisées avec des
étendues éparses de parcelles de culture.

Dans le cadre de la mise en œuvre du présent plan d'aménagement révisé, l'exploitation de
a série de conversion se fera sur une durée maximale de 5 ans, simultanément à
l’exploitation de l’UFG 1 de la série de production.

A la fin de l'exploitation des assiettes de la série de conversion, la surface correspondante
sera rétrocédée au Ministère en charge des forêts qui, en collaboration avec les communautés
ocales, fixera les nouvelles affectations de cette série (production agricole, gestion
participative, valorisation des PFNL, exploitation artisanale, production de bois de chauffe ou
charbon de bois, ...). La société forestière ne payera plus le loyer correspondant à cette
surface et ce changement de surface taxable entraînera la révision du loyer à percevoir,
suivant le calendrier indiqué au paragraphe 7.3.

AGDRF avec l'appui du PDRSO 147

SR
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018
9.2 Choix des essences à exploiter

En dehors des essences rares dont l'exploitation est interdite, y compris dans cette série, les
essences valorisables sont susceptibles d’être exploitées au DME.

Cette exploitation en dessous du DME ne peut être réalisée que dans la série de
conversion du PEA 192.

9.2.1 Essences objectif et essences de découpage

Les essences objectif sont les mêmes que pour la série de production. Le découpage de la
série de conversion, a initialement été réalisé sur base du principe d’iso-surface utile et non
celui d'iso-volume (comme c’est le cas pour une partie des UFG de la série de production).
Les essences qui sont prises en compte pour le découpage (essences de découpage) sont
les mêmes que les essences objectif, encore appelées essences aménagées.

9.2.2 Essences rares

La détermination des essences rares se fait à l'aide de deux paramètres : la densité et l'aire
de répartition naturelle. L'analyse détaillée pour la détermination des essences rares est faite
dans le chapitre 9.2.2. Les essences considérées comme rares pour le PEA 192 sont :

+ Abura (Hallea stipulosa) ;

+ Kotibé parallèle (Nesogordonia papaverifera) ;

+ Pao rosa (Bobgunnia fistuloides).

9.2.3 DME

L'exploitation dans la série de conversion du PEA 192 se fera au DME pour l’ensemble des
essences sauf exceptions suivantes : Acajou à grandes folioles (60 cm), Aniégré (50 cm),
Ayous (70 cm), Bubinga (50 cm), Doussié rouge (60 cm), Doussié pachyloba (60 cm), Fraké
(80 cm), Iroko (60 cm), Longhi blanc (50 cm), Padouk rouge (60 cm), Sapelli (60 cm) et Sipo
(60 cm).

9.3 Choix de la durée de passage

La durée de passage a été fixée en fonction de plusieurs facteurs à savoir :

+ la disponibilité de la ressource ;

+ la capacité de mobilisation de la ressource par la société forestière ;

+ la possibilité annuelle qui doit être prélevée dans l'UFG 1 de la série de production ;
+ et l'avancement du front agricole dans la zone.

2.

AGDRF avec l'appui du PDRSO PDRSO. 148

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Lors de sa définition, dans le plan d'aménagement initial, elle a été fixée à un maximum de 10
ans. Dans le cadre de la présente révision du plan d'aménagement, elle est ramenée à 5 ans
pour la surface restant à exploiter.

Compte tenu de la rapidité de la conversion des zones forestières en terres de culture dans
cette série mais également du manque d’efficience de la sensibilisation et de l'appui technique
aux populations locales par les différents partenaires, certaines zones forestières pourraient
être transformées en cultures plus rapidement que prévu. Ceci diminuerait la ressource
disponible dans l’AAC et risque d'influencer négativement le travail de la société forestière,
ralentissant son activité et la poussant à abandonner l'AAC de façon prématurée.

Dans ce cas, l'administration forestière, consciente de ce risque, pourra autoriser le passage
anticipé dans l'AAC suivante de la série de conversion si la société forestière lui adresse une
demande écrite présentant la situation, accompagnée de tous les éléments permettant d'en
apporter la preuve (résultats détaillés de l'inventaire réalisé dans l'AAC et données de
l'exploitation).

Le Ministère en charge des forêts, après évaluation du document et une éventuelle vérification
sur le terrain, pourra, de façon exceptionnelle, autoriser l'ouverture de l’AAC suivante.

9.4 Calcul de la possibilité forestière de la série de conversion

Comme indiqué au chapitre 8.5, la possibilité forestière correspond au volume brut sur pied
des essences aménagées. Dans le cadre de la série de conversion, ce sont les tiges de
diamètre supérieur ou égal au DME qui seront prélevées.

La possibilité est obtenue après traitement des données d'inventaire actualisées en
considérant la dynamique de croissance créée par l'exploitation dans les Assiettes de Coupe
Provisoires (ACP - cf. Carte 15).

De fait, une partie des ACP, pour lesquelles la dynamique de croissance est calculée, est
contenue dans la série de conversion. Comme expliqué au paragraphe 8.5, les prélèvements
et les effets de l'exploitation ont été incorporés uniquement pour les essences exploitées dans
ces zones.

Le Tableau 40 présente la valeur unitaire (mŸ/ha) et la valeur totale (m°) de la possibilité de la
série de conversion. Deux valeurs de surface utile sont considérées ici :

-__ Surface utile totale actualisée de la série de conversion : 35 506 ha ;

-__ Surface utile restant à exploiter ou surface de la Série de Conversion 2 (notée Conv. 2
dans le Tableau 37) : 16 279 ha.

AGDRF avec l'appui du PDRSO 149

Ar,
&

) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Ces valeurs tiennent compte de l’actualisation de la cartographie, intégrant l'historique récent
d'exploitation, réalisée dans le cadre de la révision du plan d'aménagement. Par contre, ces
valeurs ne tiennent pas compte des modifications de DME inscrites dans l'autorisation
exceptionnelle de 2016 (cf. $ 9.2).

Tableau 40 - Synthèse de la possibilité de la série de conversion par essence et par
groupe (toutes qualités confondues, diamètres supérieurs au DME)

Volume brut total (m°)
DME | Vol /ha éri éri
Essence (cm) |(m°me)| Conversion | Conversion 2

(SU 35 506 ha) | (SU 16 276 ha)
Groupe 1 - Essences aménagées
Acajou à grandes folioles | 80 0,119 4 228 1 938
Aniégré 70 1,441 51 173 23 462
Ayous 80 | 22,293 791 535 362 912
Azobé 70 0,318 11 290 5177
Bilinga 60 0,034 1218 558
Bubinga 60 1,082 38 426 17618
Dabéma 80 1,439 51 076 23 418
Dibétou 80 0,298 10 596 4 858
Doussié pachyloba 80 1,079 38 316 17 568
Ebène 40 0,126 4 489 2 058
Fraké 80 8,703 309 021 141 684
latandza 90 0,286 10 146 4 652
Iroko 70 2,326 82 590 37 867
Koto 70 2,406 85 439 39 173
Lati 70 0,270 9 588 4 396
Longhi blanc 70 0,036 1 294 593
Padouk rouge 60 1,280 45 459 20 843
Sapelli 80 0,390 13 859 6 354
Sipo 80 0,150 5 323 2 441
Tali 80 0,074 2612 1 198
Sous-total Groupe 1 44,152 1 567 680 718 767
Groupe 2 — Exploitation occasionnelle
Bossé clair 70 0,010 368 169
Bossé foncé 70 0,000 0 0
Difou 50 0,183 6511 2 985
Essessang 70 38,587 127 377 58 401
Etimoé 70 0,040 1 422 652
Eyong 70 1,290 45 809 21 003
Kossipo 80 0,039 1 380 633

AGDRF avec l'appui du PDRSO

Ar,
&

) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018
Volume brut total (m°)
DME | Vol /ha éri éri
Essence (cm) |(m°me)| Conversion | Conversion 2
(SU 35 506 ha) | (SU 16 276 ha)
Kotibé 70 0,024 860 394
Mambodé 70 0,367 13 028 5 973
Manilkara 70 0,156 5 541 2541
Mukulungu 80 0,127 4 503 2065
Olon/Bongo 50 0,192 6 824 3 129
Tiama 80 0,096 3 418 1567
Sous-total Groupe 2 6,102 216675 99 344
Groupe 3 — Sciage diversification
Diania 70 0,098 3 479 1 595
Essia 70 1,287 45 687 20 947
Eyoum 70 0,006 206 95
Kékélé 70 0,816 28 975 13 285
Oboto 60 0,242 8 606 3 946
Sous-total Groupe 3 2,449 86 953 39 867
Groupe 4 - Déroulage
Aiélé 70 0,532 18 902 8 667
Ekouné 70 0,011 390 179
Emien 70 1,128 40 049 18 362
Fromager 70 5,486 194 793 89 311
llomba 80 0,584 20 723 9 501
Kapokier 70 1,700 60 370 27 679
Ohia 70 0,669 23 737 10 883
Ohia parallèle 70 0,436 15 478 7 097
Onzabili 70 0,151 5 357 2 456
Sous-total Groupe 4 10,697 379 799 174 135
TOTAL 63,401 2251 107 1 032 112

La possibilité totale de la série de conversion pour l'ensemble des groupes est de 2,25 millions
de m* dont environ 70% provient des essences aménagées.

Les essences aménagées les plus représentées sont l'Ayous (791 535 m°, soit 35% de la
possibilité totale), le Fraké (309 021 m°, soit 14% de la possibilité totale), suivis du Koto
(85 439 m et de l'Iroko (82 590 m°).

AGDRF avec l'appui du PDRSO PDRSO 151

SR

Ce) PLAN D'AMENAGEMENT PEA 192 - Octobre 2018

9.5 Définition des Assiettes Annuelles de Coupe de la série de
conversion

Comme indiqué au chapitre 7.4, la série de conversion a été définie initialement pour être
exploitée en deux temps, sur une période de 10 ans (soit 10 AAC) :

- Série de conversion n°1 : comportant les AAC 1 à 5 qui présentent des surfaces utiles
équivalentes à celles parcourues par la société SCD, alors attributaire du PEA, pendant
la convention provisoire ;

- Série de conversion n°2 : comportant les AAC 6 à 10 présentant des surfaces utiles
plus réduites mais devant être exploitées en même temps que l'UFG 1 de la série de
production.

Le découpage en Assiettes Annuelles de Coupe (AAC) de la série de conversion a donc été
réalisé sur base du principe d’iso-surface, au sein de chaque partie de la série de conversion.
L'iso-surface devant être obtenu avec une marge de +10% par rapport à la surface utile
moyenne de chaque zone — conformément aux normes d'aménagement.

Dans la mesure du possible, les limites des AAC sont calées sur des éléments du terrain
(rivières et routes). En absence d'éléments remarquables, des layons sont tracés à partir de

points caractéristiques.

Le Tableau 41 présente le résultat du découpage en AAC de la série de conversion tel que
présenté dans le Plan d'Aménagement initial.

Tableau 41 - Découpage en AAC de la série de conversion — PA initial

Surface Surface
AAC totale utile Ecart
(ha) (ha)
Conversion 1
AAC 1 8 689 4663| 2,13%
AAC 2 7144 4515] -1,13%
AAC 3 16 625 4562| -0,10%
AAC 4 12 934 4545] -0,46%
AAC 5 21 179 4546] -0,45%
Sous-total Conversion 1 66 571 22 831
Moyenne Conversion 1 4 566
Conversion 2
AAC 6 3 675 2696| -5,08%
AAC 7 3 776 2766| -2,62%
AAC 8 5 608 2991] 5,31%

AGDRF avec l'appui du PDRSO 152

Se,
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018
Surface Surface
AAC totale utile Ecart
(ha) (ha)
AAC 9 6 138 2868| 0,98%
AAC 10 4817 2880| 1,42%
Sous-total Conversion 2 24 014 14201
Moyenne Conversion 2 2 840
Total 90 585 37 032

Les assiettes sont numérotées suivant leur ordre de passage prévisionnel en exploitation. Cet
ordre de passage a été défini, à l’origine, en accord avec la société SCD alors attributaire du
PEA. Ainsi, l'AAC 1 devait être exploitée en 2011 et l'AAC 10 en 2020.

Pour rappel, comme indiqué au paragraphe 7.4.2, l'ordre de passage en exploitation de la
série de conversion n'a pas été respecté. Il en résulte que le principe même de l’iso-surface
des AAC de chaque sous partie de la série de conversion n’est plus appliqué.

Dans le cadre de la révision du plan d'aménagement, l'actualisation de la cartographie du PEA
192 — Lot À — avec l'ajustement des limites du PEA et l'intégration de l'historique récent
d'exploitation - a des conséquences sur la surface utile de la série de conversion et le Tableau
42 présente le résultat de cette actualisation. Dans ce tableau, Conversion 1 correspond aux
assiettes de la série de conversion déjà exploitées ou en cours d'exploitation et Conversion 2
correspond aux assiettes restant à exploiter.

Dans le cas de Conversion 2, la nouvelle année prévisionnelle de passage en exploitation est
également indiquée.

Tableau 42 - Découpage en AAC de la série de conversion — PA révisé

Surface Surface
AAC totale utile Année
(ha) (ha)
Conversion 1
AAC 1 8 643 4 226 =
AAC 2 7 063 4 494 -
AAC 3 17 003 4 459 =
AAC 8 5 579 2 979 =
AAC 9 6 291 3071 =
Sous-total Conversion 1 44 579 19 227
Moyenne Conversion 1 3 845
Conversion 2
AAC 4 12 658 4510 2019
AAC 5 20 635 3 454 2020
AAC 6 3 641 2678 2021

AGDRF avec l'appui du PDRSO 153

Se
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018
Surface Surface
AAC totale utile Année
(ha) (ha)
AAC 7 3 758 2754 2022
AAC 10 4 796 2 884 2023
Sous-total Conversion 2 45 487 16 279
Moyenne Conversion 2 3 256
Total 90 066 35 506

Les limites des AAC restant à exploitées seront définies et présentées dans le plan de gestion
qui sera produit par la cellule d'aménagement de la société.

Carte 18 —- Découpage en AAC de la série de conversion du PEA 192

1800'E 18°100"€ 18°200"E 18°300"€ 18*400"€

4300

4200N

Route principale
Réseau hydrographique

CT] Limites du PEA 192 - Lot A
Série de conversion

Conversion 1 - exploitée

CI aac 1 (exploitée)

US] AAC 2 (en cours d'exploitation)
EM Ac 3 (en cours d'exploitation)
UM AC 8 (en cours d'exploitation)
UM Ac 2 (exploitée)

Conversion 2 - restant à exploiter
EL «ac 4 (2019)

CT] aac 5 (2020)

MI ac 6 (2021)

EM Ac 7 (2022)

EM AC 10 (2023)

Autres séries d'aménagement

[07 Série Agricole (SAOH) Â
I Série de Production

A'IO0N
AIFTN

ON

18:200E

AGDRF avec l'appui du PDRSO dprso 154

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

10 AMENAGEMENT DE LA SERIE DE GESTION FORESTIERE
SPECIALE

10.1 Principes de gestion

La série de gestion forestière spéciale est dévolue à la production industrielle durable de bois
d'œuvre dans le PEA 192 -— Lot B.

Pour rappel, le PEA 192 — Lot B est situé en limite Nord du massif forestier du Sud-Ouest de
la RCA, dans la zone de transition entre forêt dense et savane. A ce titre, sa vocation forestière
est fondamentale.

l'est donc important de s'assurer de la bonne reconstitution du capital ligneux de cette série
et les prélèvements de bois d'œuvre se feront au DMA. Cependant, la surface utile concernée
étant très réduite (4667 ha, cf. Tableau 24), les données résultant de l'inventaire
d'aménagement ne peuvent donner une vision suffisamment précise de ce capital ligneux pour
permettre de déterminer des DMA qui lui seraient adaptés.

Par ailleurs, comme déjà indiqué au paragraphe 8.3, il serait difficile pour l'administration
forestière de suivre l'activité d’une société sur la base de DMA différents pour une même
essence, selon la partie du permis considérée. C'est pourquoi les DMA fixés pour la série de
production du PEA 192 — Lot A seront appliqués à la série de gestion forestière spéciale du
PEA 192 — Lot B, sans que les taux de reconstitutions ne soient calculés pour le PEA 192 —
Lot B.

10.2 Choix des essences à exploiter

En dehors des essences rares dont l'exploitation est interdite, y compris dans cette série, les
essences valorisables sont susceptibles d'être exploitées au DMA, tel que précisé dans le
Tableau 32 et rappelé dans le Tableau 45.

10.2.1 Essences objectif

Les essences objectif considérées pour la série de gestion forestière spéciale sont les mêmes
que pour la série de production.

AGDRF avec l'appui du PDRSO PDRSO. 155

sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

10.2.2 Essences rares

Comme expliqué précédemment, la détermination des essences rares se fait à l’aide de deux
paramètres : la densité et l'aire de répartition naturelle. L'analyse détaillée de la détermination
des essences rares est faite dans le chapitre 9.2.2. Les essences considérées comme rares
pour le PEA 192 sont :

+ Abura (Hallea stipulosa) ;
+ Kotibé parallèle (Nesogordonia papaverifera) ;

+ Pao rosa (Bobgunnia fistuloides).

10.3 Choix de la durée du passage en exploitation

Etant donné que la surface utile de la série de gestion forestière spéciale est équivalente à
celle d’une assiette de la série de conversion, aucun découpage de cette série n'est effectué
et son exploitation se fera en au plus un an, au même titre qu’une assiette de coupe de
la série de production.

10.4 Possibilité forestière de la série de gestion forestière spéciale

Comme indiqué au chapitre 8.5, la possibilité forestière correspond au volume brut sur pied
des essences aménagées. Dans le cadre de la série de gestion forestière spéciale, ce sont
les tiges de diamètre supérieur ou égal au DMA qui seront prélevées.

Etant donné que la seule exploitation réalisée dans le PEA 192 — Lot B, est ancienne (elle date
des années 1990) la forêt de cette série est considérée comme étant en équilibre et la
possibilité de la série provient directement du traitement des données d'inventaire des
placettes de la zone concernée.

Cependant, la valeur de possibilité indiquée dans le Tableau 43 est à considérer avec
beaucoup de précautions : la surface concernée est trop réduite pour que les données
d'inventaire d'aménagement soient précises et seul l'inventaire d'exploitation donnera une
information fiable (à 5% ou 10% près) sur le potentiel exploitable de la zone.

AGDRF avec l'appui du PDRSO PDRSO. 156

Ar,
&

) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Tableau 43 - Synthèse de la possibilité de la série de gestion forestière spéciale par
essence et par groupe (toutes qualités confondues, diamètres supérieurs au

DMA)
Volume brut | Volume brut
Essence ee) unitaire total
(mf/ha) {m‘)

Groupe 1 —- Essences aménagées

Acajou à grandes folioles | 80 0,000 0
Aniégré 70 0,197 921
Ayous 90 1,010 4715
Azobé 80 0,123 573
Bilinga 60 0,248 1158
Bubinga 70 0,000 0
Dabéma 80 0,501 2 338
Dibétou 90 0,166 776
Doussié pachyloba 80 0,098 456
Ebène 40 0,516 2 408
Fraké 80 2,436 11371
atandza 90 0,099 463
roko 90 0,788 3 678
Koto 70 0,063 292
Lati 80 0,060 280
Longhi blanc 70 0,298 1 390
Padouk rouge 70 0,300 1 400
Sapelli 80 2,559 11946
Sipo 80 0,398 1 860
Tali 80 0,479 2 236
Sous-total Groupe 1 10,340 48 260
Groupe 2 — Exploitation occasionnelle

Bossé clair 70 0,000 0
Bossé foncé 70 0,000 0
Difou 50 0,000 0
Essessang 70 1,820 8 495
Etimoé 70 0,656 3 060
Eyong 70 0,577 2 693
Mambodé 70 0,125 585
Manilkara 70 1,535 7163
Mukulungu 80 1,716 8011
Olon/Bongo 50 0,000 0
Tiama 80 0,383 1 786
Sous-total Groupe 2 6,812 31 792

AGDRF avec l'appui du PDRSO

Ar,
&

) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018
Volume brut | Volume brut
Essence re) unitaire total
(mf/ha) {m‘)
Groupe 3 — Sciage diversification
Diania 70 0,269 1253
Essia 70 1,258 5 874
Eyoum 70 0,000 0
Kékélé 70 0,414 1 931
Oboto 60 0,000 0
Sous-total Groupe 3 1,941 9 059
Groupe 4 - Déroulage
Aiélé 70 0,000 0
Ekouné 70 0,000 0
Emien 70 0,381 1 780
Fromager 70 1,064 4 965
llomba 80 0,000 0
Kapokier 70 0,544 2537
Ohia 70 0,723 3 376
Ohia parallèle 70 0,000 0
Onzabili 70 0,000 0
Sous-total Groupe 4 2,712 12 658
TOTAL 21,804 101 769

La possibilité totale de la série de gestion forestière spéciale est estimée à environ 100 000 m°
pour l’ensemble des groupes 1 à 4, ce qui est faible.

AGDRF avec l'appui du PDRSO PDRSO 158

sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

11  CLAUSES DE GESTION DU PEA 192

Les règles de gestion et d'exploitation forestière ainsi que les mesures sociales et
environnementales sont placées sous la supervision de la cellule d'aménagement de la
société. Dans le cadre de CENTRABOIS, cette cellule, détaillée dans le paragraphe 11.7.1, a
été mise en place courant 2016, au démarrage des activités de la société. Cette cellule doit
travailler en bonne collaboration avec tous les autres services pour une mise en œuvre efficace
du présent plan d'aménagement.

11.1 Règles de gestion et d'exploitation forestière

Dans le cadre de la révision du plan d'aménagement de 2011, les règles de gestion du plan
d'aménagement initial ont été examinées avec soin. Certaines de ces règles ont été retenues.
En revanche, d’autres règles ont été revues, voire annulées, car elles ne sont plus applicables
dans le contexte national et local actuel.

Dans les paragraphes qui suivent, sont données les règles de gestion et d'exploitation
applicables sur le PEA 192 dans le cadre de la mise en œuvre du présent plan
d'aménagement. Ces dernières seront affinées au moment de rédiger les plans de gestion des
UFG et les Plans Annuels d'Opérations (PAO) et tiendront compte des règles nationales en
vigueur en matière de gestion forestière des permis sous aménagement durable.

Les spécificités relatives à la série de conversion et à la série de gestion forestière spéciale
sont précisées quand nécessaire.

11.1.1 Planification

Après signature de la convention définitive d’aménagement-exploitation, la société forestière,
par l'intermédiaire de sa cellule d'aménagement, a la charge de rédiger les documents de
gestion forestière suivants :

+ Le Plan de Gestion Quinquennal (PGQ) qui traduit la mise en œuvre du plan
d'aménagement sur une période de 5 ans et planifie les activités d'exploitation à l'échelle
de l'Unité Forestière de Gestion (UFG) ;

+ Le Plan Annuel d'Opération (PAO) qui planifie les activités qui seront réalisées au cours
de l’année et notamment sur l’Assiette Annuelle de Coupe (AAC).

Pour les premiers documents, l'AGDRF pourra apporter un appui afin de mener à bien ce
travail.

AGDRF avec l'appui du PDRSO PDRSO. 159

2.

sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

11.1.1.1 Plans de gestion des UFG

Ce document détaille les modalités de mise en exploitation d’une Unité Forestière de Gestion.
Il se base principalement sur les résultats des inventaires d'aménagement et sur la mise en
œuvre des méthodes d'Exploitation Forestière à Impact Réduit (EFIR).

Avant la mise en exploitation de chaque UFG, il sera rédigé un plan de gestion quinquennal.
Y seront présentés (cf. Plan-type présenté dans le Tome 3 des normes de gestion forestière) :

+ les limites et les caractéristiques détaillées de chaque UFG, du point de vue topographique
et écologique ;

+ les volumes disponibles par groupe d'essences objectifs ;

+ les limites des Assiettes Annuelles de Coupe (AAC) et l'identification de celles qui touchent
a série agricole et d'occupation humaine ;

+ les règles de gestion et d'intervention en milieu forestier ainsi que la définition du réseau
routier principal et le programme d'entretien du réseau de piste d'évacuation des produits ;

+ le programme des mesures sociales ;

+ le programme des mesures environnementales ;

+ le programme de réalisation des activités de recherche.

Les plans de gestion seront soumis à l'administration forestière six mois avant le début de
l'exploitation d’une nouvelle UFG et doivent recevoir l'approbation du Ministère en charge des
forêts avant que la société ne commence l'exploitation sur ces surfaces.

Un délai spécifique est précisé dans la Convention Définitive pour le premier plan de gestion.
Dans le cas particulier de la présente révision du Plan d'aménagement, le plan de gestion de
l'UFG 1 devra être produit dans les six mois suivant la signature de la convention définitive.

Ce plan de gestion concernera à la fois l'UFG 1 et la Série de Conversion 2. Par contre,
l'exploitation de la série de gestion forestière spéciale n'est pas conditionnée à son intégration
dans un plan de gestion.

AGDRF avec l'appui du PDRSO PDRSO 160

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

11.1.1.2 Plans Annuels d’Opération (PAO)

Ce document précise les conditions d'exploitation de l’Assiette Annuelle de Coupe (AAC) et le
programme d'activité annuel au niveau du PEA. Il se base sur une connaissance précise de
la ressource obtenue grâce à l'inventaire d'exploitation.

Le Plan Annuel d'Opération mentionne (cf. Plan-type présenté dans le Tome 3 des normes de
gestion forestière) :

+ la localisation et les caractéristiques de l'AAC ;

+ la cartographie de l'AAC et la description des limites ;

+ les caractéristiques et les résultats de l'inventaire d'exploitation ;
+ la composition et la localisation de la ressource ;

+ la possibilité globale et par essence objectif sur l'AAC ;

+ le tracé des routes secondaires et autres informations pertinentes sur l'organisation de
exploitation forestière ;

+ le programme d'intervention détaillé au niveau de l'AAC en matière d'exploitation mais
également pour les mesures sociales, environnementales ;

+ pour les AAC touchant la SAOH, les mesures mises en place pour la protection des
cultures, les périodes et le mode de prélèvement dans le terroir villageois.

L'exploitant ne pourra débuter les opérations d'exploitation dans une nouvelle assiette de
coupe, sans avoir, au préalable, reçu l'approbation de son PAO par le Ministère en charge des
Forêts. Selon la Convention Définitive, le PAO devra être déposé deux mois avant le début
des opérations d'exploitation de l'assiette annuelle de coupe demandée. L'administration doit
répondre avant un mois pour éviter tout retard dans le démarrage des opérations. En l'absence
de réponse dans ce délai, le PAO sera considéré comme accepté par l'administration’.

Cette mesure prendra effet à compter de la deuxième AAC, l'AAC 1 de l'UFG 1 sera
exceptionnellement ouverte sans PAO. Le résultat de l'inventaire mené dans l'AAC 1 sera
présenté dans le premier PAO déposé. Il en est de même pour l'AAC 4 de la série de
conversion.

Pendant la période d'exploitation de la série de conversion 2, l'entreprise présentera, dans
chaque PAO, les résultats des inventaires et de l'exploitation menés à la fois dans l'AAC de la
série de conversion et dans l’AAC de l'UFG 1.

7 L'ouverture du réseau de pistes principales pourra se faire avant l'approbation du PAO, conformément
à la réglementation, en respectant le tracé proposé dans le PGQ approuvé.

AGDRF avec l'appui du PDRSO 161

PS.
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018

En cas de déficit en ressource dans une AAC de la série de conversion, comme indiqué au
paragraphe 9.3, le Ministère en charge des Forêts pourra autoriser le passage anticipé dans
l'AAC suivante.

L'exploitation de la série de gestion forestière spéciale est conditionnée par l'approbation d'un
PAO spécifique à celle-ci.

11.1.1.3 Ouverture des UFG et des AAC

Pour chaque UFG;, le principe retenu est celui des Assiettes Annuelles de Coupe de même
surface utile (iso-surface).

Chaque AAC pourra être ouverte pendant trois ans, cette règle permettant d'adapter le
prélèvement en fonction des fluctuations du marché du bois (Cf. Tableau 44). Elle reste
cohérente avec l’article 115 du Code Forestier qui dispose : « Chaque assiette annuelle de
coupe est ouverte à l'exploitation pendant une durée d’un (1) an consécutif. Passé ce délai,
l'assiette annuelle de coupe est définitivement fermée à l'exploitation jusqu'au terme de la
rotation. Toutefois, l'autorisation peut être donnée pour des prélèvements sélectifs dans les
assiettes précédentes sur demande motivée et approuvée par le Ministre en charge des
forêts ».

Au-delà de la première année, si la société souhaite exploiter l'AAC pendant une année
supplémentaire, elle devra en demander l'autorisation au Ministère en charge des forêts.

Une nouvelle AAC peut exceptionnellement être ouverte à l'exploitation 3 mois avant la date
normale à condition que le PAO de cette AAC soit approuvé par l'administration forestière.
Cette souplesse est introduite pour éviter de pénaliser l’entreprise en cas d'assiette courante
pauvre.

Tableau 44 - Illustration de l’ouverture des AAC de l’UFG 1, selon les années

Années
2019 2020 2021 2022 2023
Ouverture : : Fermeture de
AAC 1 officielle au Assiette Assiette l'assiette au
01/01/2019 01/01/2022
Ouverture Assiette Assiette Fermeture de
AAC 2 officielle au ouverte ouverte l'assiette au
01/01/2020 01/01/2023
Ouverture : :
AAC 3 oficielle au | ASSiene Assele
01/01/2021
Ouverture Assiette
AAC 4 officielle au ouverte
01/01/2022
AGDRF avec l'appui du PDRSO 7 PDRSO 162

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Années
2019 2020 2021 2022 2023
Ouverture
AAC 5 officielle au
01/01/2023

11.12 Règles d’exploitation forestière

Les opérations d'exploitation forestières doivent être améliorées en réduisant les impacts de
l'exploitation forestière sur l’environnement et en s'inscrivant dans un programme
d'Exploitation Forestière à Impact Réduit (EFIR).

Les règles d'exploitation du présent plan d'aménagement ont comme objectifs : la planification
détaillée de la récolte, l'exécution des opérations de récolte en respectant l’environnement et
l'élaboration d’un bilan après la récolte.

Les principales règles sont abordées dans les paragraphes suivants mais seront détaillées
dans les PGQ et les PAO des unités de gestion concernées.

11.1.2.1 Délimitations

Le PEA, les séries, les UFG et les AAC doivent être délimités et identifiés sur le terrain grâce
à des panneaux indicateurs placés sur les routes.

La série de conversion, la série de gestion forestière spéciale, la série de conservation et la
Série Agricole et d'Occupation Humaine (SAOH) ainsi que les AAC devront être parfaitement
délimitées sur le terrain. Le gros du travail, pour délimiter les différentes entités, est restreint
aux limites non naturelles. Elles doivent être matérialisées par des layons de 1,5 mètre de
large dans lesquels toutes les tiges inférieures à 10 cm de diamètre doivent être coupées (à
l'exception des espèces aménagées et des essences rares) et les tiges plus grosses
marquées à la peinture. Aux abords des limites naturelles, des marques à la peinture suffisent.

La délimitation des AAC de la série de conversion sera réalisée sur le terrain, au fur et à
mesure de leur ouverture à l'exploitation. Cette délimitation doit être entretenue pour assurer
sa bonne visibilité.

Les AAC contigües à une série de conservation feront l'objet d'une matérialisation marquée
quel que soit le type de limite (naturelle ou non). Du fait d’un possible contour sinueux, la série
de conservation sera délimitée par des marques de peinture sur les arbres et, s’il y a un risque
de confusion sur le positionnement de cette limite, par des layons. Dans tous les cas, la
délimitation doit être réalisée avant l'ouverture de l'AAC et faire l'objet d’un contrôle de
l'administration forestière.

AGDRF avec l'appui du PDRSO 163

e.
de

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

La délimitation des SAOH sera précédée de séances de sensibilisation par la Cellule
d'Aménagement qui pourra judicieusement employer la main d'œuvre locale aux fins d'une
meilleure implication des populations locales. Cette délimitation sera réalisée le plus
rapidement possible, au maximum 5 ans après la signature de la convention définitive. Un
guide pratique, élaboré par le PARPAF, propose une approche méthodologique pour une
délimitation à caractère participatif de cette SAOH.

11.1.2.2 Inventaire d'exploitation

Toute mise en exploitation d'une AAC doit être précédée de la réalisation d’un inventaire
détaillé et complet de la ressource exploitable suivi de sa cartographie.

L'inventaire d'exploitation est un inventaire en plein des essences objectif où, suivant les
besoins de la société, pourront être intégrées des essences de promotion (par exemple les
groupes 2 à 4 du présent plan d'aménagement). Les tiges exploitables sont abattues au DMA
et les tiges de diamètre inférieur pourront être répertoriées afin d'estimer le potentiel d'avenir.
Les mesures ou indications prises lors de cet inventaire doivent être suffisantes pour
présenter les effectifs et les volumes exploitables par essence, par classe de diamètre
et par qualité.

La procédure d'inventaire d'exploitation sera complétée par des standards de qualité intégrés
dans les normes nationales de gestion forestière.

La saisie, le traitement et la cartographie détaillée des tiges inventoriées sont déjà réalisés par
a société. Les résultats seront intégrés au PAO de l'AAC prospectée.

Outre les tiges exploitables, la cartographie positionnera les éléments naturels (rivière,
marécages, source, pente...) et artificiels du terrain (sentiers, pistes, routes...), afin de
permettre une meilleure planification et organisation des activités de débardage.

Pour les AAC de la série de conversion, les zones de cultures devront être identifiées de
manière précise afin de permettre à la Cellule d'Aménagement d'organiser convenablement
es activités d'exploitation forestière, à leur voisinage, en concertation avec les agriculteurs
concernés, de manière à minimiser les éventuels dégâts aux cultures.

11.1.2.3 Espèces interdites à l'exploitation

Toutes les essences protégées par la loi centrafricaine ou les conventions internationales
(CITES, UICN) sont interdites d'exploitation sur le PEA 192.

AGDRF avec l'appui du PDRSO 164

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

En outre, les espèces identifiées comme rares sur le permis à l'issue de l'inventaire
d'aménagement (Cf. paragraphe 8.2.3), sont interdites à l'exploitation pendant toute la durée
de la rotation. Pour rappel, il s’agit des espèces suivantes :

+ Abura (Hallea stipulosa) ;
+ Kotibé parallèle (Nesogordonia papaverifera) ;

+ Pao rosa (Bobgunnia fistuloides).

11.1.2.4 Restriction d'exploitation

Protection des zones sensibles

Aucun engin ne pénètrera dans les zones suivantes considérées comme sensibles :

+ zones à valeur culturelle ou religieuse et sites sacrés identifiés par la cellule
d'aménagement de la société ;

+ série de conservation ;

+ zones inondées en permanence : bordures des cours d’eau permanents, des marécages
et des salines.

En dehors des séries de conversion, gestion forestière spéciale et de production, aucune
activité d'exploitation forestière n'est autorisée sauf, sous certaines conditions, dans la SAOH.

Protection d'arbres particuliers

La société veillera à limiter les blessures faites aux arbres (par exemple par arrachement de
l'écorce sur les contreforts) situés en bordure des pistes de débardage ou des routes et des
parcs à grumes.

En outre, un certain nombre d'arbres écologiquement et socialement intéressants devront être
protégés de l'exploitation, dans la mesure du possible :

+ les tiges d'avenir des essences principales de bonne conformation et dont le diamètre est
compris entre 40 cm et le DMA ;

+ les tiges de très gros diamètre (arbres patrimoniaux excédant 250 cm de diamètre) ;

+ certains arbres présentant un intérêt particulier pour la faune (comme Chrysophyllum spp.,
Myrianthus arboreus.…) ;

+ les arbres de valeur culturelle ou religieuse pour l'homme, identifiés en concertation avec
les villageois ;

+ dans les zones proches des villages, lorsque la ressource est menacée, les arbres ayant
une valeur nutritive pour les populations locales (comme Anonidium mannii, lrvingia
excelsa.….).

AGDRF avec l'appui du PDRSO 165

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Ces arbres à protéger seront signalés sur les cartes d'exploitation et devront être marqués de
façon à attirer l'attention des conducteurs d'engin qui auront, auparavant, été informés et
sensibilisés.

Abattage et étêtage

Lors des travaux d'exploitation, il est interdit d’abattre ou de faire tomber intentionnellement
des arbres pour la récolte de PFNL (chenilles, miel, fruits ou autres).

Dans la série de production et dans la série de gestion forestière spéciale, seuls les arbres
dont le diamètre (Diamètre à Hauteur de Poitrine — DHP, à 1,30 m ou 30 cm au-dessus des
contreforts pour les arbres qui en comportent) est supérieur au DMA fixé par le plan
d'aménagement® pourront être exploités. Dans la série de conversion, l'exploitation se fera au
DME.

Un abattage contrôlé sera appliqué avec les objectifs suivants :
+ augmenter au maximum la sécurité de l'équipe d'abattage ;

+ obtenir une meilleure valorisation de la tige et améliorer le taux de récolement (enlever les
contreforts, diminuer les arrachements, éclatements et roulures) ;

+ diminuer autant que possible les dégâts sur le peuplement résiduel.

Des arbres d'essences objectif de diamètre inférieur au DMA pourront être abattus dans les
cas suivants :

+ pour l'ouverture des routes et pistes (uniquement sur l’assise de la piste ou de la route) ;

+ pour assurer la sécurité du personnel lors des opérations d'exploitation forestière (arbre
accroché, opérations sur les parcs) ;

+ pour les défrichements agricoles à l'intérieur de la série agricole et de la série de
conversion ;

+ pour les besoins éventuels d'études ou d'actions sylvicoles.

Hormis pour les défrichements agricoles, ces abattages sont admis sous réserve d'en porter
mention au carnet de chantier. Ces arbres abattus pourront être utilisés localement quel que
soit leur diamètre.

8 Toutefois, en raison du caractère inévitable des erreurs de mesure des arbres sur pied, il sera toléré
pour chaque groupe d’essences et sur chaque AAC, lors des contrôles, une proportion de tiges dont le
diamètre est inférieur de 5 cm au DMA. Le seuil sera fixé, conformément aux normes nationales.

AGDRF avec l'appui du PDRSO 166

PS.
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018

Mesures spéciales pour assurer la reconstitution, la régénération et la conservation de
la structure générale de la forêt

Le nombre d'arbres exploités par hectare doit répondre à un optimum conciliant la rentabilité
de l'entreprise à des dégâts limités en forêt.

D'après les observations réalisées en forêt (dispositifs de Mbaïki ou de Ngotto), l'exploitation
de plus de trois tiges exploitables par hectare, soit environ 40 m$ bruts par ha, provoque des
dégâts considérables sur le peuplement, amenant une forte ouverture du couvert. Il y a alors
un risque accru de chablis et d'installation d'adventices indésirables retardant la régénération
et accroissant le risque d'incendie (Durrieu, 2002).

Il n'est cependant pas possible de fixer un seuil limitant le nombre maximum de tiges à prélever
par hectare ou par zone, chaque peuplement étant spécifique d’un permis à un autre, d'une
zone à une autre. Des mesures seront prises localement par la société pour limiter l'ouverture
de grandes trouées d’abattage et assurer des conditions optimales à la régénération naturelle.
Les possibilités moyennes par UFG (Cf. Tableau 45) laissent à penser que les prélèvements
potentiels moyens pourraient localement être supérieurs à 40 m°/ha sur le PEA 192.

Tableau 45 - Possibilité moyenne par UFG pour les essences objectif

Possibilité des
essences

UFG aménagées
(m°/ha)
22,135
64,192
42,800
64,850

BR |

Des règles de gestion spécifiques aux peuplements concernés pourront être établies dans les
PGQ et les PAO sur la base des données de l'inventaire d'exploitation et dans le respect des
normes nationales de gestion forestière des permis sous aménagement durable.

11.1.2.5 Suivi de l’exploitation et système de traçabilité

La mise en place d’un suivi efficace de l'exploitation est Un processus rigoureux qui incombe
à la cellule d'aménagement, et qui repose sur chaque échelon de l'exploitation (inventaire,
pistage, abattage, débardage, préparation parc, chargement). Des moyens humains et
matériels sont déjà en place pour assurer un système de suivi transparent (opérateur de saisie,
cartographe, équipe de suivi/contrôle, base de données).

Là

AGDRF avec l'appui du PDRSO PDRSO. 167
PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

La procédure et les outils nécessaires au suivi de l'exploitation permettent, entre autres, de :

+ confronter régulièrement les inventaires d'exploitation avec les données d'exploitation et
d'évacuation pour éviter les oublis en forêt ;

+ effectuer les calculs de récolement pour suivre le rendement entre volume brut sur pieds
et volume net ;

+ obtenir une traçabilité efficace de l'exploitation jusqu'à l'industrie ou à l'export pour les
grumes destinées à l'export ;

+ établir tout type de statistique et analyse interne ;

+ fournir les volumes exploités à l'administration.

Ce suivi efficace de l'exploitation est un processus rigoureux qui permet d'analyser
l'avancement de l'ensemble des activités d'exploitation et d'évaluer la performance des
activités de la société forestière (volumes et effectifs, traçabilité depuis la prospection jusqu’au
transport de la grume en scierie ou à l'exportation - au niveau de la scierie, la traçabilité s'arrête
au passage en scie de tête - et statistiques internes avec des évolutions et améliorations
constantes). La cellule d'aménagement doit s'assurer de la mise en œuvre de ce suivi, de la
centralisation de toutes les données et de leur analyse postérieure.

11.1.2.6 Réseau routier

Le réseau routier principal desservant les UFG du PEA 192 sera présenté dans le premier
plan de gestion. La planification du réseau de routes secondaires sera établie, par AAC, lors
de l'élaboration des plans annuels d'opération, sur la base des résultats de l'inventaire
d'exploitation. La planification du tracé des infrastructures routières et l'ouverture des pistes
repose sur la prise en compte de trois types de critères :

+ Technico-économiques (minimisation de la longueur, des pentes.) ;
+ Sécurité (largeur garantissant le croisement, visibilité dans les virages...) ;

+ Ecologiques (cours d'eau non perturbé, contrôle de l’érosion…).

Les routes non permanentes seront systématiquement fermées après l'exploitation de la zone
desservie afin d'empêcher la pénétration de véhicules étrangers à la société.

11.2 Intervention dans la série de conversion

Comme déjà indiqué, la société forestière exploitera cette zone suivant un plan d'exploitation
« ultime » sur une période de 5 ans. Cette exploitation se fera en respectant les règles de
gestion prescrites pour la série de production. Après valorisation de la ressource, cette zone
sera rétrocédée à l'administration forestière qui décidera, conjointement avec les populations
locales, de son usage.

AGDRF avec l'appui du PDRSO 168

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Les modalités d'exploitation sont clairement définies et leur supervision sera effectuée par le
Ministère en charge des forêts. L'exploitation se fera au DME afin d'optimiser les bénéfices
obtenus du capital forestier présent et affronter les coûts supplémentaires, tel que les
dédommagements et l'application des techniques d'exploitation adaptées au contexte.

De fait, l'exploitation forestière se fera dans des zones où les activités des populations locales
sont nombreuses et diverses (agriculture, chasse, pêche, récolte de PFNL, ..). Par
conséquent, il est important d'instaurer un dialogue avec les communautés locales. La
sensibilisation de la population locale à l'aménagement forestier, au plan d'aménagement, au
calendrier des activités forestières et aux consignes de sécurité à respecter sont un préalable
à l’activité d'exploitation dans la zone.

La présence d'arbres exploitables dans des zones de culture oblige la société à prendre toutes
les mesures nécessaires pour réduire au maximum les dégâts occasionnés, sur ces cultures,
par l'abattage et le passage des machines. Une concertation doit être engagée avec chaque
agriculteur concerné. Il doit notamment être informé du tracé suivi par les engins. Une
procédure de dédommagement des dégâts occasionnés aux cultures a été mise en place par
CENTRABOIS.

Après la fermeture de chaque AAC de la série de conversion, il pourra être envisagé la
possibilité de transférer immédiatement sa tutelle (responsabilité) au Ministère des forêts et la
population riveraine pour la mise en œuvre de certains projet.

A la fin de l'exploitation dans la dernière AAC de la série de conversion, la rétrocession sera
actée par le Ministre en charge des forêts. Le transfert de responsabilité de la gestion des
ressources de la série de conversion entre la société forestière et le Ministère en charge des
forêts et/ou à la population riveraine sera alors entériné.

L'usage et les activités à mettre en place dans cette zone seront définis conjointement par le
Ministère en charge des forêts et les populations locales. La production agricole, la mise en
place de projets participatifs (avec la valorisation des PFNL divers, l'exploitation artisanale de
bois d'œuvre, la production de bois énergie.) l'installation de plantations pour le bois de feu
ou les palmeraies sont des exemples des possibilités à envisager.

En conséquence, la société forestière ne payera plus le loyer correspondant à la surface utile
de cette série. L'estimation des diverses taxes et leur évolution dans le temps sont présentées
dans le paragraphe 7.8.

AGDRF avec l'appui du PDRSO 169

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

11.3 Intervention dans la Série Agricole et d'Occupation Humaine

La société forestière continuera à payer la taxe de loyer sur la surface utile incluse dans la
série agricole et d'occupation humaine, soit 480 ha, et sera en conséquence autorisée à y
prélever le capital ligneux exploitable, en respectant les règles de gestion prescrites dans la
série de production.

L'exploitation dans cette série se fera progressivement, en suivant le cheminement des AAC,
la partie contiguë à l'AAC étant exploitée en même temps que l'AAC. Le passage en
exploitation dans une partie de cette série devra être planifié dans le PAO correspondant à
l'AAC contiguë.

Toutes les mesures seront prises par la société pour minimiser les éventuels dégâts aux
cultures présentes et les modalités d'exploitation seront présentées aux responsables des
villages concernés, préalablement à l'exploitation. Les indemnisations proposées sur les
cultures endommagées devront être expertisées par les autorités compétentes (Ministère en
charge de l'Agriculture).

Les zones ou sites de la série agricole revêtant un caractère particulier pour les villageois
(anciens villages, sites sacrés) seront localisés et préservés de l'exploitation. De même, les
arbres à vocation culturelle, traditionnelle ou nutritive reconnus par la population seront
interdits à l'exploitation dans la série agricole.

11.4 Orientations d’industrialisation

Comme indiqué au chapitre 5.8, la société CENTRABOIS a décidé de mettre en place, au PK9
(Bimbo), une petite unité de transformation devant produire essentiellement du bois destiné
au marché local ou sous-régional.

Cette petite unité, composée de deux scies circulaires de marque MAHOËE SAWMILLS est
fonctionnelle depuis le mois de juin 2018, avec environ 30 personnes. L'objectif de production
est de 1 000 m° mensuel de bois scié, avec un rendement matière d'environ 50%.

Il'est prévu, à terme, l'installation d'une petite unité de menuiserie voire de séchoirs.
Le Code Forestier prévoit que 70 % de la production soit transformée sur place en RCA avant

d’être exporté. Dans ces conditions et compte tenu des essences aménagées, les volumes
indicatifs à transformer sont présentés dans le Tableau 46.

AGDRF avec l'appui du PDRSO 170

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Tableau 46 - Volumes nets pouvant alimenter la scierie CENTRABOIS

PEA 192 TOTAL
Durée de rotation (ans) 20
Possibilité totale des essences aménagées (m° net) 1 200 762

Acajou à grandes folioles, Aniégré,
Ayous, Azobé, Bilinga, Bubinga,
Dabéma, Dibétou, Doussié
pachyloba, Ebène, Fraké, latandza,
Iroko, Koto, Lati, Longhi blanc,
Padouk rouge, Sapelli, Sipo et Tali

Essences aménagées

Possibilité moyenne annuelle des essences aménagées 60 038
A D

este, annuel transformé (70%) des essences 42 027

Volume net annuel à transformer (70%) d'Ayous 20 410

Volume net annuel à transformer (70%) de Fraké 8 686

Volume net annuel à transformer (70%) d’Iroko 2 285

Volume net annuel à transformer (70%) de Sapelli 1113

Le projet industriel de CENTRABOIS reste prudent ce qui est préférable étant donné les
incertitudes liées au potentiel ligneux réellement disponible dans un PEA fortement impacté
par l'exploitation illégale.

11.5 Mesures sociales
11.5.1 Généralités

La dimension sociale de l'aménagement forestier est le fruit d'une démarche concertée entre
des acteurs aux intérêts multiples et parfois divergents, voire opposés. Elle repose sur des
interactions complexes et des dynamiques humaines difficilement prévisibles.

Dès 2016, l’entreprise CENTRABOIS s'est dotée de compétences devant lui permettre de
mieux aborder la dimension sociale du programme à mettre en œuvre dans le cadre du volet
social de son plan d'aménagement, avec la mise en place de sa Cellule d'Aménagement et le
recrutement d'un Gestionnaire des Affaires Sociales (GAS).

De fait, la Cellule d'Aménagement doit disposer d'un GAS présentant les compétences
nécessaires pour être capable de dynamiser le dialogue et la communication avec les
populations locales et également au sein de la société forestière.

Les mesures concrètes décrites ci-après visent principalement les salariés de l'entreprise et
leurs ayants-droits envers lesquels la société a des obligations légales. Une réflexion est aussi
menée sur la contribution sociale de l’entreprise aux populations locales. Ces mesures

AGDRF avec l'appui du PDRSO PDRSO. 171

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

s'inscrivent dans le débat international sur la gestion durable des forêts tropicales où la
composante sociale s'avère désormais parfaitement intégrée.

L'harmonisation des mesures sociales passe par la mise en œuvre des actions suivantes,
auxquelles CENTRABOIS sera associée :

+ L'adoption d’un cadre organisationnel et relationnel réunissant les parties prenantes à la
gestion forestière ;

+ La mise en place et le fonctionnement d'un mécanisme de concertation, de médiation et
de résolution des conflits ;

+ La conception de stratégies devant faciliter l'intervention des populations locales dans
l'aménagement ;

+ La capitalisation des retombées directes et indirectes de l'aménagement du permis dans
le développement local ;

+ L'identification d'indicateurs permettant le suivi et l'évaluation du développement local ;

+ La communication et l'information.
L'ensemble des mesures sociales à mettre en place par la société doit être planifié sur une

durée de cinq (5) ans, puis revu annuellement, et intégré aux documents de gestion (PGQ et
PAO). Le suivi de ces mesures incombe à la Cellule d'Aménagement de la société.

11.5.2 Atelier de restitution aux populations
Le PARPAF a organisé, en février 2011, un atelier de restitution des études socio-

économiques et du Plan d'Aménagement initial.

Cet atelier réunissait les représentants des populations riveraines, les représentants de
l'administration préfectorale et sous-préfectorale de l'Ombella M'poko, les représentants du
Ministère en charge des forêts, les représentants des collectivités communales, les autorités
et notables traditionnels et les représentants de la société SCD, alors attributaire du PEA.

L'objectif recherché dans le cadre de cet atelier était double :

+ d'une part, restituer les résultats de l'étude socio-économique et le plan d'aménagement
du PEA 187 et ;

+ d'autre part, de commenter, d'amender et de valider lesdits résultats.

Le déroulement de l'atelier et les recommandations formulées par l'ensemble des participants
sont présentés dans le communiqué final repris en Annexe 9.

Les recommandations issues de cet atelier ont porté surla mise en œuvre du plan
d'aménagement, l'implication de la population riveraine dans la gestion des retombées

AGDRF avec l'appui du PDRSO 172

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

financières de l'exploitation, l'investissement de ces retombées dans la construction
d’infrastructures sociales en y impliquant les Aka. Concernant l'exploitation artisanale qui était
considérée comme illégale par l'ensemble des participants, il a alors été demandé que cette
activité soit suspendue en attendant la mise en place d'un cadre légal d'exercice de ce métier
par le Ministère en charge des forêts.

11.5.3 Obligations légales de la société

Le cadre législatif centrafricain impose à l'entreprise des obligations sociales à 3 niveaux :

+ Assurer des conditions de vie convenables pour les salariés de l'entreprise et leurs ayants
droit légaux. Art. 50 du Code Forestier « Les sociétés forestières ont l'obligation d'assurer
à leurs employés et leurs familles, des conditions de vie et de travail décentes notamment
en ce qui concerne l'habitat, l'hygiène et la sécurité du travail. Les mesures prises dans ce
domaine doivent être conformes aux recommandations de l'étude socio-économique. » ;

+ Assurer la coexistence des différentes fonctions et usages de l'espace et des ressources
de la forêt, pour garantir aux populations locales la préservation de leurs droits d'usage
légaux ;

+ Contribuer au développement local à travers les taxes forestières destinées au
développement local et mis en œuvre par les communes pour le financement
d'infrastructures et équipements sociaux collectifs au bénéfice des populations riveraines.
Art. 51 du Code Forestier « Les sociétés forestières. sont tenues de contribuer au
développement des collectivités riveraines situées dans le permis. Ces dispositions
concernent les externalités positives notamment les voies d'accès et les infrastructures
sociales de base liées à leurs activités. ».

En outre, la société se doit de respecter le code du travail (institué par la Loi n°09.004 du 29
janvier 2009) et la Convention Collective des Exploitations Forestières de la RCA.

11.5.4 Cadre organisationnel et relationnel

Les relations entre parties prenantes devront être codifiées au travers de documents
statutaires définis et connus de tous.

Pour assurer une meilleure implication des populations dans l'aménagement du PEA 192, les
mesures à prendre consisteront à :

+ identifier et promouvoir, dans chaque village, des interlocuteurs représentatifs de toute la
communauté (y compris les femmes) qui auront un rôle primordial à jouer dans le système
d'aménagement préconisé ;

+ définir les modalités de fonctionnement de ces structures et les vulgariser à toutes les
populations locales ;

+ s'assurer de l’effectivité de leur fonctionnement.

AGDRF avec l'appui du PDRSO 173

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

La société d'exploitation n'étant pas préparée à ce type de travail, elle aura tout intérêt à
collaborer avec des ONG ou des organismes spécialisés dans ce domaine ou à recruter au
sein de sa cellule d'aménagement, le personnel compétent.

Ces interlocuteurs adopteront l'une des formes organisationnelles reconnues par
l'Administration (assemblée locale, comité villageois, cellule inter-villageoise, cellule de
concertation communale) et auront un mandat autonome d'animation et d'information sur la
gestion forestière du PEA 192.

Le Gestionnaire des Affaires Sociales (GAS) de CENTRABOIS, est chargé de dialoguer avec
les structures en place et de mettre en œuvre les mesures sociales prescrites dans ce
document ou dans les documents de gestion à venir.

Des rencontres régulières entre les structures locales et la société doivent être organisées,
entre autres pour :

+ informer la population du parcours de l'exploitation et des mesures sociales prévues
chaque année ;

+ délimiter les séries de conversion et agricole en concertation avec les populations
concernées, avant leur matérialisation sur le terrain ;

+ définir, si besoin, avec les populations concernées, les modalités d'exploitation dans les
séries de conversion et les SAOH ;

+ identifier et localiser, pour leur préservation, les lieux à vocation culturelle ou traditionnelle ;

+ régler les éventuels conflits entre la population et la société.

11.5.5 Contribution sociale de l’entreprise aux salariés et à leurs ayants droit légaux

Les salariés et leurs ayants droit légaux sont les ouvriers de la société, leurs femmes et
enfants. Toutes les mesures développées ci-après impliquent entièrement l'entreprise, en
termes de financement, de mise en œuvre opérationnelle et de suivi. Pour autant, des
contributions adaptées doivent être exigées, en retour, des salariés et de leurs ayants droit
légaux, notamment en termes d'entretien et de maintenance de certaines infrastructures
sociales.

AGDRF avec l'appui du PDRSO 174

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

11.5.5.1 Mesures liées à l’activité professionnelle

Règlement intérieur

La société est tenue de respecter la législation du travail et la convention collective de la
profession.

Le règlement intérieur intègre les principales mesures de sécurité et d'hygiène que la société
et le personnel doivent prendre, en accord avec le code du travail (Titre VI, articles 140 à 151).
l'est affiché dans les locaux de CENTRABOIS.

La société doit veiller, de manière rigoureuse, à l'application du règlement intérieur et des
notes de service qui le complètent, notamment en matière d'hygiène, de sécurité et de santé
au travail, mais également de lutte contre le braconnage et le commerce de la viande de
brousse.

Embauche de la main-d'œuvre

Environ 50 % de la main d'œuvre employée par l'entreprise est recrutée au niveau local dans
es villages du PEA 192. Malgré ce pourcentage relativement élevé, des tensions avec la
population locale subsistent à ce sujet. Toutefois, il est important de mentionner que les
métiers sont de plus en plus complexes et demandent un niveau de formation élevé alors que
e niveau scolaire de la zone est relativement bas. L'entreprise doit continuer à optimiser les
ressources humaines au niveau local en évaluant le potentiel de main d'œuvre spécialisée ou
non dans les villages riverains.

Formation

Depuis l'installation de la société, il n'y a pas eu de formation spécifique sur les techniques
d'exploitation, de transformation, d'entretien du matériel, etc. à l'endroit du personnel.

Il'est conseillé à la société de poursuivre ses efforts, de mettre en place un programme de
formation, adapté aux besoins et aux compétences de chacun, et d'assurer la mise en pratique
des acquis, avec des évaluations régulières.

Sécurité

La politique de la société en matière de sécurité répond aux obligations légales de la RCA et
aux dispositions des conventions internationales sur le travail (BIT — FAO).

La société devra continuer de s'investir dans la protection du personnel au travail en les dotant
de matériel de sécurité individuel, adapté à chaque poste, et de trousses d'urgence pour

AGDRF avec l'appui du PDRSO 175

2”

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

chaque équipe. Le renouvellement régulier de ce matériel et le souci des travailleurs de bien
conserver ce matériel est absolument nécessaire pour conforter cet acquis.

Une procédure de suivi doit être mise en place pour s'assurer de la bonne application des
règles de sécurité mises en place par la société. Des notes de service doivent être diffusées
et appliquées par un comité d'hygiène et de sécurité, composé des représentants du
personnel, de la direction et du personnel sanitaire. Ce comité veillera ainsi à l'application des
obligations légales, tant par la direction que les salariés, et doit accompagner la sensibilisation
et la formation des travailleurs (consignes, équipements, moyens préventifs, moyens
d'intervention).

Le respect des normes de sécurité, au-delà du respect des obligations légales, vise à créer,
au sein de la société, une démarche de qualité en matière de sécurité du travail.

11.5.5.2 Santé et hygiène sociale

La politique de la société en matière de santé et d'hygiène sociale à l'égard des salariés et de
leurs ayants-droits est à améliorer. La société devrait améliorer la prise en charge de ses
employés et de leurs ayant-droits afin d'assurer un accès de qualité aux soins.

Infirmerie de la société

En cas d'accident de travail, les mesures adéquates sont déjà prises par la société (soins sur
place ou évacuation sanitaire pris en charge en totalité par la société). Les employés et leurs
ayants droit ont accès gratuitement aux consultations et à la fourniture en médicaments par la
société comme prévu dans le code du travail (Art. 149 : « En cas de maladie d'un travailleur,
d'une femme ou d'un enfant logé avec lui, l'employeur est tenu de leur fournir gratuitement les
soins et médicaments. »).

L'équipement de l’infirmerie et l'approvisionnement des médicaments sont à renforcer pour
rendre cette structure totalement opérationnelle.

En matière de prévention, la société pourra appuyer les campagnes de vaccinations et
organiser des campagnes de sensibilisation, en partenariat avec des organismes spécialisés,
sur les Infections Sexuellement Transmissibles (IST) et autres épidémies. L'infirmerie devrait
mettre à disposition des salariés des prospectus informant sur les principaux problèmes de
santé.

Le suivi médical des travailleurs est assuré par un médecin consultant engagé sur Bangui.

AGDRF avec l'appui du PDRSO 176

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

11.5.5.3 Base vie

Le PEA 192 étant situé aux portes de Bangui, la société CENTRABOIS a installé la direction
de l'exploitation dans la commune de Bimbo mais elle n'a pas encore commencé l'installation
d’une base vie destinée au personnel local.

Pour autant, des démarches ont été entreprises en août 2018 pour l’acquisition foncière d’un
terrain couvrant une superficie maximale de 50 ha, destiné à l'installation des infrastructures
sociales et des logements du personnel de la société.

11.5.6 Contribution sociale de l’entreprise aux populations locales

La société verse régulièrement des taxes à l'Etat, dont une partie (30% des taxes d'abattage
et 25% des taxes de reboisement) est versée aux communes du PEA 192 (même si c'est la
commune de Bimbo seule qui bénéficie pour l'instant de ces taxes). Les montants alloués
chaque mois à cette commune doivent contribuer au développement local par le financement
d’infrastructures et d'équipements sociaux collectifs au bénéfice des populations riveraines.

Les structures locales mises en place dans le cadre de cet aménagement pourraient, avec les
autorités communales et à travers un plan de développement local, définir les principales
actions à mettre en œuvre pour assurer à court, moyen et long terme le développement de
leur commune. Enfin, les versements effectués par la société aux différentes communes vont
être annoncées aux populations locales pour qu'elles prennent conscience de la contribution
sociale réelle de la société.

Un planning des réalisations sociales vis-à-vis des ayants droits et des populations riveraines
sera établi par la société sur 5 ans et présenté dans les plans de gestion. Ces orientations
seront ensuite déclinées en activités à mener sur l’année dans les PAO, engageant ainsi la
société sur les mesures à prendre.

AGDRF avec l'appui du PDRSO 177

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

11.6 Mesures environnementales

11.6.1 Mesures de protection des milieux fragiles

A titre de rappel, aucun engin forestier n’est autorisé à pénétrer dans les zones inondées en
permanence (Cf. paragraphe 11.1.2.4) Dans les zones à fortes pentes, des mesures
adéquates seront prises pour contrôler l'érosion après l'ouverture des pistes. En raison de
l'importance économique de certaines zones temporairement inondables, ces dernières seront
exploitées sous les conditions suivantes :

+ identification rigoureuse de ces zones et de la ressource qu'elles contiennent ;

+ planification spatio-temporelle rigoureuse destinée à minimiser la dégradation des sols
(exploitation seulement en saison sèche lorsque les sols peuvent supporter le poids des
engins...) ;

+ planification et cartographie des pistes forestières avant l'entrée des engins en forêt et
évitement au maximum des cours d’eau et marécages. Quand la traversée d’un cours
d'eau ou d'un marécage est nécessaire, des mesures seront prises pour évacuer au
maximum les débris végétaux du lit des rivières ou des bas-fonds marécageux afin de ne
pas perturber l'écoulement naturel existant.

11.6.2 Mesures contre les feux

Les feux de brousse sont importants sur le PEA 192. Pour réduire l'expansion des feux dus
aux pratiques agricoles locales, des actions de sensibilisation sur la réglementation décrite
dans le Code Forestier en matière de lutte contre les feux devraient être généralisées. En ce
qui concerne les défrichements non autorisés, la société informera l'Administration forestière,
si elle constate de telles activités.

11.6.3 Mesures contre la pollution

Dans le cadre de ses activités, la société peut utiliser des produits polluants (hydrocarbures et
produits phytosanitaires) dont certains sont susceptibles d’être hautement toxiques. Les
produits utilisés doivent être conformes aux conventions internationales et leur manipulation
strictement réglementée afin d'assurer la sécurité des utilisateurs et de minimiser leur impact
sur l’environnement. Il est donc primordial que les employés soient correctement formés à la
manipulation de ces produits et que des contrôles soient régulièrement effectués par leurs
chefs hiérarchiques.

Les batteries au plomb sont fréquemment utilisées dans le parc de véhicules et d'engins. Une
fois usagées, elles constituent des déchets dangereux (acides et plomb) devant être collectés
et stockés dans un local prévu à cet effet. En l'absence de mécanisme de récupération, il est

AGDRF avec l'appui du PDRSO 178

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

alors impératif de mettre en place une procédure de traitement pour récupérer et neutraliser
les acides et enfouir le reste dans une fosse réservé aux déchets industriels.

L'ensemble des pompes à hydrocarbures (gazole, essence, huiles, etc.) peut être équipé d’un
système de récupération et de traitement des écoulements : canalisation puis décanteur.
Prévoir une procédure de vidange régulière des bacs de rétention.

Les boues issues du lavage des engins sont chargées de polluants (hydrocarbures), et doivent
faire l'objet d'un traitement avant évacuation des eaux de lavage. Il est donc recommandé
d'installer des plateformes de lavage, avec collecte des eaux et dispositifs de traitement.

L'ensemble des hydrocarbures usagés, issus du parc machine de la société (VL/PL, engins,
groupes électrogènes, etc.) doit être collecté et traité. Des fûts, ou cuves, spécialement conçus
pour la collecte des hydrocarbures doivent être disposés sur les sites de vidange des moteurs.

La société pourra développer un partenariat avec TOTAL ou d'autres fournisseurs
d'hydrocarbures en RCA, pour la récupération des hydrocarbures usagés.

Concernant les filtres (gazole, huiles), ces derniers doivent être égouttés (là encore les
hydrocarbures sont collectés) et mis en décharge.

Des points de collecte des déchets « industriels » doivent être installés dans les ateliers. lls
doivent être vidés régulièrement, les déchets sont ensuite transportés dans les décharges
industrielles. Elles permettent l'enfouissement des déchets inertes en provenance de l'atelier,
le stockage des vieux pneus, des carcasses d'engins, des citernes usagées et de la ferraille
réutilisable. La ferraille réutilisable et les carcasses sont à stocker sur des zones spécialement
prévue à cet effet.

Un suivi/contrôle permanent est nécessaire pour faire appliquer cette série de mesures.

11.6.4 Mesures pour la protection de la faune

L'impact de l'exploitation forestière sur la faune est difficilement quantifiable mais, compte tenu
de la perturbation du milieu lors de l'exploitation et de la demande soutenue en protéine
animale par les salariés de l'entreprise, la société doit prendre des mesures afin de limiter ces
impacts.

Les résultats des inventaires d'aménagement ont fait état de la grande pauvreté en espèces
fauniques sur le PEA 192 compte tenu de sa proximité de ville de Bangui et des pressions
anthropiques, pour alimenter les centres urbains en gibiers.

AGDRF avec l'appui du PDRSO 179

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

11.6.4.1 Mesures interne à la société

Les mesures de gestion de la faune sauvage internes à l’entreprise concernent l'ensemble du
personnel de la société, son matériel et ses équipements. L'entreprise inclura également des
clauses de bonnes pratiques auprès de l'ensemble de ses sous-traitants. Des actions de
formation/sensibilisation seront aussi à prévoir vis-à-vis du personnel pour le responsabiliser
en matière de gestion de la faune.

Les pistes usuellement utilisées par la société devront être équipées d’une barrière gardée.
Lorsqu'une piste est fermée à l'exploitation, elle devra être systématiquement barrée par un
fossé, un monticule de terre ou une grume afin qu'aucun véhicule extérieur à la société ne
puisse pénétrer dans le permis.

La société se doit de mettre en place une réglementation stricte pour son personnel et des
dispositions de contrôle efficace en matière de faune :

+ Inclure dans le règlement intérieur des mesures relative à la chasse et à l'utilisation de la
faune sauvage (par exemple, l'interdiction de transporter du gibier dans les véhicules de
la société) ; éditer des notes de service (interdiction de chasser pendant les heures de
travail ; d'emporter des armes à feux sur le lieu de travail...) avec des modalités de
sanction précises ;

+ Informer le personnel des mesures d'interdiction et de sanction établies en matière de
faune dans le règlement intérieur par voie d'affichage ;

+ Informer les autorités compétentes des activités de chasse commerciale, braconnage et
trafic de produits de la chasse illégale dans le permis ;

+ Mettre en place des mesures internes de contrôle du respect du règlement intérieur sur la
chasse et l’utilisation de la faune sauvage.

Au niveau de la consommation, une solution serait de promouvoir l’utilisation de sources
alternatives de protéines pour les besoins des familles des employés (économat ou boucherie
avec des protéines alternatives à prix coûtant, développer des initiatives de productions
alimentaires locales).

11.6.4.2 Chasse villageoise

Une gestion durable de la chasse ne signifie pas une interdiction complète de tout prélèvement
de faune en forêt. Dans le cadre du plan d'aménagement, il s’agit plutôt de réguler les captures
au niveau des espèces autorisées vers un prélèvement durable, tout en s'assurant de l’arrêt
total de toute chasse portant sur les espèces intégralement protégées.

AGDRF avec l'appui du PDRSO 180

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Dans ce cadre, il s’agit de :

+ Sensibiliser et informer les populations riveraines, avec l'appui des ONG et organisation

locales, sur la législation en
sur leurs droits d'usage, sur

matière de chasse, sur les animaux intégralement protégés,
la gestion durable des ressources. ;

+ Appuyer la lutte anti-braconnage.

Ces actions visent aussi à respo:

nsabiliser progressivement les populations locales à la gestion

durable de la faune sur leur territoire de chasse et à contrôler l'ensemble de la filière viande
de brousse sur le PEA 192. Les structures locales mises en place dans le cadre de l'application
du plan d'aménagement devront servir de plate-forme de dialogue avec les populations
riveraines sur le thème de la gestion de la faune.

11.6.4.3 Suivi et indicateurs faune

Afin d'assurer un suivi des po

pulations de faune, il est possible de mettre en place des

indicateurs qui renseignent sur l'état des populations. Les techniques à mettre en place
pourront être définies dans le PGQ et les PAO, et mises en œuvre individuellement ou en

collaboration avec les projets.
phénologiques, une structure sl
chargerait de réaliser le suivi.

Pour un suivi efficace, il est pré
soient gérées par un responsabl

, certaines ONG. Sur le même modèle que les études
pécialisée pourrait proposer un protocole à la société qui se

érable que toutes les mesures pour la protection de la faune
e chargé de :

+ Superviser les aspects relatifs à la chasse (préparation et distribution de documents de

sensibilisation, suivi des
forestière sur les infractions

+ Superviser les solutions alte

+ Définir les indicateurs de sui

La décision de son embauche e:

AGDRF avec l'appui du PDRSO

barrières, contrôles, communication avec l'administration
constatées, études diverses) ;

rnatives de substitution de la viande de chasse ;

vi des populations animales.

st toutefois laissée à l'appréciation de la société.

181

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

11.7 Mise en œuvre du plan d'aménagement

La mise en œuvre du plan d'aménagement requiert une cellule d'aménagement dotée de
moyens techniques et humains adaptés aux exigences d'une exploitation sous aménagement
durable où les aspects sociaux et environnementaux sont importants.

Cette cellule doit être en interaction avec tous les services de la société (forêt, garage, scierie)
et doit être parfaitement intégrée à l'organigramme de la société. Elle joue aussi le rôle
d'interface avec l'administration forestière et les autres parties prenantes de la gestion
forestière. Ses attributions doivent être clairement définies par la direction générale de la
société et reconnues par les responsables du site.

Elle est chargée d'élaborer, dans les délais réglementaires, les plans de gestion quinquennaux
et les plans annuels d'opérations et de mettre en œuvre toutes les prescriptions du présent
plan d'aménagement, notamment l'organisation et le suivi des inventaires d'exploitation.

Elle doit jouer un rôle important dans la formation et le transfert de compétences au personnel
national. De même, elle devra pouvoir participer aux ateliers, séminaires et autres formations,
dispensées en RCA ou dans la sous-région, concernant les problématiques de gestion
forestière.

11.7.1 Ressources humaines de la cellule d'aménagement

La cellule d'aménagement, pour mener à bien ses multiples tâches, aura besoin au minimum
de :

+ Un ingénieur forestier, sensibilisé à la gestion forestière durable, dont la faune et
l'environnement, et maîtrisant les outils de l'aménagiste forestier, notamment la
cartographie numérique. |! est le responsable de la cellule et chargé de coordonner les
activités de celle-ci. Il a la charge de produire les documents de gestion, de faire appliquer
les règles d'exploitation forestière sous aménagement et de mettre en œuvre les mesures
environnementales prescrites dans ce plan d'aménagement ;

+ Un assistant chargé de seconder le responsable de la cellule d'aménagement dans ses
tâches notamment pour la saisie des données d'inventaire d'exploitation. Formé au SIG,
cet opérateur devra seconder le responsable de la cellule pour le traitement des différentes
données récoltées et pour l'élaboration des documents cartographiques requis pour la
mise en œuvre et le suivi de l'exploitation ;

+ Un Gestionnaire des Affaires Sociales chargé de mettre en œuvre les mesures sociales
prescrites dans cet aménagement, les PGQ et les PAO ;

+ Une équipe d'inventaire d'exploitation, supervisée par un chef d'équipe chargé de la
délimitation des AAC et des différentes séries d'aménagement ;

AN

AGDRF avec l'appui du PDRSO 182

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

+ Une équipe de suivi-contrôle de l'exploitation de 2 personnes chargées en particulier
d'effectuer le contrôle de souche, des abandons et de l'abattage.

Cette configuration est minimale pour que toutes les activités de la cellule soient menées
correctement.

11.7.2 Equipement de la cellule d'aménagement

La cellule d'aménagement doit être autonome et dotée en matériel informatique adapté pour
mener à bien ses tâches : ordinateurs, imprimantes, traceur, logiciel de cartographie. Dans le
meilleur des cas, chaque membre de la cellule doit disposer d’un ordinateur en permanence
(ingénieur, opérateur, animateur, technicien).

D'autres besoins tels que GPS, boussoles, clisimètre, rubans circonférentiels, rubans
d’arpenteur et autres matériels nécessaires aux opérations de terrain devront être acquis selon
les besoins.

Compte tenu du fait que les agents devront se déplacer régulièrement sur le terrain, la cellule
doit disposer d’un moyen de locomotion afin d'effectuer ses tâches en toute indépendance.

Pour répondre à ces besoins, la société CENTRABOIS s'est dotée d'une cellule
d'aménagement dès son implantation. Cette cellule dispose des matériels techniques
suivants : 2 ordinateurs portables, 1 ordinateur de bureau (poste fixe), 1 imprimante laser noir
et blanc, 1 imprimante couleur, 4 boussoles Suunto, 4 clisimètres, 5 galons circonférentiels, 1
logiciel de cartographie à licence renouvelable (Arcgis 10) et 2 motocyclettes pour assurer la
liaison entre terrain et bureau.

AGDRF avec l'appui du PDRSO 183

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

12 BILAN ECONOMIQUE ET FINANCIER

Avertissement : le Programme de mesures inscrit dans ce Plan d'Aménagement vise à inscrire
l’activité de l'entreprise dans la durabilité, par une meilleure connaissance de la ressource, un
lissage de la production et la prise en compte des aspects sociaux et environnementaux.

12.1 Coût d'élaboration et de révision du Plan d'Aménagement

Sont détaillés ci-après le coût d'élaboration du Plan d'Aménagement de 2011 et celui de la
présente révision du Plan d'Aménagement.

12.1.1 Coût d'élaboration du Plan d'Aménagement initial (2011)

Pour rappel, pendant la durée d'exécution du projet PARPAF, le mode de préparation d'un
plan d'aménagement en RCA était un cas spécifique par rapport aux autres pays d'Afrique
Centrale par la contribution importante apportée par le projet PARPAF, financé au travers d'un
fonds apporté par l'Agence Française de Développement (AFD) et d’une contribution de l'Etat
(sur fonds CAS-DFT).

Le coût de préparation du Plan d'aménagement était alors dissocié entre :

+ frais supportés par le PARPAF (investissements, fonctionnement national, expertise
internationale et rémunération de l'opérateur) ;

+ frais supportés par la SCD (inventaire d'aménagement, atelier de restitution aux
populations).

Tableau 47 - Répartition des frais de l'élaboration du plan d'aménagement initial (2011)

Coût total Coût % par rapport
F.CFA F.CFA /ha au coût total
PARPAF 234 268 634 3 095 73%
SCD 85 354 050 1 128 27%
TOTAL 319 622 684 4 223

12.1.2 Coût de révision du Plan d'Aménagement (2018)

La présente révision du Plan d'Aménagement intervient alors que l'Agence de Gestion Durable
des Ressources Forestières (AGDRF), créée en 2012 pour prendre la suite du projet PARPAF,
a la responsabilité de l'élaboration et la révision des Plans d'Aménagement des concessions
forestières de RCA.

AGDRF avec l'appui du PDRSO PDRSO. 184

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Pour autant, si la partie technique de la révision du Plan d'Aménagement est majoritairement
réalisée par l'AGDRF, les coûts de la révision sont à la charge de la société. Un budget
s'élevant à 2,8 millions de FCFA a ainsi été établi par l'AGDRF et validé par la société
CENTRABOIS. Ce budget inclus l'encadrement des travaux de l'inventaire d'aménagement
du PEA 192 — Lot B ainsi que la révision du Plan d'Aménagement existant. À ce montant
s'ajoute les coûts de l'inventaire d'aménagement, pris en charge directement par la société et
qui s'élèvent à environ 2,3 millions de FCFA.

En dehors du budget officiel de la révision du Plan d'Aménagement, l'appui technique de la
composante forêt du PDRSO n'a pas été budgétisé.

12.1.3 Coûts de mise en œuvre du Plan d'Aménagement

La mise sous aménagement engendre des règles de gestion spécifiques, et donc des coûts
supplémentaires pour la société. Cependant, ces coûts sont progressivement atténués, puis
totalement couverts, par l'amélioration des pratiques du métier d'exploitant forestier (Cf.
Tableau 48).

Tableau 48 - Analyse des surcoûts engendrés par la mise sous aménagement

Analyse des possibilités de surcoûts liés à
l’aménagement du PEA
Surcoût de préparation de ces documents à produire
tous les cinq ans
Surcoût engendré par les nouvelles techniques de

Postes de dépense

Préparation des plans de gestion

Réalisation des inventaires | travail et l'adaptation aux nouveaux outils de
d'exploitation et rédaction des plans | traitement des données
annuels d'opération Gains attendus grâce à une amélioration de

l'efficacité de l'exploitation

Surcoût lié au volume supérieur d'activité. La
surveillance prend une importance particulière à
partir du moment où l'aménagement crée une
certaine appropriation de la ressource par
l'entreprise

Surcoût lié à la nécessaire pérennisation de ce
réseau (ouvrages d'art plus durables notamment)

Délimitation du PEA et des UFG et
surveillance du respect des limites

Etablissement du réseau routier

Amélioration des infrastructures et

a : urcoût lié aux mesures sociale:
des conditions sociales S sures S

Augmentation de certains coûts de production pour
la mise en place de ces nouvelles mesures

Gains attendus grâce à une meilleure planification et
une amélioration des rendements

Surcoût lié à la mise en place de nouveaux outils et
nouvelles méthodes de travail et à l'adaptation du
Optimisation du suivi des activités | personnel à ces nouvelles méthodes

Gain attendu grâce à une amélioration de l'efficacité
de l'exploitation

Application des mesures de
réduction de l'impact de
l'exploitation

AGDRF avec l'appui du PDRSO PDRSO. 185

sue

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Analyse des possibilités de surcoûts liés à

Postes|deldépense l’aménagement du PEA

Surcoût lié au renforcement des contrôles internes et
Lutte contre le braconnage aux sanctions (licenciement, coûts de recrutement et
embauche)

Gestion des séries agricoles et de | Surcoût lié notamment aux contrôles du respect des
conservation limites

12.2 Bénéfices générés par l’aménagement pour les différentes

parties prenantes

12.2.1 Bénéfices pour l'Etat Centrafricain (non contractuels)

Il'est particulièrement difficile d'établir un bilan financier prévisionnel sur la durée d'un plan
d'aménagement, et ce pour plusieurs raisons :

sur une période aussi longue (20 ans), les cours des différents produits vont inévitablement
connaître de très importantes fluctuations qu'il est rigoureusement impossible d'anticiper ;

dans ces conditions, les possibilités d'ouverture de nouveaux marchés ou au contraire de
restriction des marges sur les marchés actuels sont tout aussi imprévisibles ;

même si la connaissance de la ressource disponible est bonne, grâce à l'inventaire
d'aménagement, l'impact de l'exploitation illégale et les fluctuations qualitatives sur le PEA
et surtout le « rendement » de l'exploitation (taux de prélèvement et de commercialisation)
sont nettement moins bien appréhendés ;

les dépenses elles-mêmes sont susceptibles d'évoluer au gré des politiques fiscales, de
l’évolution économique centrafricaine, des cours du carburant, …

Il est cependant possible de faire des estimations, même partielles, avec les données
actuelles. A titre d'information, une estimation des seules recettes de l'Etat sur la durée
restante de la rotation (soit sur 20 ans), hors indusitrialisation et exportation en monnaie
constante, est présentée ici. Les taxes prises en compte sont :

la taxe de superficie qui est égale à 600 F CFA par hectare utile et taxable et par an ;

la taxe d'abattage qui affecte le volume abattu (volume brut prélevé) et qui est fixée à 7 %
de la valeur mercuriale par mètre cube. A noter que, depuis février 2017 (cf. Arrêté
interministériel n°0222 du 23 février 2017, fixant les taux de calcul des valeurs mercuriales
des grumes et des sciages), il convient de considérer séparément le bois destiné à l'export
en grumes du bois destiné à la transformation locale, les valeurs mercuriales étant égales
respectivement à 40% de la valeur FOB et 20% de la valeur FOB grumes de l'espèce.

la taxe de reboisement, qui affecte le volume net exporté en grumes et qui est fixée à 11%
de la valeur mercuriale export par mètre cube.

AGDRF avec l'appui du PDRSO PDRSO 186
PS.
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018

Les volumes bruts prélevables par essence du groupe 1, c'est-à-dire les volumes des tiges de
diamètre supérieur ou égal au DMA et de qualité suffisante (Q1 + 50 % de Q2) de ces
essences (cf. 6.2.3.2, pour chaque UFG, ainsi que les valeurs mercuriales du deuxième
semestre 2017 (cf. Arrêté interministériel n°44 du 02 octobre 2017, applicable en 2018) sont
présentés dans le Tableau 50.

Les taxes d’abattage perçues par l'état ne représentent qu'une partie du potentiel de chaque
UFG. Le volume exploité de chaque essence dépend du marché du bois et des commandes
que parvient à obtenir la société. En effet, le marché du bois fluctue énormément dans le temps
et la société ne peut exploiter une essence que lorsque sa valeur a dépassé un certain seuil
qui permet d'obtenir une marge bénéficiaire, fonction également des coûts de production.

Une analyse de sensibilité illustre deux hypothèses où les productions représentent différentes
évolutions possibles du marché dans le futur. Les chiffres ne sont présentés qu'à titre indicatif.
Ils n'ont aucune valeur contractuelle. Les volumes réellement exploités et donc, les taxes
payées seront nécessairement différentes de ces deux hypothèses :

+ le Tableau 51 illustre une situation hypothétique (Hypothèse 1) où le marché du bois est
plus encourageant et où les essences secondaires sont exploitées en plus grande quantité
(Ayous, Dabéma, Fraké, latandza, Koto, Lati, Padouk rouge et Tali) ;

+ dans le Tableau 52, la situation (Hypothèse 2) est celle d'une période où seules les
essences exploitées « classiquement » sont mobilisées en totalité (Aniégré, Bubinga,
Dousssié pachyloba, Ebène, lroko, Longhi blanc, Sapelli et Sipo). Le marché des essences
secondaires n'est lui, pas développé à l'optimum, elles ne sont mobilisées que
parcimonieusement.

Le Tableau 49 présente les coefficients de mobilisation appliqués pour chaque essence pour
chaque hypothèse et rappelle les coefficients de prélèvements appliqués au volume brut pour
déterminer le volume prélevable.

Tableau 49 - Coefficient de mobilisation des essences en fonction des hypothèses
DMA Coefficient de | Coefficient de mobilisation
Essence (em) | Prélèvement Ce)
(Q1+Q2/2) |Hypothèse 1 |Hypothèse 2
Acajou à grandes folioles | 80 80,17% 80% 0%
Aniégré 70 63,99% 100% 70%
Ayous 90 57,24% 80% 0%
Azobé 80 68,32% 10% 0%
Bilinga 60 69,67% 0% 0%
Bubinga 70 65,52% 80% 46%
Dabéma 80 59,22% 60% 0%
Dibétou 90 78,13% 0% 0%
Doussié pachyloba 80 62,06% 100% 60%
L. 2
AGDRF avec l'appui du PDRSO PDRSO. 187

dE.
Ce) PLAN D’AMENAGEMENT PEA 192 — Octobre 2018
DMA Coefficient de | Coefficient de mobilisation
Essence (en) Prélèvement Ce)
(Q1+Q2/2) |Hypothèse 1 |Hypothèse 2
Ebène 40 71,42% 60% 30%
Fraké 80 68,14% 80% 0%
latandza 90 65,85% 80% 0%
Iroko 90 73,11% 80% 46%
Koto 70 49,67% 80% 0%
Lati 80 70,36% 80% 0%
Longhi blanc 70 71,42% 100% 70%
Padouk rouge 70 69,45% 80% 0%
Sapelli 80 88,01% 100% 10%
Sipo 80 71,42% 100% 80%
Tali 80 65,29% 60% 0%

Dans chacun des tableaux, les valeurs des taxes (abattage, reboisement et superficie) sont
d'abord calculées par UFG, c'est-à-dire pour 5 années, puis par an. Les hypothèses fixées
plus haut induisent ici que les valeurs des taxes annuelles restent les mêmes pour chaque
UFG mais diffèrent d'une UFG à l’autre. Les sommes reversées aux Communes, au Fonds de
Développement Forestier (FDF, anciennement CAS-DF) et à l'Agence de Gestion Durable des
Ressources forestières (AGDRF) sont mentionnées. La répartition des taxes payées à l'état
entre le trésor, le FDF, l'AGDRF et les communes est expliquée dans le chapitre 1.2.2.

En complément, les valeurs mercuriales des grumes destinées à l'export et de celles destinées
à la transformation locale étant différentes, le calcul des taxes d'abattage est effectué en
considérant que la législation relative au taux de transformation est respectée, à savoir que
seules 30% des grumes sont exportées, les 70% restant étant considérés comme transformés
localement. Dans ce calcul, on considère, de manière simplifiée, que la part de transformation
est homogène entre espèces, ce qui n'est pas nécessairement le cas dans la réalité.

La taxe de reboisement s'appliquant au volume net exporté en grumes, il convient de calculer
d'abord le volume net exportable en grumes, c'est-à-dire le volume net des 30% du bois
prélevable, destinés à l'export. Pour ce faire, il suffit d'appliquer, au volume prélevable, les
coefficients de commercialisation (cf. Tableau 20, page 95).

AGDRF avec l'appui du PDRSO PDRSO. 188

ea,
PS

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Tableau 50 - Volumes bruts prélevables par UFG et valeurs mercuriales des essences
du groupe 1 aménagement

Valeur mercuriale
Volume brut prélevable (m°) 2018
Essence |PMA {EF CFA/m°)
(Em) Conver- Convers TOTAL Transfor-
sion 2 UFG 1 | sion 2+ | UFG2 | UFG3 | UFG4 sur Export mation
UFG 1 20 ans

| Grande Àoiokes | 80 1 554 o| 1554| 7360| 644] 1021] 11480] 50190| 20 500
Aniégré 70 | 15018) 1152] 16165) 12842] 6854) 12456] 48317] 119495] 59747
Ayous 90 | 207748) 4516] 212264) 195590113127 207955] 728936| 40709] 20354
Azobé 80 3586] 588 4074) 1609] 3285) 3024] 11992] 10000 5 000
Bilinga 60 389] 581 970 435] 4226] 1902 7532] 10 000 5 000
Bubinga 70 | 11543) 843] 12385) 21629] 7600 11668] 53372| 55362| 27681
Dabéma 80 | 13868) 3052] 16920) 8493] 7671) 7364] 40449] 10000 5 000
Dibétou 90 3796) 4860) 8656 o| 4131 0] 12786| 49212] 24606
Dachoba 80 | 10908) 6621| 17523) 2085| 16122] 4359| 40090! 74580| 37290
Ebène 40 1470] 322] 1702] 1703] 2429] 3163 9177| 10 000 5 000
Fraké 80 | 96540) 36987] 133527) 690017104382) 47655] 354581] 10 000 5 000
latandza 90 3063] 1457) 4521] 2856 706 899 8981| 10000 5 000
Iroko 90 | 27686) 21030] 48716. 4074| 86797) 3670] 98256| 58840] 29170
Koto 70 | 19459) 7094) 26553) 8522| 23307) 6041 64423] 10 000 5 000
Lati 80 3 093 0] 3093 894] 3807] 3020] 10813] 10000 5 000
Longhi blanc 70 424 0 424 0 o| 2066 2489] 10 000 5 000
Padouk rouge | 70 | 14476] 6913) 21389) 12347] 8818) 10302] 52855] 56908| 28499
Sapelli 80 5592] 463| 6055] 8827] 10339] 14532]  39752| 62460] 31230
Sipo 80 1 743 0] 1743 564 0] 1676 3983| 79998| 39099
Tali 80 782] 287] 1069] 4720] 1994] 1986 9769] 54187] 27093

TOTAL 442678 | 96715] 539 303 | 363 664 | 356 279 | 345 657| 1 604 903

AGDRF avec l'appui du PDRSO PDRSO. 189

Ar,
&

) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Tableau 51 - Analyse des sensibilités, taxes d’abattage, de reboisement et de superficie,
hypothèse N°1 (en millions de FCFA)

ETS Ensemble
Hypothèse 1 Conver-| UFG2 | UFG3 | UFG4
à (20 ans)
sion 2

Taxe de superficie 213 129 129 129 599
Taxe d'abattage 730 527 456 523 2 236
Taxe de reboisement 395 291 246 291 1 223
Total par UFG 1 338 946 831 942 4057
Montant annuel potentiel : taxe de
superficie + taxe abattage + 268 189 166 188 203
reboisement
Montant annuel reversé aux communes 64 46 40 46 49
Montant annuel reversé au FDF 77 55 48 55 58
Montant annuel reversé à l'AGDRF 19 14 12 14 15

Tableau 52 - Analyse des sensibilités, taxes d’abattage, de reboisement et de superficie,
hypothèse N°2 (en millions de FCFA)

ETS Ensemble
Hypothèse 2 Conver-| UFG2 | UFG3 | UFG4
à (20 ans)
sion 2

Taxe de superficie 213 129 129 129 599
Taxe d'abattage 178 88 116 84 466
Taxe de reboisement 91 45 59 43 238
Total par UFG 482 261 304 256 1 303
Montant annuel potentiel : taxe de
superficie + taxe abattage + 96 52 61 51 65
reboisement
Montant annuel reversé aux communes 15 7 10 7 10
Montant annuel reversé au FDF 26 14 16 14 18
Montant annuel reversé à l'AGDRF 7 3 4 3 4

Il ressort de ces tableaux et de l’analyse de sensibilité que :

+ les enjeux financiers pour l'Etat centrafricain, les communes et le FDF, restent important
même dans le cadre d’un PEA pauvre en ressource exploitable ;

+ une activité forestière régulière procure des revenus importants à l'administration centrale
et aux administrations décentralisées.

AGDRF avec l'appui du PDRSO PDRSO 190

ea,
PS

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

12.2.2 Bénéfices attendus pour l’entreprise CENTRABOIS

Les bénéfices générés par l'aménagement pour l’entreprise ne sont pas chiffrés ici car, encore
plus que dans le cas des recettes de l'Etat, les paramètres imprévisibles sur la durée restante
de la rotation sont très élevés.

Il est toutefois possible d'illustrer le lissage de la production, sur la durée de la rotation,
résultant de la constitution des UFG. Nous présentons ici une première estimation des volumes
nets pour les essences aménagées (groupe 1) et l’évolution de ces volumes sur la durée

restante de la rotation.

Pour passer du volume brut au volume net, on multiplie les valeurs du volume brut par le
coefficient de récolement. Le Tableau 53 montre les résultats obtenus, par UFG, pour les

essences du groupe 1.

Tableau 53 - Volumes nets estimés par UFG, pour les essences d

u groupe 1 (en m‘)

Volume net (m°)

DMA

Essences cm} Slt | uFG2 | urGs | ua | Toislsur

Acajou à grandes folioles | 80 1 088 5 158 451 1 345 8 042
Aniégré 70 11316 8 989 4 798 8719 33 822
Ayous 90 169 811 156 472 90 502 166 364 583 149
Azobé 80 2 852 1 126 2 299 2117 8 394
Bilinga 60 679 304 2 958 1331 5 273
Bubinga 70 8 670 15 140 5 383 8 168 37 361
Dabéma 80 11 844 5 945 5 370 5 155 28 314
Dibétou 90 6 059 0 2 891 0 8 950
Doussié pachyloba 80 12 266 1 460 11 286 3 051 28 063
Ebène 40 1 254 1255 1 700 2214 6 424
Fraké 80 93 469 48 312 73 032 33 358 248 171
atandza 90 3 164 1 999 494 629 6 287
roko 90 34 101 2 852 25 758 2 569 65 280
Koto 70 18 587 5 965 16315 4 229 45 096
Lati 80 2165 626 2 665 2114 7 569
Longhi blanc 70 297 0 0 1 446 1743
Padouk rouge 70 14972 8 643 6 173 7211 36 999
Sapelli 80 4 844 7 062 8271 11 625 31 802
Sipo 80 1 395 451 0 1341 3 186
Tali 80 748 3 304 1 395 1 390 6 838
TOTAL 399 581 275 063 261 742 264 376| 1200 762

AGDRF avec l'appui du PDRSO PDRSO 191

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Dans la pratique, l'entreprise CENTRABOIS va devoir suivre les différents coefficients qui
interviennent dans le récolement (coefficient de prélèvement et coefficient de
commercialisation) de façon à bien connaître le volume de bois effectivement transformé /
commercialisé, comparé au volume brut disponible en forêt. C'est le rôle de la cellule
d'aménagement que de suivre ces coefficients.

Grâce à une politique de qualité, l'entreprise CENTRABOIS doit pouvoir progressivement
améliorer ces coefficients et ainsi pouvoir mieux valoriser son capital forestier tout en
améliorant ses performances économiques.

La Figure 9 montre l'évolution de la production nette totale des essences du Groupe 1 sur la
durée restante de la rotation, soit 20 ans. La Figure 10 illustre la répartition des essences du
Groupe 1, par UFG, en pourcentage du volume net.

Evolution de la production nette annuelle du groupe 1 au cours de la rotation (m%/an)

production en volume net (man)

s $

De à
SSP EE SE

je s S SE ee SE LE
s PPS SESES SES ss $

Ÿ

Figure 9 : Evolution de la production nette totale du groupe 1 au cours de la rotation

L'analyse des différentes figures montre que :

+ la production totale du groupe 1 est bien lissée pour les UFG 2 à 4 (années 2024 à 2038)
(cf. Fiqure 9) ;

+ les essences du groupe 1 présentent des variations de stock disponible exploitable assez

importantes (cf. Figure 10). La Figure 10 montre avec plus de précisions l'évolution de la
part relative de chaque espèce dans la composition en volume net du Groupe 1.

AGDRF avec l'appui du PDRSO 192

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

100%
90% = Acajou à grandes folioles
2 Aniégré
80% = Ayous
= Azobé
70% = Bilinga
2 Bubinga
= Dabéma
. 2 Dibétou
2 Doussié pachyloba
. mEbène
m Fraké
“0% 2 latandza
Iroko
30% = Koto
= Lati
20% % Longhi blanc
2 Padouk rouge
10% = Sapelli
= Sipo
0% mTali

UFG1+Conv2 UFG2 UFG3 UFG4
Figure 10 : Répartition des essences du groupe 1, dans chaque UFG, en pourcentage
du volume net

Le AGDRF avec l'appui du PDRSO

Ar,
&

Ce) PLAN D'AMENAGEMENT PEA 192 - Octobre 2018

AGDRF avec l'appui du PDRSO PDRSO. 194

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

CONCLUSION

L'approche d'aménagement telle qu'indiquée dans le présent document s'inscrit dans la
logique de la gestion durable des forêts, en assurant la pérennité des fonctions écologiques,
économiques et sociales de la forêt. Au niveau écologique, la pérennité d’une partie du couvert
forestier et de ses fonctions écologiques est assurée, tout en contribuant à la reconstitution du
capital forestier exploitable et à la préservation de la biodiversité :

la société forestière remplit ses obligations légales vis-à-vis du Code Forestier et de ses
textes d'application et peut ainsi prétendre bénéficier d'une reconnaissance de légalité
aujourd’hui demandée sur certains marchés export ;

l'image de la société est valorisée, auprès de la société civile (et des ONG
environnementales internationales), en montrant sa volonté d'aller vers une gestion
durable dans un respect des modes de vie des populations locales et en apportant une
contribution significative au développement local ;

la spécificité de l'aménagement du PEA 192 par rapport aux aménagements classiques
réalisés dans l'Ouest du massif forestier vient d’abord de l'existence d’une série de
conversion liée à l'évolution rapide du front agricole dans le massif forestier situé au Sud-
Ouest de Bangui. La superposition de l'exploitation sur les séries de conversion et de
production pendant la première phase quinquennale de mise en œuvre de ce plan
d'aménagement constituera un challenge pour la société et l'Administration forestière
(notamment en matière de suivi de l'exploitation).

A la fin de l'exploitation dans la série de conversion, celle-ci sera rétrocédée au Ministère
en charge des forêts, qui, avec à la population définira les nouvelles modalités de gestion
de ces zones. Les activités à mener dans ces zones peuvent être l'agriculture, la gestion
participative en vue de la valorisation des PFNL, l'exploitation artisanale de bois d'œuvre,
la production de bois énergie).

les populations locales conservent leurs droits d'usage traditionnels en forêt ; elles
devraient pouvoir profiter à long terme du dynamisme économique lié à l’activité forestière
tout en structurant leur développement local dans un plan d'actions soutenu par les
communes ;

l'Etat Centrafricain obtiendra durablement des recettes fiscales liées à l’activité de la
société forestière dans le PEA 192.

AGDRF avec l'appui du PDRSO 195

Ar,
&

Ce) PLAN D'AMENAGEMENT PEA 192 - Octobre 2018

AGDRF avec l'appui du PDRSO PDRSO 196

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

LISTE DES TABLEAUX

Tal
Tal
Tal

Tal
Tal

Tal

Tal
Tal
Tal
Tal

Tal
Tal
Tal
Tal

Tal

Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal
Tal

Tal
Tal

© ©

© oO OC 0

eau 1 - Répartition des taxes payées par les sociétés forestières à l'Administration. 13
eau 2 - Superficies totales et utiles du PEA 192 (ha) — Données 2018... 25
eau 3 — Ratio des effectifs des élèves du PEA 192 — Lot A par classe et par enseignant
des villages enquêtés (données de 2009)
eau 4 — Effectifs du personnel de CENTRABOIS (données collectés en juillet 2018) …
eau 5— Investissements sociaux réalisés par CENTRABOIS depuis 2016 (Source :
CENTRABOIS, Juillet 2018)
eau 6- Montant des taxes forestières versées par CENTRA-BOIS (Source
CENTRABOIS — Juillet 2018)
eau 7 - Assiettes de Coupes Provisoires exploitées par SCD
eau 8 - Nombre de tiges abattues entre 2007 et 2009 sur le PEA 187 (source : SCD) ..60
eau 9 - PEA 192 — Lot À — Avancement de l'exploitation de la série de conversion 62
eau 10 - PEA 192 — Lot À — Production réalisée par CENTRABOIS en nombre de tiges et
volumes entre juin 2016 et mai 2018...
eau 11 - Historique de l'exploitation forestière du Permis Spécial de Coupe 23.
eau 12 — Surface des formations végétales du PEA 192 - Lot A.
eau 13 — Surface des formations végétales du PEA 192 - Lot B.
eau 14 - Effectifs par hectare cumulés, toutes strates et toutes qualités confondues, par
Lot du PEA 192, par regroupements de classes de diamètre et groupes d’essences79
eau 15 - Volumes bruts par hectare (m°/ha) cumulés, toutes qualités et toutes strates
confondues, par Lot du PEA 192, par regroupements de classes de diamètre et par
groupes d'essences
eau 16 - Surfaces terrières (m?/ha) cumulées, toutes qualités confondues, toutes strates,
par Lot, par regroupements de classes de diamètre et groupes d’essences ..83
eau 17 - Effectifs bruts exploitables (tiges / ha), présentés par Lot du PEA, toutes qualités,
toutes strates, avec leur marge d'erreurs 89
eau 18- Volumes bruts exploitables (mS/ha), toutes qualités, toutes strates avec leur
marge d'erreurs 91
eau 19- Répartition des qualités des tiges de diamètre supérieur ou égal à 60 cm,
exprimée en pourcentage du volume inventorié sur les Lots du PEA 192. 93
eau 20 - Coefficient de prélèvement, commercialisation et récolement par essence des
groupes 1 à 3.
eau 21 - Volumes bruts exploitables à l'hectare et total, par Lot du PEA 192.
eau 22 - PEA 192 — Lot À - Nombre d'observations pour chaque grand mammifère.… 100
eau 23 - Accroissements retenus pour les essences principales (cm/an) 101
eau 24 - Surfaces des différentes séries d'aménagement du PEA 192. 105
eau 25 — Séries d'aménagement et surface utiles et taxables . 118
eau 26 — Liste des essences objectif du PEA 192 … 123

AGDRF avec l'appui du PDRSO PDRSO. 197
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Tal

Tal
Tal
Tal

Tal
Tal
Tal

Tal
Tal
Tal
Tal
Tal
Tal
Tal

Tal

Tal

Tal

eau 27 — Effectifs par hectare des tiges de diamètre supérieur ou égal à 10 cm des
essences rares du PEA 192... 125
eau 28 — Effectifs par hectare des tiges de diamètre supérieur ou égal à 20 cm des
essences rares du PEA 192
eau 29 - Valeurs des taux de reconstitution des essences objectif sur le PEA 192 — Lot A

e estimation du diamètre efficace de fructification pour certaines
essences (Durrieu, Bois et Forêts des Tropiques, 2004)
eau 31 - Pourcentage de fructification par classe de diamètre pour l'Aniégré, l'Ayous et le
Sapelli…
eau 32 - Récapitulatif des DMA des essences objectif du PEA 192 134
eau 33 — Zones exploitées en ACP et passage de l'inventaire d'aménagement sur le PEA
192 — Lot À
eau 34 - Essences exploitées par SCD dans les Assiettes de Coupe Provisoires
eau 35 — Possibilité indicative totale des essences aménagées — PA initial
eau 36 - Synthèse de la possibilité par UFG pour l'ensemble des essences de découpage
de la série de production (toutes qualités, diamètres supérieurs au DMA) — PA initial

eau 37 - Synthèse de la possibilité par UFG pour l'ensemble des essences de découpage
de la série de production (toutes qualités, diamètres supérieurs au DMA) — PA révisé

eau 38 — Détail par UFG des volumes bruts totaux par groupe d’essences
eau 39 — Surfaces utiles et totales de Assiettes Annuelles de Coupe de l'UFG 1.
eau 40 — Synthèse de la possibilité de la série de conversion par essence et par groupe
(toutes qualités confondues, diamètres supérieurs au DME)................................
eau 41 - Découpage en AAC de la série de conversion — PA initial
eau 42 - Découpage en AAC de la série de conversion — PA révis
eau 43 — Synthèse de la possibilité de la série de gestion forestière spéciale par essence
et par groupe (toutes qualités confondues, diamètres supérieurs au DMA)............ 157
eau 44 - Illustration de l’ouverture des AAC de l'UFG 1, selon les années.
eau 45 - Possibilité moyenne par UFG pour les essences objectif
eau 46 — Volumes nets pouvant alimenter la scierie CENTRABOIS
eau 47 - Répartition des frais de l'élaboration du plan d'aménagement initial (2011)...184
eau 48 - Analyse des surcoûts engendrés par la mise sous aménagement...
eau 49 — Coefficient de mobilisation des essences en fonction des hypothèses
eau 50 - Volumes bruts prélevables par UFG et valeurs mercuriales des essences du
groupe 1 aménagement
eau 51 - Analyse des sensibilités, taxes d’abattage, de reboisement et de superficie,
hypothèse N°1 (en millions de FCFA)... 190
eau 52 - Analyse des sensibilités, taxes d’abattage, de reboisement et de superficie,
hypothèse N°2 (en millions de FCFA)
eau 53 - Volumes nets estimés par UFG, pour les essences du groupe 1 (en m*)

AGDRF avec l'appui du PDRSO PDRSO. 198
Ar,

s
Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

LISTE DES CARTES

Carte 1 - Emprise du PEA 192 et limites administratives 24
Carte 2 - Localisation des villages du PEA 192 — Lot A
Carte 3 - Principaux déplacements humains sur le PEA 192 — Lot A.
Carte 4 - Localisation des assiettes de coupe provisoires du PEA 192 — Lot A (ex-PEA 187)

CONVEFSION ie
Carte 6 — Localisation des ACP du PEA 192 — Lot A et du PSC 23
Carte 7 - PEA 192 — Lot À — Carte de végétation …
Carte 8 - PEA 192 — Lot B - Stratification de la végétation — 2018...
Carte 9 — Répartition de l’Ayous en nombre de tiges par hectare pour les tiges de diamètre
supérieur ou égal au DME, sur le PEA 192 — Lot A... 86
Carte 10 — Répartition du Sapelli en nombre de tiges par hectare pour les tiges de diamètre
supérieur ou égal au DME, sur le PEA 192 — Lot A 87
Carte 11 — Répartition de l’Ayous en nombre de tiges par hectare pour les tiges de diamètre
supérieur ou égal au DME, sur le PEA 192 — Lot B ..88
Carte 12 - Répartition du Sapelli en nombre de tiges par hectare pour les tiges de diamètre
supérieur ou égal au DME, sur le PEA 192 — Lot B
Carte 13 - Séries d'aménagement du PEA 192...
Carte 14 — Planification de l'exploitation sous aménagement du PEA 192 — Lot A
Carte 15 — PEA 192 — Lot À : ACP et séries d'aménagement.
Carte 16 - Découpage en Unités Forestières de Gestion du PEA 192 - actualisé.
Carte 17 — Découpage en AAC de l'UFG 1
Carte 18 - Découpage en AAC de la série de conversion du PEA 192...

AGDRF avec l'appui du PDRSO PDRSO 199

Ar,
&

Ce) PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

LISTE DES FIGURES

Figure 1 : Organigramme de CENTRABOIS....................................
Figure 2 : Réalisation des inventaires d'exploitation sur le PEA 192
Figure 3 : Méthodologie du débardage
Figure 4 : Scierie de Bimbo (Juillet 2018) ..…......................................................................
Figure 5 : Répartition par essence des tiges de plus de 70 cm pour les 10 essences présentant
les volumes par hectare les plus élevés sur le PEA 192 — Lot À... 82
Figure 6 : Répartition par essence des tiges de plus de 70 cm pour les 10 essences qui
représentent les volumes par hectare les plus élevés sur le PEA 192 - Lot B 83
Figure 7 : Structures diamétriques des essences présentant une densité inférieure à 0,1 t/ha
pour D210 cm sur le PEA 192 — Lot A... 126
Figure 8 : Structures diamétriques des essences n'ayant pas atteint 50% de reconstitution
132
Figure 9 : Evolution de la production nette totale du groupe 1 au cours de la rotation . 192
Figure 10 : Répartition des essences du groupe 1, dans chaque UFG, en pourcentage du
VOÏUME nt... nn 193

AGDRF avec l'appui du PDRSO QEPRrso 200

ste,

PLAN D’AMENAGEMENT PEA 192 - Octobre 2018

Annexe 1 :

Annexe 2 :

Annexe 3 :

Annexe 4 :

Annexe 5 :

Annexe 6 :

Annexe 7 :

Annexe 8 :

Annexe 9 :

LISTE DES ANNEXES

Décret n°15.328 du 24 août 2015 portant attribution du PEA 192 à la société
CENTRABOIS et Décret n°17.039 du 21 janvier 2017, portant extension du
PEA 192 de la société CENTRABOIS

Conventions entre le Ministère en Charge des Forêts et CENTRABOIS
Description détaillée des limites du PEA 192

Carte des populations et des infrastructures de base

Stratification de la végétation du PEA 192

Liste des essences inventoriées

Tarifs de cubage utilisés pour le traitement des données d'inventaire
Carte d'aménagement - version 2018

Communiqué final de l'atelier de restitution aux populations

AGDRF avec l'appui du PDRSO QEPRrso 201
s
$.

}
E°

PLAN D’AMENAGEMENT PEA 192 — ANNEXES -— Octobre 2018

Annexe 1

Décret n°15.328 du 24 août 2015 d’attribution du PEA 192

&

Décret n°17.039 du 21 janvier 2017 portant extension du PEA 192

AGDRF avec l'appui du PDRSO qRprso
/

PF.
Proudence dela Rpublhique République Centrafricaine

Unité + Dignité - Travail

DECRET N° 15 328

PORTANT ATTRIBUTION D'UN PERMIS D'EXPLOITATION ET D'AMENAGEMENT
(PEA) A LA SOCIETE CENTRAFRICAINE DE BOIS

LE CHEF DE L'ETAT DE LA TRANSITION

v-

Vu  laloin°13.001 du 18 juillet 2013 portant Charte Constitutionnelle de Transition

Vu  laloi n° 08.022 du 17 octobre 2008, portant Code Forestier de la République.
Centrafricaine - == =. |

Vu le décret n° 13.270 du 18 juillet 2013 portant promulgation de la Charte
Constitutionnelle de Transition ;

Vu le décret n° 14.269 du 10 août 2014 portant nomination du Premier Ministre, Chef du
Gouvernement de Transition ;

Vu le décret n° 15.288 du 20 juillet 2015, portant nomination ou confirmation des Membres du
Gouvernement de Transition ; m

Vu le décret n°15.189 du 15 mai 2015, portant organisation et fonctionnement du
Ministère des Eaux, Forêts, Chasse et Pêche, et fixant les attributions du Ministre ;

Vu le décret 09.118 du 28 avril 2009 fixant les modalités d'attribution des permis d'exploitation
et d’aménagement ; : € de

Vu l'arrêté n°006/MEFCPE/DIRCAB/CAPF du 27 mars 2007 fixant le règl
la Commission d’Attribution des Permis ;

procédure de mise en concurrence pour l'attribution des PEA ;

Vu la décision n° 046/MEFCP/DIRCAB/CMEF du 23 juin 201$ portant Désignätion des
Membres de la Sous-Commission d’Evaluation (SCE) ;

Vu la note de service n° 0198/MEFCP/DIRCAB/CMEF du 19 mars 2015 portant Désignatio
des Membres de la Commission Interministérielle d’Attribution des Permis (CIMA:

Vu l'appel d'offre n°0300/MEFCP/DIRCAB/DGEFCP du 15 mai 2015 en vue d’attribution de
deux (2) Permis d'Exploitation et d'Aménagement en République Centrafricaine,

Vu le Rapport d’Evaluation Technique de la Sous-commission,
Vu les Procès-Verbaux n° O1, 02, 03, 04, OS, 06 et 07 relatifs respectivement à l'approbation des
documents d’appel d'offres, au recrutement d’un Observateur Indépendant, à la désignation

des membres de la Sous-commission d’Evaluation des offres, à l’ouverture publique des
offres, à la validation du rapport de la SCE et à l'ouverture des offres financières,

SUR PROPOSITION DU MINISTRE DES EAUX, FORETS, CHASSE ET PECHIE,

LE CONSEIL DES MINISTRES ENTENDU,

——
DECRETE-

Article 1°": _ILest attribué à la Société CENTRAFRICAINE DE BOIS un Permis d'Exploitation et
d'Aménagement (PEA) d’une superficie totale de Cent Cinquante Six Mille Cinq Cent
Tente Un hectares (156.531 ha) soit Quatre Vingt Huit Mille Cinq Le Quarante Sept Fe

hectares (88.547 ha) de superficie utile et taxable. cd

Te Permis est inscrit au sommier ITESEnSON Sous le NUMÉTO 192.

Article 2 -LePermis en seul lot est situé dans la préfesiure de *Ormbella Mpôko_. ;

Il est défini comme suit : 3°34” et 2°36’ de latitude Nord, 16°10’ et 16°40° de longitude
Est. Il est limité :

Au Nord : par le cours d’eau PAMA en remontant jusqu’au village BOZERE en passant
par le village KOUNGA ;

Au Sud : par le cours d’eau LESSE jusqu’au village BOMBOKO en serai le village
SEKIAMOTE, puis le village MODALE ,

A l'Ouest : du confluent des cours d’eau PAMA et MBAMBI en suivant le cours du
MBAMBI jusqu’au village KOUNGA en passant par le point côté 318, puis du village
DIMBANGA et les villages KALANGOUE, KAPOU 1 en passant par le point côté 354
en suivant le cours d’eau KAPOU jusqu’à sôn confluent avec le cours d’eau LESSE ;

A l'Est : du village SEKIAMOTE en atteignant les villages KALADIPA, en passant par
les villages BOBASSA, BOKASSI I et BOKASSI II le long .du cours dé Ja rivière
OUBANGUI. à à

Article'3 La signature d’une Convention Provisoire d'Aménagement Exploitation et-l'installation
d’une Cellule d’ Aménagement forestier au sein de la société seront établies ns un délai:
maximum de quatre-vingt-dix (90) jours à compter de la date de signature du présent î
Décret. Ces documents détermineront les nouvelles conditions d’exploitation du Permis
n°192.

Article 4 La Société CENTRAFRICAINE DE BOIS s’acquittera du paiement de la totalité des :
loyers pour les trois premières années dans un délai de (quinze) 15 jours. à compter de la
notification du présent Décret. Les loyers versés au titre de la deuxième et troisième
année seront considérés comme avances non déductibles des autres taxes et redevanci

Article S La société CENTRAFRICAINE BE BOIS demeure soumise à toutes les dispositions
en vigueur, en ce qui concerne le régime domanial, fiscal, douanier et forestier.

Article 6 Le présent Décret qui abroge toutes dispositions antérieures contraires et qui prend effet à
compter de la date de sa signature sera enregistré et publié au Journal Officiel.

Fait à Bangui, le 2 4 AOUT 2015

aux Forêts.

Le Premier Ministre, Chef

os baie GAUDEUILLE

HI
24

AE

AÉSIDENCE DE LA REPUBLIQUE

REPUBLIQUE CENTRAFRICAINE
Unité: Dignité mn Travail *

DECRET Ne 17 : 05? Cut

PORTANT EXTENSION DU PERMIS D'EXPLOITATION ET
* D'AMENAGEMENT N°192 DE LA SOCTETE CENTRA-BOIS

PER He He 3e ee 2 6 fee fee

LE PRESIDENT DE LA REPUBLIQUE,
CHEF DE L'ETAT

Vu la Constitution de la République Centrafricaine du 30 mars 2016 ;

Vu la Loi n°07.018 du 27 décembre 2007, portant Code de l'Environnement de la République
Centrafricaine ;

Vu la Loi n°08.022 du 17 Octobre 2008, portant Code Forestier de la République Centrafricaine;

Vu la Loi n°11.005 du 19 Décembre 2011, autorisant la ratification de l’ Accord de Partenariat
Volontaire entre l’Union Européenne et la République Centrafricaine sur l’application des

réglementations forestières, la Bouvernance et les échanges commerciaux des bois et produits
dérivés vers l'Union Européenne (FLEGT) ;

Vu le Décret n° 09.118 du 28 Avril 2009, fixant les modalités d’attribution des Permis d’Exploitation
et d'Aménagement ; ;

Vu le Décret n°160218 du 30 Mars 2016, portant Promulgation de la Constitution de la République
Centrafricaine ;

Vu le Décret n°160221 du 02 Avril 2016, portant nomination du Premier Ministre, Chef du
Gouvernement;

Vu le Décret n°1 60222 du 11 Avril 2016, portant nomination des Membres du Gouvernement 2)

le Décret n°16.365 du 28 Octobre 2016, portant organisation et fonctionnement du Ministère de

l'Environnement, du Développement Durable, des Eaux, Forêts, Chasse et Pêche et fixant les
attributions du Ministre 5 F

l’Arrêté n° 017 du 18 Juin 2012, portant approbation des normes nationales de gestion forestière;

Vu les demandes introduites par la société Centra-Bois :

Vu les comptes rendu d'examen des différentes demandes de Centra-Bois.

SUR RAPPORT DU MINISTRE DE L'ENVIRONNEMENT, DU DEVELOPPEMENT
DURABLE, DES EAUX, FORÊTS, CHASSE ET PÊCHE

LE CONSEIL DES MINISTRES ENTENDU, NA
SA

a
DECRETE

Art. 1°: Ilest attribué. Ja Société Centra-Bois en Compensationun Permis d'Exploitation et

d'Aménagement (PEA) d’une Superficie de 15 239 hectares dont 13 000 hectares
utiles et taxables.

Ce permis est annexé au Permis d'Exploitation et d'Aménagement (PEA) inscrit au
sommier forestier sous le numéro 192, :

Art. 2: Ce permis est constitué de deux(2) lots qui sont situés dans les Préfectures de l’Ombella-
M'poko et de la Lobaye. Ils sont définis comme suit :

«

Lot A d’une superficie totale de 156 531 hectares avec une superficie utile taxable de

75 552 hectares est situé dans la Préfecture de l’'Ombella-Mpoko. Il est défini comme
suit : 3°34° et 2936? de latitude Nord, 16°10° et 16°40° de longitude Est,

Ï est limité :

Au Nord : par le cours d’eau PAMA en remontant jusqu’au village BOZERE en
Passant par le village KOUNGA ;

Au Sud : par le cours d’eau LESSE jusqu’au village BOMBOKO en atteignant le
village SEKIAMOTE, puis le village MODALE

;

village DIMBANGA et les villages KALANGOUE, KAPOU 1 €n paséant par le

au KAPOU jusqu’à son Confluant avec le cours
d’eau LESSE :

A VEst : du village SEKIAMOTE €n atteignant les villages KALADIPA, en passant
par les villages BOBASSA, BOKASSI I et BOKASSI 2 le long du cours de la rivière

Lot B d’une Superficie totale de 15 239 hectares avec une superfici
13 000 hectares, est situé dans la Préfecture de la Lobaye. Il est défini

Les nouvelles limites du lot B Seront définies par l'Agence de Gestion Durable des

Ressources Forestières (AGDRE) lors de l'élaboration du plan d'aménagement.

Art. 3: La société Centra-Bois signera un avenant à l’avenant de la convention définitive
d’aménagement de l’ex-SCD Pour prendre en compte le lot n

°2 dans un délai maximum
de quatre-vingt-dix (90) jours à compter de La date de signatu

re du présent Décret,

Ces documents détermineront les nouvelles conditions d’exploitation du Permis n°192,

ee

2
Art. 5:

Art.6

RÉ FORERS.
Re

La société Centra-Bois s’acquittera du paiement de la différence des loyers pour les trois

(3) premières années à.compter de la notification du présent décret additif.

Les loyers versés au titre de.la deuxième et la troisième année seront considérés comme
avances non déductibles des autres taxes et redevances.

La société Centra-Bois demeure soumise à toutes les dispositions en vigueur, en ce qui
concerne le régime domanial, fiscal, douanier et forestier de la République Centrafricaine.
: Le présent décret qui abroge toutes dispositions antérieures contraires et qui prend effet à
compter de la date de sa signature, sera enregistré et publié au Journal Officiel.

Fait à Bangui, le :

Le Ministre de l’Environnement,
du Développement Durable, des
Eaux, Forêts, Chasse et Pêche

Le Premier Ministre,
Chef du Gouvernement

MBO-DIBELE Simplice Mathieu SARANDJI

Le Président de la République, Chef de l'Etat

Prôfesseur Faustin Archange TOUADERA
s
$.

}
E°

PLAN D’AMENAGEMENT PEA 192 — ANNEXES -— Octobre 2018

Annexe 2

Convention du 31 décembre 2015,
entre CENTRABOIS et le Ministère en charge des forêts

&

Avenant du 31 mai 2017, à la Convention du 31 décembre 2015,
entre CENTRABOIS et le Ministère en charge des forêts

AGDRF avec l'appui du PDRSO qRprso
REPUBLIQUE ntérair | V) Be o

Unité-Dignité-Travail

Avenant à la Convention Définitive NE
d’Aménagement-Exploitation

Entre

Le Ministère des Eaux, Forêts, Chasses et Pêches; ci-après désigné « le concédant »,

et:

La Société CENTRAFRICAINE DE BOIS (CENTRA-BOIS), ayant son Siège Social à
Bangui, ci-après désignée «le concessionnaire»,

Il est convenu ce qui suit :
ENRERISTRE 2 h
Préambule SOUS LE N® _QAT ne

Le Permis d'Exploitation et d’ Aménagement (PEA) inscrit au sommier forestier sous le
n°187 a été précédemment attribué à la société SCD. Ce PEA doté d’un plan d’aménagement
a fait l’objet d’un retour au Domaine forestier de l’Etat.

La société Centra Bois est attributaire de ce PEA sous le n° 192 par Décret n°15.328 du 24
Août 2015.

Article 1 : Objet général de l’avenant

Le programme « d’Aménagement-Exploitation », objet du présent avenant, consiste en la
révision de l’ancien plan d’aménagement de l’ex PEA 187 d’une superficie totale de cent
cinquante six mille cinq cent trente un (156 531) ha dont 88 547 ha de superficie utile et
taxable attribué au concessionnaire. Ce permis se situe dans la préfecture de l’Ombella
M'poko, principalement dans la Sous Préfecture de Bimbo.

Le concessionnaire ne dispose pas encore d’unité de transformation et devra en avoir dans les/
délais prévus par la loi en vigueur.

Le présent avenant fixe les tâches respectives du concédant et du concessionnaire devant
aboutir à la réalisation du programme décrit ci-dessous.

Article 2 : Législation applicable

Le présent avenant est régie d’une part par les Accords Internationaux, y compris l’ Accord de
Partenariat Volontaire APV-FLEGT entre la RCA et l’Union Européenne et d’autre part, par
les lois de la République Centrafricaine notamment les Codes: Forestier, de
l'Environnement, de la Faune et leurs textes d’application.

#
, t
Article 3 : Zone d’intervention du programme

La zone d’intervention du programme correspond au PEA n°192 attribué au concessionnaire
par Décret n° 15. 328 du 24 août 2015 et la lettre de notification du Décret d’Attribution dont
les copies se trouvent en Annexes 1 et 2 :

- les coordonnées dudit PEA sont comprises entre 3°34° et 2°36’ de Latitude Nord, 16°10° et
16°40° de Longitude Est.

La situation administrative et géographique du PEA figure dans la copie du Décret en annexe

É

Pendant la phase de cet avenant, l’exploitation se fera sur les Assiettes Annuelles de Coupe de

13 740 ha superficie (Cf carte en annexe 3).

Article 4 : Durée de l’avenant

Le présent avenant, couvre la période nécessaire à la réalisation de l’inventaire
complémentaire d'aménagement et à la préparation d’une proposition de plan d'aménagement
du PEA n°192 et de son agrément.

Cette période est fixée à un (01) an. Elle pourra éventuellement être prorogée de six (06) mois
si les deux parties en expriment la nécessité.

Le présent avenant prendra fin dès la signature d’une convention définitive d’aménagement-
exploitation, après agrément du plan d’aménagement.

Article 5 : Répartition des tâches

5.1. Rôle du concédant

Le concédant, au travers de l’Agence de Gestion Durable des Ressources Forestières
(AGDRF) sera plus spécialement chargé de :

- _ former l’aménagiste responsable des activités d’aménagement au sein de la société sur
les logiciels de base utilisés par lAGDRF ;

- réaliser la cartographie forestière du permis à partir de travaux d’interprétation
d’images satellites et/ou de photo-aériennes récentes afin d’identifier les différents
types de peuplements, d’en définir l'étendue, non seulement pour l’estimation de la
ressource mais aussi, pour leur valorisation ultérieure ;

- réaliser sur financement du concessionnaire les études biologiques, techniques et
socio-économiques de base préalables à la révision du plan d'aménagement ainsi que
le diagnostic des pratiques forestières et industrielles existantes du concessionnaire ;

- assurer le traitement des données de l’inventaire d’aménagement réalisé sur le terrain
par le concessionnaire, et analyser les résultats tant sur le plan quantitatif que
qualitatif ;

- préparer, en étroite collaboration avec le concessionnaire, des scénarii d’aménagement
pour le PEA. n° 192 devant permettre l’approvisionnement à long terme de l’industrie
de transformation dans le cadre du renouvellement de la ressource et de la
conservation de l’écosystème forestier naturel d’une part, du projet d’entreprise
précisé par le concessionnaire d’autre part ;

- sur la base des scénarii proposés, une réunion de démarrage des négociations entre le
concessionnaire et le Ministère chargé des forêts sera organisée avec l’avis technique
de l’'AGDRF. Le choix du scénario définitif issu de ces négociations devra intervenir

DS |
dans un délai de trois mois à compter de la date de cette réunion et sera notifié à
l’AGDRF et au concessionnaire par le Ministère en charge des forêts ;

- réviser le plan d’aménagement toujours en étroite collaboration avec le
concessionnaire et les autres parties prenantes ;

- réaliser auprès du concessionnaire les actions de formation préalables portant sur les
travaux d’inventaire d'aménagement ;

- effectuer un suivi-contrôle des travaux d'inventaire complémentaire d'aménagement
réalisés par le concessionnaire selon des modalités décrites dans les normes nationales
d'inventaire d'aménagement et le cahier des charges spécifique au PEA.

- effectuer un contrôle dans le cadre de la mise en œuvre de l’APV-FLEGT, par photo
satellite du respect des limites des assiettes annuelles de coupe et assurer un contrôle
physique des chantiers forestiers.

- promouvoir l’organisation de réunions de concertation périodiques entre les
partenaires impliqués.

5.2. Rôle du concessionnaire

Le concessionnaire sera plus spécialement chargé de :

réaliser en cas de besoin l'inventaire d’aménagement en partie sur la superficie du permis,
conformément aux normes nationales d’inventaire. À ce titre, il disposera des moyens
humains et matériels nécessaires pour un bon déroulement des travaux. L’inventaire
prévoit de mobiliser au moins deux (02) équipes de comptage et de layonnage de 15
personnes. Une personne de la société sera spécifiquement affectée à la supervision des
équipes d’inventaire comme chef d’équipe. Ces équipes seront placées sous la supervision
directe de cette personne qui constitue le point de contact avec l’AGDRF pour toutes les
questions de logistique et d’organisation de l’inventaire complémentaire ;

réaliser l’étude d’impact environnemental ;

créer une cellule d'aménagement et recruter un aménagiste qui va coordonner les activités
de ladite cellule de la société. L’aménagiste travaillera directement avec le'chef d'équipe
des inventaires ;

recruter un Gestionnaire des Actions Sociales (GAS) pour appuyer la cellule
d’aménagement et les actions d’Information Education Communication (IEC) ;

fournir les moyens de déplacement des équipes d’inventaire et veiller à ce que ces moyens
soient bien disponibles selon le calendrier de travail préalablement établi avec l’ingénieur
forestier aménagiste de l’AGDRF. Enfin, tous les équipements techniques d’inventaire y
compris les produits pharmaceutiques de première nécessité seront correctement acquis et
mis à la disposition des équipes d’inventaire sur toute la durée des travaux de terrain ;
faciliter l’accès aux zones difficiles par l’ouverture de pistes si cela s’avère indispensable ;
démarrer au besoin l’inventaire complémentaire d’aménagement dans les six premiers
mois de l’avenant dont la phase initiale est d’assurer la formation du personnel de collecte
de données. Cette formation se poursuivra durant toute la période de récolte de données ;
terminer les travaux d'inventaire d'aménagement sur le terrain au plus tard un (01) an
après la date de démarrage de l'inventaire d'aménagement (estimée au plus tôt en février
2016);

mettre à la disposition de l’AGDRF, sur son site industriel un logement pour son
personnel chargé des opérations de suivi-contrôle de l’inventaire d’aménagement. Pour
ces opérations, il est prévu d’affecter 3 personnes (un superviseur et deux prospecteurs)
sur toute la durée de l’inventaire fixée à 12 mois environ. Le déplacement sur le terrain de
ces personnes chargées du suivi-contrôle reste à la charge du concessionnaire ;

| s  _Ÿ
EE
- affecter à l’AGDRE, toujours sur son site industriel, une case de passage pour les
ingénieurs de l’AGDRF chargés de l’encadrement des opérations de terrain et les cadres
du département de tutelle. La case de passage devra permettre l’hébergement d’au moins
deux personnes ;

- mettre à la disposition du Secrétariat Technique Permanent (STP) de l'Accord de
Partenariat Volontaire (APV) / FLEGT tous les documents liés à la légalité de l’entreprise
conformément à l’annexe II de l’accord.

-: créer au sein de l’entreprise une cellule d'aménagement au plus tard 6 mois à compter de

. la date de signature de la présente. Cette cellule d’aménagement sera dotée d’un
équipement informatique de base pour les travaux de bureautique, de gestion et traitement
‘des données, et de cartographie. Elle est placée sous la responsabilité d’un aménagiste.
Une liste de cet équipement sera communiquée au concessionnaire par l’AGDRF au cours
de la première année. La cellule d’aménagement servira de bureau de liaison pour les
ingénieurs de l’AGDRF.

- réaliser sur les zones ouvertes à l’exploitation durant la durée de l’avenant, un inventaire
d’exploitation et en communiquer au concédant les résultats ;

- communiquer au concédant toutes les données relatives à l’exploitation effectuée au cours
du présent avenant de façon à intégrer ces données dans le plan d’aménagement ;

Article 6 : Obligations du concédant

Lors de l’approbation du nouveau plan d’aménagement par le Ministre en charge des forêts,
qui interviendra avant la date d’expiration du présent avenant, et au plus tard trois mois après
le dépôt du plan d’aménagement, le concédant s’engage à signer la convention définitive
d’aménagement-exploitation avec le concessionnaire et à apporter aux clauses de gestion de
l’ancienne convention définitive (Cf. Art.8) du PEA les modifications rendues nécessaires
dans la limite des lois et règlements en vigueur.

Article 7 : Obligations du concessionnaire concernant l'aménagement

D’une façon générale, le concessionnaire s’engage à faciliter l’accès au PEA n°192 à
l'Administration forestière, l'AGDRF et autres parties prenantes, et à coopérer dans la
réalisation de l’ensemble des études préalables complémentaires à la révision du plan
d’aménagement.

1. Logistique

Dans le cadre des études complémentaires relatives à la révision du plan d'aménagement, le
concessionnaire fournira les moyens de déplacement des équipes d'inventaire et veillera à ce
que ces moyens soient bien disponibles selon le calendrier de travail préalablement établi avec
P'AGDRF :

- tous les équipements techniques d'inventaires, et la pharmacie de première urgence
seront acquis et mis à la disposition de ses équipes. L'approvisionnement en eau de
l’ensemble des équipes de terrain (société et AGDRF) sera garanti là où c'est
nécessaire ;

- l'accès aux zones difficiles sera facilité par l'ouverture de pistes utilisables par un
véhicule 4x4 ;

- le déplacement sur le terrain du personnel de l’AGDRF mandaté pour le suivi-contrôle
de qualité, soit un chef d'équipe et deux prospecteurs, sera assuré selon des modalités
établies au préalable entre | AGDRF et le concessionnaire ;

4 F7)
- le logement, dans des conditions décentes, sur le site industriel de la concession, des
ingénieurs de l’AGDRF chargés de l’encadrement des opérations sera assuré selon des
modalités et un calendrier à établir par consensus.

2. Fiches d'inventaire

En cas de besoin d’inventaire complémentaire pour la révision du plan d’aménagement, le
concessionnaire fournira, en particulier l’ensemble des fiches de terrain de l’inventaire
d'aménagement, au fur et à mesure de sa réalisation et selon une périodicité à déterminer avec
le concédant, à l’ Administration forestière au travers de l’AGDRF qui pourra vérifier à tout
moment sa validité ;

3. Cellule d'aménagement

Le concessionnaire créera au sein de l’entreprise une cellule d'aménagement au plus tard trois
(3) mois à compter de la date de signature du présent avenant conformément à l’article 3 du
Décret d’attribution du PEA 192. Le concessionnaire recrutera un aménagiste qui
coordonnera les activités de cette cellule et travaillera directement avec le chef d'équipe des
inventaires. Cette cellule sera dotée d’un équipement informatique de base pour les travaux
de bureautique, de gestion et traitement des données, et de cartographie. Une liste de cet
équipement sera communiquée au concessionnaire par l’AGDRF au cours de la première
année. La cellule servira de bureau de liaison pour les ingénieurs de l’AGDRF. L'aménagiste
de la société veillera dès le départ des travaux au suivi et au respect du calendrier prévisionnel
élaboré par I‘AGDRF en cas d’investigation pour la révision de l’ancien plan d’aménagement;
Considérant l’importance de la population riveraine sur le PEA 192, le concessionnaire devra
engager un gestionnaire des affaires sociales (spécialiste en animation rurale) dont le rôle
sera de sensibiliser la population, de participer au diagnostic socio-économique de la zone et
de traiter les contentieux enregistrés.

4. Assiette Annuelle de Coupe

La surface totale potentiellement mise en exploitation par le concessionnaire en attendant la
révision du plan d'aménagement sera limitée aux AAC de la série de conversion n°2 et 3,
avec une possibilité de retourner dans l’AAC n°1 dont l’exploitation était sélective au temps
de la SCD. Ceci, pour permettre à CENTRA-BOIS de valoriser au maximum le potentiel
ligneux avant la rétrocession de ces AAC. L'exploitation se fera au DME afin d’optimiser les
bénéfices obtenus du capital forestier présent et affronter les coûts supplémentaires, tels que
les dédommagements et l’application des techniques d’exploitation adaptées au contexte.

La surface utile de ces trois (03) AAC de la série de conversion est de 13 740 ha.

Ainsi, la superficie des AAC pour permettre de réviser le plan d’aménagement est de 13 740
ha positionnée sur la carte reprise en Annexe 3.

La surface totale mise en exploitation par le concessionnaire durant la période de révision du
plan d’aménagement ne doit pas dépasser ces 13 740 ha.

Les résultats des inventaires d’exploitation réalisés dans les assiettes de coupe ouvertes à
l'exploitation ainsi que toutes données relatives à l'exploitation sur ces zones seront
communiqués à l’AGDRF de façon à les intégrer dans le nouveau plan d’aménagement.

+

5. Plan d'investissement industriel

Le concessionnaire s’engage à fournir au concédant son plan de développement industriel
avant la validation du nouveau plan d'aménagement révisé, à court et à long terme afin de
permettre une programmation des activités.

6. Formation des équipes et suivi de l’inventaire

Dans le cadre de la révision de l’ancien plan d’aménagement, au cas où le concessionnaire
souhaite reprendre les études qui ont abouties à la réalisation de l’ancien document, il doit
s’engager à ne pas modifier la composition des équipes qui seront formées et affectées à
l'inventaire d’aménagement sans l’approbation de l’AGDRF, durant toute la période de
l’avenant et à ne les affecter qu’à cette tâche de façon à garantir la qualité de l’inventaire et à
ne pas en retarder son avancement.

7. Pris: e des travaux d’aménagement

Le concessionnaire s’engage à prendre en charge les coûts des activités suivantes : processus
de révision du plan d'aménagement (inventaires, études socio économique et atelier de
restitution des résultats d’études socio économique et du plan d’aménagement).

Article 8 : Cahier des charges pour l’exploitation

1. Conditions de mise en exploitation

La mise en exploitation du permis est conditionnée par l’obtention d’une autorisation
d’ouverture de chantier délivrée par la Direction Générale des Forêts.

2. Normes d’exploitation

L'exploitation du PEA 192, se fera conformément aux obligations contractuelles contenues
tout d’abord dans cet avenant à la convention définitive d’exploitation — aménagement de l’ex
PEA 187 et ensuite au plan d'aménagement révisé et agréé par le Ministère en charge des
forêts.

3. Diversification de la production

La société CENTR-BOIS est tenue de diversifier, en plus des essences principales, sa
production en exploitant également les essences secondaires qu’elle juge facilement
commercialisables et figurant dans la liste du tableau n°1 et 2 ci-dessous.

4. Diamètre minimum d’exploitation et d’aménagement par essence

Dans l’attente de la mise en application du plan d'aménagement révisé et agréé par le
Ministère en charge des forêts, il est formellement interdit d’abattre des arbres de diamètres
inférieurs à ceux fixés par les tableaux n°1 et 2 ci-après. Ces diamètres s’entendent mesurés à
1,30 m au-dessus du sol ou au-dessus des contreforts pour les essences qui en comportent. Le
tableau n°1 concerne l’exploitation dans la série de conversion où la reconstitution n’est pas
recherchée tandis que le tableau n°2 touche la série de production.

2 . #
=
Les arbres ne faisant pas partie de la liste établie dans le tableau ci-dessous peuvent faire
l’objet d’une exploitation à des fins commerciales uniquement après accord exceptionnel du
Ministre en charge des Forêts, sanctionné par la normalisation de l’identification desdits
arbres (noms scientifique et commercial, Diamètre d’exploitabilité etc.) par voie
réglementaire.

Tableau n°1 : Liste des essences proposées et leurs Diamètres Minimum d’Exploitabilité
(DME)

N°_| NOMS SCIENTIFIQUES NOM COMMERCIAL | _DME
1 Gosswelerodendron balsamiferum Tola 90
2 __| Gilbertiodendron deweevrei Limbali 90
3 | Albizia ferruginea latandja 90
4 __| Afzelia sp Doussié 80
5 _| Autranella Congolensis Mukulungu _ 80
6 __ | Entandrophragma sp Sipo, Sapelli, Kosipo, 80
7_| Entandrophragma Tiama 80
8 _| Erythrophloeum ivorens Tali 80
9 |Khayas Acajou 80
10 | Lovoa trichiloïdes Dibetou 80
11 stigma oxyphyllum Tchitola 80
12 | Pericopsis elata Assamela 80
13_| Piptadeniastrum africanum Dabema 80
14 cnanthus angolensis Ilomba 80
15 | Mitragyna stipulosa Abura 80
16 | Milicia excelsa Iroko 70

17_| Guarea cedrata
18 | Guarea thompsonii
19 | Lophira alata
Antiaris africana
21 | Canarium scweinfurthii . | Aeilé 70
22 | Eribroma oblon, Eyon 70
23 | Gambeyas Longhi 70
Nesogordonia sp Kotibé 70
26 _| Swartzia fistuloides 70

Pao-rosa

Bossé claire
Bossé foncé
Azobé

27_| Milletia laurentii Wen; 70
28 | Triplochiton sclerozylon Ayous 60
29 | Guibourtia demeusei Bubinga 60
30 | Mammea africana Oboto 60
31 | Nauclea diderrichii Bilinga 60
|32_| Pterocapus sp Padouk 60
33 | Terminalia superba Limba-Fraké 60
34 | Desbordesia sp Alep 50
35 | Fagara sp _[ Olon 50
36 | Mitragyna ciliata Bahia 50
37 | Morus mesozygia Difou 50
38 | Staudia stipitata Niové 50
39 | Diospyros sp Ebène 40

N° | NOMS SCIENTIFIQUES NOM COMMERCIAL DME
40 | Mansonia altissima Bété 40

Tableau n°2 : Liste des essences objectifs et leurs Diamètres Minimum d’ Aménagement
(DMA)

NOM COMMERCIAL DMA

N°_| NOMS SCIENTIFIQUES

1__| Aningeria altissima Aniégré 70
2 | Milicia excelsa Iroko 70
3 __| Gambeya gigantea Longhi 70
4 | Albizia ferruginea 90
5 | Afzelia bipindensis 80
6 __| Entandrophragma sp Sipo, Sapelli, 80
7__| Khaya grandifolia Acajou à grande foliole 80
8 | Lovoatrichiloïdes | ___80
9 | Guibourtia demeusei 70

10 | Erythrophloeum ivorens
Nauclea diderrichii

12 | Triplochiton sclerozylon
Afzelia bella

15 | Terminalia superba Limba-fraké 80
16 | Piptadeniastrum africanum | Dabema | 80 |
17 | Lophira alata Azobé 80
18_| Amphimas pterocarpoides Lati 80
19 | Pierygota macrocarpa Koto 70
20 | Diospyros crassiflora Ebène 40

Les espèces tels que : Abura (Mitagyna stipulosa), Pao rosa (Swartzia fistuloides), Kotibé
parallèle (Pterygota macrocarpa) sont interdites à l’exploitation sur le PEA 192.

5. Abattages spécifiques

La société pourra faire abattre sans limitation de diamètre ou d’essence, les arbres se trouvant
sur le passage d’une voie de vidange ou d’une route.

Les arbres ne figurant pas sur la liste précédente pourront également être abattus en tous lieux
du permis s’ils sont nécessaires à la construction des ponts et au besoin des campements.

Si au cours de l’abattage, un arbre reste accroché à un autre appartenant à une essence dont
l’abattage est interdit, ou de dimension non exploitable, il sera procédé à la coupe de l’arbre
constituant l’obstacle. Ledit arbre sera évacué sur autorisation expresse du responsable
forestier local. Dans tous les cas, ces abattages sont admis sous réserve d’en porter mention au
carnet de chantier

Une attention particulière devra être portée dans le cas des peuplements purs ou semi purs
d’espèces telles que l’Ayous.

2.

ÉD
6. Marquage de arbre abattu

Tous les arbres abattus seront marqués et façonnés en billes de diverses dimensions à
l’exception des arbres comportant les défauts cités ci-dessous, qui seront tronçonnées et
enregistrées sur le carnet de chantier prévu à l’article 8.7 du présent document.

Tout arbre abattu sera marqué à même le bois sur la souche et sur les billes, de l'empreinte du
marteau forestier numéroteur pour permettre le contrôle par l’administration forestière ou
lAGDRF.

e Sur la souche :
o La marque de la société CENTRA-BOIS.
o Le numéro d’identification de l’arbre et celui de la parcelle,
o La date d’abattage,
e Sur les billes, aux extrémités de chaque bille utile, après purge, les chutes étant
exclues :
o La marque de la société CENTRA-BOIS.
o Le numéro d’identification de l’arbre et celui de la parcelle de prélèvement,
à la peinture précédant le numéro d'identification de l’arbre avec, s’il y a
lieu, mention de la lettre précisant la position de la bille dans le fût.

Les billes issues d’un même fût désignées par des lettres majuscules dans l’ordre de l’alphabet
français « A » désignera la bille de base, « B » la bille immédiatement supérieure « C » celle
qui suit, etc.

Toutes les billes marchandes seront évacuées des lieux de coupe, vers un parc à bois ou tout
au moins débardées et entreposées en un lieu de chantier, en bordure d’une voie d’évacuation,
à l’exclusion des routes nationales.

7. Tenue du carnet de chantier

La société CENTRA-BOIS devra tenir, pour chacun des chantiers de prélèvement, un carnet
de chantier. Le carnet sera rempli au fur et à mesure des abattages. Les arbres prévus au point
3, au cas où ils seraient commercialisés, seront marqués. Y seront inscrits : la date de
l'abattage, le numéro d’identification de l’arbre, l’espèce, le diamètre de référence à 1,30 m
ou au-dessus des contreforts, la longueur du fût, les diamètres aux découpes supérieures, le
volume du füt, puis le nombre, la lettre (A, B, C...), les dimensions (longueurs, diamètres aux
deux bouts) et le volume de chaque bille.

Les feuillets du carnet de chantier seront remplis de façon très lisible et simultanément à
l’aide de papier carbone au crayon à bille. Les discontinuités, ratures et surcharges sur
chacune des pages ne seront pas admises.

Les feuillets n°2 et n°3 du carnet de chantier seront envoyés à la Direction des Forêts et à
l’Inspection Forestière de l’Ombella-M’poko au plus tard trois (3) jours après la dernière
inscription.

Ce document servira aux fins de statistiques mensuelles et de contrôle. Le carnet de chantier
contenant le feuillet n°1 ne doit quitter le chantier sous aucun prétexte. Il sera à la disposition
permanente pour consultation de la part des responsables techniques du plan d’aménagement
et des missions de contrôle des chantiers forestiers.

Il sera présenté à toute réquisition des agents forestiers, qui y apposeront leur visa en toutes
lettres, immédiatement après la dernière inscription. Le carnet de chantier sera vérifié et visé
après chaque contrôle par le service forestier.

Au carnet de chantier seront annexés : une copie du décret d’attribution du PEA 192 et
l’avenant à la convention définitive d’aménagement-exploitation.

Avant tout usage du carnet de chantier, l’Inspecteur Préfectoral des Eaux et Forêts de
l’Ombella-M’ poko le vérifie et paraphe la première et la dernière feuille.

Pendant toute sa période d’activité, la société est tenue de conserver en archives les carnets de
chantier.

8. Les routes forestières

Les routes et pistes permanentes ouvertes par la société en vue de l’évacuation de ses produits
seront identifiées et répertoriées par le Ministère en charge des Transports et celui des
Travaux Publics.

Des panneaux de signalisation à l’entrée et à la sortie du PEA 192 et la réglementation
générale routière caractériseront la circulation au sein dudit Permis.

Les routes comporteront, nécessairement, des endroits aménagés pour stationnement des
grumiers. Elles seront pourvues de panneaux de signalisation aux points présentant un réel
danger.

Le tracé des routes et pistes principales devra tenir compte des contraintes du Plan
d'Aménagement et de l’avis des services du Ministère en charge de l’Aménagement du
Territoire

9. Exécution des coupes

L’abattage, le débusquage et le débardage seront conduits de façon à entraîner le moins de
dégâts (piste de débardage large, destruction de grande surface pour récupérer une bille,
mutilation des arbres d’avenir etc.) possibles aux arbres d’avenir.

La coupe devra s’effectuer aussi près du sol que possible et toujours dans les contreforts pour
les arbres présentant cette caractéristique. Elle sera obligatoirement plane et perpendiculaire à
l’axe de l’arbre.

Aucune coupe ne s'effectuera par temps pluvieux ou lorsque soufflera un vent de vitesse
élevée.

Le long des routes et des pistes, en bordure de champs, rivières importantes et lieux
d’habitation ou de passage, les coupes seront réalisées sous la responsabilité de la Société qui
est tenue d’assurer la sécurité des biens et des personnes.

Aucun parc à bois ne doit être installé le long des routes nationales et internationales
empruntées par l’exploitant et à proximité des parcs et autres aires protégées.

Pour tout ce qui précède, l’exploitant est tenu de donner les instructions d’usage à son
personnel.

En cas de non-respect des dispositions, un procès-verbal relatif aux dégâts sera dressé par
l’Inspecteur Préfectoral des Eaux et Forêts de la localité qui rendra compte à la Direction des
Forêts; celle-ci proposera à l’appréciation de sa hiérarchie le montant des pénalités et
indemnités à recouvrer.

Par ailleurs, les arbres brisés à l’abattage seront considérés « abandonnés » et cette mention
figurera dans la colonne «observations » du carnet de chantier (en face du numéro
d’identification de l’arbre).

Si des arbres, après abattage, sont considérés inutilisables par suite de pourriture au cœur, on
portera la mention « pourri » dans la colonne « observations » du carnet de chantier.

Il ne sera abandonné sur ou hors du permis aucun bois de valeur marchande. Seront réputées
abandonnées sur le permis, les billes non sorties du chantier après abattage, sauf cas de force
majeure évoqué par l’exploitant et reconnu par le service forestier.

10 Ÿ |
Seront réputées abandonnées en forêt, les billes non évacuées depuis plus de cent quatre-vingt
et un (181) jours

A l’expiration de ce délai, l’exploitant se verra obligé d’opter pour un délai supplémentaire
qui sera payant jusqu’à la fin des travaux de vidange total du permis. Le taux de pénalité dans
ce cas sera de 40 % de la valeur de taxe d’abattage par mois.

10. Délai de sortie des billes

Les billes tombées accidentellement lors du transport devront être rangées immédiatement et
enlevées dans un délai maximum de soixante et un (61) jours. Dans le cas où interviendrait le
service des Travaux Publics pour cause de défaillance, les charges seront supportées par la
Société.

A l'expiration du prélèvement sur un chantier donné, un délai maximum de cent quatre-vingt
et un (181) jours sera laissé à l’exploitant pour la sortie de tous les bois abattus.

Dépassé ce délai, une demande de sursis de soixante (60) jours maximum sera adressée au
Responsable de l’Inspection Préfectorale des Eaux et Forêts. Elle devra comporter les détails
sur les grumes qui restent à débarder et à transporter avec référence au carnet de chantier.

A l’expiration du délai de sursis, le taux de pénalité de 40 % de valeur de la taxe d’abattage
par mois supplémentaire sera appliqué.

11. Circulation des produits forestiers

Lorsque l’exploitant fera circuler des produits forestiers, il devra établir une feuille de route
en double exemplaires mentionnant :

- le lieu de destination et les noms des destinataires ;

-  l’essence et la nature des produits ;

- la qualité (volume ou tonnage) par type de produit ;

- la date d’expédition ;

- s’il s’agit des grumes, le numéro de chaque grume et le numéro du PEA

192 d’où sont extraits les produits ;
- le tonnage total transporté.

Les feuilles de route seront établies sans ratures ni surcharges, arrêtées et paraphées par
l'expéditeur, qui est dans ce cas titulaire du PEA 192.

Tous les documents cités ci-dessus doivent être accompagnés de Certificat (s) d'Origine (s)
pour la sortie du territoire.

L’inobservation de ces dispositions entraînera des sanctions prévues par les textes
réglementaires en vigueur.

12. Documents de déclaration des mouvements des bois

Conformément aux textes en vigueur, l’exploitant doit transmettre, le 20 de chaque mois, un
état récapitulatif des déclarations des mouvements de bois du mois antérieur. Cet état
comprendra le mouvement de bois du mois considéré, qui reprendra les données du carnet de
chantier relatives au volume utile avec les noms des pays importateurs.

Les documents devront être remplis conformément aux modèles de formulaire fournis par
l’administration.

Les documents devront être parfaitement lisibles et ne comporteront aucune rature ni
surcharge sous peine de pénalité prévue par les textes en vigueur.

11 Ÿ
13. Disposition pour retard de déclaration des mouvements des bois

Dans le cas de non dépôt de déclaration des mouvements de bois dans le délai légal, une
sommation sera adressée au concessionnaire. Cette déclaration devra parvenir sous dix (10)
jours sous peine d’encourir une pénalité forfaitaire de 500 000 FCFA.

Si le mouvement de bois certifié exact n’est pas fourni à l’administration dans ce délai, un
ordre de recette d’un montant égal au double du mois précédent sera établi et ultérieurement
réajusté à la réception de l’état.

Ces dispositions s’appliquent sauf en cas de force majeur constaté par le Ministère en charge
des forêts.

14. Bilan annuel

Chaque année avant fin février, la société présentera un dossier comprenant le bilan
d’exploitation de l’année écoulée ainsi que le programme de l’année en cours correspondant
au plan d'aménagement en vigueur. Le dossier devra comporter un état chiffré des activités de
la société au cours de l’exercice écoulé.

Ce dossier sera adressé au Ministre en charge des forêts et fera l’objet d’une évaluation par
une Commission d’experts désignée par les autorités concernées.

15. Actions de protection et d’aménagement de la zone

L'exploitant signalera toute présence irrégulière (implantation de villages, plantations
industrielles ou toute autre activité anthropique) aux institutions publiques qui prendront les
mesures adéquates.

16. Entretien des pistes et routes classées

L'exploitant sera tenu d’assurer une maintenance de toutes routes et pistes classées
constituant les voies d’évacuation de ses produits forestiers.

Il doit participer à l’entretien des routes régionales et pistes rurales ainsi qu’à la construction
et / ou à l’entretien des ouvrages d’art sur l’Assiette Annuelle de Coupe (AAC) mise en
exploitation et sur les voies d’accès qui relient l’ AAC aux routes nationales et régionales.

Les coupes devront se limiter à une distance maximale de 50 mètres des routes (code régional,
FAO, 2003).

Aucun parc à bois ne sera installé à moins de 100 mètres le long des routes nationales et
internationales.

17. Clauses sociales

La société s’engage à employer en priorité de la main d’œuvre Centrafricaine. Il ne sera fait
appel à la main d’œuvre étrangère que dans la mesure où il ne sera pas trouvé sur place de
candidats suffisamment compétents.

La société devra assurer pour son personnel la formation continue et les établissements
humains, notamment les logements, les installations sanitaires et scolaires en matériaux
durables.

Elle devra en outre favoriser les activités sportives, culturelles et communautaires de la

localité.
) ù
4
12
Elle s'engage à recevoir et à accorder des facilités à des missions de recherche dans le
domaine forestier et à des étudiants lors des voyages d’études ou pendant leurs stages
professionnels.

La société dressera le bilan annuel chiffré des activités dans le domaine social.

Le concessionnaire s’engage à intégrer l’ensemble de ses mesures en faveur des populations
riveraines et de ses salariés dans un plan d’ensemble et un zonage cohérent issu d’une
concertation locale dont le mécanisme sera précisé à l’issu du diagnostic socio-économique
complémentaire.

18. Clauses environnementales

Le concessionnaire s’engage à :

- réaliser l’étude d’impact environnemental par un bureau indépendant ou un consultant
avéré et en rendre public les résultats.

- rendre compte à l’administration forestière de tout acte délictueux en matière de faune
observé sur sa concession ;

- limiter l’accès au permis dans le respect de la législation en vigueur ;

- soutenir tous les projets d’alternative à la consommation de viande de chasse pour son
personnel suivant des conditions restant à déterminer entre les parties concernées ;

- interdire par le biais d’un règlement intérieur le transport de produits de chasse et de
chasseurs à bord de ses véhicules.

19. Dispositions disciplinaires

Tout manquement aux termes de l’article 8 sera sanctionné par les dispositions des textes
législatifs et règlementaires en vigueur.

L’inexécution des obligations imparties pourra donner lieu à une astreinte ou à l’exécution
d’office par l’administration sur les frais de la société.

Article 9 : Fiscalité

Le présent avenant à la convention définitive de l’ancien PEA 187 ne modifie en rien les
obligations fiscales du concessionnaire.

Article 10 : Rupture de la convention provisoire

Le concédant pourra annuler le présent avenant si le concessionnaire venait à manquer à ses
obligations contractuelles ou commettait des infractions graves voire répétées aux lois et
réglementations en vigueur, notamment toutes celles concernant la législation forestière et
environnementale.

Le concessionnaire se réserve le droit de mettre un terme à cette convention en notifiant sa
demande au concédant trois mois à l’avance, sous réserve de l’application de certaines
dispositions prévues dans le Code Forestier.

Article 11 : Modification - Entrée en vigueur
Le présent avenant entre en vigueur immédiatement après la signature par les deux parties.

Toute modification des dispositions de cet avenant ultérieure à sa signature, ne se fera qu’avec
le consentement des deux parties concernées.

E 13 Ÿ
Fait à Bangui (en quatre exemplaires), le 31 Décembre 2015

Le Président Directeur Général

Le Ministre des Eaux, Forêts,
de CENTRA-BOIS F

FORETS Chasses et Pêches

ss
Mohamed _BITAR 2 CŸ jsabelle GAUDEUILLE

Pièces jointes :

Annexe 1 : Copie du décret d’attribution du PEA
Annexe 2 : Copie de la lettre de notification

C4
Ÿ
Ÿ Annexe 3 : Carte des Assiettes Annuelles de Coupe (AAC)

14
MINISTERE DES EAUX, FORETS,
CHASSE ET PECHE
DIRECTION DE CABINE |.

INSPECTEUR CENTRAL EN MATIERE D
EAUX ET FORETS /

République CentrAfricaine

Unité- Dignité- Travail

ne Li ?. IMEFCPIDIRCABIC-EF

La Ministre des Eaux, Forêts, Chasse et Pêche

A
Monsieur le Directeur Général deteSociété—

CENTRAFRICAINE DE BOIS”
BANGUI

Objet: Notification de Décret d'Attribution de Permis d'Exploitation et
d'Aménagement (PEA) :

 Monsieur-le Directeur Général,

Au terme de la-procédure d'attribution de PEA par appel d'offré
n°0300/MEFCP/DIRCAB/DGEFCP du 15 mai 2015 suite auquel Vous avez
bien voulu soumissionner, j'ai l'honneur de vous notifier le Décret n° 15.328
du 24 août 2015 portant attribution d'un Permis d'Exploitation et
d'Aménagement à la Société CENTRAFRICAINE DE BOIS.

Par conséquent, vous êtes prié de retirer auprès de la Direction Générale
des Eaux, Forêts, Chasse et Pêche les Ordres de Recettes relatifs aux trois
(3) ans de loyer majorés de votre proposition financière. Je vous rappelle
que Ces Ordres de Recettes devraient être payés dans un délai de quinze
(15) jours à compter de la date de signature de la présente notification.

Fait à Bangui, le 25 ALT 205

LAN
ESS

%

Ÿ

RES à Ÿ,
lE/ &\
ar, ms 2
ul mil 1 7
is $ \}
I vf [li
@ / VE
2 Ÿ

rc x isébélle GAUDEUILLE

PJ
- Copie du décret

Rue Ambassadeur R. Guérillot % : +(236) 61.79.21 & : +(236) 61.57.41

/

PF.
Proudence dela Rpublhique République Centrafricaine

Unité + Dignité - Travail

DECRET N° 15 328

PORTANT ATTRIBUTION D'UN PERMIS D'EXPLOITATION ET D'AMENAGEMENT
(PEA) A LA SOCIETE CENTRAFRICAINE DE BOIS

LE CHEF DE L'ETAT DE LA TRANSITION

v-

Vu  laloin°13.001 du 18 juillet 2013 portant Charte Constitutionnelle de Transition

Vu  laloi n° 08.022 du 17 octobre 2008, portant Code Forestier de la République.
Centrafricaine - == =. |

Vu le décret n° 13.270 du 18 juillet 2013 portant promulgation de la Charte
Constitutionnelle de Transition ;

Vu le décret n° 14.269 du 10 août 2014 portant nomination du Premier Ministre, Chef du
Gouvernement de Transition ;

Vu le décret n° 15.288 du 20 juillet 2015, portant nomination ou confirmation des Membres du
Gouvernement de Transition ; m

Vu le décret n°15.189 du 15 mai 2015, portant organisation et fonctionnement du
Ministère des Eaux, Forêts, Chasse et Pêche, et fixant les attributions du Ministre ;

Vu le décret 09.118 du 28 avril 2009 fixant les modalités d'attribution des permis d'exploitation
et d’aménagement ; : € de

Vu l'arrêté n°006/MEFCPE/DIRCAB/CAPF du 27 mars 2007 fixant le règl
la Commission d’Attribution des Permis ;

procédure de mise en concurrence pour l'attribution des PEA ;

Vu la décision n° 046/MEFCP/DIRCAB/CMEF du 23 juin 201$ portant Désignätion des
Membres de la Sous-Commission d’Evaluation (SCE) ;

Vu la note de service n° 0198/MEFCP/DIRCAB/CMEF du 19 mars 2015 portant Désignatio
des Membres de la Commission Interministérielle d’Attribution des Permis (CIMA:

Vu l'appel d'offre n°0300/MEFCP/DIRCAB/DGEFCP du 15 mai 2015 en vue d’attribution de
deux (2) Permis d'Exploitation et d'Aménagement en République Centrafricaine,

Vu le Rapport d’Evaluation Technique de la Sous-commission,
Vu les Procès-Verbaux n° O1, 02, 03, 04, OS, 06 et 07 relatifs respectivement à l'approbation des
documents d’appel d'offres, au recrutement d’un Observateur Indépendant, à la désignation

des membres de la Sous-commission d’Evaluation des offres, à l’ouverture publique des
offres, à la validation du rapport de la SCE et à l'ouverture des offres financières,

SUR PROPOSITION DU MINISTRE DES EAUX, FORETS, CHASSE ET PECHIE,

LE CONSEIL DES MINISTRES ENTENDU,

——
DECRETE-

Article 1°": _ILest attribué à la Société CENTRAFRICAINE DE BOIS un Permis d'Exploitation et
d'Aménagement (PEA) d’une superficie totale de Cent Cinquante Six Mille Cinq Cent
Tente Un hectares (156.531 ha) soit Quatre Vingt Huit Mille Cinq Le Quarante Sept Fe

hectares (88.547 ha) de superficie utile et taxable. cd

Te Permis est inscrit au sommier ITESEnSON Sous le NUMÉTO 192.

Article 2 -LePermis en seul lot est situé dans la préfesiure de *Ormbella Mpôko_. ;

Il est défini comme suit : 3°34” et 2°36’ de latitude Nord, 16°10’ et 16°40° de longitude
Est. Il est limité :

Au Nord : par le cours d’eau PAMA en remontant jusqu’au village BOZERE en passant
par le village KOUNGA ;

Au Sud : par le cours d’eau LESSE jusqu’au village BOMBOKO en serai le village
SEKIAMOTE, puis le village MODALE ,

A l'Ouest : du confluent des cours d’eau PAMA et MBAMBI en suivant le cours du
MBAMBI jusqu’au village KOUNGA en passant par le point côté 318, puis du village
DIMBANGA et les villages KALANGOUE, KAPOU 1 en passant par le point côté 354
en suivant le cours d’eau KAPOU jusqu’à sôn confluent avec le cours d’eau LESSE ;

A l'Est : du village SEKIAMOTE en atteignant les villages KALADIPA, en passant par
les villages BOBASSA, BOKASSI I et BOKASSI II le long .du cours dé Ja rivière
OUBANGUI. à à

Article'3 La signature d’une Convention Provisoire d'Aménagement Exploitation et-l'installation
d’une Cellule d’ Aménagement forestier au sein de la société seront établies ns un délai:
maximum de quatre-vingt-dix (90) jours à compter de la date de signature du présent î
Décret. Ces documents détermineront les nouvelles conditions d’exploitation du Permis
n°192.

Article 4 La Société CENTRAFRICAINE DE BOIS s’acquittera du paiement de la totalité des :
loyers pour les trois premières années dans un délai de (quinze) 15 jours. à compter de la
notification du présent Décret. Les loyers versés au titre de la deuxième et troisième
année seront considérés comme avances non déductibles des autres taxes et redevanci

Article S La société CENTRAFRICAINE BE BOIS demeure soumise à toutes les dispositions
en vigueur, en ce qui concerne le régime domanial, fiscal, douanier et forestier.

Article 6 Le présent Décret qui abroge toutes dispositions antérieures contraires et qui prend effet à
compter de la date de sa signature sera enregistré et publié au Journal Officiel.

Fait à Bangui, le 2 4 AOUT 2015

aux Forêts.

Le Premier Ministre, Chef

os baie GAUDEUILLE

HI
24

AE

18*00"E 18*100"E

4200"N

4100"N

Légende
| —— Réseau hydographique [| AAC4
——— Réseau routier ET 05
Limite du PEA EM cc
AAC série de conversion
| CT] act
EM xac2
| M ::c:

Découpage en AAC de la série de conversion du PEA 192

18°200"€ 18300"

10 Kilomètre:

Echelle : 1400 000

Source : Divers
Réalisation : AGDRF. déc 2015
Géoréf : WGS 84-cood.Geo

18°400"E
£

EE

MINISTERE DE L'ENVIRONNEMENT, DU
DEVELOPPEMENT DURABLE, DES EAUX,
FORETS, CHASSE ET PECHE

REPUBLIQUE CENTRAFRICAINE
Unité — Dignité — Travail

COURRIER

Bangui le 3 7 M4 2017

A.G. DRE

ARRIVEE)

ENREGISTRE LE 0 9 JUIN. 2097 |
SOUS LEN* AS. |
FE

Rue Ambassadeur R. Guérillot Tél.

: (236) 61.79.21 - (236) 61.57.41
REPUBLIQUE CENTRAFRICAINE

Avenant à l’avenant à la Convention Définitive
d'Aménagement-Exploitation
Entre

Le‘Ministère de l'Environnement, du Développement Durable, des Eaux, Forêts, Chasse et Pêche, ci-après
désigné « Je concédant »,

gt:

TaSociété CENTRAFRICAINE DE BOIS (CENTRA-BOIS), ayant son Siège Social à Bangui, ci-après désignée

«concessionnaire»,

Hestconvenu ce quisuit: :

Préambule :

Le Permis d'Exploitation et d'Aménagement (PEA) inscrit au sommier forestier sous le n°187 était attribué à la
Société SCD. Ce PEA est doté d'un plan d'aménagement et a fait l'objet d'un retour au Domaine forestier de l'Etat
‘panDécret n°13.408 du 09 octobre 2013.

Ce PEA a été attribué à la société CENTRA-BOIS par Décret n°15.328 du 24 août 2015 et inscrit au sommier

… Jorestier sous le n°192.

Un'avenant à la convention définitive d'aménagement-exploitation a été signé par le Ministère en charge des forêts
et la société CENTRA-BOIS le 31 décembre 2015.

£e Décret n°17.039 du 21 janvier 2017 portant extension du Permis d'Exploitation et d'Aménagement n°192 de la

société CENTRA-BOIS redéfinit les limites et la surface du PEA 192.

Article 1 : Objet général de cet avenant

L'objet du présent avenant est d'acter le Changement de définition du PEA 192 qui comporte, conformément au
Décret n° 17.039 du 21 janvier 2017, deux (02) lots :
— Un Lot À, situé dans l'Ombella-M'poko, d'une superficie totale de cent cinquante six mille cinq cent trente et
un (156 531) ha dont soixante-quinze mille Cinq cent cinquante deux (75 552) ha utiles
- un Lot B, situé dans la Lobaye, d'une superficie totale de quinze mille deux cent trente-neuf (15 239) ha
dont treize mille (13 000) ha utiles.
Par conséquent, le PEA 192 présente désormais une superficie totale de cent soixante et onze mille sept cent
Soïxante-dix (171 770) ha dont quatre-vingt huit mille cinq cent cinquante deux (88 552) ha utiles et
taxables. ‘

La révision du Plan d'Aménagement de l'ex PEA 187, ou Lot À du PEA 192, reste d'actualité mais doit maintenant
intégrer le Lot B.

Le concessionnaire ne dispose pas encore d'unité de transformation et devra en avoir dans les délais prévus par la
loi en vigueur, c'est-à-dire dans un délai de trois ans à compter de la signature de la convention du 31 décembre
2015.

Le présent avenant fixe les tâches respectives du concédant et du concessionnaire devant aboutir à la réalisation
du programme décrit ci-dessous.

Article 2 : Législation applicable

La présente convention est régie d'une part, par les Accords Internationaux, y compris l'Accord de Partenaria
Volontaire (APV)-FLEGT entre la RCA et l'Union Européenne, d'autre part par les lois de la Républiqu
Centrafricaine et notamment les lois portant Codes : forestier, de l'Environnement, de la Faune et leurs texte

d'application.
Article 3 : Zone d'intervention du Programme

La zone d'intervention du programme Sorrespond au PEA n°192 attribué au Concessionnaire par Décret n°15.328
du 24 août 2016, et redéfini par le Décret 17.039 du 21 janvier 2017, Une Copie de ces deux décrets et des lettres
de notification est annexée à ce document (cf. Annexe 1 à Annexe 4).

Pendant la validité de cet avenant, l'exploitation Se fera sur les Assiettes Annuelles de Coupe de la série de
Sonversion du Lot A dont la Superficie utile est de 15 037 ha.

Article 4 : Durée de l'avenant

«

Le présent avenant Couvre la période nécessaire à l'inventaire d'aménagement du LotBetäla Préparation d'une
Proposition de plan d'aménagement du nouveau PEA n°192 et à son agrément. È

Cette période est fixée à six (06) mois. Elle Pourra éventuellement être Prorogée de six (06) mois si les deux
Parties en expriment la nécessité.

Le présent avenant prendra fin dès la Signature d'une Convention définitive d'aménagement-exploitation, après
agrément du plan d'aménagement.

Article 5 : Répartition des tâches
5.1. Rôle du concédant

Le concédant, au travers de l'Agence de Gestion Durable des Ressources Forestières (AGDRF) sera plus
Spécialement Chargé de :

- former l'aménagiste responsable des activités d'aménagement au sein de la société sur les logiciels de
base utilisés par l'AGDRF ;

7 &SSürer le traitement des données de l'inventaire d'aménagement réalisé sur le terrain par le
Concessionnaire, et analyser les résultats tant Sur le plan quantitatif que qualitatif ;

Préparer, en étroite collaboration avec le Concessionnaire, des scénarii d'aménagement pour le PEA n°
192 devant permettre l'approvisionnement à long terme de l'industrie de transformation dans le cadre du
renouvellement de la ressource et de la conservation de l'écosystème forestier naturel d'une part, du projet
d'entreprise précisé par le concessionnaire d'autre part ;

-_ réviser le plan d'aménagement toujours en étroite collaboration avec le Concessionnaire et les autres
Parties prenantes :

- réaliser auprès du Concessionnaire les actions de formation préalables portant sur les travaux d'inventaire
d'aménagement h

- effectuer un Suivi-contrôle des travaux d'inventaire d'aménagement réalisés Par le concessionnaire selon
des modalités décrites dans les normes nationales d'inventaire d'aménagement et le cahier des charges
Spécifique au PÉA.

-  €ffectuer un contrôle dans le cadre de la mise en œuvre de l'APV-FLEGT, Par photo satellite du respect
des limites des ässiettes annuelles de Coupe et assurer un contrôle Physique des chantiers forestiers.

Cr
x

= promouvoir l'organisation de réunions de concertation périodiques entre les partenaires impliqués.

5.2. Rôle du concessionnaire

Le concessionnaire sera plus spécialement chargé de :

réaliser l'étude d'impact environnemental ;

réaliser l'inventaire d'aménagement, conformément aux normes nationales d'inventaire. À ce titre, il disposera
des moyens humains et matériels nécessaires pour un bon déroulement des travaux. L'inventaire prévoit de
mobiliser au moins deux (02) équipes de comptage et de layonnage de 15 personnes. Une personne de la
société sera spécifiquement affectée à la supervision des équipes d'inventaire comme chef d'équipe. Ces
équipes seront placées sous la supervision directe de cette personne qui constitue le point de contact avec
l'AGDRF pour toutes les questions de logistique et d'organisation de l'inventaire complémentaire ;

créer une cellule-d'aménagement et recruter un aménagiste qui va coordonner les activités de ladite celluie de
la société. L'aménagiste travaillera directement avec le chef d'équipe des inventaires ;

recruter un Gestionnaire des Actions Sociales (GAS) pour appuyer la cellule d'aménagement et les actions
d'Information Education Communication (IEC) ;

fournir les moyens de déplacement des équipes d'inventaire et veiller à ce que ces moyens soient bien
disponibles selon le calendrier de travail préalablement établi avec l'ingénieur forestier aménagiste de
l'AGDRF. Enfin, tous les équipements techniques d'inventaire y compris les produits pharmaceutiques de
première nécessité seront correctement acquis et mis à la disposition des équipes d'inventaire sur toute la
durée des travaux de terrain ;

faciliter l'accès aux zones difficiles par l'ouverture de pistes si cela s'avère indispensable ;

démarrer l'inventaire d'aménagement dans les trois premiers mois de l'avenant. La phase initiale des travaux
permettra d'assurer la formation du personnel de collecte de données. Cette formation se poursuivra durant
toute la période de récolte de données ;

terminer les travaux d'inventaire d'aménagement sur le terrain au plus tard trois (03) mois après leur
démarrage ;

mettre à la disposition de l'AGDRF, sur son site industriel un logement pour son ‘personnel chargé des
opérations de suivi-contrôle de l'inventaire d'aménagement. Pour ces opérations, il est prévu d'affecter 1
personne sur toute la durée de l'inventaire fixée à 3 mois environ. Le déplacement sur le terrain des personnes
chargées du suivi-contrôle reste à la charge du concessionnaire ;

affecter à l'AGDRF, toujours sur son site industriel, une case de passage pour les ingénieurs de l'AGDRF
chargés de l'encadrement des opérations de terrain et les cadres du département de tutelle. La case de
passage devra permettre l'hébergement d'au moins deux personnes :

metire à la disposition du Secrétariat Technique Permanent (STP) de l'Accord de Partenariat Volontaire (APV)
1 FLEGT tous les documents liés à la légalité de l'entreprise conformément à l'Annexe II de l'Accord.

créer au sein de l'entreprise une cellule d'aménagement au plus tard 3 mois à compter de la date de signature
de la présente convention. Cette cellule d'aménagement sera dotée d'un équipement informatique de base
pour les travaux de bureautique, de gestion et traitement des données, et de cartographie. Elle est placée sous
la responsabilité d'un aménagiste. Une liste de cet équipement sera communiquée au concessionnaire par
l'AGDRF au cours de la première année. La cellule d'aménagement servira de bureau de liaison pour les
ingénieurs de l'AGDRF.

Réaliser, sur les zones ouvertes à l'exploitation durant la durée de l'avenant, un inventaire d'exploitation et en
communiquer au concédant les résultats ;

communiquer au concédant toutes les données relatives à l'exploitation effectuée au cours du présent avenant
de façon à intégrer ces données dans le plan d'aménagement ; L

et
Article 6 : Obligations du concédant

Lors de l'approbation du nouveau plan d'aménagement par le Ministre en charge des forêts, qui interviendra avant
la date d'expiration du présent avenant, et au plus tard trois mois après le dépôt du plan d'aménagement, le
concédant s'engage à signer la convention définitive d'aménagement-exploitation avec le concessionnaire et à
apporter aux clauses de gestion de l'ancienne convention définitive (Cf. Art8) du PEA les modifications rendues
nécessaires dans la limite des lois et règlements en vigueur.

Article 7 : Obligations du concessionnaire concernant l'aménagement

D'une façon générale, le concessionnaire s'engage à faciliter l'accès au PEA 192 à l'Administration forestière,
l'AGDRF et autres parties prenantes, et à coopérer dans la réalisation de l'ensemble des études préalables
complémentaires à la révision du plan d'aménagement.

7.1. Logistique

Dans le cadre des études complémentaires relatives à la révision du plan d'aménagement, le concessionnaire
fournira les moyens: de déplacement des équipes d'inventaire et veillera à ce que ces moyens soient bien
disponibles selon le calendrier de travail préalablement établi avec l'AGDRF :

- tous les équipements techniques d'inventaires, et la pharmacie de première urgence seront acquis et mis à
la disposition de ses équipes. L'approvisionnement en eau de l'ensemble des équipes de terrain (société et
AGDRF) sera garanti là où c'est nécessaire É

- l'accès aux zones difficiles sera facilité par l'ouverture de pistes utilisables par un véhicule 4x4 ;

- le déplacement sur le terrain du personnel de l'AGDRF mandaté pour le suivi-contrêle de qualité, soit un
chef d'équipe et deux prospecteurs, sera assuré selon des modalités établies au préalable entre l'AGDRF
et le concessionnaire :

- le logement, dans des conditions décentes, sur le site industriel de la concession, des ingénieurs de
l'AGDRF chargés de l'encadrement des opérations sera assuré selon des modalités et un calendrier à
établir par consensus,

7.2. Fiches d'inventaire

En cas de besoin d'inventaire complémentaire pour la révision du plan d'aménagement, le concessionnaire
fournira, en particulier l'ensemble des fiches de terrain de l'inventaire d'aménagement, au fur et à mesure de sa
réalisation et selon une périodicité à déterminer avec le concédant, à l'Administration forestière au travers de
l'AGDRF qui pourra vérifier à tout moment sa validité.

7.3. Celluie d'aménagement

Le concessionnaire créera au sein de l'entreprise Une cellule d'aménagement au plus tard trois (3) mois à compter
de la date de signature du présent avenant conformément à l'article 3 du Décret d'attribution du PEA 192. Le
concessionnaire recrutera un aménagiste qui coordonnera les activités de cette cellule et travaillera directement

Considérant l'importance de la population riveraine sur le PEA 192, le concessionnaire devra engager un
gestionnaire des affaires sociales (spécialiste en animation rurale) dont le rôle sera de sensibiliser la population, de
participer au diagnostic Socio-économique de la zone et de traiter les contentieux enregistrés.

7.4. Assiette Annuelle de Coupe

La surface totale potentiellement mise en exploitation par le concessionnaire en attendant la révision du plan
d'aménagement sera limitée aux AAC de la série de conversion n°1, n°2, n°8 et n°9. Ceci, pour permettre à
CENTRA-BOIS de valoriser au maximum le potentiel ligneux avant la rétrocession de ces AAC. L'exploitation se
fera au DME afin d'optimiser les bénéfices obtenus du capital forestier présent et affronter les coûts
Supplémentaires, tels que les dédommagements et l'application des techniques d'exploitation adaptées au

contexte.

La surface utile de ces quatre (04) AAC de la série de conversion est de 15 037 ha,
ä
fi
R
| |
(à
R
| |
R
| |
| |
"
|
L
[
l

l

Ainsi, la superficie des AAC Pour permettre de réviser le plan d'aménagement est de 15 037 ha positionnée sur {:
carte reprise en Annexe 5.

La surface totale mise en exploitation par le Concessionnaire durant la période de révision du plan d'aménagemen
ne doit pas dépasser ces 15 037 ha.

Les résultats des inventaires d'exploitation réalisés dans les assiettes de Soupe ouvertes à l'exploitation ainsi que
toutes données relatives à l'exploitation sur ces zones seront communiqués à l'AGDRF de façon à les intégre:
dans le nouveau plan d'aménagement.

7.5. Plan d'investissement industriel
an a Investissement industriel

Le concessionnaire s'engage à fournir au concédant son plan de développement industriel avant la validation du
houveau-plan d'aménagement révisé, à court et à long terme afin de Permettre une programmation des activités.

7.6. Formation des équipes et suivi de l'inventaire

Le concessionnaire s'engage à ne pas modifier la composition des équipes qui seront formées et affectées à
l'inventaire d'aménagement, sans l'approbation de l'AGDRF, durant toute la période de l'avenant et à ne les
affecter qu'à cette tâche de façon à garantir la qualité de l'inventaire et à ne pas en retarder Son avancement.

7.7. Prise en charge des travaux d'aménagement

Le concessionnaire s'engage à prendre en Charge les coûts des activités suivantes : processus de révision du plan
d'aménagement (inventaires, études socio économique et atelier de restitution des résultats d'études socio
économique et du plan d'aménagement).

Article 8 : Cahier des charges pour l'exploitation

8.1. Conditions de mise en exploitation

La mise en exploitation du permis est conditionnée par l'obtention d'une autorisation d'ouverture de chantier
délivrée par la Direction Générale des Forêts.

8.2. Normes d'exploitation

L'exploitation du PEA 192, se fera Gonformément aux obligations contractuelles contenues tout d'abord dans cet
avenant à l'avenant à la convention définitive d'exploitation — aménagement de l'ex PEA 187 et ensuite au plan
d'aménagement révisé et agréé par le Ministère en charge des forêts. :

8.3. Diversification de la production

Les arbres ne faisant Pas partie de la liste établie dans le tableau ci-dessous peuvent faire l'objet d'une exploitation
à des fins commerciales Uniquement après accord exceptionnel du Ministre en charge des Forêts, sanctionné par
la normalisation de l'identification desdits arbres (noms scientifique et commercial, Diamètre d'exploitabilité etc.)
Par Voie d'arrêté du Ministre en charge des forêts.

Nr
Tableau n°1 : Liste des essences proposées et leurs Diamètres Minimum d'Exploitabilité Spécifiques(DMES) à la
société CENTRA-BOIS

N° NOMS SCIENTIFIQUES NOM COMMERCIAL DME
1 Gossweilerodendron balsamiferum Tola 90
2 Gilbertiodendron dewevrei Limbali 90
3___| Albizia ferruginea latandza 90
4 Afzelia sp Doussié 60
5 ___ | Autranella congolensis Mukulungu 80
6 Baillonella sp Moabi 80
7__ | Entandrophragma cylindricum, E utile Sapelli, Sipo 60
8__| Entandrophragma candollei Kosipo 80 F
9 Enfandrophragma angolense Tiama 80
10_| Érythrophioeum ivorense Tai E 80
11 | Khaya sp Acajou 60
12_| Lovoa trichiloïdes Dibétou 80
13_| Oxystigma oxyphyllum Tchitola 80
14° | Pericopsis elata Assamela 80
15_ | Piptadeniastrum africanum Dabéma 80
16_| Pycnanthus angolensis llomba 80 ÿ
[17] Mitragyna stipulosa Abura 80
18_| Chlorophora excelsa Iroko 60
19_ | Leplaea cearata Bossé clair 70
20 _ | Leplaea thompsonir Bossé foncé 70
21 | Lophira alata Azobé 70
22 | Antiaris africana Ako 70
23 | Canarium scweinturthii Aiélé 70
24_| Eribroma oblongum Eyong 70
25 _| Chrysophyllum sp Longhi 50
26 | Aningeria sp Aniègré 50
27_| Nesogordonia sp Kotibé . 70
28_| Bobgunnia fistuloides Pao-rosa 70
29 | Willetia laurentir Wengé 70
30 | Triplochiton scleroxylon Ayous 60
31_| Guibourtia demeusei Bubinga 50
32 | Mammea afriçana Oboto 60
33 | Nauciea diderrichi Bilinga : 60
34 | Pterocarpus sp Padouk 60
35 | Terminalia superba Limba-Fraké 60
36 | Desbordesia sp Alep 50
37 | Fagara sp Olon 50
38 | Mitragyna ciliata Bahia 50
39 | Morus mésozygia Difou 50
40 | Staudia stipitata Niové 50
41_| Diospyros sp Ebène 40
42 | Mansonia altissima Bété 40

Les espèces telles que : Abura (Mitragyna Stipulosa), Pao rosa (Bobgunnia fistuloides), Kotibé parallèle (Pterygota
MaCroCarpa) sont interdites à l'exploitation sur le PEA 192.

8.5. Abattages spécifiques

La société pourra faire abattre sans limitation de diamètre ou d'essence, les arbres se trouvant Sur le passage
d'une voie de vidange ou d'une route.

Les arbres ne figurant pas sur la liste précédente pourront également être abattus en tous lieux du permis s'ils sont
nécessaires à la coristruction des ponts et au besoin des campements.

Si au cours de l'abattage, un arbre reste accroché à Un autre appartenant à une essence dont l'abattage est
interdit, ou de dimension non exploitable, il sera procédé à la coupe de l'arbre constituant l'obstacle. Ledit arbre

6

ce
Sera évacué sur autorisation expresse du responsable forestier local. Dans tous les cas, ces abattages sont admis
Sous réserve d'en porter mention au carnet de chantier:

Comportant les défauts cités ci-dessous, qui seront tronçonnées et enregistrées sur le carnet de chantier prévu à

l'article 8.7 du présent document.

‘Tout arbre abattu sera marqué à même le bois sur la souche et sur les billes, de l'empreinte du marteau forestier
: Numéroteur pour permettre le contrôle par l'administration forestière ou l'AGDRF.

+ Surla souche:
© La marque de la société CENTRA-BOIS ;
© Le numéro d'identification de l'arbre et celui de la parcelle ;
o Ladate d'abattage ;
°_ Surles billes, aux extrémités de chaque bille utile, après purge, les chutes étant exclues :
o La marque de la société CENTRA-BOIS : ,
o Le numéro d'identification de l'arbre et celui de la parcelle de prélèvement, à la peinture
précédant le numéro d'identification de l'arbre avec, s'il y a lieu, mention de la lettre précisant
la position de la bille‘dans le fût.

Les billes issues d'un même füt désignées par des lettres majuscules dans l'ordre de l'alphabet français « A »
désignera la bille de base, « B » la bille immédiatement Supérieure « C » celle qui suit, etc.

8.7. Tenue du carnet de chantier
Jenue du carnet de chantier

sera rempli au fur et à mesure des abattages. Les arbres prévus au point 8.3, au cas où ils seraient
commercialisés, seront Marqués. Ÿ seront inscrits : la date de l'abattage, le numéro d'identification de l'arbre,
l'espèce, le diamètre de référence à 1,30 m ou au-dessus des contreforts, la longueur du fût, les diamètres aux
découpes Supérieures, le volume du fût, puis le nombre, la lettre (A, B, C...), les dimensions (longueurs, diamètres
aux deux bouts) et le volume de chaque bille,

Les feuilles n°2 et n°3 du Carnet de chantier seront envoyés à la Direction des Forêts et à l'Inspection Forestière de
l'Ombella-M'poko au Plus tard trois (3) jours après la dernière inscription dans le carnet (carnet terminé).

Ce document servira aux fins de statistiques mensuelles et de contrôle. Le Carnet de chantier contenant le feuillet

n°1 ne doit quitter le chantier sous aucun prétexte, || sera à la disposition permanente Pour consultation de la part
des responsables techniques du plan d'aménagement et des Missions de contrôle des chantiers forestiers,

Au camet de chantier seront annexés : Une copie du décret d'attribution du PEA et l'avenant à l'avenant à la
convention définitive d'aménagement-exploitation. é

Avant tout usage du carnet de Chantier, l'inspecteur Préfectoral des Eaux et Forêts de l'Ombella-M'poko le vérifie
et paraphe la première et la dernière feuille,

Pendant toute sa période d'activité, la société est tenue de Conserver en archives les carnets de chantier.

RTE M

8.8. Les routes forestières
—<$ routes forestières

Des panneaux de Signalisation à l'entrée et à la sortie du PEA 192 et la réglementation générale rout
Caractériseront la circulation au sein dudit Permis.

Les routes Comporteront, nécessairement, des endroits aménagés pour Stationnement des grumiers. Elles ser

Pourvues de panneaux de signalisation aux points présentant un réel danger.

Le tracé des routes et pistes principales devra tenir Compte des contraintes du Plan d'Aménagement et de l'
des services du Ministère en charge de l'Aménagement du Territoire.

8.9. Exécution des coupes

=utlon des coupes
L'abattage, le débusquage et le débardage seront conduits de façon à entraîner Je moins de dégâts possibles a
arbres d” ir (pi:

avenir (piste de débardage large, destruction de grande surface Pour récupérer une bille, mutilation d
arbres d'avenir, etc.).

Le long des routes et des pistes, en bordure de champs, rivières importantes et lieux d'habitation Ou de passagi

les coupes seront réalisées sous la responsabilité de la Société qui est tenue d'assurer la Sécurité des biens et de
Personnes.

Aucun parc à bois ne doit être installé le long des routes nationales et internationales Smpruntées par l'exploitant €
à proximité des Parcs et autres aires protégées.

Pour tout ce qui précède, l'exploitant est tenu de donner les instructions d'usage à son personnel,

Si des arbres, après abattage, sont considérés inutilisables Par Suite de pourriture au Cœur, on portera [a mentio
<Pourri » dans la colonne « observations » du Carnet de chantier.

Il ne sera abandonné s

Ur OÙ hors du permis
Permis, les billes non Sorties du chantier après abattage, sauf cas de
reconnu par le service forestier.

Seront réputées abandonnées en forêt, les billes non évacuées depuis plus de cent quatre-vingt et un (181) jours.

A l'expiration de ce délai, l'exploitant se verra obligé d'opter pour un délai Supplémentaire qui sera payant jusqu’

la fin des travaux de vidange total du permis. Le taux de pénalité dans ce cas Sera de 40 % de ja valeur de tax
d'abattage par mois.

8.10. Délai de sortie des billes
10e sortie des billes

A l'expiration du prélèvement sur un chantier donné, un délai Maximum de cent quatre-vingt et un (181) jours ser
laissé à l'exploitant pour la Sortie de tous les bois abattus

Te

Dépassé ce délai, une demande de sursis de soixante (60) jours Maximum sera adressée au Responsable c
l'Inspection Préfectorale des Eaux et Forêts. Elle devra Comporier les détails sur les grumes qui restent à débard
et à transporter avec référence au carnet de chantier.

A l'expiration du délai de sursis, le taux de pénalité de 40 % de valeur de la taxe d'abattage par mo
supplémentaire sera appliqué.

8.11. Circulation des produits forestiers

Lorsque l'exploitant fera circuler des produits forestiers, il devra établir une feuille de route en double exemplaire

= mentionnant :

- le lieu de destination et les noms des destinataires :

- l'essence et la nature des produits :

- la qualité (volume ou tonnage) par type de produit :

- la date d'expédition ;

- S'il s'agit des grumes, le numéro de chaque grume et le numéro du PEA 192 d'où son
à extraits les produits ;

- le tonnage total transporté,

Les feuilles de route seront établies sans ratures ni Surcharges, arrêtées et Pparaphées par l'expéditeur, qui es
dans ce cas titulaire du PEA 192.

Tous les documents cités ci-dessus doivent être accompagnés de Certificat (S) d'Origine {s) pour la sortie du
territoire.

L'inobservation de ces dispositions entraînera des sanctions prévues par les textes en vigueur,

8.12. Documents de déclaration des mouvements des bois

Les documents devront être remplis conformément aux modèles de formulaire fournis par l'administration.

Les documents devront être parfaitement lisibles et ne Comporteront aucune rature ni Surcharge sous peine de
pénalité prévue par les textes en vigueur. l

8.18. Disposition pour retard de déclaration des Mouvements des bois

BOIS. Cette déclaration devra parvenir sous dix (10) jours sous peine d'encour
une pénalité forfaitaire de 500 000 FCFA.

Si le mouvement de bois certifié exact n'est Pas fourni à l'administration dans ce délai, un ordre de recette d'u
montant égal au double du mois Précédent sera établi et ultérieurement réajusté à la réception de l'état.

8.14. Bilan annuel

Chaque année avant fin février, la société Présentera un dossier Comprenant le bilan d'exploitation de l'anné
écoulée ainsi que le

Programme de l'année en cours Correspondant au plan d'aménagement en vigueur. |
dossier devra Somporter un état chiffré des activités de la société au cours de l'exercice écoulé.

Ce dossier sera adressé au Ministre en Charge des forêts et fera l'objet d'une évaluation par une Commissir
d'experts désignée par les autorités concernées.

8.15. Actions de protection et d'aménagement de la Zone

L'exploitant signalera toute présence irrégulière (implantation de villages, plantations industrielles ou toute au

activité anthropique) aux institutions Publiques qui prendront les mesures adéquates.
ne a
7 NN Æ M 4

8.16. Entretien des pistes et routes classées

L'exploitant sera tenu d'assurer une maintenance de toutes routes et pistes classées constituant les voies
d'évacuation de ses produits forestiers.

Il doit participer à l'entretien des routes régionales et pistes rurales ainsi qu'à la construction et / ou à l'entretien
des ouvrages d'art sur l'Assiette Annuelle de Coupe (AAC) mise en exploitation et sur les voies d'accès qui relient
l'AAC aux routes nationales et régionales.

Les coupes devront se limiter à une distance maximale de 50 mètres des routes (code régional, FAO, 2003).
Aucun parc à bois ne sera installé à moins de 100 mètres le long des routes nationales et internationales.

8.17. Clauses sociales

La société s'engage à employer en priorité de la main d'œuvre Centrafricaine. Il ne sera fait appel à la main
d'œuvre étrangère que dans la mesure où il ne sera pas trouvé sur place de candidats suffisamment compétents.

La société devra assurer pour son personnel la formation continue et les établissements humains, notamment les
logements, les installations sanitaires et scolaires en matériaux durables. *

Elle devra en outre favoriser les activités sportives, culturelles et communautaires de la localité.

Elle s'engage à recevoir et à accorder des facilités à des missions de recherche dans le domaine forestier et à des
étudiants lors des voyages d'études ou pendant leurs stages professionnels.

La société dressera le bilan annuel chiffré des activités dans le domaine social.
Le concessionnaire s'engage à intégrer l'ensemble de ses mesures en faveur des populations riveraines et de ses

salariés dans un plan d'ensemble et un zonage cohérent issu d'une concertation locale dont le mécanisme sera
précisé à l'issu du diagnostic socio-économique complémentaire.

-8.18. Clauses environnementales

Le concessionnaire s'engage à :
- réaliser l'étude d'impact environnemental par un bureau indépendant ou un consultant avéré et en rendre
public les résultats. $

- rendre compte à l'administration forestière de tout acte délictueux en matière de faune observé sur sa
concession ; -

- limiter l'accès au permis dans le respect de la législation en vigueur ;

-_ Soutenir tous les projets d'alternative à la consommation de viande de chasse pour son personnel suivant
des conditions restant à déterminer entre les parties concernées :

- interdire par le biais d'un règlement intérieur le transport de produits de chasse et de chasseurs à bord de
ses véhicules.

8.19. Dispositions disciplinaires

Tout manquement aux termes de l'article 8 sera sanctionné par les dispositions des textes législatifs et
règlementaires en vigueur.

L'inexécution des obligations imparties pourra donner lieu à une astreinte ou à l'exécution d'office par
l'administration sur les frais de la société.

10

es)
Article 9 : Fiscalité

Le présent avenant à l'avenant à la convention définitive de l'ancien PEA 187 ne modifie en rien les obligations
fiscales du concessionnaire.

Article 10 : Rupture de la convention provisoire

Le concédant pourra annuler le présent avenant si le concessionnaire venait à manquer à ses obligations
contractuelles ou commettait des infractions graves voire répétées aux lois et réglementations en vigueur,
notamment toutes celles concernant la législation forestière et environnementale.

Le concessionnaire se réserve le droit de mettre un terme à cette convention en notifiant sa demande au  ‘

concédant trois mois à l'avance, sous réserve de l'application de certaines dispositions prévues dans le Code
Forestier. :

Article 11 : Modification - Entrée en vigueur

Le présent avenant entre en vigueur après la signature par les deux parties. Toute modification des dispositions de
cet avenant ultérieure à sa signature, ne se fera qu'avec le consentement des deux parties concernées.

Fait à Bangui (en quatre exemplaires), le 3.1.MAI 2017

Le Ministre de l'Environnement, du
À Développement Durable, des Eau ES
É Chasse et Pêche,

Pièces jointes :

Annexe 1 : Copie du décret n°15.328 du 24 août 2015 portant attribution du PEA
Annexe 2 : Copie de la lettre de notification de l'attribution ï

Annexe 3 : Copie du décret n°17.039 du 21 janvier 2017 portant extension du PEA 192
Annexe 4 : Copie de la lettre de notification de l'extension

Annexe 5 : Carte des Assiettes Annuelles de Coupe (AAC)

KR K K

11
72777 que publique Cenire

Unité - Dignité : Travai!

CC

î

ÿ PORTANT ATTRIBUTION D'UN PERMIS D SITATION ET DIS MENAGEMENT
_ (PEA) À LA SOCIETE CENTRAFHICAINE DE BOIS :

PK, ! h
O Î LE CHEF DE L'ETAT DE LA {RANSITION

Ë He: va

] Vu Haloi n°13.00] du 18 juillet 2013 portant Chade

Constitutiônnelle de Transition :

Vu la loi n° 08.022 du 17 octobre 2008, portant G

0 de Forestier de la République
| Centrafricaine : à

de :

Vu le décretin° 13.270 ‘du 18 juillet 201$ portant Promulgation de là Charte
ï Constitutionnelle de Transition D Ë F
Vu le décret n° 14.269 du 10 août 2014 portant nd ination du” Premier Ministre, Chéf du
Gouvemenjent de Transition ; ;

Vu le décret n? 15.288 du 20 juillet 2015, Portänfnominatio® OU‘Confirmation des Membres du
e) ne de Transition ; ke “Æ ie .
Vu le décret + 89 du 15 mai 2015, portant Gr isatiomet-fonctionnement du
Ministère

es Eaux, Forêts, Chasse et Pêche, difixant lesrattri
| ; ES

ibutions du Ministre LE
De AS RER
Î Ë
Vu le décret 09.118 du 28 avril 2009 fixant Jes Mbdalités d'attribution des Pennis d'exploitation
et d’aménagement ; /

Vu l'arêté n00S/MEFCPEDIRCAB/CAPF du D7

mars 2007 fixant le règlement intérieur de
la Commission d’Attribution des Permis 5 Be, rs

!
Vu Ja décision n°037/MEFCP/DIRCAB du 12:
Procédure He mise en ConCurrence pour l’attri

Vu la décision n° 046/MEFCP/DIRCAB/CMER.
Membres de Ja Sous-Commission d’Evaluatick

|
Ë
|
|
|

(@)

=

© Article 1°:

SUR PROPOSITION DU MINISTRE DES EAUX, FORETS

Article 2 :

Article 3 :

Article 4 :

l'appel d'offre DOOUMER CL DIRCAB/DG LE (F

du 1$ mar 201$
deux (2) Permis d'Exploitation et d’Amén

agement en République Centrafricaine,

le Rapport d'Évaluation Technique de la Sous-commission,

, CHASSE ET PECHE,
LE CONSEIL DES MINISTRES ENTENDU,

DECRETE

Ce Permis est inscrit au Sommier forestier sous Je numéro 192.

Le Permis en seul lot est Situé dans la préfecture de l’Ombella Mpôko.

Il est défini comme suit : 3°54” et 2936° de Jatitude Nord, 16°10°

et 16°40° de longitude
Est. Il est limité :

Au Nord : par le cours d’eau PAMA ‘en remontant jusqu’au village BOZERE en passant
par le village KOUNGA ;

Au Sud : par le cours d’eau LESSE jusqu’au village BOMBOKO en atteignant le village
SEKIAMOTE, puis le village MODALE :

A l'Ouest : du confluent des cours d’eau PAMA et MBAMBI en suiv

<n vue d'attribution de
Article 5 La société CENTRAFRICAINE BE BOIS demeure soumise à toutes les dispositions
€n vigueur, en ce qui concerne Je régime domanial fiscal, douanier et forestier.
| Article 6

Le présent Décret qui abroge toutes dispositions antérieures contraire.
Compter de la date de Sa signa

$ él qui prend effet à
ture sera Enregistré

ct publié au Journal Officiel.

: Fait à Bangui, le Z 4 AOÛT 2015

Ai
\\ Br ol
SE ere Mnice 5

2e Pot
N

£ Catherine SAM A-PANZA
"SAMBA PANZA

MINISTÈRE DES EAUX, FORETS,

) République Car trAfricaine
CHASSE Er PECHE Unité - Dignije Travail
DIRECTION DE CaBIN ; j
INSPECTEUR CENTRAL EN MATIERE Des;
EAUX Er Fékers

su EFCPIDIRCAB/IC-EF

La Ministre des Eaux, Forêts, Ch bse et Pêche

LA

à A :
Monsieur le Directeur Général de [à Société
à ù CENTRAFRICAINE DE BOIS 3
: BANGUI ;
Objet : Notificétion de Décret d'Atribution de Permis d'Expidation et
d'Aménagement (PEA) . à

| “Moñsieur le Directeur Général, .

du 24 août 2015 portant attribution d'un Permis d'Exploifati
: d'Aménagement à la Société CENTRAFRICAINE DE BOIS. À

(3) ans de loyer Majorés de votre Proposition financière. Je voug!
due Ces Ordres de Recettes devrai ÿe Quinze
ficaïon.

PJ
- Copie du décret

a
Rue Ambassadeur R Guérillot # : +(286) 61.79.21 & : 236) 61.57.41

REPUBLIQUE CENTRAFRICAINE
Uni té Dignité - Travail :

IE 14
P\necrerne 47-049

PORTANT EXTENSION DU PERMIS D'EXPLOIT ION ET
D’AMENAGEMENT N°192 DE LA SOCIETE CENTRA-BOIS

REA He AR AR RE

LE PRESIDENT DE LA REPUBLIQUE,
‘ CHEF DE L'ETAT

la Constitution de la République Centrafricaine du 30 mars 2016 ;

Vu la Loi n°07.018 du 27 décembre 200
Centrafricaine ;

Vu la Loi n°08.02

7, portant Code de l'Environnement de La République

2 du 17 Octobre 2008, portant Code Forestier de la République Centrafricaine;

Vu  laLoin®] 1.005 du 19 Décembre 201 L autorisant la ratification de l’Accord de Partenariat
Volontaire entre l’Union Européenne et la République Centrafricaine Sur l’application des

réglementations forestières, la gouvernance et les échanges commerciaux des bois et produits
dérivés vers l’Union Européenne FLEGT) ; #

Vu le Décret n° 09.118 du 28 Avril 2009, fixant les modalités d°

attribution des Permis d'Exploitation
et d'Aménagement ;

Vu le Décret n°160218 du 30 Mars 2016,
Centrafricaine ;

Vu le Décret n°160221 du 02 Avril 2016,
ï Gouvernement;

portant Promulgation de la Constitution de la République
Portant nomination du Premier Ministre, Chef du

Vu le Décret n°160222 du 11 Avril 2016, Portant nomination des Membres d

Vu le Décret n°16.365 du 28 Octobre 2016, portant organisation et fonctionnementdu Ministère de
l'Environnement, du Développement Durable, des Eaux, Forêts, Chasse et Pêche et fixant les
attributions du Ministre ;

Vu Pr

lu Gouvernement ;

Arrêté n° 017 du 18 Juin 2012, portant approbation des normes natioñälès de geëtion forestière;
*-Vau---Jes-demandes introduites par la société Centra-Bois : a ee

Vu les Comptes rendu d’examen des différentes demandes de Centra-Bois.

SUR RAPPORT DU MINISTRE DE L'ENVIRONNEMENT, DU DEVELOPPEMENT
DURABLE, DES EAUX, FORÊTS, CHASSE ET PÊCHE

LE CONSEIL DES MINISTRES ENTENDU, NA
. \

He
DECRETE

Art. 1: [lest attribué à la Société Centra-Bois en Compensation un Permis d'Exploitation et

d'Aménagement (PEA) d’une Superficie de 15 239 hectares dont 13 000 hectares
utiles et taxables.

Ce permis est annexé au Permis d'Exploitation et d'Aménagement (PEA) inscrit au
Sommier forestier sous le numéro 192.

t situés dans Jes Préfectures de POmbella-

€ Suit :

Art. 2: Ce Permis est constitué de deux(2) lots qui son:
[ © M'poko et de Ja Lobaye, Ils sont définis comm

de l’Ombella-Mpoko. I est défini comme
suit : 3°34° et 2936’ de latitude Nord, 16°1Q° et 16°40° de longitude Est.

Il est limité : -

€n remontant jusqu’ at Village BOZERE en

E Au Nord : par le Cours d’eau PAMA
E Passant par le village KOUNGA ;

Au Sud : par le cours d’eau LESSE jusqu’au Villa,
village SEKIAMOTE, puis le village MODALE ;

ge BOMBOKO en atteignant le

Lot B d’une Superficie totale de 15 239 hectar
13 000 hectares, est situé dans la Préfecture de La Lobaye. I] est
17923? et 17°33° de longitude Est, 03°50° et 04°20° de latitude

nies par l'Agence de Gestion Durable des
l'élaboration du plan d'aménagement.

Art. 3: La société Centra-Bois Signera un avenant à l'aw

; d'aménagement de l’ex-SCD Pour prendre e

L de quatre-vingt-dix (90) jours à compter de 1
Art4: La société Centra-Bois s'ac

Les loyers versés au titre de la deux

me et la troisième année seront con
avances non déductibles des autres ta

Xes et redevances.

Sidérés comme

Art. 5 : La société Centra-Bois demeure soumise à to:

utes les dispositions en vigueur, en ce qui
Concerne le régime domanial, fiscal, douanie

r et forestier de la République Centrafricaine.

Art.6: Le présent décret qui abroge toutes di

ENS ua

2545 “0

Fait à Bangui, le‘

Le Ministre de l'Environnement,
du Développement Durable, des
Eaux, Forêts, Chasse et Pêche

Le Premier Ministre,
Chef du Gouvernement

A PPRETS

|

ET

PE
æ

| : Le Président de Ja République, Chef de l’Ett

Professeur Faustin Archange ÆOUADERA
7  —<TCange FOUADERA
MINISTERE DE L'ENVIRONNEMENT
DU DEVELOPPEMENT DURABLE DES EAUX,
FORETS, CHASSE ET PECHE
—__—_———

DIRECTION DE Caen”
TON DE CABINE

ne_{ 3 MEDDEFCPIDIRCAB,

République Centrafricaine
—"°""

Unité - Digniré - Travail
Reese

SOIT-TRANSMIS

£ s. AUS LT d

A

Monsieur le Président de la Société Centra-Bois

Bangui

Honneur voÿs transmettre « Pour Information» le Décret N°
portant éxtension du PEA 192 attribué à votre Société.

17.039 du 21 Janvier 201 7,

Fait à Bangui, le 4 D FEV ZT

La Ministre de l'Environnement,
du Dével

AMIVEE)
AA

[EUURRIER 44
Eat

DT TT SÉS MS LVUIIV GI DIVII UU EN 10

18200" 18800"

Re
Légende

——— Réseau routier EE AAC 4
——— Réseau hydrographique | | AAC 5
CT cimite du PEA 187 EM acc
AAC Série de conversion
EM ac: Eu
EE «c2 D aac 9
ES acs (=. EYTET)

ji Réalisation: AGDRE, mai 2017
EM Oubangui é Géoréfi WGS 84 - Coord. Géo.

s00N

PLAN D’AMENAGEMENT PEA 192 — ANNEXES -— Octobre 2018

Annexe 3

Description détaillée des limites du PEA 192

AGDRF avec l'appui du PDRSO PDRSO.

CA
O) PLAN D'AMENAGEMENT PEA 192 — ANNEXES -— Octobre 2018

DESCRIPTION DETAILLEE DE LA LIMITE DU PEA 192

A. Limites du PEA 192 — Lot À

Les limites du PEA 192 — Lot A sont définies comme suit :

Au Nord :

Du point À de coordonnées 04°26' 17,032" de latitude Nord et 18°01' 59,582" de longitude
Est, situé à l'embouchure des rivières Pama et Mbambi, suivre le cours de la rivière Pama
jusqu’au point B de coordonnées 04°22' 15,547" de latitude Nord et 18°25' 43,428" de
longitude Est. Du point B, suivre une droite d’azimut 172° sur 647 m jusqu’au point C de
coordonnées 04°21’54,706” de latitude Nord et 18°25'46,228” de longitude Est. Du point C,
suivre une droite d’azimut 239° sur environ 497 m jusqu’au point D de coordonnées 04°21'
46,551" de latitude Nord et 18°25' 32,334" de longitude Est. Du point D, suivre une droite
d’azimut 215° sur environ 475 m jusqu'au point E de coordonnées 04°21'33,947” de latitude
Nord et 18°25’23,459” de longitude Est. Du point E, suivre une droite d'azimut 221° sur
environ 748 m jusqu’au point F de coordonnées 04°21°15,649” de latitude Nord et
18°25’07,484” de longitude Est. De ce point, suivre une droite d'azimut 166° sur une
distance d'environ 835 m jusqu’au point G de coordonnées N : 04°20°49,264" et E:
18°25"13,778” situé à proximité du village Gbabou. Du point G, suivre une droite d’azimut
100° sur environ 633 m jusqu’au point H de coordonnées N': 04°2045,534” et E:
18°25'33,948”. Du point H, rejoindre le point | de coordonnées N : 04°20'42,318” et E:
18°25’45,900” par une droite d'Azimut 105° sur une distance d'environ 382 m. De ce point,
suivre une droite d’azimut 150° sur 470 m jusqu'au point J de coordonnées N:
04°20’29,007" et E : 18°25'53,397”. Du point J, suivre une droite d’azimut 128° sur environ
471 m jusqu’au point K de coordonnées N : 04°2019,470” et E : 18°26’05,321”. Du point K,
suivre une droite d’azimut 83° jusqu'au point L de coordonnées N : 04°20°20,685” et E :
18°2616,033” sur une distance d'environ 333 m. Du point L situé sur la rivière Bati suivre
une droite d’azimut139° jusqu’au point M de coordonnées N: 04°20°10,530” et E:
18°26’24,805” sur une distance d'environ 413 m. De ce point, suivre une droite d’azimut
179° jusqu'au point N de coordonnées N : 04°19’25,008” et E : 18°26°25,229” de longitude
Est sur une distance d'environ 1400 m. Du point N, suivre une droite d’azimut 204° jusqu’au
point O de coordonnées N : 04°19"13,512” de latitude Nord et E : 18°26°19,971” de longitude
Est, situé sur la route nationale N°6 sur une distance d'environ 389 m. Du point O, suivre la
route nationale N°6 jusqu’au point P de coordonnées 04° 18' 42,314" N et 18° 24'47,402"E,
situé dans Sékia — Dalé, à l'intersection entre la route nationale N°6 et la route
départementale reliant Yatimbo. Du point P, relier le point Q de coordonnées N:
04°18’24,220” et E : 18°32'34,877” situé sur l'Oubangui à proximité du village Sebo, en
contournant la Forêt Classée de Botambi en passant, respectivement, par les villages
Gbokila, Yombo, Sébokélé1-2 et 3, Sébala, Yatimbo, Bombabia 1 et 2, Salanga, Botambi,
Botéké, Talo et Lilando.

AGDRF avec l’appui du PDRSO PDRSO.

Ÿ PLAN D'AMENAGEMENT PEA 192 — ANNEXES -— Octobre 2018

A l’est :

Du point Q de coordonnées N : 04°18’24,220” et E : 18°32'34,877” situé au bord du fleuve
Oubangui au niveau du village Sebo, suivre le cours de l'Oubangui en aval, jusqu’au point R
de coordonnées N : 03°53'38,962” et E : 18°35’02,893”, situé sur l'Oubangui à proximité du
village Bomboko.

Au sud :

Du point R, rejoindre le point S de coordonnées 03° 53' 32,909" N et 18° 34'44,112"E , situé
sur la rivière Lessé, en suivant sur une droite d'azimut 252° sur environ 610 m ; puis, suivre
le cours de la Lessé jusqu'au point T de coordonnées N': 04°02’27,795" et E:
18°19’21,351”, situé au point de confluence entre les rivières Lessé et Kapou.

A l'Ouest :

Du point T de coordonnées N : 04°02’27,795" et E : 18°1921,351”, remonter le cours de la
rivière Kapou jusqu'au point U de coordonnées N : 04°18’19,298”" et E : 18°1710,227”, situé
sur la route nationale n°6. Du point U, suivre la route nationale (RN) n°6 vers l'Ouest
jusqu’au point V de coordonnées N : 04°18’00,871” et E : 18°17’04,065” puis, du point V,
suivre l’ancienne route secondaire en passant par les villages Bouténé, Kalangoé jusqu’au
point W de coordonnées N : 04°20'49,332” et E : 18°02’08,497” situé au niveau du village
Guébé sur la rivière Mbambi. Et du point W, rejoindre le point À en suivant la rivière Mbambi.

B. Limites du PEA 192 - Lot B

Les limites du PEA 192 — Lot B sont définies comme suit :

- Au Nord: Du point À de coordonnées 03°58'57,802” de latitude Nord et
17°23"59,83” de longitude Est, situé sur la rive gauche de la Lobaye, suivre une ligne
droite d’azimut 90° et d'environ 16 km jusqu’au point B de coordonnées 03°59'0,06”
de latitude Nord et 17°32'49,714” de longitude Est, situé sur la rive droite de la rivière
Loamé.

- A l'Est : Du point B de coordonnées 03°59’0,06” de latitude Nord et 17°32'49,714"
de longitude Est, suivre le cours de la Loamé vers laval sur environ 18 km jusqu'au
point C, de coordonnées 03°50'30,06” de latitude Nord et 17°29°10,976" de longitude
Est, à la confluence entre la Loamé et la Lobaye.

- À l'Ouest: Du point C de coordonnées 03°50’30,06” de latitude Nord et
17°29"10,976” de longitude Est, remonter le cours de la Lobaye, sur sa rive gauche,
sur environ 26 km jusqu'au point A.

AGDRF avec l’appui du PDRSO PDRSO.

PLAN D’AMENAGEMENT PEA 192 — ANNEXES -— Octobre 2018

Annexe 4

Carte des populations et des infrastructures de base

AGDRF avec l'appui du PDRSO PDRSO.

République Centrafricaine

AGDRF
Agence de Gestion Durable
des Ressources Forestières

PEA 192 - Lot À - CENTRABOIS
(anciennnement PEA 187 - SCD)

Population et infrastructures de base

=
5

BERBERATI_ gafôur

Pèa 482 -Lota

Projection: UTM 33
Elpsoïde : WGS 84

Février 2018

az

= se mn
Bondio
Bossin e
s
Konga
) Ÿ CR
/ a |
7 \ saneu
\ |
Guébé . LP
N Ë
| *
ès. NX
_ Katangoué_ Boutèné cuisines L
maffnour  2
us. 7
ri
|
Yatimbo
|
CS | 1
|  ,
k
\ K _ lièteoi
(1 }
| pren Camp de Roux  …
Bobelé f
fes ; Î
melSsnamon
N H i (l
5 10 km Légende
D
4:150 000 Population 2009 Infrastructures de base Réseau routier
0 ou Pas de données + Dispensaire Route bitumée
Sources

Enqute socio-économique ADD-PARPAF - Cartes paricipatves|
PARPAF 2009 - Recancement dela population 2009.

‘are IGN au 1/200 000 de Zinga (NA-34-XIX), Bangui (NA-34|

Tracé des pistes : relevés GPS PARPAF, interprétation des
photographies aériennes et des images satlliales récentes.

Production PARPAF - Février 2011
Mise à jour AGDRF - Février 2018

1- 250
250 - 500
500 - 1 000
> 1 000

Ecole Route secondaire

2 Eglise Piste

© Forage Réseau hydrographique
® Marché C1] Limite du PEA 192 - Lot A

T

LU

LU

PLAN D’AMENAGEMENT PEA 192 — ANNEXES -— Octobre 2018

Annexe 5

Stratification de la végétation du PEA 192

AGDRF avec l'appui du PDRSO PDRSO.

PEA 192 - Stratification de la végétation

Stratification de la végétation
Formations forestières de terre ferme

En Forêt dense

ZZL Forêt dégradée

| Forêt jeune

| | Forêt galerie

// Forêt galerie dégradée
|__| Forêt claire

| Forêt brûlée

[| Limbali

| | Recru forestier

Formations sur sols hydromorphes
DM ::
Forêt inondable

| | Marécages

Prairies hygrophyles
Formations non forestières

| Complexe de cultures
En Savane arbustive
| Savane boisée

Village

Source : Divers
Réalisation :

AGDRF, août 2018
Projection : UTM 33 N,
Ellipsoïde : WGS 84

4°30'0"N

4°20'0"N

4°10'0"N

4°0'0"N

3°50'0"N

18°10'0"E

18°200"E

18°300"E

18°40'0"E

SON 3°52N 3°54'N 3°56'N 3°58N 4°0'N  4°2N

3°48'N 3°50'N 3°52N 3°54'N 3°56N 3°58N 4O'N 42N  44N

17°20'E 17°22E 17°24'E 17°26E 17°28E 17-30 17°32E 17°34'E

18°10'0"E

18°20'0"E

18°30'0"E

18°40'0"E

4°20'0"N

4°10'0"N

4°0'0"N

PLAN D’AMENAGEMENT PEA 192 — ANNEXES -— Octobre 2018

Annexe 6

Liste des essences inventoriées

AGDRF avec l'appui du PDRSO PDRSO.

AGDRF PEA 192 - Plan d'aménagement - Annexe 6
Liste des essences inventoriées

Nom pilote Nom scientifique Famille
Groupe 1 : Production dominante
Acajou à grandes folioles Khaya grandifoliola Méliacées
Aniégré Pouteria altissima Sapotacées
Bubinga Guibourtia demeusei Fabacées - Césalpinioïdées
Doussié pachyloba Afzelia pachyloba Fabacées - Césalpinioïdées
Ebène Diospyros crassiflora Ebénacées
Iroko Milicia excelsa Moracées
Longhi blanc Chrysophyllum africanum Sapotacées
Padouk rouge Pterocarpus soyauxii Fabacées - Faboïdées
Sapelli Entandrophragma cylindricum Méliacées
Sipo Entandrophragma utile Méliacées
Groupe 2 : Exploitation régulière
Ayous Triplochiton scleroxylon Sterculiacées
Bossé clair Leplaea cedrata Méliacées
Bossé foncé Leplaea laurentii Méliacées
Dibétou Lovoa trichilioides Méliacées
Etimoé Copaifera mildbraedii Fabacées - Césalpinioïdées
Kossipo Entandrophragma candollei Méliacées
Lati ‘Amphimas pterocarpoïdes Fabacées - Césalpinioïdées
Tali Erythrophleum ivorense Fabacées - Césalpinioïdées
Tiama Entandrophragma angolense Méliacées
Groupe 3 : Exploitation occasionnelle
Abura Hallea stipulosa Rubiacées
Azobé Lophira alata Ochnacées
Bilinga Nauclea diderrichii Rubiacées
Dabéma Piptadeniastrum africanum Fabacées - Mimosoïdées
Difou Morus mesozygia Moracées
Essessang Ricinodendron heudeloti Euphorbiacées
Eyong Eribroma oblongum Sterculiacées
Fraké Terminalia superba Combrétacées
latandza Albizia ferruginea Fabacées - Mimosoïdées
Kotibé Nesogordonia kabigaensis Sterculiacées
Koto Pterygota macrocarpa Sterculiacées
Mambodé Detarium macrocarpum Fabacées - Césalpinioïdées
Manilkara Manilkara letouzeyi Sapotacées
Mukulungu Autranella congolensis Sapotacées
Olon/Bongo Zanthoxylum heitzif / Z. lemairei Rutacées
Pao rosa Bobgunnia fistuloides Fabacées - Césalpinioïdées
Groupe 4 : Sciage diversification
Diania Celtis tessmannii Ulmacées
Essia Petersianthus macrocarpus Lecythidacées
Eyoum Dialium guineense Fabacées - Césalpinioïdées
Kékélé Holoptelea grandis Ulmacées
Kotibé parallèle Nesogordonia papaverifera Sterculiacées
Oboto Mammea africana Clusiacées
Groupe 5 : Déroulage
Aiélé Canarium schweinfurthii Burséracées
Ekouné Coelocaryon preussii Myristicacées
Emien Alstonia boonei Apocynacées
Fromager Ceiba pentandra Bombacacées
llomba Pycnanthus angolensis Myristicacées

AGDRF

PEA 192 - Plan d'aménagement - Annexe 6
Liste des essences inventoriées
Nom pilote Nom scientifique Famille
Kapokier Bombax buonopozense Bombacacées
Ohia Celtis mildbraedi Ulmacées
Ohia parallèle Celtis zenkeri Ulmacées
Onzal Antrocaryon klaineanum lAnacardiacées
Groupe 6 : Divers
Acajou blanc Khaya anthotheca Méliacées
Akaya Ficus exasperata Moracées
Akeng Morinda lucida Rubiacées
Ako Antiaris toxicaria var africana Moracées
Ako parallèle Antiaris toxicaria var welwitschii Moracées
Amvout Trichoscypha acuminata lAnacardiacées
Angueuk Ongokea gore Olacacées
Aniégré à poil Pouteria aningeri Sapotacées
Assamela Pericopsis elata Fabacées - Faboïdées
Avodiré Turreanthus africanus Méliacées
Bahia Hallea ledermannii Rubiacées
Bakoko Quassia sylvestris Simaroubacées
Bassala Macaranga barteri Euphorbiacées
Bété Mansonia altissima Sterculiacées
Bodinda Rothmannia acuminata Rubiacées
Bodioa Anopyxis klaineana Rhizophoracées
Bokaka Antidesma venosum Phyllanthacées
Bokana Panda oleosa Pandacées
Bolosséké Grewia oligoneura Tiliacées
Boumba Celtis philippensis Ulmacées
Cordia d'Afrique Cordia platythyrsa Boraginacées
Dekouloungou Aoranthe cladantha Rubiacées
Diania parallèle Celtis adolfi-friderici Ulmacées
Diembé Afrostyrax lepidophyllus Huacées
Dobango Tridesmostemon omphalocarpoides  |Sapotacées
Dodo Phyllanthus polyanthus Phyllanthacées
Dolo Oncoba sp Salicacées
Doussié rouge Afzelia bipindensis Fabacées - Césalpinioïdées
Dragonnier Dracaena arborea Dracanéacées
Dzalo Drypetes gilgiana Euphorbiacées
Ebiara Berlinia grandiflora Fabacées - Césalpinioïdées
Eko Omphalocarpum pachysteloïdes Sapotacées
Emayo Homalium smythei Salicacées
Eveuss Klainedoxa gabonensis Irvingiacées
Eyoum parallèle Dialium zenkeri Fabacées - Césalpinioïdées
Gaza Dichrostachys cinerea Fabacées - Césalpinioïdées
Gbadani Garcinia smeathmannii Clusiacées
Gbakandza Bridelia grandis Phyllanthacées
Gbata Chlamydocola chlamydantha Sterculiacées
Gbezelago Pancovia harmsiana Sapindacées
Ghekoa Vepris soyauxii Rutacées
Gombo Barteria fistulosa Passifloracées
Goué Zanha golungensis Sapindacées
Inconnu Inconnu Inconnu
Ingo Monodora myristica JAnnonacées
Kakama Duboscia macrocarpa Tiliacées

AGDRF PEA 192 - Plan d'aménagement - Annexe 6
Liste des essences inventoriées
Nom pilote Nom scientifique Famille

Kanga yéyé Tetrapleura tetraptera Fabacées - Mimosoïdées
Kelou Syzygium guineense Myrtacées

Octoknema affinis Olacacées

Anthonotha macrophylla Fabacées salpi
Kodabéma Aubrevillea kerstingii Fabacées - Mimosoïdées
Kola Cola lateritia Sterculiacées
Koloma Breviea sericea Sapotacées
Koloméko Pycnanthus marchalianus Myristicacées
Kondé Stemonocoleus s] Fabacée: ésalpinioïdées
Konolo Synsepalum cerasiferum Sapotacées
Kopayoka Rauvolfia vomitoria lApocynacées
Koungou Vitex grandifolia Verbénacées
Koussou Garcinia afzelii Clusiacées
Koza Chytranthus macrobotrys Sapindacées
Kpakpo Chaetachme aristata Ulmacées
Kpouamondo Antidesma venosum Phyllanthacées
Kumbi Lannea welwitschii Anacardiacées
Limbali Gilbertiodendron dewevrei Fabacées - Césalpinioïdées
Lolo Tabernaemontana crassa lApocynacées
Longhi rouge Chrysophyllum lacourtianum Sapotacées
Mako Cola nitida Sterculiacées
Manilkara parallèle Manilkara spp. Sapotacées
Manzensé Chrysophyllum ubanguiense Sapotacées
Matou Parkia bicolor Fabacées - Mimosoïdées
Mbaleke Chrysophyllum boukokoensis Sapotacées
Mbango Diospyros iturensis Ebénacées
Mboumbasse Shirakiopsis elliptica Euphorbiacées
Mbounga Synsepalum subcordatum Sapotacées
Mépépé Albizia adianthifolia Fabacées - Mimosoïdées
Mobaaba Allanblackia floribunda Clusiacées
Mobai JAnonidium mannii ‘Annonacées
Mobala Keayodendron bridelioides Phyllanthacées
Mobaté Omphalocarpum procerum Sapotacées
Mobidinboko Dasylepsis seretii Achariacées
Modiki Myrianthus arboreus Moracées
Mofagamo Premna angolensis Verbénacées
Mofoufou Croton penduliflorus Euphorbiacées
Mokingo Santiria trimera Burséracées
Molo Bodinda Rothmannia longiflora Rubiacées
Molo Dolo Oncoba sp. Salicacées
Molo gbézélago Pancovia spp. Sapindacées
Molo Gboyo Sterculia tragacantha Sterculiacées
Molo Ingo Monodora sp. lAnnonacées
Molo kokoyoko Dichapetalum madagascariense Dichapétalacées
Molo kopayoka Rauvolfia caffra Apocynacées
Molo Mofiti Parinari congensis Chrysobalanacées
Molo Mokpakpi Desplatsia dewevrei Tiliacées
Molo Monzounzé Chrysophyllum beguei Sapotacées
Molo Mossandza Rinorea sp. Violacées
Molo mossomé Hexalobus sp. Annonacées
Molo Mototo Markhamia lutea Bignoniacées

AGDRF PEA 192 - Plan d'aménagement - Annexe 6
Liste des essences inventoriées
Nom pilote Nom scientifique Famille
Molo Ngalé Garcinia sp. Clusiacées
Molo Ngbanda Mimusops andongensis Sapotacées
Molo Nzangué Xylopia hypolampra Annonacées
Molo Pakagamba Tri welwitsch M S
Molo Pongoli Pterygota augouardii Sterculiacées
Molo Siko Strombosiopsis tetrandra Olacacées
Molo Toko Blighia sapida Sapindacées
Molo Toukoulou Dacryodes sp. Burséracées
Molo Yendé Margaritaria s] Phyllanthacées
Molocafe Belonophora gilletii Rubiacées
Moloka Vepris louisii Rutacées
Molokoza Radikofera calodendron Sapindacées
Molomo Kanza Homalium letestui Salicacées
Molomosombo Irvingia gabonensis Irvingiacées
Molonzo Brenania brieyi Rubiacées
Molo-papaye Cylicomorpha solmsii Caricacées
Molopo Aphania senegalensis Sapindacées
Mondiengué Greenwayodendron suaveolens lAnnonacées
Mondongodongo Erythroxylum mannii Erythroxylacées
Mongoda Balanites wilsoniana Balanitacées
Mongombé Croton aubrevillei Euphorbiacées
Monguindaguinda Lepidobotrys staudtii Lepidobotryacées
Monzékéké Discoglypremna caloneura Euphorbiacées
Monzembé Angylocalyx pynaertii Fabacées - Faboïdées
Monzinazina Drypetes obanensis Euphorbiacées
Monzinzina Drypetes afzelii Euphorbiacées
Monzonozono Psydrax subcordata Rubiacées
Monzounzé Chrysophyllum beguei Sapotacées
Mopakpi Desplatsia mildbraedii Tiliacées
Mopambi Scotellia mimfiensis Achariacées
Mopoko Cola lateritia Sterculiacées
Mossakabouma Pseudospondias microcarpa lAnacardiacées
Mossandza Rinorea oblongifolia Violacées
Mossétéké Synsepalum stipulatum Sapotacées
Mossomé Hexalobus monopetalus Annonacées
Mototo Spathodea campanulata Bignoniacées
Moyekelekoli Corynanthe pachyceras Rubiacées
Moyembéyembé Trichilia gilgiana Méliacées
Mubala Pentaclethra macrophylla Fabacées - Mimosoïdées
Musizi Maesopsis eminii Rhamnacées
Mutondo Funtumia elastica Apocynacées
Mutondo Parallèle Funtumia africana Apocynacées
Nanga Beilschmiedia congolana Lauracées
Ngabo, Fera Harungana madagascariensis Clusiacées
Ngaikoko Hymenocardia heudelotii Euphorbiacées
Ngalé Garcinia punctata Clusiacées
Ngbangouala Campylospermum densiflorum Ochnacées
Ngoula Pachyelasma tessmannii Fabacées - Césalpinioïdées
Niové Staudtia kamerunensis Myristicacées
Nzangué Xylopia aethiopica Annonacées
Obéro Picralima nitida Apocynacées

AGDRF PEA 192 - Plan d'aménagement - Annexe 6
Liste des essences inventoriées
Nom pilote Nom scientifique Famille
Ochna Ochna calodendron Ochnacées
Osanga Pteleopsis hylodendron Combrétacées
Ossol Symphonia globulifera Clusiacées
Padouk blanc Pterocarpus mildbrae Fabacées
Pakagamba Trichilia prieureana Méliacées
Parasolier Musanga cecropioides Moracées
Payo Irvingia excelsa Irvingiacées
Pessi Carapa procera Méliacées
Pessou Trema orientalis Ulmacées
Pongoli Pterygota bequaertii Sterculiacées
Pongui Trilepisium madagascariense Moracées
Poussa Treculia africana Moracées
Rikio Uapaca guineensis Phyllanthacées
Siko Strombosia grandifolia Olacacées
Sobu Cleistopholis glauca Annonacées
Sokpé Erythrina excelsa Fabacées - Faboïdées
Sombo Irvingia grandifolia Irvingiacées
Sombo Meko Irvingia smithii Irvingiacées

Sougué à grandes feuilles

Parinari excelsa

Chrysobalanacées

Sougué à petites feuilles

Maranthes kerstingii

Chrysobalanacées

Zingana

Microberlinia brazzavillensis

Tali Yaoundé Erythrophleum suaveolens Fabacées - Césalpinioïdées
Tchitola Prioria oxyphylla Fabacées - Césalpinioïdées
Tekenzabou Polyscias fulva Apiacées

Tekoyo Tetrorchidium didymostemon Euphorbiacées

Tepersingo Olax subscorpioidea Olacacées

Toko Blighia welwitschii Sapindacées

Tol Ficus mucuso Moracées

Tola Prioria balsamifera Fabacées - Césalpinioïdées
Toto Ganophyllum giganteum Sapindacées

Totolo Diospyros canaliculata Ebénacées

Toukoulou Lecaniodiscus cupanioïdes Sapindacées

Touzeng Cynometra sanagaensis Fabacées - Césalpinioïdées
Tsanya Pausinystalia macroceras Rubiacées

Vesambata Oldfieldia africana Euphorbiacées

Wamba Tessmannia africana Fabacées - Césalpinioïdées
Wamba foncé Tessmannia lescrauwaetii Fabacées - Césalpinioïdées
Webembé Trichilia tessmannii Méliacées

Yemane Gmelina arborea Verbénacées

Yendé Margaritaria discoidea Phyllanthacées

Yilapa Berlinia auriculata Fabacées - Césalpinioïdées
Yilapa parallèle Berlinia confusa Fabacées - Césalpinioïdées
Yungu Drypetes gossweileri Euphorbiacées

Zalaforo Drypetes chevalieri Euphorbiacées

Fabacées - Césalpinioïdées

s
$.

}
E°

PLAN D’AMENAGEMENT PEA 192 — ANNEXES -— Octobre 2018

Annexe 7

Tarifs de cubage utilisés
pour le traitement des données d'inventaire

AGDRF avec l'appui du PDRSO PDRSO

AGDRF

PEA 192 - Plan d'aménagement - Annexe 7

Liste tarifs de cubages utilisés pour le traitement des données

Nom pilote Nom scientifique Famille (em) Tarif de Cubage
Groupe 1 : Production dominante
Au à grandes Khaya grandifoliola Méliacées 80 |0,000202xD12,35
Aniégré Pouteria altissima Sapotacées 70 |0,00027xD12,29

Bubinga Guibourtia demeusei Fabacées - Césalpinioïdées 60 |0,000691xD12,03
Doussié pachyloba lAfzelia pachyloba Fabacées - Césalpinioïdées | 80 10,000168xD12,32
Ebène Diospyros crassiflora Ebénacées 40 |0,000064xD12,49
lroko Milicia excelsa Moracées 70 |0,000253xDA2,31
Longhi blanc Chrysophyllum africanum Sapotacées 70 |0,000282xD12,29
Padouk rouge Pterocarpus soyauxii Fabacées - Faboïdées 60 |0,000446xDA2,2

Sapelli Entandrophragma cylindricum |Méliacées 80 |0,000259xD12,32
Sipo Entandrophragma utile Méliacées 80 |0,00039xD12,24

Groupe 2 : Exploitation régulière

JAyous Triplochiton scleroxylon Sterculiacées 60 |0,000226xD12,35
Bossé clair Leplaea cedrata Méliacées 70 |0,000066xD12,6
Bossé foncé Leplaea laurentii Méliacées 70 |0,000066xD12,6
Dibétou Lovoa trichilioides Méliacées 80 1|0,000211xD 2,36
Etimoé Copaifera mildbraedii Fabacées - Césalpinioïdées 70 |0,000351xDA2,27
Kossipo Entandrophragma candollei Méliacées 80 |0,000212xD12,35
Lati Amphimas pterocarpoïdes Fabacées - Césalpini es | 70 |0,000173xD/2,39
Tali Erythrophleum ivorense Fabacées - Césalpini es | 80 |0,000551xD12,11
Tiama Entandrophragma angolense Méliacées 80 |0,000101xD12,5
Groupe 3 : Exploitation occasionnelle

Abura Hallea stipulosa Rubiacées 80 1|0,000173xD12,39
‘Azobé Lophira alata Ochnacées 70 |0,000361xD12,23
Bilinga Nauclea diderrichii Rubiacées 60 1|0,000173xD12,39
Dabéma Piptadeniastrum africanum Fabacées - Mimosoïdées 80 |0,000282xD12,29
Difou Morus mesozygia Moracées 50 |0,000173xD12,39
Essessang Ricinodendron heudelotii Euphorbiacées 70 |0,000173xD12,39
Eyong Eribroma oblongum Sterculiacées 70 |0,000396xD12,23
Fraké Terminalia superba Combrétacées 60 |0,00022xD12,37
latandza Albizia ferruginea Fabacées - Mimosoïdées 90 |0,000173xD12,39
Kotibé Nesogordonia kabigaensis Sterculiacées 70 |0,00012xD12,43
Koto Pterygota macrocarpa Sterculiacées 70 |0,000282xD12,29
Mambodé Detarium macrocarpum Fabacées - Césalpinioïdées 70 |0,000282xD12,29
Manilkara Manilkara letouzeyi Sapotacées 70 |0,000173xD12,39
Mukulungu Autranella congolensis Sapotacées 80 1|0,000144xD12,46
Olon/Bongo Zanthoxylum heitzii / Z. lemairei |Rutacées 50 |0,000173xD72,39
Pao rosa Bobgunnia fistuloides Fabacées - Césalpinioïdées 70 |0,000173xD12,39

Groupe 4 : Sciage diversification

Diania Celtis tessmannii Ulmacées 70 |0,000173xD12,39
Essia Petersianthus macrocarpus Lecythidacées 70 |0,000227xDA2,34
Eyoum Dialium guineense Fabacées - Césalpinioïdées | 70 10,000282xD12,29
Kékélé Holoptelea grandis Ulmacées 70 |0,00013xD2,46
Kotibé parallèle Nesogordonia papaverifera Sterculiacées 70 |0,00012xD12,43
Oboto Mammea africana Clusiacées 60 1|0,000173xD12,39

Groupe 5 : Déroulage

Canarium schweinfurth

Burséracées

70

0,000282xD 2,29

Ekouné Coelocaryon preussii

Myristicacées

70

0,000173xD12,39

AGDRF PEA 192 - Plan d'aménagement - Annexe 7
Liste tarifs de cubages utilisés pour le traitement des données
: nn : DME :

Nom pilote Nom scientifique Famille Cm) Tarif de Cubage
Emien [Alstonia boonei Apocynacées 70 |0,000173xD12,39
Fromager Ceiba pentandra Bombacacées 70 |0,000173xD12,39
llomba Pycnanthus angolensis Myristicacées 80 |0,000173xD12,39
Kapokier Bombax buonopozense Bombacacées 70 |0,000173xD12,39
Ohia Celtis mildbraedii Ulmacées 70 |0,000173xD12,39
Ohia parallèle Celtis zenkeri Ulmacées 70 |0,000282xD12,29
Onzabili JAntrocaryon klaineanum Anacardiacées 70 |0,000173xD12,39

Groupe 6 : Divers

Acajou blanc Khaya anthotheca Méliacées 80 |0,000202xD12,35
‘Ako LAntiaris toxicaria var africana Moracées 70 |0,00014xDA2,42

Ako parallèle LAntiaris toxicaria var welwitschii |Moracées 70 |0,00014xDA2,42

JAngueuk Ongokea gore Olacacées 70 |0,000282xD12,29
Bété Mansonia altissima Sterculiacées 70 |0,000373xD12,26
Bodioa JAnopyxis klaineana Rhizophoracées 70 |0,000282xD12,29
Doussié rouge Afzelia bipindensis Fabacées - Césalpinioïdées 80 1|0,000168xD12,32

Ebiara

Berlinia grandiflora

Fabacées - Césalpinioïdées

70

0,000282xD 2,29

Limbali

Gilbertiodendron dewevrei

Fabacées - Césalpinioïdées

70

0,000277xD/2,25

Niové

Longhi rouge

Chrysophyllum lacourtianum
Staudtia kamerunensis

Sapotacées
Myristicacées

70
50

0,000282xD12,29
0,000296xD12,3

Padouk blanc

Pterocarpus mildbraedii

Fabacées - Faboïdées

60

0,000185xD/2,37

Tali Yaoundé Erythrophleum suaveolens Fabacées - Césalpini es | 70 |0,000185xD2,37
Tchitola Prioria oxyphylla Fabacées - Césalpini es | 80 |0,000183xD/2,42
Wamba Tessmannia africana Fabacées - Césalpinioïdées 70 |0,000278xDA2,31

Wamba foncé

Tessmannia lescrauwaetii

Fabacées - Césalpinioïdées

70

0,000282xD 2,29

Autres essences

70

0,000173xD/2,39

PLAN D’AMENAGEMENT PEA 192 — ANNEXES -— Octobre 2018

Annexe 8

Carte d'aménagement — version 2018

AGDRF avec l'appui du PDRSO PDRSO.

République Centrafricaine
Agence de Gestion Durable des Ressources Forestières

PEA 192 - Carte d'aménagement

; . 55 è
€ République Centrafricaine &
! Ÿ
il BANG, Pr, Dee“
ss = 7J LE # Le
À AO
N fe à République Démocratique
 } ongo/ du Congo
\/ f
nt É:
18°100"E 18°20'0"E 18°300"E 18°400"E
Z E
Z eo
8] 8
+ Bossin eBondio à

4°20'0"N

UFGE)

Bogbade, .

4°20'0"N

=
uisinier Ndia
A Limassa

17°300"E

Bokassi
CR Fa
2 Bobassa 2 8
ù | Bobassat "
En
Mokelo
'
Jérusalem!
e }
Z Bobelé Z
e] L or &
2? 17°200'E 17°300'E AAC8 Es
f

CL] Limites du PEA 192 = Vile

Série de conversion ° Village

[ET] AAC exploitées (2011-2018)  ——— Route principale

[I AAC à exploiter (2019 - 2023) Réseau hydrographique

UFG de la série de production Autres séries d'aménagement : M oko

EM UF 1 (2019 - 2023) MM Série de gestion forestière spéciale

ES UFG 2 (2024 - 2028) [7 Série agricole (SAOH) E anou)
. EM UF 3 (2029 - 2033) EM Série de conservation >
8 UFG 4 (2034 -2038 [8
2] En ( ) | ë
5 ze —1°
L 18°10'0"E 18°20'0"E 18°30'0"E 18°400"E

Source : Divers
Projection : UTM 33 - Ellipsoïde : WGS 84

Réalisation : AGDRF, Bangui, Août 2018
PLAN D’AMENAGEMENT PEA 192 — ANNEXES -— Octobre 2018

Annexe 9

Communiqué final de l’atelier de restitution aux populations

AGDRF avec l'appui du PDRSO PDRSO.

PARPAF II — Projet d’Appui à la Réalisation des Aménagements Forestiers

ATELIER DE RESTITUTION DES ETUDES SOCIO
ECONOMIQUES ET DU PLAN D'AMENAGEMENT DU PEA
187 DE LA SOCIETE CENTRAFRICAINE de
DEVELOPPEMENT (SCD)

BIMBO), les 03 et 04 février 2011
PARPAF — Projet d’Appui à la Réalisation des Aménagements Forestiers

Les 03 et 04 février 2011 s’est tenue dans l’auditoire du Grand Séminaire Saint
Marc de Bimbo, l’atelier de restitution des études socio- économiques et du plan
d’aménagement du Permis d'Exploitation et d'Aménagement 187 de la Société
Centrafricaine de Développement (SCD) en vue de la validation des études et
des propositions d'aménagement forestier, notamment les affectations et les
actions retenues.

Cet atelier, organisé par le Projet d’Appui à la Réalisation des Plans
d'Aménagement Forestier phase II (PARPAF-ID et financé par la société SCD a
regroupé près de 180 participants composés des représentants des populations
issues des villages riverains, des responsables de l’ Administration Préfectorale
de l'OMBELLA M’POKO, des représentants des collectivités territoriales, des
autorités et des notables traditionnels, des représentants du Ministère des Eaux,
Forêts, Chasse et Pêche, (MEFCP), des représentants de la communauté AKA,
des représentants des ONG intervenant au niveau local, et des représentants de
la société SCD.

Les travaux de l’atelier furent placés sous la présidence de Madame Clotilde
NAMBOÏ, Préfet de l'OMBELLA M'POKO.

Le Ministre des Eaux, Forêts, Chasse et Pêche était représenté par M.
Dominique NGOUADAKPA, Inspecteur Central Administration et Finances du
Ministère.

La modération de l’atelier était assurée par Monsieur Alphonse KOTA-
GUINZA, Docteur en élevage, Directeur Général du FIDE.

L'objectif recherché dans le cadre de cet atelier était double :

> D'une part, restituer les études socio-économiques et le plan d'aménagement
des Permis d'Exploitation et d’ Aménagement 187 de SCD,

> D'autre part, de commenter, d’amender et de valider lesdits résultats.

Les travaux de l’atelier se sont déroulés dans la sérénité et selon les cinq étapes
suivantes :

- Cérémonie d’ouverture ;

- Exposés thématiques ;

- Travaux en groupes ;

-__Restitution des résultats des travaux de groupes ;

- Cérémonie de clôture de l’atelier.

Bimbo, les 03 et 04 février 2011 2
PARPAF — Projet d’Appui à la Réalisation des Aménagements Forestiers

Pour une meilleure compréhension des objectifs de cet atelier par les
populations, deux langues ont été utilisées pour les exposés et les échanges : le
sango et le français.

1. LA CEREMONIE D'OUVERTURE :

Deux allocutions ont marqué la cérémonie d’ouverture de l’atelier. Il s’agit :
- du mot de bienvenue de Monsieur Mathieu  BOUNGALO-
KOPOMOLOVO, Maire de Bimbo;
- du discours d’ouverture de Madame Clotilde NAMBOÏ, Préfet de
l’'OMBELLA M'POKO.

Le Maire de la ville de M’Baïki, dans une brève allocution, a souhaité la
bienvenue aux participants à l’atelier. La parole a ensuite été donnée à Madame
Clotilde NAMBOÏ, Préfet de l'OMBELLA M'POKO.

Dans sa brillante allocution, elle a bien voulu mettre l’accent sur l’importance
des plans d’aménagement pour une gestion durable des forêts centrafricaines,
patrimoine que l’on se doit de préserver et de transmettre aux générations
futures.

Madame le Préfet a voulu saluer l'initiative de cet atelier qui permet de réunir
les communautés locales afin qu’ils soient informés et consultés au sujet des
directives proposées pour la gestion durable des ressources naturelles. Elle n’a
pas manqué de remercier l’ Agence Française de Développement pour les appuis
à la République Centrafricaine et également le PARPAF pour son travail. Elle a
remercié aussi la société SCD qui a accepté de prendre en charge le financement
de cet atelier.

Elle a également félicité l’ensemble des participants pour avoir accepté de
prendre part au présent atelier puis a attiré leur attention sur l’importance des
questions à débattre et sur la nécessité de soumettre des recommandations
objectives pour la réussite de la mise en œuvre de cet aménagement forestier et
pour une meilleure valorisation de ses retombées au niveau local.

Elle les a enfin exhorté à participer sérieusement aux discussions et à la
validation des travaux.

La parole fût ensuite donnée au modérateur de l’atelier qui a présenté en sango
le programme de la journée.

Bimbo, les 03 et 04 février 2011 3
PARPAF — Projet d’Appui à la Réalisation des Aménagements Forestiers

2. LES EXPOSES THEMATIQUES :

Ces exposés ont été présentés par les responsables du PARPAF.

2.1 Exposé 1 : Présentation du PARPAF.

Cet exposé a été réalisé par Madame Josiane KONDAOULE, Ingénieur au
projet PARPAF.

Mme KONDAOULE a rappelé la mise en place d’une loi, dés 1990, prévoyant
l’élaboration de plan d’aménagement sur les nouveaux Permis d’exploitation et
d’aménagement.

A ce titre, la RCA devait être dotée d’une capacité propre de rédaction des plans
d’aménagement d’où la naissance du PARPAF.

Après avoir résumé les caractéristiques du PARPAF et l’historique de sa mise en
œuvre, elle a présenté le concept d’aménagement forestier et ses objectifs visant
la gestion durable de l’ensemble des ressources naturelles. Elle a terminé par les
différentes étapes d’élaboration d’un plan d’aménagement.

Elle a exposé la situation d'avancement des activités d’aménagement puis elle
terminé par une brève présentation du secteur forestier centrafricain.

2.2 Exposé 2 : Etudes socio-économiques.

Cet exposé a été présenté par M. Awal MAHAMADOU ADAMOU, Chef de
l'ONG Animateurs pour le Développement Durable (ADD) qui a conduit les
dites études.

Il a décrit les principales caractéristiques de l’environnement socio-économique
et culturel des populations riveraines de la concession attribuée à la société SCD
tout comme celles propres au personnel de l’entreprise. Par ailleurs, les modes
de coexistence et de gestion des ressources et des espaces forestiers, de même
que les mesures sociales ont été abordés.

L'étude a ressorti globalement beaucoup de faiblesses, tant sur le plan des
infrastructures sanitaires et scolaires, que sur le plan de l’approvisionnement en
eau potable. Au niveau de la société, elle a montré le caractère provisoire de
l’ancienne base vie qui avait été mise en place pour les travailleurs. Pour la
commune de Bimbo, l’étude a montré la faiblesse des investissements réalisés
par celle-ci comparativement aux montants dépensés pour son fonctionnement.

Bimbo, les 03 et 04 février 2011 4
PARPAF — Projet d’Appui à la Réalisation des Aménagements Forestiers

Il a indiqué que les principales activités menées par les communautés locales
étaient d’abord l’agriculture, suivie de la pêche, et que c’était la récolte de vin de
palme qui procurait le plus de revenu.

Plusieurs recommandations d’actions ont été énoncées en fin d’exposé pour
chacun des trois partenaires concernés par le développement de cette zone, à
savoir : la société forestière, les communes, et les communautés locales.

2.3 Exposé 3 : Le plan d'aménagement proposé pour le PEA 187

Cet exposé a été présenté par M. Julien KONGBO, Ingénieur forestier au
PARPAF.

M. KONGBO a débuté son exposé en présentant l’évolution du couvert forestier
et la progression rapide des zones cultivées entre 2002 et 2008. Sur cette base, il
a montré quelles étaient les perspectives d’évolution à 5 puis 30 ans, durée
habituelle d’une rotation en exploitation forestière.

Il a rappelé les recommandations qui ont été formulées par les différents
partenaires face à cette situation préoccupante et il a enchainé sur la présentation
du plan d’aménagement de la concession.

M. KONGBO a exposé le zonage du PEA : fait de trois principales séries dont
une série de conversion, une série de production, et une série agricole et
d'occupation humaine. Il a expliqué aux participants les objectifs, les
caractéristiques, les activités respectives pouvant être menées dans ces espaces,
de même que les divers intervenants concernés.

Il a présenté le découpage en assiette annuelle de coupe et en Unité Forestière de
Gestion puis a terminé son exposé en rappelant les droits coutumiers et les
contributions ou « devoirs » des populations pour aider à la gestion durable et à
la pérennité des ressources forestières.

Après avoir répondu aux questions des participants, la parole a été donnée à M.
Vance BAGARELLA Directeur d'Exploitation de la SCD, qui a présenté des
photos du nouveau site de la société à Yatimbo et a apporté quelques
explications supplémentaires.

3. LES TRAVAUX EN GROUPES
Six (6) groupes de travail ont été constitués en fonction des critères de

représentativité  socioprofessionnelle ; ce sont: les représentants des
administrations, les autorités et les notabilités traditionnelles, les femmes, les

Bimbo, les 03 et 04 février 2011 5
PARPAF — Projet d’Appui à la Réalisation des Aménagements Forestiers

jeunes, les représentants du groupe minoritaire Aka et le groupe rassemblant les
ONG actives dans l'OMBELLA M'POKO.

Ces différents groupes ont travaillé sur six points et ensuite sur des
recommandations finales. Ces six points sont les suivants :

> Examen et commentaire de l’étude socio-économique ;

> Zonage proposé (série de conversion, série de production, série agricole et
d'occupation humaine) ;

> Gestion de la série de conversion ;

> Gestion de la série agricole et d’occupation humaine ;

> Concertation entre les différents partenaires impliqués dans la gestion des
ressources naturelles (populations, communes, société SCD,
projets/ONG) ;

> La gestion des retombées financières de l’exploitation du PEA ;

> Recommandations finales par rapport au plan d’aménagement.

D'une manière générale, les participants à l’atelier ont approuvé le travail relatif
au plan d'aménagement du PEA 187 de la SCD proposé par le PARPAF-IT. A
l’unanimité, ils ont validé la situation socio-économique, établie en 2010, qui a
été présentée, le découpage en séries proposé, et les activités retenues.

Les différents groupes de participants se sont engagés à informer et sensibiliser
leurs populations sur les propositions qui ont été faites et arrêtées ici. Les ONG
ont proposé de sensibiliser sur les aspects environnementaux et de participer à la
vulgarisation des textes de loi. Ils ont demandé que les documents de l’atelier
leur soient transmis, accompagnés des cartes des séries.

Plus spécifiquement, pour la série de conversion, les participants ont souhaité
poursuivre l’agriculture, mettre en place des parcelles de palmier à huile, faire
de l’agroforesterie, installer des forêts communautaires, convertir les zones
encore riches en bois en permis artisanal de coupe, et réaliser des travaux de
reboisements. Ils demandent pour cela à recevoir un appui technique
(notamment des formations dans le domaine agricole), en intrants, en semences
améliorées, en matériel et un soutien financier.

Cependant, les participants ont fait des observations pertinentes, ce qui a valu
des suggestions de leur part dans le but d’améliorer le plan d'aménagement,
notamment lors de sa mise en œuvre.

A l'issue des débats et des restitutions en plénière, les participants à l’atelier ont
formulé les recommandations générales suivantes :

Bimbo, les 03 et 04 février 2011 6
PARPAF — Projet d’Appui à la Réalisation des Aménagements Forestiers

. Pour le respect par toutes les parties des limites proposées (série de

conversion, série agricole et d’occupation humaine), il faudrait que
ces limites soient matérialisées, notamment à l’aide de peinture
rouge, et organiser des réunions d’information des villageois ;

est proposé de produire des cartes à l’échelle de chaque village,
ui soient lisibles par les habitants (cartographie participative) ;

est demandé que le MEFCP et la cellule d'aménagement de la
CD s’assurent que la délimitation des différentes séries soit bien
aite sur le terrain et contrôlent leur respect ;

Hum=,o =

. Il est demandé aussi que la délimitation entre les séries soit faite de

manière consensuelle entre la société SCD et les communautés
concernées, sans oublier les Aka qui doivent aussi y participer ;

. Concernant l’exploitation artisanale, plusieurs groupes ont indiqué

que cette activité était illégale et ils ont demandé que celle-ci soit
arrêtée et interdite en attendant la mise en place d’un cadre légal
déquat et la délivrance de permis d’exploitation artisanale. La
réglementation en la matière devra être diffusée et expliquée. Elle
devra permettre que tous puissent en tirer un bénéfice ;

Les populations ont demandé qu’on les aide à diversifier leurs
evenus ;

est proposé de mettre en place des associations ou comités
illageois, groupements d’intérêt commun ou plateformes de
oncertation constitués de toutes les parties prenantes, qui seront
hargés du dialogue et de la concertation avec les partenaires,
’identifier les besoins des villages, et qui pourront aider à mettre
n place des forêts communautaires ;

«A

0Q<H x

o

. La société civile est intéressée à redynamiser la plateforme de

concertation  interministérielle où tous les acteurs du
développement intervenant dans la zone seraient invités à
s'exprimer ;

Il est recommandé que les communautés locales au travers de leur
association ou comité villageois, soient impliquées dans la gestion
des revenus issus de la forêt, y compris les Aka qui veulent y être
représentés, notamment lors de l’élaboration du budget de la
commune. Les communautés doivent pouvoir exprimer leurs réels
besoins au niveau de la mairie ;

Les communautés Aka demandent à être informées régulièrement
sur les taxes forestières reçues par les communes ;

. Il est demandé à la société SCD de poursuivre ses efforts dans la

gestion des ressources naturelles, dans l’appui apporté aux
communautés et dans le respect des coutumes de celles-ci ;

Bimbo, les 03 et 04 février 2011 7
PARPAF — Projet d’Appui à la Réalisation des Aménagements Forestiers

I. Que la société SCD mette des moyens à la disposition du GAS
pour l’organisation des réunions de sensibilisation dans les
villages ;

m. Il est proposé par les ONG de renforcer le partenariat entre elles-

mêmes et la société forestière via sa cellule d’aménagement ;

n. Il est demandé à la société SCD de verser équitablement les taxes

entre les 3 communes de sa zone d’action. La répartition en

pourcentage des taxes sera à définir en concertation entre les 3

maires concernés (Bimbo, Pissa et Lessé) ;

o. Il est demandé aux communes d’augmenter la part des

investissements sociaux dans le budget communal, concernant

précisément les recettes issues des taxes forestières ;

p. Il est recommandé de réaliser ces investissements (écoles, routes,

forages pour l’eau potable, hôpitaux...) à partir du budget des

communes sans oublier les communautés Aka ;

q. Il est proposé que le MEFCP suive et contrôle régulièrement la

mise en œuvre du plan d’aménagement et l’exploitation

forestière menée par la SCD ;

r. Il est recommandé au MEFCP de mettre en place la réglementation
pour l’exploitation artisanale dans les séries de conversion et
agricole.

4. CLÔTURE DE L'ATELIER :

En fin d’atelier, à travers quatre motions, les participants ont remercié les
autorités pour avoir autorisé la tenue de l’atelier, la société SCD pour l’avoir
financé, l’AFD pour son appui et le PARPAF.

Fait à Bimbo, le 04 février 2011

Les Participants

Bimbo, les 03 et 04 février 2011 8
